Case 19-61608-grs   Doc 871    Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                              Document     Page 1 of 135
         Case 19-61608-grs           Doc 871     Filed 08/27/20 Entered 08/27/20 08:21:28                    Desc Main
                                                Document     Page 2 of 135

CASE NAME:             Americore Holdings, LLC, et al.
CASE NUMBER:           19-61608-grs (Jointly Administered)



                                  Notes to the Monthly Operating Report
General:
On December 31, 2019 (the "Petition Date"), Americore Holdings, LLC ("Americore") filed a voluntary petition with the United
States Bankruptcy Court under Chapter 11 of the Bankruptcy Code [Case No.: 19-60608-grs], along with ten (10) affiliated
entities (Affiliated Entities") presented in Exhibit A. The bankruptcy filings of Americore and the Affiliated Entities are jointly
administered under Case No. 19-60608-grs (the "Jointly Administered Debtors"). The Jointly Administered Debtors are
authorized to file Monthly Operating Reports on a consolidated basis and have presented disbursements by Debtor entity in
Exhibit A attached.

Debtor-in-Possession Financial Statements - The accompanying schedules, including Exhibit A, herein are unaudited,
preliminary, and may not comply with generally accepted accounting principles in the United States of America ("U.S.
GAAP") in all material respects. In addition, the financial statements and the supplemental information contained herein
represent the financial information on a consolidated basis of the Jointly Administered Debtors presented in Exhibit A.


The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose
of complying with the monthly reporting requirements of the Bankruptcy Court and the United States Trustee. The
information presented herein has not been subjected to all procedures that would typically be applied to financial information
presented in accordance with U.S. GAAP. Upon the application of such procedures, the financial information could be
subject to changes, and these changes could be material. The information furnished in this Monthly Operating Report
includes normal recurring adjustments, but does not include all of the adjustments that would typically be made for interim
financial statements in accordance with U.S. GAAP.


Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusions may
have occurred. Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or
executory nature of any claim amount, representation or other statement in this Monthly Operating Report and reserve the
right to amend or supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.
                     Case 19-61608-grs       Doc 871    Filed 08/27/20 Entered 08/27/20 08:21:28            Desc Main
                                                       Document     Page 3 of 135


                                                      CHAPTER 11
                                               MONTHLY OPERATING REPORT
                                            MONTHLY REPORTING QUESTIONNAIRE



CASE NAME:                   Americore Holdings, LLC, et al.,

CASE NUMBER:                 19-61608-grs

MONTH OF:                    July 2020




1.      Payroll    State the amount of all executive wages paid and payroll taxes withheld and paid.

        Name and Title                                                           Wages Paid                           Taxes(1)
        of Executive                                                         Gross          Net                    Due         Paid

        Saggar, Sonny S - CSO for COVID-19 Task Force & ED
        Director                                                          $ 19,474.11      $ 11,333.99

        Kraeger, Russell R - Chief Medical Officer                         20,131.60         12,199.49

        Munaco, Wendy J - CNO                                              13,742.37          9,224.60

        Saggio, Tom - Director of Quality / Risk Management                13,372.43          8,230.73

        Total Executive Payroll                                           $ 66,720.51      $ 40,988.81


2.      Insurance              Is workers' compensation and other insurance in effect?                  Yes
        Are payments current? Yes
                 If any policy has lapsed, been replaced or renewed, state so in the schedule below. Attach a
        copy of the new policy's binder or cover page.

                                                     Name                                                                    Date
                                                       of                       Coverage              Expiration           Coverage
                   Type                              Carrier                     Amount                 Date               Paid Thru

        Casualty                                                SEE ATTACHED SCHEDULE OF INSURANCE

        Workers' comp.

        General liab.

        Automobile

        Other (specify)




Notes:
(1) Federal and state withholding payroll taxes were transmitted to the appropriate taxing authorities.
               Case 19-61608-grs                    Doc 871           Filed 08/27/20 Entered 08/27/20 08:21:28                              Desc Main
                                                                                                                                                      Schedule of Insurance
                                                                     Document     Page 4 of 135
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court - Case No. 19-61608 (Jointly Administered)
Schedule of Insurance - As of July 31, 2020

                                                                                                                     Coverage
                                                                                               Policy Number /                          Coverage       Coverage
              Insured                             Type                   Name of Carrier                             Amount(1)
                                                                                                Loan Number                            Period Start   Period End
Americore Health LLC - all            Property Insurance             American Guarantee &      ZMD6190572-00     $100,000,000 policy    07/03/20       10/01/20
locations                                                            Liability Insurance                                limit
                                                                     Company


Americore Health, LLC - all           Commercial General            National Fire & Marine       HN025024           $1,000,000 /        08/15/20       08/15/21
locations, including reduction for    Liability/Medical Malpractice Insurance Co (MedPro)                             $50,000 /
Ellwood changes and St A                                                                                               $5,000 /
bariatrics removal                                                                                                  $1,000,000 /
                                                                                                                    $3,000,000 /
                                                                                                                     $3,000,000
Americore Health, LLC - all           Umbrella Over Primary Ins      National Fire & Marine     EN025024(2)         $10,000,000         08/15/20       08/15/21
locations                                                            Insurance Co (MedPro)

Americore Holdings, LLC - St.         Pollution and Remediation      Indian Harbor Insurance    PEC0054679          $1,000,000 /        07/16/19       07/16/21
Alexius                               Legal Liability                Company.                                       $3,000,000 /
                                                                                                                      $25,000
Ellwood Medical Center              Workers Compensation and New York Marine and                   Note 3           $1,000,000 /        07/06/20       07/06/21
Operations LLC and                  Employers' Liability -   General Insurance Co.                                  $1,000,000 /
Ellwood City Home Health            Ellwood City                                                                     $1,000,000
Operations LLC
(Americore Health - All States, AK,
PA)


Izard County Medical Center LLC Workers Compensation and                         "                 Note 3                 "             07/06/20       07/06/21
(Americore Health - All States, AK, Employers' Liability - Calico
PA)




St. Alexius Hospital                  Workers Compensation and Travelers (Assigned Risk)         4N84440A           $1,000,000 /        03/08/20       03/08/21
                                      Employers' Liability                                                          $1,000,000 /
                                                                                                                     $1,000,000

St. Alexius Hospital                          "                            "                          "             Loss Funding        03/08/20       03/08/21

Americore Holdings - all facilities   Business Auto                  Philadelphia Indemnity                          $1,000,000         03/11/20       03/11/21

          "                           Installments through insurer         "                          "          Down: $7,755 less
                                                                                                                  $5,199 old credit
                                                                                                                   11 @ $2,115

Notes:
(1) See Certificate of Insurance for details on coverage descriptions and amounts provided in previous Monthly Operating Reports.
(2) Coverage has been renewed and bound for the period from 08/15/20 through 08/15/21. The policy number and COI have not been issued as of the date of
this report and will be included in the succeeding Monthly Operating Report.
(3) Coverage has been renewed and bound on 07/06/20. The policy number and COI have not been issued as of the date of this report and will be included in the
succeeding Monthly Operating Report.




GlassRatner Advisory & Capital Group LLC                                                                                                                          Page 1 of 1
                  Case 19-61608-grs                 Doc 871         Filed 08/27/20 Entered 08/27/20 08:21:28                                         Desc Main
                                                                   Document     Page 5 of 135                                                                     DATE (MM/DD/YYYY)
                                              CERTIFICATE OF LIABILITY INSURANCE                                                                                       8/14/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                            CONTACT
PRODUCER
                                                                                            NAME:      Robert Abt
Arthur J. Gallagher Risk Management Services, Inc.                                          PHONE                                                   FAX
470 Atlantic Avenue                                                                         (A/C, No, Ext): (267) 470-1434                          (A/C, No):   (617) 330-4607
                                                                                            E-MAIL
Boston MA 02210                                                                             ADDRESS: Rob_Abt@AJG.com
                                                                                                               INSURER(S) AFFORDING COVERAGE                                   NAIC #

                                                                     License#: BR-724491 INSURER A : National Fire & Marine Insurance Co                                       20079
INSURED                                                                       AMERHEA-17
                                                                                            INSURER B :
Community Medical of Izard County
61 Grasse Street                                                                            INSURER C :

Calico Rock, AR 72519                                                                       INSURER D :

                                                                                            INSURER E :

                                                                                            INSURER F :
COVERAGES                                    CERTIFICATE NUMBER: 1061654066                                                      REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                               ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR                 TYPE OF INSURANCE             INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
 A     X    COMMERCIAL GENERAL LIABILITY                       HN025024                              8/15/2020      8/15/2021     EACH OCCURRENCE                $ 1,000,000
                                                                                                                                  DAMAGE TO RENTED
                  CLAIMS-MADE    X   OCCUR                                                                                        PREMISES (Ea occurrence)       $ 50,000
                                                                                                                                  MED EXP (Any one person)       $ 5,000
                                                                                                                                  PERSONAL & ADV INJURY          $ 1,000,000

       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE              $ 3,000,000
                      PRO-
           POLICY     JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG         $ 3,000,000

            OTHER:                                                                                                                                               $
       AUTOMOBILE LIABILITY                                                                                                       COMBINED SINGLE LIMIT          $
                                                                                                                                  (Ea accident)
            ANY AUTO                                                                                                              BODILY INJURY (Per person)     $
            OWNED                SCHEDULED                                                                                        BODILY INJURY (Per accident) $
            AUTOS ONLY           AUTOS
            HIRED                NON-OWNED                                                                                        PROPERTY DAMAGE                $
            AUTOS ONLY           AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                                 $
            UMBRELLA LIAB            OCCUR                                                                                        EACH OCCURRENCE                $
            EXCESS LIAB              CLAIMS-MADE                                                                                  AGGREGATE                      $

              DED          RETENTION $                                                                                                                           $
       WORKERS COMPENSATION                                                                                                            PER             OTH-
       AND EMPLOYERS' LIABILITY                                                                                                        STATUTE         ER
                                             Y/N
       ANYPROPRIETOR/PARTNER/EXECUTIVE                                                                                            E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                    N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $
 A     Medical Facilities                                      HN025024                              8/15/2020      8/15/2021     $1,000,000                         Per Event Limit
       Professional Liability                                                                                                     $3,000,000                         Aggregate Limit



DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
Evidence of Occurrence Coverage for Community Medical of Izard County.




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                              ACCORDANCE WITH THE POLICY PROVISIONS.

                   Community Medical of Izard County                                        AUTHORIZED REPRESENTATIVE




                                                                                             © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                   The ACORD name and logo are registered marks of ACORD
               Case 19-61608-grs                    Doc 871         Filed 08/27/20 Entered 08/27/20 08:21:28                                         Desc Main
                                                                   Document     Page 6 of 135                                                                     DATE (MM/DD/YYYY)
                                             CERTIFICATE OF LIABILITY INSURANCE                                                                                      8/14/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                            CONTACT
PRODUCER
                                                                                            NAME:      Robert Abt
Arthur J. Gallagher Risk Management Services, Inc.                                          PHONE                                                   FAX
470 Atlantic Avenue                                                                         (A/C, No, Ext): (267) 470-1434                          (A/C, No):   (617) 330-4607
                                                                                            E-MAIL
Boston MA 02210                                                                             ADDRESS: Rob_Abt@AJG.com
                                                                                                               INSURER(S) AFFORDING COVERAGE                                   NAIC #

                                                                     License#: BR-724491 INSURER A : National Fire & Marine Insurance Co                                       20079
INSURED                                                                       AMERHEA-17
                                                                                            INSURER B :
Ellwood City Medical Center, LLC
724 Pershing Street                                                                         INSURER C :

Ellwood City, PA 16117                                                                      INSURER D :

                                                                                            INSURER E :

                                                                                            INSURER F :
COVERAGES                                   CERTIFICATE NUMBER: 2001489003                                                       REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                              ADDL SUBR                                          POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE                INSD WVD              POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
 A     X   COMMERCIAL GENERAL LIABILITY                       HN025024                               8/15/2020      8/15/2021     EACH OCCURRENCE                $ 1,000,000
                                                                                                                                  DAMAGE TO RENTED
               CLAIMS-MADE     X   OCCUR                                                                                          PREMISES (Ea occurrence)       $ 50,000
                                                                                                                                  MED EXP (Any one person)       $ 5,000
                                                                                                                                  PERSONAL & ADV INJURY          $ 1,000,000

       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE              $ 3,000,000
                      PRO-
           POLICY     JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG         $ 3,000,000

           OTHER:                                                                                                                                                $
       AUTOMOBILE LIABILITY                                                                                                       COMBINED SINGLE LIMIT          $
                                                                                                                                  (Ea accident)
           ANY AUTO                                                                                                               BODILY INJURY (Per person)     $
           OWNED                SCHEDULED                                                                                         BODILY INJURY (Per accident) $
           AUTOS ONLY           AUTOS
           HIRED                NON-OWNED                                                                                         PROPERTY DAMAGE                $
           AUTOS ONLY           AUTOS ONLY                                                                                        (Per accident)
                                                                                                                                                                 $
 A         UMBRELLA LIAB       X   OCCUR                      EN025024                               8/15/2020      8/15/2021     EACH OCCURRENCE                $ 5,000,000
       X   EXCESS LIAB             CLAIMS-MADE                                                                                    AGGREGATE                      $ 5,000,000

              DED          RETENTION $                                                                                                                           $
       WORKERS COMPENSATION                                                                                                            PER             OTH-
       AND EMPLOYERS' LIABILITY                                                                                                        STATUTE         ER
                                            Y/N
       ANYPROPRIETOR/PARTNER/EXECUTIVE                                                                                            E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                   N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
Evidence of Occurrence Coverage for Ellwood City Medical Center




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                              ACCORDANCE WITH THE POLICY PROVISIONS.

               Ellwood City Medical Center, LLC                                             AUTHORIZED REPRESENTATIVE




                                                                                             © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                   The ACORD name and logo are registered marks of ACORD
                  Case 19-61608-grs                 Doc 871         Filed 08/27/20 Entered 08/27/20 08:21:28                                         Desc Main
                                                                   Document     Page 7 of 135                                                                     DATE (MM/DD/YYYY)
                                              CERTIFICATE OF LIABILITY INSURANCE                                                                                       8/14/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                            CONTACT
PRODUCER
                                                                                            NAME:      Robert Abt
Arthur J. Gallagher Risk Management Services, Inc.                                          PHONE                                                   FAX
470 Atlantic Avenue                                                                         (A/C, No, Ext): (267) 470-1434                          (A/C, No):   (617) 330-4607
                                                                                            E-MAIL
Boston MA 02210                                                                             ADDRESS: Rob_Abt@AJG.com
                                                                                                               INSURER(S) AFFORDING COVERAGE                                   NAIC #

                                                                     License#: BR-724491 INSURER A : National Fire & Marine Insurance Co                                       20079
INSURED                                                                       AMERHEA-17
                                                                                            INSURER B :
St. Alexius Hospital
Jefferson Campus                                                                            INSURER C :

2639 Miami Street                                                                           INSURER D :
St. Louis MO 63118                                                                          INSURER E :

                                                                                            INSURER F :
COVERAGES                                    CERTIFICATE NUMBER: 591385527                                                       REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                               ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR                 TYPE OF INSURANCE             INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
 A     X    COMMERCIAL GENERAL LIABILITY                       HN025024                              8/15/2020      8/15/2021     EACH OCCURRENCE                $ 1,000,000
                                                                                                                                  DAMAGE TO RENTED
                  CLAIMS-MADE    X   OCCUR                                                                                        PREMISES (Ea occurrence)       $ 50,000
                                                                                                                                  MED EXP (Any one person)       $ 5,000
                                                                                                                                  PERSONAL & ADV INJURY          $ 1,000,000

       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE              $ 3,000,000
                      PRO-
           POLICY     JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG         $ 3,000,000

            OTHER:                                                                                                                                               $
       AUTOMOBILE LIABILITY                                                                                                       COMBINED SINGLE LIMIT          $
                                                                                                                                  (Ea accident)
            ANY AUTO                                                                                                              BODILY INJURY (Per person)     $
            OWNED                SCHEDULED                                                                                        BODILY INJURY (Per accident) $
            AUTOS ONLY           AUTOS
            HIRED                NON-OWNED                                                                                        PROPERTY DAMAGE                $
            AUTOS ONLY           AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                                 $
            UMBRELLA LIAB            OCCUR                                                                                        EACH OCCURRENCE                $
            EXCESS LIAB              CLAIMS-MADE                                                                                  AGGREGATE                      $

              DED          RETENTION $                                                                                                                           $
       WORKERS COMPENSATION                                                                                                            PER             OTH-
       AND EMPLOYERS' LIABILITY                                                                                                        STATUTE         ER
                                             Y/N
       ANYPROPRIETOR/PARTNER/EXECUTIVE                                                                                            E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                    N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $
 A     Medical Facilities                                      HN025024                              8/15/2020      8/15/2021     $1,000,000                         Per Event Limit
       Professional Liability                                                                                                     $3,000,000                         Aggregate Limit



DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
Evidence of Occurrence Coverage for St. Alexius Hospital / Jefferson Campus.




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                              ACCORDANCE WITH THE POLICY PROVISIONS.
                   St. Alexius Hospital
                   Jefferson Campus                                                         AUTHORIZED REPRESENTATIVE




                                                                                             © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                   The ACORD name and logo are registered marks of ACORD
                  Case 19-61608-grs                 Doc 871         Filed 08/27/20 Entered 08/27/20 08:21:28                                         Desc Main
                                                                   Document     Page 8 of 135                                                                     DATE (MM/DD/YYYY)
                                              CERTIFICATE OF LIABILITY INSURANCE                                                                                       8/14/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
                                                                                            CONTACT
PRODUCER
                                                                                            NAME:      Robert Abt
Arthur J. Gallagher Risk Management Services, Inc.                                          PHONE                                                   FAX
470 Atlantic Avenue                                                                         (A/C, No, Ext): (267) 470-1434                          (A/C, No):   (617) 330-4607
                                                                                            E-MAIL
Boston MA 02210                                                                             ADDRESS: Rob_Abt@AJG.com
                                                                                                               INSURER(S) AFFORDING COVERAGE                                   NAIC #

                                                                     License#: BR-724491 INSURER A : National Fire & Marine Insurance Co                                       20079
INSURED                                                                       AMERHEA-17
                                                                                            INSURER B :
St. Alexius Hospital
Broadway Campus                                                                             INSURER C :

3933 S. Broadway                                                                            INSURER D :
St. Louis MO 63111                                                                          INSURER E :

                                                                                            INSURER F :
COVERAGES                                    CERTIFICATE NUMBER: 726718713                                                       REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                               ADDL SUBR                                         POLICY EFF   POLICY EXP
 LTR                 TYPE OF INSURANCE             INSD WVD             POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
 A     X    COMMERCIAL GENERAL LIABILITY                       HN025024                              8/15/2020      8/15/2021     EACH OCCURRENCE                $ 1,000,000
                                                                                                                                  DAMAGE TO RENTED
                  CLAIMS-MADE    X   OCCUR                                                                                        PREMISES (Ea occurrence)       $ 50,000
                                                                                                                                  MED EXP (Any one person)       $ 5,000
                                                                                                                                  PERSONAL & ADV INJURY          $ 1,000,000

       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE              $ 3,000,000
                      PRO-
           POLICY     JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG         $ 3,000,000

            OTHER:                                                                                                                                               $
       AUTOMOBILE LIABILITY                                                                                                       COMBINED SINGLE LIMIT          $
                                                                                                                                  (Ea accident)
            ANY AUTO                                                                                                              BODILY INJURY (Per person)     $
            OWNED                SCHEDULED                                                                                        BODILY INJURY (Per accident) $
            AUTOS ONLY           AUTOS
            HIRED                NON-OWNED                                                                                        PROPERTY DAMAGE                $
            AUTOS ONLY           AUTOS ONLY                                                                                       (Per accident)
                                                                                                                                                                 $
            UMBRELLA LIAB            OCCUR                                                                                        EACH OCCURRENCE                $
            EXCESS LIAB              CLAIMS-MADE                                                                                  AGGREGATE                      $

              DED          RETENTION $                                                                                                                           $
       WORKERS COMPENSATION                                                                                                            PER             OTH-
       AND EMPLOYERS' LIABILITY                                                                                                        STATUTE         ER
                                             Y/N
       ANYPROPRIETOR/PARTNER/EXECUTIVE                                                                                            E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                    N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $
 A     Medical Facilities                                      HN025024                              8/15/2020      8/15/2021     $1,000,000                         Per Event Limit
       Professional Liability                                                                                                     $3,000,000                         Aggregate Limit



DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
Evidence of Occurrence Coverage for St. Alexius Hospital / Broadway Campus.




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                              ACCORDANCE WITH THE POLICY PROVISIONS.
                   St. Alexius Hospital
                   Broadway Campus                                                          AUTHORIZED REPRESENTATIVE




                                                                                             © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                   The ACORD name and logo are registered marks of ACORD
               Case 19-61608-grs                   Doc 871       Filed 08/27/20 Entered 08/27/20 08:21:28                              Desc Main        EPOWERS
                                                                Document     Page 9 of 135
                                                                                                                                                 DATE (MM/DD/YYYY)
                                             EVIDENCE OF PROPERTY INSURANCE                                                                          7/23/2020
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE
  ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
  COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE
  ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.
                               PHONE
AGENCY                         (A/C, No, Ext):   (312) 922-5000                   COMPANY

Chicago, IL-Hub International Midwest West                                       American Guarantee & Liability Insurance Company
55 East Jackson Boulevard
Suite 14th Floor
Chicago, IL 60604

FAX                           E-MAIL
(A/C, No): (312)   922-5358   ADDRESS:

CODE: 138063                                SUB CODE:
AGENCY
CUSTOMER ID #: AMERHEA-07                  License # 100290819
INSURED        Americore       Health             LLC                             LOAN NUMBER                                    POLICY NUMBER
               3933 South Broadway                                                                                               ZMD6190572-00
               Saint Louis, MO 63118
                                                                                       EFFECTIVE DATE          EXPIRATION DATE
                                                                                          7/3/2019               10/1/2020                CONTINUED UNTIL
                                                                                                                                          TERMINATED IF CHECKED
                                                                                  THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION
724 Pershing St, Ellwood City, PA 16117




 THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
 NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
 EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
 SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION                              PERILS INSURED         BASIC       BROAD           SPECIAL
                                                    COVERAGE / PERILS / FORMS                                              AMOUNT OF INSURANCE         DEDUCTIBLE


 Building, Replacement Cost                                                                                                            $43,532,900            $50,000
 Business Personal Property, Replacement Cost                                                                                          $28,175,900            $50,000
 Business Income with Extra Expense                                                                                                    $36,148,396            $50,000




REMARKS (Including Special Conditions)




CANCELLATION
  SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
  DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                                      ADDITIONAL INSURED       LENDER'S LOSS PAYABLE        X    LOSS PAYEE
                                                                                 X    MORTGAGEE

                     Newtek Small Business Finance, LLC ISAOA/ATIMA              LOAN #
                     Attn: Insurance Dept.
                     P.O. Box 150                                                AUTHORIZED REPRESENTATIVE
                     Northville, NY 12134


ACORD 27 (2016/03)                                                                         © 1993-2015 ACORD CORPORATION. All rights reserved.
                                                  The ACORD name and logo are registered marks of ACORD
               Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                                     Desc Main        EPOWERS
                                                           Document    Page 10 of 135
                                                                                                                                                  DATE (MM/DD/YYYY)
                                              EVIDENCE OF PROPERTY INSURANCE                                                                           7/23/2020
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE
  ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
  COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE
  ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.
                                PHONE
AGENCY                          (A/C, No, Ext):   (312) 922-5000                   COMPANY

Chicago, IL-Hub International Midwest West                                        American Guarantee & Liability Insurance Company
55 East Jackson Boulevard
Suite 14th Floor
Chicago, IL 60604

FAX                           E-MAIL
(A/C, No): (312)   922-5358   ADDRESS:

CODE: 138063                                 SUB CODE:
AGENCY
CUSTOMER ID #: AMERHEA-07                   License # 100290819
INSURED        Americore       Health              LLC                             LOAN NUMBER                                    POLICY NUMBER
               3933 South Broadway                                                                                                ZMD6190572-00
               Saint Louis, MO 63118
                                                                                       EFFECTIVE DATE           EXPIRATION DATE
                                                                                           7/3/2019               10/1/2020                 CONTINUED UNTIL
                                                                                                                                            TERMINATED IF CHECKED
                                                                                   THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION
Loc # 2, Bldg # 1, 61 Grasse St, Calico Rock, AR 72519, Hospital - Calico
Loc # 3, Bldg # 1, 724 Pershing St, Ellwood City, PA 16117, Hospital - Ellwood City
Policy Limit, Policy Limit




 THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
 NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
 EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
 SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION                               PERILS INSURED         BASIC     BROAD             SPECIAL
                                                     COVERAGE / PERILS / FORMS                                              AMOUNT OF INSURANCE          DEDUCTIBLE
Loc # 2, Bldg # 1
 Building                                                                                                                                $10,667,820            50,000
 Business Personal Property                                                                                                               $4,542,197            50,000
 Business Interruption                                                                                                                    $3,238,850            50,000
Loc # 3, Bldg # 1
 Building, Building                                                                                                                      $43,532,900           $50,000
 Business Personal Property, Contents (Personal Property)                                                                                $28,175,900           $50,000
 Business Interruption, Business Income with Extra Expense                                                                               $36,148,396           $50,000

 Blanket Limit                                                                                                                          $100,000,000            50,000




REMARKS (Including Special Conditions)




CANCELLATION
  SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
  DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                                      ADDITIONAL INSURED        LENDER'S LOSS PAYABLE         X   LOSS PAYEE
                                                                                      MORTGAGEE

                                                                                  LOAN #
                     Nova Biomedical
                     200 Prospect Street
                     Waltham, MA 02454                                            AUTHORIZED REPRESENTATIVE




ACORD 27 (2016/03)                                                                          © 1993-2015 ACORD CORPORATION. All rights reserved.
                                                   The ACORD name and logo are registered marks of ACORD
               Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                                    Desc Main        EPOWERS
                                                           Document    Page 11 of 135
                                                                                                                                                  DATE (MM/DD/YYYY)
                                              EVIDENCE OF PROPERTY INSURANCE                                                                          7/23/2020
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE
  ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
  COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE
  ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.
                                PHONE
AGENCY                          (A/C, No, Ext):   (312) 922-5000                   COMPANY

Chicago, IL-Hub International Midwest West                                        American Guarantee & Liability Insurance Company
55 East Jackson Boulevard
Suite 14th Floor
Chicago, IL 60604

FAX                           E-MAIL
(A/C, No): (312)   922-5358   ADDRESS:

CODE: 138063                                 SUB CODE:
AGENCY
CUSTOMER ID #: AMERHEA-07                   License # 100290819
INSURED        Americore       Health              LLC                             LOAN NUMBER                                    POLICY NUMBER
               3933 South Broadway                                                                                                ZMD6190572-00
               Saint Louis, MO 63118
                                                                                       EFFECTIVE DATE           EXPIRATION DATE
                                                                                           7/3/2019               10/1/2020                CONTINUED UNTIL
                                                                                                                                           TERMINATED IF CHECKED
                                                                                   THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION
724 Pershing St, Ellwood City, PA 16117




 THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
 NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
 EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
 SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION                               PERILS INSURED         BASIC     BROAD             SPECIAL
                                                     COVERAGE / PERILS / FORMS                                              AMOUNT OF INSURANCE         DEDUCTIBLE


 Business Personal Property, Replacement Cost                                                                                           $28,175,900            $50,000
 Business Income with Extra Expense                                                                                                     $36,148,396            $50,000




REMARKS (Including Special Conditions)




CANCELLATION
  SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
  DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                                      ADDITIONAL INSURED        LENDER'S LOSS PAYABLE        X    LOSS PAYEE
                                                                                      MORTGAGEE

                     TIAA Commercial Finance, Inc.                                LOAN #
                     52 Newton Ave,
                     PO Box 456                                                   AUTHORIZED REPRESENTATIVE
                     Woodbury, NJ 08096


ACORD 27 (2016/03)                                                                          © 1993-2015 ACORD CORPORATION. All rights reserved.
                                                   The ACORD name and logo are registered marks of ACORD
               Case 19-61608-grs                   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                                    Desc Main        EPOWERS
                                                          Document    Page 12 of 135
                                                                                                                                                 DATE (MM/DD/YYYY)
                                             EVIDENCE OF PROPERTY INSURANCE                                                                        7/23/2020
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE
  ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
  COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE
  ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.
                               PHONE
AGENCY                         (A/C, No, Ext):   (312) 922-5000                   COMPANY

Chicago, IL-Hub International Midwest West                                       American Guarantee & Liability Insurance Company
55 East Jackson Boulevard
Suite 14th Floor
Chicago, IL 60604

FAX                           E-MAIL
(A/C, No): (312)   922-5358   ADDRESS:

CODE: 138063                                SUB CODE:
AGENCY
CUSTOMER ID #: AMERHEA-07                  License # 100290819
INSURED        Americore Health LLC                                               LOAN NUMBER                                    POLICY NUMBER
               3933 South Broadway                                                                                               ZMD6190572-00
               Saint Louis, MO 63118
                                                                                       EFFECTIVE DATE          EXPIRATION DATE
                                                                                          7/3/2019               10/1/2020               CONTINUED UNTIL
                                                                                                                                         TERMINATED IF CHECKED
                                                                                  THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION




 THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
 NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
 EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
 SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION                              PERILS INSURED         BASIC       BROAD           SPECIAL
                                                    COVERAGE / PERILS / FORMS                                              AMOUNT OF INSURANCE         DEDUCTIBLE




REMARKS (Including Special Conditions)




CANCELLATION
  SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
  DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                                      ADDITIONAL INSURED       LENDER'S LOSS PAYABLE             LOSS PAYEE
                                                                                 X    MORTGAGEE

                                                                                 LOAN #
                     Union Bank
                     11460 Tomahawk Creek Parkway Suite 120
                     Leawood, KS 66211                                           AUTHORIZED REPRESENTATIVE




ACORD 27 (2016/03)                                                                         © 1993-2015 ACORD CORPORATION. All rights reserved.
                                                  The ACORD name and logo are registered marks of ACORD
               Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                                     Desc Main        EPOWERS
                                                           Document    Page 13 of 135
                                                                                                                                                  DATE (MM/DD/YYYY)
                                              EVIDENCE OF PROPERTY INSURANCE                                                                           7/23/2020
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE
  ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
  COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE
  ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.
                                PHONE
AGENCY                          (A/C, No, Ext):   (312) 922-5000                   COMPANY

Chicago, IL-Hub International Midwest West                                        American Guarantee & Liability Insurance Company
55 East Jackson Boulevard
Suite 14th Floor
Chicago, IL 60604

FAX                           E-MAIL
(A/C, No): (312)   922-5358   ADDRESS:

CODE: 138063                                 SUB CODE:
AGENCY
CUSTOMER ID #: AMERHEA-07                   License # 100290819
INSURED        Americore Health LLC                                                LOAN NUMBER                                    POLICY NUMBER
               3933 South Broadway                                                                                                ZMD6190572-00
               Saint Louis, MO 63118
                                                                                       EFFECTIVE DATE           EXPIRATION DATE
                                                                                           7/3/2019               10/1/2020                 CONTINUED UNTIL
                                                                                                                                            TERMINATED IF CHECKED
                                                                                   THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION
Loc # 2, Bldg # 1, 61 Grasse St, Calico Rock, AR 72519, Hospital - Calico
Loc # 3, Bldg # 1, 724 Pershing St, Ellwood City, PA 16117, Hospital - Ellwood City
Policy Limit, Policy Limit




 THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
 NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
 EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
 SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION                               PERILS INSURED         BASIC     BROAD             SPECIAL
                                                     COVERAGE / PERILS / FORMS                                              AMOUNT OF INSURANCE          DEDUCTIBLE
Loc # 2, Bldg # 1
 Building                                                                                                                                $10,667,820            50,000
 Business Personal Property                                                                                                               $4,542,197            50,000
 Business Interruption                                                                                                                    $3,238,850            50,000
Loc # 3, Bldg # 1
 Building, Building                                                                                                                      $43,532,900           $50,000
 Business Personal Property, Contents (Personal Property)                                                                                $28,175,900           $50,000
 Business Interruption, Business Income with Extra Expense                                                                               $36,148,396           $50,000

 Blanket Limit                                                                                                                          $100,000,000            50,000




REMARKS (Including Special Conditions)




CANCELLATION
  SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
  DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                                      ADDITIONAL INSURED        LENDER'S LOSS PAYABLE             LOSS PAYEE
                                                                                      MORTGAGEE

                     United States Department of Justice                          LOAN #
                     Office of the United States Trustee
                     100 E. Vine St., Suite 500                                   AUTHORIZED REPRESENTATIVE
                     Lexington, KY 40507


ACORD 27 (2016/03)                                                                          © 1993-2015 ACORD CORPORATION. All rights reserved.
                                                   The ACORD name and logo are registered marks of ACORD
                       Case 19-61608-grs       Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                    Desc Main
                                                      Document    Page 14 of 135
                                                       CHAPTER 11
                                                MONTHLY OPERATING REPORT
                                             MONTHLY REPORTING QUESTIONNAIRE



CASE NAME:                    Americore Holdings, LLC, et al.,

CASE NUMBER:                  19-61608-grs

MONTH OF:                     July 2020




3.        Bank Accounts                                                           Account Type
                                                   Operating             Tax                  Other                    Total
     Bank Name
                                                                 SEE ATTACHED SCHEDULE OF BANK ACCOUNTS
     Account #

     Beginning book balance                                                                                    $      26,018,855.58

     Plus: Deposits                                                                                                    4,032,218.24

     Less: Disbursements                                                                                              (5,221,867.40)

     Transfers                                                                                                                    -

     Other(1, 2, 3):                                                                                                        4,240.21


     Ending book balance                                                                                       $      24,833,446.63


4.          Post-petition Payments           List any post-petition payments to professionals and payments on
     prepetition debts in the schedule below (attach separate sheet if necessary).

          Payments To                                               Amount                Date                 Check #

     Professionals (attorneys,
      accountants, etc.):

     None




     Prepetition creditors:

     None




Notes:
(1) Includes reversal of scholarship fund disbursement for ($7,259) reported in a previous reporting period and $309 for a
scholarship fund disbursement in the current reporting period.
(2) Includes a partial reversal for $2,569.38 of an Other adjustment originally reported on the April Monthly Operating Report.
(3) An adjustment is made in the amount of $140.41 for a pre-petition payment clearing in the post-petition period.
                                          Case 19-61608-grs                   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                                        Desc Main
                                                                                                                                                                                               Schedule of Bank Accounts
                                                                                     Document    Page 15 of 135
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of July 31, 2020


                                                                                               Disbursement                                                           Non-Government
                                      Description                                                                    Payroll Account     Government Account                                  Lab Account
                                                                                                 Account                                                                 Account(2)
Account Name                                                                               Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center
                                                                                               Operations, LLC        Operations, LLC        Operations, LLC        Operations, LLC        Operations, LLC
                                                                                                                                                                                        [No Account Activity]

Bank Name                                                                                        U.S. Bank              U.S. Bank              U.S. Bank                 U.S. Bank            U.S. Bank




Account Number - Last Four Digits                                                                  4983                   4991                   5006                      5014                 5022
Beginning book balance (as of 07/01/20)                                                    $          76,051.48 $             24,543.46  $                    -   $         1,785,905.68 $                 -
Plus: Deposits                                                                                        14,415.02                     -                      7.56                 9,319.55                   -
Less: Disbursements                                                                                  (82,622.88)             (38,542.05)                      -                      -                     -
Transfers                                                                                             23,500.00               14,301.87                       -               (37,801.87)                  -
Other(3, 4, 5):                                                                                              -                      -                         -                      -                     -
Ending book balance (as of 07/31/20)                                                       $          31,343.62 $                303.28 $                  7.56   $         1,757,423.36 $                 -


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) An adjustment is made in the amount of $140.41 for a pre-petition payment
clearing in the post-petition period.
(4) Includes a partial reversal for $2,569.38 of an Other adjustment originally reported
on the April Monthly Operating Report.
(5) Includes reversal of scholarship fund disbursement for ($7,259) reported in a
previous reporting period and $309 for a scholarship fund disbursement in the current
reporting period.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                        Page 1 of 7
                                          Case 19-61608-grs                   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                                          Desc Main
                                                                                                                                                                                                        Schedule of Bank Accounts
                                                                                     Document    Page 16 of 135
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of July 31, 2020


                                      Description                                              Operating Account         Payroll Account        Operating Account         DIP Account              Quality Account

Account Name                                                                                 Community Medical       Izard County Medical     Izard County Medical     Izard County Medical       St. Alexius Hospital
                                                                                            Center of Izard County        Center, LLC              Center, LLC              Center, LLC             Corporation # 1
                                                                                           [Closed as of 03/31/20]

Bank Name                                                                                  First National Bank of    First National Bank of   First National Bank of     East West Bank               U.S. Bank
                                                                                                Izard County              Izard County             Izard County                                    [No activity since
                                                                                                                                                                                                       02/07/20]


Account Number - Last Four Digits                                                                    0301                     5801                    5802                    6198                       6829
Beginning book balance (as of 07/01/20)                                                    $                  -      $           424,712.46 $          2,052,584.84 $          2,190,185.00   $                     -
Plus: Deposits                                                                                                -                  295,991.90              212,822.04                     -                           -
Less: Disbursements                                                                                           -                 (236,863.30)            (467,907.35)                    -                           -
Transfers                                                                                                     -                   40,015.00              (40,015.00)                    -                           -
Other(3, 4, 5):                                                                                               -                         -                       -                       -                           -
Ending book balance (as of 07/31/20)                                                       $                  -      $           523,856.06 $          1,757,484.53 $          2,190,185.00   $                     -


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) An adjustment is made in the amount of $140.41 for a pre-petition payment
clearing in the post-petition period.
(4) Includes a partial reversal for $2,569.38 of an Other adjustment originally reported
on the April Monthly Operating Report.
(5) Includes reversal of scholarship fund disbursement for ($7,259) reported in a
previous reporting period and $309 for a scholarship fund disbursement in the current
reporting period.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                 Page 2 of 7
                                          Case 19-61608-grs                   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                                             Desc Main
                                                                                                                                                                                                         Schedule of Bank Accounts
                                                                                     Document    Page 17 of 135
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of July 31, 2020


                                                                                           Substance Abuse JV                                     Non-Government
                                      Description                                                                    Government Lockbox                                  Operating Account(3)      Payroll Account(4)
                                                                                                Account                                              Lockbox
Account Name                                                                                 St. Alexius Hospital        St. Alexius Hospital     St. Alexius Hospital     St. Alexius Hospital    St. Alexius Hospital
                                                                                               Corporation # 1             Corporation # 1          Corporation # 1          Corporation # 1         Corporation # 1
                                                                                           [Closed as of 05/31/20]

Bank Name                                                                                        U.S. Bank                   U.S. Bank                U.S. Bank                U.S. Bank               U.S. Bank
                                                                                           [No activity in account
                                                                                           since 03/01/19, date of
                                                                                              account opening]
Account Number - Last Four Digits                                                                   6837                        6845                     6852                     6860                    6878
Beginning book balance (as of 07/01/20)                                                    $                  -      $             211,576.22 $             198,600.04 $             81,555.44 $             783,132.20
Plus: Deposits                                                                                                -                  2,648,505.17               131,235.45                     -                        -
Less: Disbursements                                                                                           -                           -                        -                       -              (1,965,170.52)
Transfers                                                                                                     -                 (2,634,548.37)             (300,000.00)              81,954.06             1,291,223.36
Other(3, 4, 5):                                                                                               -                           -                        -                   (140.41)               (2,569.38)
Ending book balance (as of 07/31/20)                                                       $                  -      $             225,533.02 $              29,835.49 $            163,369.09 $             106,615.66


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) An adjustment is made in the amount of $140.41 for a pre-petition payment
clearing in the post-petition period.
(4) Includes a partial reversal for $2,569.38 of an Other adjustment originally reported
on the April Monthly Operating Report.
(5) Includes reversal of scholarship fund disbursement for ($7,259) reported in a
previous reporting period and $309 for a scholarship fund disbursement in the current
reporting period.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                   Page 3 of 7
                                          Case 19-61608-grs                   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                                              Desc Main
                                                                                                                                                                                                            Schedule of Bank Accounts
                                                                                     Document    Page 18 of 135
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of July 31, 2020

                                                                                                                                                   Elinor A Benhoff
                                                                                                                      Lutheran School of
                                      Description                                          Petty Cash Account                                     Dunn Scholarship           Lab Account              Third Friday Fund
                                                                                                                          Nursing(5)
                                                                                                                                                         Acct
Account Name                                                                                   St. Alexius Hospital       St. Alexius Hospital    Lutheran School of      St. Alexius Hospital        St. Alexius Hospital
                                                                                                 Corporation # 1            Corporation # 1        Nursing Student          Corporation # 1             Corporation # 1
                                                                                                                                                 Education Foundation   [Closed as of 04/01/20]

Bank Name                                                                                          U.S. Bank                  U.S. Bank               U.S. Bank               U.S. Bank                   U.S. Bank




Account Number - Last Four Digits                                                                     6886                       0141                   0910                     4876                        5329
Beginning book balance (as of 07/01/20)                                                    $             767,415.46 $                21,297.27 $          270,969.17    $                  -      $                   11.92
Plus: Deposits                                                                                            39,910.28                   1,192.00                  2.29                       -                            -
Less: Disbursements                                                                                   (2,415,319.31)                (13,508.41)                  -                         -                            -
Transfers                                                                                              1,703,016.90                  17,647.62                   -                         -                            -
Other(3, 4, 5):                                                                                                                       6,950.00                   -                         -                            -
Ending book balance (as of 07/31/20)                                                       $              95,023.33   $              33,578.48 $          270,971.46    $                  -      $                   11.92


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) An adjustment is made in the amount of $140.41 for a pre-petition payment
clearing in the post-petition period.
(4) Includes a partial reversal for $2,569.38 of an Other adjustment originally reported
on the April Monthly Operating Report.
(5) Includes reversal of scholarship fund disbursement for ($7,259) reported in a
previous reporting period and $309 for a scholarship fund disbursement in the current
reporting period.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                      Page 4 of 7
                                          Case 19-61608-grs                   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                                                  Desc Main
                                                                                                                                                                                                               Schedule of Bank Accounts
                                                                                     Document    Page 19 of 135
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of July 31, 2020


                                                                                                                                                                                    Lock Box                Lock Box
                                      Description                                          Investment Account                 Petty Cash             Operating Account
                                                                                                                                                                                   Government            Non-Government
Account Name                                                                                   St. Alexius Hospital       St. Alexius Hospital       St. Alexius Hospital       St. Alexius Hospital     St. Alexius Hospital
                                                                                                 Corporation # 1            Corporation # 1            Corporation # 1            Corporation # 1          Corporation # 1
                                                                                                                           [No activity since         [No activity since
                                                                                                                               04/04/16]                  10/24/19]
Bank Name                                                                                          U.S. Bank              City National Bank         City National Bank         City National Bank       City National Bank




Account Number - Last Four Digits                                                                     0157                       6595                       6605                       6621                     6650
Beginning book balance (as of 07/01/20)                                                    $            100,229.76    $                     -    $                 100.00   $                 100.00 $                 364.05
Plus: Deposits                                                                                                 -                            -                         -                    77,339.51                41,699.84
Less: Disbursements                                                                                            -                            -                         -                          -                        -
Transfers                                                                                                      -                            -                         -                   (77,339.51)              (41,954.06)
Other(3, 4, 5):                                                                                                -                            -                         -                          -                        -
Ending book balance (as of 07/31/20)                                                       $            100,229.76    $                     -    $                 100.00   $                 100.00 $                 109.83


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) An adjustment is made in the amount of $140.41 for a pre-petition payment
clearing in the post-petition period.
(4) Includes a partial reversal for $2,569.38 of an Other adjustment originally reported
on the April Monthly Operating Report.
(5) Includes reversal of scholarship fund disbursement for ($7,259) reported in a
previous reporting period and $309 for a scholarship fund disbursement in the current
reporting period.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                         Page 5 of 7
                                          Case 19-61608-grs                   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                                              Desc Main
                                                                                                                                                                                                             Schedule of Bank Accounts
                                                                                     Document    Page 20 of 135
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of July 31, 2020

                                                                                                                                                 Depository Account
                                                                                                                                                                            DIP - Government           DIP - Government
                                      Description                                          Special Uses Account           Accounts Payable           Credit Card
                                                                                                                                                                                Stimulus                   Stimulus
                                                                                                                                                     Processing
Account Name                                                                                   St. Alexius Hospital       St. Alexius Hospital   St. Alexius Hospital       St. Alexius Hospital       St. Alexius Hospital
                                                                                                 Corporation # 1            Corporation # 1        Corporation # 1            Corporation # 1            Corporation # 1


Bank Name                                                                                       Bank of America            Bank of America         Bank of America           East West Bank             East West Bank




Account Number - Last Four Digits                                                                     5549                       7479                   7592                       6184                      6226
Beginning book balance (as of 07/01/20)                                                    $             10,090.38    $              34,200.02 $               4,902.42 $           3,374,620.46   $         13,605,707.85
Plus: Deposits                                                                                                 -                     58,939.29                   838.34                      -                         -
Less: Disbursements                                                                                            -                     (1,913.63)                  (19.95)                     -                         -
Transfers                                                                                                      -                    (40,000.00)                     -                        -                         -
Other(3, 4, 5):                                                                                                -                           -                        -                        -                         -
Ending book balance (as of 07/31/20)                                                       $             10,090.38    $              51,225.68 $               5,720.81 $           3,374,620.46   $         13,605,707.85


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) An adjustment is made in the amount of $140.41 for a pre-petition payment
clearing in the post-petition period.
(4) Includes a partial reversal for $2,569.38 of an Other adjustment originally reported
on the April Monthly Operating Report.
(5) Includes reversal of scholarship fund disbursement for ($7,259) reported in a
previous reporting period and $309 for a scholarship fund disbursement in the current
reporting period.




GlassRatner Advisory & Capital Group LLC                                                                                                                                                                                      Page 6 of 7
                                          Case 19-61608-grs                   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                   Desc Main
                                                                                                                                                             Schedule of Bank Accounts
                                                                                     Document    Page 21 of 135
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts (1) - As of July 31, 2020


                                                                                            DIP - Depository for          Total - All Debtor
                                      Description
                                                                                           SSM Health Payments               Accounts
Account Name                                                                                   St. Alexius Hospital
                                                                                                 Corporation # 1


Bank Name                                                                                       East West Bank




Account Number - Last Four Digits                                                                     6359
Beginning book balance (as of 07/01/20)                                                    $                    -     $         26,018,855.58
Plus: Deposits                                                                                           500,000.00              4,032,218.24
Less: Disbursements                                                                                             -               (5,221,867.40)
Transfers                                                                                                       -                       (0.00)
Other(3, 4, 5):                                                                                                 -                    4,240.21
Ending book balance (as of 07/31/20)                                                       $             500,000.00   $         24,833,446.63


Notes:
(1) Due to incomplete accounting records, the Trustee has spent considerable time
and effort reviewing and analyzing the banks accounts and cash ledgers in order to
ascertain cash balances. Adjustments may be made in succeeding reports to
account for book transactions that were not identified as of the date of this Monthly
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) An adjustment is made in the amount of $140.41 for a pre-petition payment
clearing in the post-petition period.
(4) Includes a partial reversal for $2,569.38 of an Other adjustment originally reported
on the April Monthly Operating Report.
(5) Includes reversal of scholarship fund disbursement for ($7,259) reported in a
previous reporting period and $309 for a scholarship fund disbursement in the current
reporting period.




GlassRatner Advisory & Capital Group LLC                                                                                                                                   Page 7 of 7
                                                            Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                Desc Main
                                                                                       Document    Page 22 of 135
CASE NAME:            Americore Holdings, LLC, et al.,                                             COMPARATIVE BALANCE SHEETS(1)                                                        FORM OPR-1
                                                                                                                                                                                        REV 2/90

CASE NUMBER:            19-61608-grs                                             MONTH ENDED:          July 31, 2020



                                                                      FILING
                                                                      DATE           MONTH                 MONTH                MONTH                MONTH                MONTH                MONTH


ASSETS

   CURRENT ASSETS

      Cash

      Other negotiable instruments (i.e. CD's T-Bills)

      Accounts receivable (See OPR-3)

      Less allowance for doubtful accounts

      Inventory, at lower of cost or market

      Prepaid expenses and deposits

      Investments

      Other:



           TOTAL CURRENT ASSETS

   PROPERTY, PLANT AND EQUIPMENT, AT COST

   Less accumulated depreciation

      NET PROPERTY, PLANT AND EQUIPMENT

   OTHER ASSETS

                                                                *

                                                                *


          TOTAL ASSETS


* Itemize if value of "Other Assets" exceeds 10% of "Total Assets".
Notes:
(1) The Trustee is in the process of closing the Debtor's books and records for 2019. Once the 2019 books and records are closed and financial statements prepared, the 2020 monthly balance sheets and
income statements for the Debtor entities will be prepared and included in subsequent monthly operating reports.
                                                          Case 19-61608-grs            Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                           Desc Main
                                                                                              Document    Page 23 of 135
CASE NAME:            Americore Holdings, LLC, et al.,                                                         COMPARATIVE BALANCE SHEETS(1)                                                                 FORM OPR-2
                                                                                                                                                                                                             REV 2/90

CASE NUMBER:             19-61608-grs                                                    MONTH ENDED:              July 31, 2020


                                                                       FILING
                                                                       DATE(2)                 MONTH                   MONTH                   MONTH                  MONTH                   MONTH                   MONTH


LIABILITIES

   POST PETITION LIABILITIES

      Current post petition liabilities

      Debtor-in-possession financing

          TOTAL POST PETITION LIABILITIES

   PRE PETITION LIABILITIES

      Priority debt

      Secured debt

      Unsecured debt

          TOTAL PRE PETITION LIABILITIES

                   TOTAL LIABILITIES

SHAREHOLDERS' EQUITY (DEFICIT)

   COMMON & PREFERRED STOCK

   PAID-IN CAPITAL

   RETAINED EARNINGS

      Through filing date

      Post filing date

          TOTAL SHAREHOLDERS' EQUITY

             TOTAL LIABILITIES AND
             SHAREHOLDERS' EQUITY

Notes:
(1) The Trustee is in the process of closing the Debtor's books and records for 2019. Once the 2019 books and records are closed and financial statements prepared, the 2020 monthly balance sheets and income statements for the
Debtor entities will be prepared and included in subsequent monthly operating reports.
                                           Case 19-61608-grs        Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                         Desc Main
                                                                           Document    Page 24 of 135
CASE NAME:              Americore Holdings, LLC, et al.,                              SUMMARY OF ACCOUNTS RECEIVABLE                                                              FORM OPR-3
                                                                                                                                                                                  REV 2/90

CASE NUMBER:              19-61608-grs                                                MONTH ENDED:                   July 31, 2020


                                                                                                  0 - 30                         31 - 60                      61 - 90                     OVER
                                                                    TOTAL                         DAYS                           DAYS                         DAYS                       90 DAYS


                 (1):
DATE OF FILING                                     TBD                      TBD                            TBD                             TBD                          TBD                      TBD

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                        )   (                       )   (                     )


                                     (2)
MONTH:     As of February 29, 2020                              $ 74,057,950.23              $ 20,207,430.25                 $ 2,921,077.56               $ 33,414,101.47             $ 17,515,340.95

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                        )   (                       )   (                     )


MONTH:     As of March 31, 2020(2)                              $ 66,022,208.19              $ 11,435,601.40                 $ 2,585,472.54               $ 32,614,516.11             $ 19,386,618.14

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                        )   (                       )   (                     )
          As of April 30, 2020 (see attached schedule for
          a summary by Debtor for the current reporting
                 (2)
MONTH: period)                                                  $ 5,400,555.49               $   1,959,108.88                $   283,162.36               $   218,922.50              $ 2,939,361.75

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                        )   (                       )   (                     )
          As of May 31, 2020 (see attached schedule for
          a summary by Debtor for the current reporting
                 (2)
MONTH: period)                                                    11,520,889.73                  2,458,312.86                        587,525.20                353,970.92                8,121,080.75

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                        )   (                       )   (                     )
          As of June 30, 2020 (see attached schedule for
          a summary by Debtor for the current reporting
                 (2)
MONTH: period)                                                    12,776,372.65                  2,457,038.33                        612,251.80                615,079.11                9,092,003.41

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                        )   (                       )   (                     )
          As of July 31, 2020 (see attached schedule for
          a summary by Debtor for the current reporting
                 (2)
MONTH: period)                                                     8,969,779.84                  2,858,651.37                        921,729.25                467,376.27                4,722,022.95

 Allowance for doubtful accounts                            (               0.00 )       (                       )       (                        )   (                       )   (                     )


Notes:
(1) The Trustee is in the process of amending the bankruptcy schedules. Accounts Receivable as of the Petition Date will be updated on subsequent Monthly Operating Reports.
(2) Based on best available information at the date of this Monthly Operating Report and subject to change.
                                Case 19-61608-grs        Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                       Desc Main
                                                                Document    Page 25 of 135
Americore Holdings, et al. , Debtors.                                                                                                        AR Aging as of July 31, 2020

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Accounts Receivable Aging Summary as of July 31, 2020(1)



                     Entity                           Balance               Current           1-30 Days          31-60 Days          61-90 Days       > 90 Days
Ellwood Medical Center Operations, LLC(2)         $ 2,278,928.87       $            -     $           -      $            -      $            -     $ 2,278,928.87
Izard County Medical Center, LLC(2, 3)              2,917,258.22              17,934.28        520,153.73          545,213.67          313,012.20     1,520,944.34
St. Alexius Hospital Corporation #1(4)              3,773,592.75           1,391,770.83        928,792.53          376,515.58          154,364.07       922,149.74
Total                                             $ 8,969,779.84       $ 1,409,705.11     $ 1,448,946.26     $     921,729.25    $     467,376.27   $ 4,722,022.95

                                                                                 15.72%             16.15%             10.28%               5.21%            52.64%

Notes:
(1) Based on best available information at the date of this Monthly Operating Report and subject to change.
(2) Accounts receivable is reflected gross of contractual adjustments and allowance for doubtful accounts.
(3) Accounts receivable aging reports included in previous Monthly Operating Reports were comprised of self-pay accounts only. The accounts receivable aging
report provided by the Debtor for the current reporting period includes self-pay, commercial and government accounts. Approximately 45% percent of the accounts
are aged 120 days or greater and reflect gross receivables; a significant portion of the total will be contractual adjustments and the remaining balance likely
uncollectible. Note that it was discovered during the July reporting period that accounts receivable as of June 30, 2020 was overstated by approximately $3.8 million
due to reporting errors in the EMR software. The reporting issues are in the process of being resolved by the EMR vendor.
(4) Accounts receivable is reflected net of contractual adjustments and allowance for doubtful accounts.




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                       1 of 1
                                                        Case 19-61608-grs          Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                       Desc Main
CASE NAME:           Americore Holdings, LLC, et al.                                      Document
                                                                                           SCHEDULE OFPage 26PETITION
                                                                                                        POST  of 135 LIABILITIES                                                                             FORM OPR-4

CASE NUMBER:         19-61608-grs (Jointly Administered)                                                                                                                                                           REV 2/90
                                                                                                   MONTH ENDED:           July 31, 2020


                                                                             DATE                      DATE                  TOTAL               0 - 30              31 - 60              61 - 90                 OVER
                                                                           INCURRED                    DUE                    DUE                DAYS                DAYS                 DAYS                   90 DAYS


           Federal Income Tax and FICA                                  01/01/20 - 07/31/20     01/01/20 - 07/31/20      $    49,978.08      $            -      $             -     $              -        $    49,978.08

           State Withholding                                            01/01/20 - 07/31/20     01/01/20 - 07/31/20            5,834.81                   -                    -                    -              5,834.81

           Federal Unemployment Tax                                     01/01/20 - 07/31/20     01/01/20 - 07/31/20                1.02                   -                    -                    -                  1.02

           State Unemployment Tax                                       01/01/20 - 07/31/20     01/01/20 - 07/31/20            5,887.75            4,266.23              212.60               396.72               1,012.20

           Local Payroll Tax                                            01/01/20 - 07/31/20     01/01/20 - 07/31/20            3,160.80                   -                    -                    -              3,160.80

           Sales Tax                                                                                                               0.00

           Property Tax                                                                                                            0.00

                        TOTAL TAXES PAYABLE(1, 2, 3)                                                                          64,862.46            4,266.23              212.60               396.72              59,986.91

POSTPETITION SECURED DEBT(4)

POSTPETITION UNSECURED DEBT(4)                                                                                                     0.00

ACCRUED INTEREST PAYABLE(4)                                                                                                        0.00

TRADE ACCOUNTS PAYABLE & OTHER:
   (list separately)

           See attached schedule for detail                           Various                  Various                       143,139.63          101,598.72              270.88               481.99              40,788.04

                                                                                                                                   0.00

                                                                                                                                   0.00

                                                                                                                                   0.00

                                                                                                                                   0.00

                                                                                                                                   0.00


           TOTALS                                                                                                       $    208,002.09      $   105,864.95      $       483.48       $       878.71     $       100,774.95


Notes:
(1) Funds were escrowed for post-petition taxes incurred since the Trustee’s appointment.
(2) Aging is based on days outstanding from pay date.
(3) Includes post-petition payroll taxes as follows:
    a. Pre-Appointment of Chapter 11 Trustee - Federal, state and local payroll taxes for Ellwood - $57,867.97
    b. Post-Appointment of Chapter 11 Trustee - Federal, state and local payroll taxes for Ellwood - $1,473.90; state payroll taxes for St. Alexius - $1,254.36; state payroll taxes for Izard - $4,266.23
(4) The Trustee is in the process of gathering information and will report any amounts due in succeeding Monthly Operating Reports.
                                        Case 19-61608-grs            Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                            Desc Main
                                                                            Document    Page 27 of 135
Americore Holdings, et al. , Debtors.                                                                                                                                             Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of July 31, 2020



   Date          Invoice Number                        Vendor Name            Due Date   Aging       Balance          Current        1-30 Days       31-60 Days      61-90 Days        > 90 Days
Ellwood Medical Center Operations, LLC
07/25/20     0227183-01                Armstrong                            08/16/20      N/A    $     1,668.55   $     1,668.55 $           -   $           -   $           -   $              -
07/25/20     0508272-01                Armstrong                            08/16/20      N/A            899.00           899.00             -               -               -                  -
01/31/20     1125059                   Change Healthcare                    02/29/20      153            257.25              -               -               -               -               257.25
02/29/20     1135564                   Change Healthcare                    03/29/20      124            257.25              -               -               -               -               257.25
03/31/20     1146086                   Change Healthcare                    04/29/20      93             257.25              -               -               -               -               257.25
04/30/20     1156358                   Change Healthcare                    05/30/20      62             257.25              -               -               -            257.25                -
05/15/20     1368                      Change Healthcare                    05/31/20      61             313.46              -               -               -            313.46                -
05/31/20     1166611                   Change Healthcare                    05/31/20      61             257.25              -               -               -            257.25                -
06/15/20     2254                      Change Healthcare                    06/30/20      31              13.63              -               -             13.63             -                  -
06/30/20     1176882                   Change Healthcare                    06/30/20      31             257.25              -               -            257.25             -                  -
07/14/20     20258924 014 000 4        Columbia Gas                         08/05/20      N/A             24.83            24.83             -               -               -                  -
07/14/20     20258924 013 000 5        Columbia Gas                         08/05/20      N/A             17.41            17.41             -               -               -                  -
07/14/20     20258924 015 000 3        Columbia Gas                         08/05/20      N/A             23.65            23.65             -               -               -                  -
07/14/20     20258924 016 000 2        Columbia Gas                         08/05/20      N/A             49.65            49.65             -               -               -                  -
07/14/20     20258924 017 000 1        Columbia Gas                         07/30/20       1              25.29              -             25.29             -               -                  -
07/14/20     12983443 007 000 2        Columbia Gas                         08/19/20      N/A          3,584.01         3,584.01             -               -               -                  -
04/01/20     NBP05290220               Otis Elevator                        04/01/20      121          9,214.69              -               -               -               -             9,214.69
07/13/20     1024-220032139259         PA American Water                    08/04/20      N/A             16.07            16.07             -               -               -                  -
07/13/20     1024-220032139303         PA American Water                    08/04/20      N/A             16.07            16.07             -               -               -                  -
07/13/20     1024-220032138911         PA American Water                    08/04/20      N/A             40.81            40.81             -               -               -                  -
07/13/20     1024-220032139266         PA American Water                    08/04/20      N/A             16.07            16.07             -               -               -                  -
07/22/20     1024-220032139273         PA American Water                    08/13/20      N/A             17.26            17.26             -               -               -                  -
07/22/20     1024-220032139129         PA American Water                    08/13/20      N/A            273.75           273.75             -               -               -                  -
07/23/20     1024-220032139150         PA American Water                    08/14/20      N/A            390.93           390.93             -               -               -                  -
07/20/20     0715712-001 6             Unum (Life & AD&D Fam)               08/01/20      N/A             38.54            38.54             -               -               -                  -
07/20/20     0715710-001 2             Unum (Life & AD&D)                   08/01/20      N/A             61.03            61.03             -               -               -                  -
07/20/20     0715713-001-3             Unum (LTD & STD)                     08/01/20      N/A             20.26            20.26             -               -               -                  -
07/22/20     255-883-850-0001-84       Verizon                              08/17/20      N/A             90.62            90.62             -               -               -                  -
07/25/20     155-883-731-0001-23       Verizon                              08/19/20      N/A             44.62            44.62             -               -               -                  -
01/13/20     974864                    Waystar                              02/12/20      170             63.60              -               -               -               -                63.60
02/20/20     186791                    Waystar                              03/10/20      143         30,588.00              -               -               -               -            30,588.00
Total - Ellwood Medical Center Operations, LLC                                                        49,055.30         7,293.13           25.29          270.88          827.96          40,638.04

Izard County Medical Center, LLC
06/30/20     SC27656                 3M HEALTH INFORMATIONS SYSTEM          07/30/20       1           4,602.26              -          4,602.26             -               -                  -
07/02/20     3680569                 AMERICAN PAPER & TWINE                 08/01/20      N/A             50.15            50.15             -               -               -                  -
07/09/20     7193759                 AMERICAN WELDING GAS                   08/08/20      N/A            137.25           137.25             -               -               -                  -
07/29/20     8832300                 Anthem Blue Cross Blue Shield          08/28/20      N/A             72.32            72.32             -               -               -                  -
07/13/20     20200538                ATOMIC ENERGY INDUSTRIAL LAB           08/12/20      N/A            205.35           205.35             -               -               -                  -
07/03/20     72079-35                BATESVILLE TYPEWRITER CO., INC         08/02/20      N/A            945.03           945.03             -               -               -                  -
07/04/20     20200704                BAXTER REGIONAL LAB CULTURES           08/03/20      N/A          2,141.00         2,141.00             -               -               -                  -
07/06/20     20200706                BAXTER REGIONAL LAB CULTURES           08/05/20      N/A          2,220.00         2,220.00             -               -               -                  -
07/20/20     20200720                BAXTER REGIONAL LAB CULTURES           08/19/20      N/A          4,296.00         4,296.00             -               -               -                  -
07/28/20     20200718                BAXTER REGIONAL LAB CULTURES           08/27/20      N/A          1,131.00         1,131.00             -               -               -                  -
07/09/20     20200630                BIOMEDICAL SERVICES LLC                08/08/20      N/A          1,161.60         1,161.60             -               -               -                  -
07/10/20     20200710                BLACK HILLS ENERGY                     08/09/20      N/A             23.83            23.83             -               -               -                  -
07/10/20     20200710                BLACK HILLS ENERGY                     08/09/20      N/A            259.20           259.20             -               -               -                  -
07/28/20     4057035529              CINTAS LOC#572                         08/27/20      N/A            165.58           165.58             -               -               -                  -
07/14/20     4055756733              CINTAS LOC#572                         08/13/20      N/A            165.58           165.58             -               -               -                  -
GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                     1 of 3
                                   Case 19-61608-grs              Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                      Desc Main
                                                                         Document    Page 28 of 135
Americore Holdings, et al. , Debtors.                                                                                                                                Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of July 31, 2020



   Date         Invoice Number                  Vendor Name                    Due Date   Aging   Balance      Current      1-30 Days      31-60 Days   61-90 Days        > 90 Days
07/02/20     20200615            CITY OF CALICO ROCK                        08/01/20       N/A        264.94       264.94           -              -            -                  -
07/28/20     12710               CLEANER SOLUTIONS                          08/27/20       N/A        150.00       150.00           -              -            -                  -
07/22/20     304814              CONMED CORP                                08/21/20       N/A        394.86       394.86           -              -            -                  -
07/07/20     210004391886        ENTERGY                                    08/06/20       N/A         34.51        34.51           -              -            -                  -
07/07/20     210004391877        ENTERGY                                    08/06/20       N/A         69.39        69.39           -              -            -                  -
07/07/20     210004391876        ENTERGY                                    08/06/20       N/A      3,670.86     3,670.86           -              -            -                  -
07/07/20     210004391871        ENTERGY                                    08/06/20       N/A         34.84        34.84           -              -            -                  -
07/07/20     210004391879        ENTERGY                                    08/06/20       N/A        460.69       460.69           -              -            -                  -
07/07/20     210004391878        ENTERGY                                    08/06/20       N/A         35.80        35.80           -              -            -                  -
07/13/20     195005834529        ENTERGY                                    08/12/20       N/A      5,061.31     5,061.31           -              -            -                  -
07/21/20     176918              FORT SMITH MEDICAL & JANITORIAL SUPPLY INC 08/20/20       N/A        467.98       467.98           -              -            -                  -
07/06/20     100642585           GE HEALTHCARE                              08/05/20       N/A        187.50       187.50           -              -            -                  -
07/02/20     27352072            GREAT AMERICA FINANCIAL SERVICES           08/01/20       N/A        837.99       837.99           -              -            -                  -
07/28/20     20200722            Jenkins, Diane                             08/27/20       N/A         65.00        65.00           -              -            -                  -
07/02/20     AH062920-16         Jim Brown Company                          08/01/20       N/A        904.70       904.70           -              -            -                  -
07/17/20     20200629            KNOWLES TRUE VALUE                         08/16/20       N/A        289.80       289.80           -              -            -                  -
07/13/20     20200624            LANE, ROBERT MD                            08/12/20       N/A        390.00       390.00           -              -            -                  -
07/15/20     20200715            LANE, ROBERT MD                            08/14/20       N/A        737.50       737.50           -              -            -                  -
07/15/20     20200715            LANE, ROBERT MD                            08/14/20       N/A        170.00       170.00           -              -            -                  -
07/15/20     20200721            LANE, ROBERT MD                            08/14/20       N/A      1,170.00     1,170.00           -              -            -                  -
07/15/20     20200714            LANE, ROBERT MD                            08/14/20       N/A      1,500.00     1,500.00           -              -            -                  -
07/22/20     20200722            LANE, ROBERT MD                            08/21/20       N/A        750.00       750.00           -              -            -                  -
07/02/20     9066982             MCKESSON MEDICAL SURGICAL                  08/01/20       N/A         25.28        25.28           -              -            -                  -
07/02/20     9080928             MCKESSON MEDICAL SURGICAL                  08/01/20       N/A        431.36       431.36           -              -            -                  -
07/07/20     9161246             MCKESSON MEDICAL SURGICAL                  08/06/20       N/A         38.59        38.59           -              -            -                  -
07/07/20     9177756             MCKESSON MEDICAL SURGICAL                  08/06/20       N/A         61.12        61.12           -              -            -                  -
07/19/20     11091476            MCKESSON MEDICAL SURGICAL                  08/18/20       N/A        919.37       919.37           -              -            -                  -
07/21/20     9531047             MCKESSON MEDICAL SURGICAL                  08/20/20       N/A         62.05        62.05           -              -            -                  -
07/08/20     1916288177          MEDLINE INDUSTRIES, INC                    08/07/20       N/A        756.05       756.05           -              -            -                  -
07/09/20     1702362580          MEDLINE INDUSTRIES, INC                    08/08/20       N/A         64.38        64.38           -              -            -                  -
07/09/20     1915766833          MEDLINE INDUSTRIES, INC                    08/08/20       N/A         74.57        74.57           -              -            -                  -
07/10/20     1916608056          MEDLINE INDUSTRIES, INC                    08/09/20       N/A        336.46       336.46           -              -            -                  -
07/14/20     1916463427          MEDLINE INDUSTRIES, INC                    08/13/20       N/A         90.63        90.63           -              -            -                  -
07/16/20     1917257904          MEDLINE INDUSTRIES, INC                    08/15/20       N/A        326.16       326.16           -              -            -                  -
07/17/20     1917387702          MEDLINE INDUSTRIES, INC                    08/16/20       N/A          9.24         9.24           -              -            -                  -
07/20/20     1917643660          MEDLINE INDUSTRIES, INC                    08/19/20       N/A        248.60       248.60           -              -            -                  -
07/23/20     1918012483          MEDLINE INDUSTRIES, INC                    08/22/20       N/A        254.14       254.14           -              -            -                  -
07/23/20     1917886256          MEDLINE INDUSTRIES, INC                    08/22/20       N/A         84.02        84.02           -              -            -                  -
07/16/20     20200624            MIKE DEMASS, INC.                          08/15/20       N/A      1,665.10     1,665.10           -              -            -                  -
07/17/20     90619               NFS LEASING                                08/16/20       N/A      2,029.48     2,029.48           -              -            -                  -
07/09/20     92702668            PERFORMANCE HEALTH SUPPLY                  08/08/20       N/A        148.49       148.49           -              -            -                  -
07/09/20     976751048           SIEMENS HEALTHCARE DIAGNOSTICS             08/08/20       N/A      1,238.37     1,238.37           -              -            -                  -
07/11/20     976755172           SIEMENS HEALTHCARE DIAGNOSTICS             08/10/20       N/A        491.68       491.68           -              -            -                  -
07/11/20     952303200           SIEMENS HEALTHCARE DIAGNOSTICS             08/10/20       N/A      1,064.33     1,064.33           -              -            -                  -
07/14/20     8058892247          Staples                                    08/13/20       N/A      1,195.50     1,195.50           -              -            -                  -
07/06/20     INV-0137            STRATEQ HEALTH, INC                        08/05/20       N/A     14,433.00    14,433.00           -              -            -                  -
07/20/20     20200720            UNUM                                       08/19/20       N/A        593.05       593.05           -              -            -                  -
07/20/20     20200721            UNUM                                       08/19/20       N/A        594.14       594.14           -              -            -                  -
07/08/20     9858251840          VERIZON WIRELESS                           08/07/20       N/A         48.21        48.21           -              -            -                  -
07/20/20     1145771             WAYSTAR                                    08/19/20       N/A      1,496.46     1,496.46           -              -            -                  -
GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                      2 of 3
                                      Case 19-61608-grs            Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                              Desc Main
                                                                          Document    Page 29 of 135
Americore Holdings, et al. , Debtors.                                                                                                                                              Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of July 31, 2020



    Date          Invoice Number                   Vendor Name               Due Date   Aging       Balance           Current        1-30 Days       31-60 Days       61-90 Days        > 90 Days
06/22/20      IN-LCI-051614            WOLTERS KLUWER CLINICAL DRUG INFO   07/22/20       9           3,389.72               -          3,389.72             -                 -                 -
07/17/20      3104882                  ZOLL MEDICAL CORPORATION            08/16/20      N/A            411.51            411.51             -               -                 -                 -
Total - Izard County Medical Center, LLC                                                             67,804.88         59,812.90        7,991.98             -                 -                 -

St Alexius Hospital Corporation #1
05/05/20      612114526-2-CM         ABBOTT - 2020                         05/05/20      87            (345.97)                -               -                  -        (345.97)                -
03/19/20      IUS0165388             CPI - 2020                            03/19/20      134            150.00                 -               -                  -              -            150.00
07/16/20      10025928               MCKESSON MEDICAL - 2020               07/16/20      15               0.53                 -            0.53                  -              -                 -
08/01/20      4009482298             STERICYCLE - 2020                     08/01/20      N/A          3,941.89          3,941.89               -                  -              -                 -
07/22/20      5606250                STRYKER ORTHOPAEDICS - 2020           07/22/20       9           7,000.00                 -        7,000.00                  -              -                 -
07/14/20      321006840              VIRTUSA - 2020                        07/14/20      17          15,533.00                 -       15,533.00                  -              -                 -
Total - St. Alexius Corporation #1                                                                   26,279.45          3,941.89       22,533.53             -             (345.97)           150.00

TOTAL                                                                                           $   143,139.63    $    71,047.92 $     30,550.80 $        270.88 $         481.99 $        40,788.04
                                                                                                                          49.64%          21.34%           0.19%            0.34%             28.50%




GlassRatner Advisory &
Capital Group LLC                                                                                                                                                                                    3 of 3
                                                          Case 19-61608-grs             Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                         Desc Main
CASE NAME:            Americore Holdings, LLC, et al.                                          Document STATEMENT
                                                                                                           Page 30 ofOF INCOME (LOSS)(1)
                                                                                                                      135                                                                                        FORM OPR-5
                                                                                                                                                                                                                 REV 2/90
CASE NUMBER:          19-61608-grs (Jointly Administered)                                                           MONTH ENDED:                July 31, 2020

                                                                                                                                                                                                                        FILING
                                                                       MONTH                   MONTH                   MONTH                    MONTH                   MONTH                   MONTH                  TO DATE


NET REVENUE (INCOME)                                              $                 -                                                                                                                              $                -

COST OF GOODS SOLD

    Materials                                                                       -                       -                                                                                                                       -

    Labor - Direct                                                                  -                                                                                                                                               -

    Manufacturing Overhead                                                          -                                                                                                                                               -

                 TOTAL COST OF GOODS SOLD                                           -                       -                       -                        -                       -                       -                      -

GROSS PROFIT                                                                        -                       -                       -                        -                       -                       -                      -

OPERATING EXPENSES

    Selling and Marketing                                                           -                                                                                                                                               -

    General and Administrative                                                      -                                                                                                                                               -

    Other Exp:                                                                      -                                                                                                                                               -

                 TOTAL OPERATING EXPENSES                                           -                       -                       -                        -                       -                       -                      -

INCOME BEFORE INTEREST, DEPRECIATION
  TAXES OR EXTRAORDINARY EXPENSES                                                   -                       -                       -                        -                       -                       -                      -

INTEREST EXPENSE                                                                    -                                                                                                                                               -

DEPRECIATION                                                                        -                                                                                                                                               -

GAIN (LOSS) ON DISPOSAL OF ASSETS                                                   -

INCOME TAX EXPENSE (BENEFIT)                                                        -                                                                                                                                               -

EXTRAORDINARY INCOME (EXPENSE) *                                                    -                                                                                                                                               -

                     NET INCOME (LOSS)                            $                 -     $                 -     $                 -      $                 -     $                 -     $                 -     $                -

*   Requires Footnote

Notes:
(1) The Trustee is in the process of closing the Debtor's books and records for 2019. Once the 2019 books and records are closed and financial statements prepared, the 2020 monthly balance sheets and income statements for the
Debtor entities will be prepared and included in subsequent monthly operating reports.
                                               Case 19-61608-grs          Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                     Desc Main
                                                                                 Document    Page 31 of 135                                                                          FORM OPR-6
                                                                        STATEMENT OF SOURCES AND USES OF CASH(1, 2)
                                                                                        July 2020
Case Name:   Americore Holdings, LLC, et al.
Case Number: 19-61608-grs (Jointly Administered)
                                                                          February 21-29,
                                                                                2020                March 2020           April 2020            May 2020             June 2020            July 2020
SOURCES OF CASH
  Income (Loss) From Operations
     Add: Depreciation, Amortization & Other non-cash
     CASH GENERATED FROM OPERATIONS

      Add: Decrease in Assets:
            Accounts Receivable                                           $     421,887.03      $    4,085,724.17    $    3,286,672.26     $    3,110,474.06    $    5,199,468.45    $   3,525,478.12
            Inventory
            Prepaid Expenses & Deposits
            Property, Plant & Equipment
                      (3)
              Other                                                              14,288.07                606.36          2,909,059.03          7,520,337.04        16,495,117.98          506,740.12

          Increase in Liabilities:
             Pre Petition Liabilities
             Post Petition Liabilities
      TOTAL SOURCES OF CASH (A)                                                 436,175.10           4,086,330.53         6,195,731.29         10,630,811.10        21,694,586.43        4,032,218.24

USES OF CASH
    Increase in Assets:
              Accounts Receivable
                 Inventory                                                       75,902.69             53,422.91             31,809.51             40,125.43           28,006.28            36,747.29
                 Prepaid Expenses & Deposits
                 Property, Plant & Equipment
                 Other

      Decrease in Liabilities:
                Pre-Petition Liabilities
                Post-Petition Liabilities
                 Bank fees                                                             41.00           10,235.14              8,774.17             18,574.44            18,891.10           16,359.61
                 Contractors                                                                                                                        9,484.21             5,611.08            4,895.98
                 Emergency room                                                  46,000.00            132,000.00            184,000.00            253,998.06           269,000.00          195,000.00
                 Employee benefits                                               17,864.57            114,969.12            581,178.48            371,882.73           604,790.74          196,171.14
                 Insurance                                                      197,783.51            538,030.96            159,324.99            479,765.40           391,309.47          344,760.00
                 IT and software expense                                                                                                          193,118.90           (75,172.01)          28,866.00
                 Leases, contracts and miscellaneous                                                                         46,313.35            116,471.72           100,101.04          104,326.89
                 Legal & Professional (non-Chapter 11)                                                                                              8,834.40             1,650.00            3,355.00
                 Medical professionals                                                                                      265,619.70            341,294.93           276,304.24          374,052.59
                 Payroll                                                        647,953.34           1,320,130.96         1,258,389.77          1,141,217.90         1,122,449.42        1,678,048.09
                 Pharmaceuticals                                                                                             70,209.06             30,505.69            13,626.17           71,268.88
                 Rent                                                                                                                                                   51,677.00          103,369.00
                 Repairs and maintenance                                                                                    183,196.87            229,423.48           377,787.48          416,417.44
                 School of Nursing expenses                                                                                                        34,448.03            19,500.66           13,508.41
                 Supplies                                                        60,127.74             144,009.88           200,256.72            423,498.09           445,619.57          601,985.70
                 Taxes                                                           24,913.03             438,373.77           671,455.27            373,198.26         1,632,028.75          532,073.78
                 Utilities                                                       17,000.00              38,871.87           227,374.58            521,265.92           282,277.30          187,108.35
                 US Trustee                                                                                650.00           106,395.64              1,300.00                               146,500.06
                 Other operating expenses                                       208,556.10             506,393.35            56,773.51             48,477.99            50,006.00          167,053.19
                     TOTAL USES OF CASH (B)                                   1,296,141.98           3,297,087.96         4,051,071.62          4,636,885.58         5,615,464.29        5,221,867.40

NET SOURCE (USE) OF CASH (A-B=NET)                                        $    (859,966.88)     $     789,242.57     $    2,144,659.67     $    5,993,925.52    $ 16,079,122.14      $ (1,189,649.16)

CASH - BEGINNING BALANCE (See OPR-1)                                      $   2,025,271.64      $    1,165,304.76    $    1,954,547.33     $    3,992,376.98    $  9,984,623.44      $ 26,018,855.58
Scholarship fund disbursement                                                          -                      -            (121,635.00)                  -           (49,710.00)            6,950.00
Adjustment(4, 5, 6)                                                                    -                      -              14,804.98             (1,679.06)          4,820.00            (2,709.79)
CASH - ENDING BALANCE (See OPR-1)                                         $   1,165,304.76      $    1,954,547.33    $    3,992,376.98     $    9,984,623.44    $ 26,018,855.58      $ 24,833,446.63




Notes:
(1) Prepared on cash basis of accounting.
(2) For the April 2020 Monthly Operating Report, and all subsequent reports, the level of detail for income and expense items reported may be updated on a
go-forward basis and consequently will be determined on a month-by-month basis.
(3) Includes a $500,000 deposit from SSM Health as down payment on residency slots for 2020-2021.
(4) Includes reversal of scholarship fund disbursement for ($7,259) reported in a previous reporting period and $309 for a scholarship fund disbursement in
the current reporting period.
(5) Includes a partial reversal for $2,569.38 of an Other adjustment originally reported on the April Monthly Operating Report.
(6) An adjustment is made in the amount of $140.41 for a pre-petition payment clearing in the post-petition period.
                                    Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28            Desc Main
                                                                 Document    Page 32 of 135

CASE NAME:                               Americore Holdings, LLC, et al.                                                               Disbursements

CASE NUMBER:                             19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                  Entity                      Bank ID                Date         Check Number                                 Payee             Amount
Ellwood Medical Center Operations, LLC   USB-4983              07/01/20        1159              Petty Cash                                           805.06
Ellwood Medical Center Operations, LLC   USB-4983              07/01/20        1160              Carrier                                            1,340.00
Ellwood Medical Center Operations, LLC   USB-4983              07/03/20         Debit            Paylocity - Payroll taxes                          4,956.34
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1126-VOID         Armstrong                                           (899.00)
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1161              Columbia Gas                                          33.96
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1162              Columbia Gas                                          24.65
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1163              Columbia Gas                                          24.65
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1164              Columbia Gas                                          24.26
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1165              Columbia Gas                                          55.00
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1166              Columbia Gas                                       4,475.73
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1167              PA American Water                                     99.64
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1168              PA American Water                                    271.64
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1169              PA American Water                                     18.38
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        1170              PA American Water                                    430.47
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        Debit             Hub International Midwest                         22,968.00
Ellwood Medical Center Operations, LLC   USB-4983              07/10/20        Wire              International Sureties, Ltd                        4,857.75
Ellwood Medical Center Operations, LLC   USB-4983              07/14/20        Wire              Quadax, Inc.                                       1,557.00
Ellwood Medical Center Operations, LLC   USB-4983              07/14/20        Debit             US Bank                                              388.38
Ellwood Medical Center Operations, LLC   USB-4983              07/15/20        Debit             Paylocity - Payroll taxes                          5,010.27
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1171              Armstrong                                          1,668.55
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1172              Armstrong                                          1,798.00
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1173              Boro of EC                                         2,697.20
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1174              Boro of EC                                        17,191.00
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1175              Boro of EC                                            68.81
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1176              Boro of EC                                            27.09
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1177              Boro of EC                                            60.69
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1178              Boro of EC                                             8.29
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1179              Boro of EC                                           209.95
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1180              Boro of EC                                           224.99
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1181              Verizon                                               85.97
Ellwood Medical Center Operations, LLC   USB-4983              07/17/20        1182              Verizon                                               43.50
Ellwood Medical Center Operations, LLC   USB-4983              07/23/20        Debit             Paylocity                                            446.50
Ellwood Medical Center Operations, LLC   USB-4983              07/24/20        Debit             US Trustee                                         4,875.00
Ellwood Medical Center Operations, LLC   USB-4983              07/24/20        Debit             US Trustee                                           975.00
Ellwood Medical Center Operations, LLC   USB-4983              07/29/20        Debit             Paylocity - Payroll taxes                          4,961.16
Ellwood Medical Center Operations, LLC   USB-4983              07/29/20        Debit             Paylocity                                            446.50
Ellwood Medical Center Operations, LLC   USB-4983              07/31/20        Debit             Paylocity                                            392.50
Total - USB-4983                                                                                                                                   82,622.88

Ellwood Medical Center Operations, LLC   USB-4991              07/03/20        11529             Payroll Check                                          2,082.67
Ellwood Medical Center Operations, LLC   USB-4991              07/03/20        11530             Payroll Check                                          1,148.48
Ellwood Medical Center Operations, LLC   USB-4991              07/03/20        11531             Payroll Check                                            877.41
Ellwood Medical Center Operations, LLC   USB-4991              07/03/20        11532             Payroll Check                                            927.93
Ellwood Medical Center Operations, LLC   USB-4991              07/03/20        11533             Payroll Check                                          1,637.25
Ellwood Medical Center Operations, LLC   USB-4991              07/03/20        11534             Payroll Check                                          1,545.62
Ellwood Medical Center Operations, LLC   USB-4991              07/03/20        11535             Payroll Check                                          1,355.95
Ellwood Medical Center Operations, LLC   USB-4991              07/03/20        11536             Payroll Check                                            143.25
Ellwood Medical Center Operations, LLC   USB-4991              07/03/20        11537             Payroll Check                                          1,303.62
Ellwood Medical Center Operations, LLC   USB-4991              07/03/20        11538             Payroll Check                                          1,770.06
Ellwood Medical Center Operations, LLC   USB-4991              07/17/20        11539             Payroll Check                                          2,082.67
Ellwood Medical Center Operations, LLC   USB-4991              07/17/20        11540             Payroll Check                                          1,171.88
Ellwood Medical Center Operations, LLC   USB-4991              07/17/20        11541             Payroll Check                                            877.38
Ellwood Medical Center Operations, LLC   USB-4991              07/17/20        11542             Payroll Check                                            956.23
Ellwood Medical Center Operations, LLC   USB-4991              07/17/20        11543             Payroll Check                                          1,758.74
Ellwood Medical Center Operations, LLC   USB-4991              07/17/20        11544             Payroll Check                                          1,545.61
Ellwood Medical Center Operations, LLC   USB-4991              07/17/20        11545             Payroll Check                                          1,355.91
Ellwood Medical Center Operations, LLC   USB-4991              07/17/20        11546             Payroll Check                                            125.38
Ellwood Medical Center Operations, LLC   USB-4991              07/17/20        11547             Payroll Check                                          1,303.62
Ellwood Medical Center Operations, LLC   USB-4991              07/17/20        11548             Payroll Check                                          1,770.52
Ellwood Medical Center Operations, LLC   USB-4991              07/31/20        11549             Payroll Check                                          2,082.68
Ellwood Medical Center Operations, LLC   USB-4991              07/31/20        11550             Payroll Check                                          1,148.49
Ellwood Medical Center Operations, LLC   USB-4991              07/31/20        11551             Payroll Check                                            877.41
Ellwood Medical Center Operations, LLC   USB-4991              07/31/20        11552             Payroll Check                                            929.09
Ellwood Medical Center Operations, LLC   USB-4991              07/31/20        11553             Payroll Check                                          1,641.84
Ellwood Medical Center Operations, LLC   USB-4991              07/31/20        11554             Payroll Check                                          1,545.61
Ellwood Medical Center Operations, LLC   USB-4991              07/31/20        11555             Payroll Check                                          1,359.80
Ellwood Medical Center Operations, LLC   USB-4991              07/31/20        11556             Payroll Check                                            142.46
Ellwood Medical Center Operations, LLC   USB-4991              07/31/20        11557             Payroll Check                                          1,303.62
Ellwood Medical Center Operations, LLC   USB-4991              07/31/20        11558             Payroll Check                                          1,770.87
Total - USB-4991                                                                                                                                       38,542.05

Izard County Medical Center, LLC         FNB-5801              07/06/20        Wire              Correct Care                                          40,000.00
Izard County Medical Center, LLC         FNB-5801              07/06/20        Debit             First National Bank of Izard County                       15.00
Izard County Medical Center, LLC         FNB-5801              07/10/20        2002046           Payroll Check                                            215.86
Izard County Medical Center, LLC         FNB-5801              07/10/20        2002049           Payroll Check                                            698.96
Izard County Medical Center, LLC         FNB-5801              07/10/20        2002050           Payroll Check                                            361.90
Izard County Medical Center, LLC         FNB-5801              07/10/20        2002051           Payroll Check                                            892.88
Izard County Medical Center, LLC         FNB-5801              07/10/20        2002052           Payroll Check                                          1,089.32
Izard County Medical Center, LLC         FNB-5801              07/10/20        2002056           Payroll Check                                            563.28
Izard County Medical Center, LLC         FNB-5801              07/10/20        2002057           Payroll Check                                            317.25
Izard County Medical Center, LLC         FNB-5801              07/10/20        2002058           Payroll Check                                            587.46
Izard County Medical Center, LLC         FNB-5801              07/10/20        2002059           Payroll Check                                            356.90
Izard County Medical Center, LLC         FNB-5801              07/10/20        2002060           Payroll Check                                            837.53
                                   Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28         Desc Main
                                                                Document    Page 33 of 135

CASE NAME:                              Americore Holdings, LLC, et al.                                                       Disbursements

CASE NUMBER:                            19-61608-grs (Jointly Administered)

                                                                      CASH DISBURSEMENTS DETAIL

                   Entity                    Bank ID                Date         Check Number                         Payee             Amount
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002061           Payroll Check                               277.59
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002062           Payroll Check                               603.23
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002063           Payroll Check                               317.25
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002067           Payroll Check                               520.42
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002068           Payroll Check                               317.25
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002069           Payroll Check                               777.98
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002070           Payroll Check                               396.56
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002071           Payroll Check                               368.60
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002072           Payroll Check                                39.65
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002073           Payroll Check                               638.66
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002074           Payroll Check                               317.25
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002075           Payroll Check                               849.59
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002076           Payroll Check                               436.21
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002084           Payroll Check                             1,120.58
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002085           Payroll Check                               606.05
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002086           Payroll Check                               488.06
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002087           Payroll Check                               336.00
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002088           Payroll Check                               456.33
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002089           Payroll Check                               675.28
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002090           Payroll Check                               396.56
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002091           Payroll Check                               472.60
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002092           Payroll Check                               400.48
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002093           Payroll Check                               600.11
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002094           Payroll Check                               317.25
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002095           Payroll Check                               545.20
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002096           Payroll Check                               277.59
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002101           Payroll Check                               500.00
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002108           Payroll Check                               217.01
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002109           Payroll Check                               616.73
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002110           Payroll Check                               158.62
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002111           Payroll Check                               649.02
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002112           Payroll Check                               503.60
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002113           Payroll Check                             1,120.35
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002114           Payroll Check                               436.21
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002123           Payroll Check                               951.75
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002126           Payroll Check                               918.95
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002127           Payroll Check                               951.75
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002130           Payroll Check                             1,797.75
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002131           Payroll Check                             1,134.11
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002140           Payroll Check                                84.44
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002141           Payroll Check                               456.33
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002144           Payroll Check                             1,119.48
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002145           Payroll Check                               713.81
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002150           Payroll Check                             1,137.04
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002151           Payroll Check                               713.81
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002154           Payroll Check                             1,961.59
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002155           Payroll Check                             1,064.54
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002156           Payroll Check                             1,123.97
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002157           Payroll Check                               651.83
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002158           Payroll Check                             1,584.81
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002159           Payroll Check                               865.67
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002160           Payroll Check                               200.52
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002161           Payroll Check                               568.96
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002165           Payroll Check                               230.63
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002166           Payroll Check                               634.50
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002167           Payroll Check                             1,876.11
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002168           Payroll Check                             1,031.06
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002169           Payroll Check                               128.50
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002170           Payroll Check                               420.95
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002171           Payroll Check                               927.12
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002172           Payroll Check                               951.75
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002175           Payroll Check                             1,086.50
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002182           Payroll Check                                35.85
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002186           Payroll Check                             1,326.31
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002187           Payroll Check                               951.75
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002193           Payroll Check                               994.22
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002194           Payroll Check                             2,824.00
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002197           Payroll Check                               663.53
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002198           Payroll Check                               347.25
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002199           Payroll Check                             1,334.02
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002200           Payroll Check                               512.16
Izard County Medical Center, LLC        FNB-5801              07/10/20        Debit             Izard County Agency                         763.20
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002047           Payroll Check                             1,197.74
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002054           Payroll Check                               567.22
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002064           Payroll Check                               503.43
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002065           Payroll Check                               317.25
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002078           Payroll Check                               919.46
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002079           Payroll Check                               475.87
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002097           Payroll Check                             1,177.08
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002102           Payroll Check                             1,150.45
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002103           Payroll Check                             1,126.62
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002104           Payroll Check                               990.83
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002105           Payroll Check                               603.82
                                   Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28       Desc Main
                                                                Document    Page 34 of 135

CASE NAME:                              Americore Holdings, LLC, et al.                                                     Disbursements

CASE NUMBER:                            19-61608-grs (Jointly Administered)

                                                                      CASH DISBURSEMENTS DETAIL

                   Entity                    Bank ID                Date         Check Number                      Payee              Amount
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002106           Payroll Check                           1,411.06
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002107           Payroll Check                             793.12
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002115           Payroll Check                             930.17
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002116           Payroll Check                             317.25
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002122           Payroll Check                           1,771.62
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002134           Payroll Check                             339.71
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002135           Payroll Check                             345.04
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002146           Payroll Check                           2,447.17
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002147           Payroll Check                             951.75
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002162           Payroll Check                             140.28
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002163           Payroll Check                             115.44
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002164           Payroll Check                              79.32
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002176           Payroll Check                           2,025.19
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002177           Payroll Check                             634.50
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002178           Payroll Check                           1,366.30
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002179           Payroll Check                             713.81
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002180           Payroll Check                           1,660.66
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002181           Payroll Check                             634.50
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002184           Payroll Check                           2,048.93
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002185           Payroll Check                             951.75
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002188           Payroll Check                             632.10
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002189           Payroll Check                             585.59
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002191           Payroll Check                             209.91
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002195           Payroll Check                             708.45
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002196           Payroll Check                             454.32
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002201           Payroll Check                           1,113.67
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002048           Payroll Check                           2,712.26
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002053           Payroll Check                             664.82
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002055           Payroll Check                             281.76
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002066           Payroll Check                             118.94
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002077           Payroll Check                             198.29
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002080           Payroll Check                              57.72
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002081           Payroll Check                             427.69
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002082           Payroll Check                             237.93
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002083           Payroll Check                           1,057.09
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002098           Payroll Check                           2,145.50
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002099           Payroll Check                           1,216.52
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002100           Payroll Check                             421.59
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002117           Payroll Check                              69.42
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002118           Payroll Check                             396.56
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002119           Payroll Check                             931.64
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002120           Payroll Check                             321.16
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002121           Payroll Check                             218.14
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002124           Payroll Check                             666.26
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002125           Payroll Check                             205.87
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002128           Payroll Check                           1,522.90
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002129           Payroll Check                             806.35
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002132           Payroll Check                             583.56
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002133           Payroll Check                              90.44
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002136           Payroll Check                           2,006.90
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002137           Payroll Check                           1,220.81
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002138           Payroll Check                             304.51
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002139           Payroll Check                             230.87
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002142           Payroll Check                             724.62
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002143           Payroll Check                             115.44
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002148           Payroll Check                              79.31
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002149           Payroll Check                             365.12
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002152           Payroll Check                             915.00
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002153           Payroll Check                             420.95
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002173           Payroll Check                             208.70
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002174           Payroll Check                             225.23
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002183           Payroll Check                             793.12
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002190           Payroll Check                             807.70
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002192           Payroll Check                             474.89
Izard County Medical Center, LLC        FNB-5801              07/10/20        2002202           Payroll Check                             555.18
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002204           Payroll Check                           1,026.26
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002205           Payroll Check                           1,352.65
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002206           Payroll Check                           2,712.31
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002207           Payroll Check                             764.74
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002208           Payroll Check                             829.29
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002209           Payroll Check                             894.40
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002210           Payroll Check                           1,078.75
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002211           Payroll Check                             685.59
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002212           Payroll Check                             565.31
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002213           Payroll Check                              84.66
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002214           Payroll Check                             547.88
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002215           Payroll Check                             627.40
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002216           Payroll Check                             754.30
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002217           Payroll Check                             603.63
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002218           Payroll Check                             489.23
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002219           Payroll Check                             117.57
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002220           Payroll Check                             392.79
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002221           Payroll Check                             737.90
                                   Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28              Desc Main
                                                                Document    Page 35 of 135

CASE NAME:                              Americore Holdings, LLC, et al.                                                               Disbursements

CASE NUMBER:                            19-61608-grs (Jointly Administered)

                                                                      CASH DISBURSEMENTS DETAIL

                   Entity                    Bank ID                Date         Check Number                                 Payee             Amount
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002222              Payroll Check                                     539.36
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002223              Payroll Check                                     529.40
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002224              Payroll Check                                     829.21
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002225              Payroll Check                                     817.70
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002226              Payroll Check                                     408.11
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002227              Payroll Check                                   1,070.41
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002228              Payroll Check                                   1,124.93
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002229              Payroll Check                                     607.65
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002230              Payroll Check                                     199.75
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002231              Payroll Check                                     667.97
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002232              Payroll Check                                     548.01
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002233              Payroll Check                                     105.74
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002234              Payroll Check                                     525.80
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002235              Payroll Check                                   1,403.82
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002236              Payroll Check                                   1,857.55
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002237              Payroll Check                                     207.07
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002238              Payroll Check                                   1,229.18
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002239              Payroll Check                                   1,193.98
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002240              Payroll Check                                      30.18
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002241              Payroll Check                                   1,417.18
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002242              Payroll Check                                     809.50
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002243              Payroll Check                                     687.79
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002244              Payroll Check                                   1,042.85
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002245              Payroll Check                                     925.90
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002246              Payroll Check                                     168.28
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002247              Payroll Check                                     160.38
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002248              Payroll Check                                     923.40
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002249              Payroll Check                                     211.12
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002250              Payroll Check                                     340.54
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002251              Payroll Check                                   2,108.29
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002252              Payroll Check                                     685.21
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002253              Payroll Check                                     890.45
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002254              Payroll Check                                   1,068.47
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002255              Payroll Check                                   1,794.87
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002256              Payroll Check                                   1,953.46
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002257              Payroll Check                                     134.37
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002258              Payroll Check                                      68.93
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002259              Payroll Check                                     364.51
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002260              Payroll Check                                   1,003.26
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002261              Payroll Check                                   2,603.98
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002262              Payroll Check                                     134.29
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002263              Payroll Check                                     374.61
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002264              Payroll Check                                   1,149.25
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002265              Payroll Check                                     628.05
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002266              Payroll Check                                   2,303.29
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002267              Payroll Check                                   1,049.93
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002268              Payroll Check                                   1,482.85
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002269              Payroll Check                                     110.82
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002270              Payroll Check                                     338.97
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002271              Payroll Check                                     149.73
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002272              Payroll Check                                     258.83
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002273              Payroll Check                                   1,839.95
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002274              Payroll Check                                     264.21
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002275              Payroll Check                                     862.04
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002276              Payroll Check                                      54.12
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002277              Payroll Check                                     283.90
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002278              Payroll Check                                   1,006.60
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002279              Payroll Check                                   2,207.44
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002280              Payroll Check                                   1,277.09
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002281              Payroll Check                                   1,382.05
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002282              Payroll Check                                     388.88
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002283              Payroll Check                                   2,087.15
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002284              Payroll Check                                   1,518.86
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002285              Payroll Check                                     530.99
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002286              Payroll Check                                     708.38
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002287              Payroll Check                                     764.56
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002288              Payroll Check                                     445.84
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002289              Payroll Check                                     610.42
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002290              Payroll Check                                     983.54
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002291              Payroll Check                                   2,833.20
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002292              Payroll Check                                     715.95
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002293              Payroll Check                                     364.70
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002294              Payroll Check                                      21.72
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002295              Payroll Check                                     504.80
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002296              Payroll Check                                     161.97
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002297              Payroll Check                                   1,253.63
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002298              Payroll Check                                   1,075.24
Izard County Medical Center, LLC        FNB-5801              07/24/20        2002299              Payroll Check                                     171.61
Izard County Medical Center, LLC        FNB-5801              07/24/20        Debit                Izard County Billing (Paylocity)                2,097.75
Total - FNB-5801                                                                                                                                 236,863.30

Izard County Medical Center, LLC        FNB-5802              05/22/20        VOIDED on 07/22/20   American Welding Gas                                 (901.93)
Izard County Medical Center, LLC        FNB-5802              6/9/2020        VOIDED on 07/22/20   OZARK SURGICAL GROUP                               (4,110.00)
                                   Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28         Desc Main
                                                                Document    Page 36 of 135

CASE NAME:                              Americore Holdings, LLC, et al.                                                                 Disbursements

CASE NUMBER:                            19-61608-grs (Jointly Administered)

                                                                      CASH DISBURSEMENTS DETAIL

                   Entity                    Bank ID                Date         Check Number                                 Payee               Amount
Izard County Medical Center, LLC        FNB-5802              6/3/2020        VOIDED on 07/31/20   ALLEN DICKINSON, BSMT                              (300.00)
Izard County Medical Center, LLC        FNB-5802              07/01/20        Debit                AK DOR                                            6,710.29
Izard County Medical Center, LLC        FNB-5802              07/01/20        Debit                AMERISOURCE BERG                                    280.01
Izard County Medical Center, LLC        FNB-5802              07/01/20        Debit                IRS                                              21,754.69
Izard County Medical Center, LLC        FNB-5802              07/01/20        Debit                Matrix Trust Company                                908.84
Izard County Medical Center, LLC        FNB-5802              07/01/20        Debit                PAY PLUS                                             26.75
Izard County Medical Center, LLC        FNB-5802              07/02/20        Debit                BANKCARD                                             65.46
Izard County Medical Center, LLC        FNB-5802              07/02/20        Debit                MERCHANT SERVICE                                    177.06
Izard County Medical Center, LLC        FNB-5802              07/03/20        Debit                AMERISOURCE BERG                                     31.26
Izard County Medical Center, LLC        FNB-5802              07/06/20        Debit                AMERICAN WELDING GAS                                516.47
Izard County Medical Center, LLC        FNB-5802              07/06/20        Debit                AMERISOURCE BERG                                  1,500.00
Izard County Medical Center, LLC        FNB-5802              07/06/20        Debit                First National Bank                                  15.00
Izard County Medical Center, LLC        FNB-5802              07/06/20        Debit                First National Bank                                   5.00
Izard County Medical Center, LLC        FNB-5802              07/06/20        Debit                First National Bank                                  15.00
Izard County Medical Center, LLC        FNB-5802              07/06/20        Debit                STERIS CORP                                         480.84
Izard County Medical Center, LLC        FNB-5802              07/07/20        Wire                 Calico Rock Med LLC                              51,692.00
Izard County Medical Center, LLC        FNB-5802              07/07/20        Debit                First National Bank                                  15.00
Izard County Medical Center, LLC        FNB-5802              07/07/20        Debit                First National Bank                                  15.00
Izard County Medical Center, LLC        FNB-5802              07/07/20        Wire                 Siemens                                           1,730.05
Izard County Medical Center, LLC        FNB-5802              07/08/20        120204               ABILITY NETWORK INC                                  68.25
Izard County Medical Center, LLC        FNB-5802              07/08/20        120205               AMERICAN PAPER & TWINE                              591.71
Izard County Medical Center, LLC        FNB-5802              07/08/20        120206               ANTHONY ANSTON, DO, PLLC                            150.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        120207               ASPYRA, LLC                                       3,183.20
Izard County Medical Center, LLC        FNB-5802              07/08/20        120208               B&B SUPPLY STORES LLC                               255.65
Izard County Medical Center, LLC        FNB-5802              07/08/20        120209               BATESVILLE TYPEWRITER CO., INC                      945.03
Izard County Medical Center, LLC        FNB-5802              07/08/20        120210               BAXTER REGIONAL LAB CULTURES                      7,093.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        120211               BIG BRANCH                                          141.70
Izard County Medical Center, LLC        FNB-5802              07/08/20        120212               BLACK HILLS ENERGY                                  338.37
Izard County Medical Center, LLC        FNB-5802              07/08/20        120213               CENTURYLINK                                         391.29
Izard County Medical Center, LLC        FNB-5802              07/08/20        120214               CINTAS LOC#572                                      165.58
Izard County Medical Center, LLC        FNB-5802              07/08/20        120215               CLEANER SOLUTIONS                                   191.57
Izard County Medical Center, LLC        FNB-5802              07/08/20        120216               COOPER, WHITNEY                                      21.65
Izard County Medical Center, LLC        FNB-5802              07/08/20        120217               DELTA OPTICAL INSTRUMENTS, INC                      140.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        120218               ENTERGY                                          10,660.54
Izard County Medical Center, LLC        FNB-5802              07/08/20        Debit                First National Bank                                  15.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        Debit                First National Bank                                  15.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        120219               FRANKS, RUSTY                                        59.94
Izard County Medical Center, LLC        FNB-5802              07/08/20        120220               GE HEALTHCARE                                       200.92
Izard County Medical Center, LLC        FNB-5802              07/08/20        120221               GREAT AMERICA FINANCIAL SERVICES                    837.99
Izard County Medical Center, LLC        FNB-5802              07/08/20        120222               Hicks, Mary BSW                                      50.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        120223               ICMC PETTY CASH                                     298.69
Izard County Medical Center, LLC        FNB-5802              07/08/20        120224               KATHERINE FERGUSON MA, RD, LD                       350.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        120225               LANE, ROBERT MD                                   5,410.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        120226               MCKESSON MEDICAL SURGICAL                         3,453.98
Izard County Medical Center, LLC        FNB-5802              07/08/20        120227               MEDLINE INDUSTRIES, INC                           2,335.62
Izard County Medical Center, LLC        FNB-5802              07/08/20        120228               METHVIN SANITATION INC                              441.19
Izard County Medical Center, LLC        FNB-5802              07/08/20        120229               NFS LEASING                                       2,029.47
Izard County Medical Center, LLC        FNB-5802              07/08/20        Debit                PAY PLUS                                             18.39
Izard County Medical Center, LLC        FNB-5802              07/08/20        120230               PHILIPS HEALTHCARE                                1,292.50
Izard County Medical Center, LLC        FNB-5802              07/08/20        120231               PIERCE, JAME MD                                   1,020.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        120232               Press Ganey Associates                              188.61
Izard County Medical Center, LLC        FNB-5802              07/08/20        120233               RUSSEL HELM                                         215.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        120234               SHARED MEDICAL SERVICES, INC                        375.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        120235               Skidmore, Kim                                        99.99
Izard County Medical Center, LLC        FNB-5802              07/08/20        120236               STRATEQ HEALTH, INC                              14,433.00
Izard County Medical Center, LLC        FNB-5802              07/08/20        Wire                 Triton HR                                         1,588.83
Izard County Medical Center, LLC        FNB-5802              07/08/20        Wire                 Triton HR                                         2,327.84
Izard County Medical Center, LLC        FNB-5802              07/08/20        120237               UNUM                                              1,208.74
Izard County Medical Center, LLC        FNB-5802              07/08/20        120238               WILDHAGEN, ERIC                                      89.36
Izard County Medical Center, LLC        FNB-5802              07/08/20        120239               YELCOT                                              216.50
Izard County Medical Center, LLC        FNB-5802              07/08/20        120240               ZIRMED, INC                                       1,370.95
Izard County Medical Center, LLC        FNB-5802              07/08/20        120241               ZOLL MEDICAL CORPORATION                            230.87
Izard County Medical Center, LLC        FNB-5802              07/10/20        Debit                First National Bank                                  15.00
Izard County Medical Center, LLC        FNB-5802              07/10/20        Wire                 Hub International Midwest Limited                 3,740.00
Izard County Medical Center, LLC        FNB-5802              07/10/20        Wire                 International Sureties, LLC                      19,431.00
Izard County Medical Center, LLC        FNB-5802              07/13/20        Debit                AMERISOURCE BERG                                    247.80
Izard County Medical Center, LLC        FNB-5802              07/13/20        Debit                MERCHANT SERVICE                                    875.00
Izard County Medical Center, LLC        FNB-5802              07/13/20        Debit                PAY PLUS                                             26.75
Izard County Medical Center, LLC        FNB-5802              07/14/20        Wire                 Correct Care Inc                                 20,000.00
Izard County Medical Center, LLC        FNB-5802              07/14/20        Debit                First National Bank                                  15.00
Izard County Medical Center, LLC        FNB-5802              07/14/20        Debit                First National Bank                                   5.00
Izard County Medical Center, LLC        FNB-5802              07/14/20        Cashiers check       Harps                                               500.00
Izard County Medical Center, LLC        FNB-5802              07/14/20        Debit                IRS                                              37,554.76
Izard County Medical Center, LLC        FNB-5802              07/14/20        Debit                MCKESSON MEDICAL SURGICAL                           618.40
Izard County Medical Center, LLC        FNB-5802              07/15/20        Wire                 AMERISOURCE BERG                                  1,500.00
Izard County Medical Center, LLC        FNB-5802              07/15/20        120242               ANTHONY ANSTON, DO, PLLC                            750.00
Izard County Medical Center, LLC        FNB-5802              07/15/20        120243               ARKANSAS DEPT OF WORKFORCE SVCS                  15,950.27
Izard County Medical Center, LLC        FNB-5802              07/15/20        120244               ARKANSAS INDUSTRIAL MACHINERY, INC                  163.84
Izard County Medical Center, LLC        FNB-5802              07/15/20        120245               ASPYRA, LLC                                       2,371.00
Izard County Medical Center, LLC        FNB-5802              07/15/20        120246               BAXTER REGIONAL LAB CULTURES                      3,152.00
Izard County Medical Center, LLC        FNB-5802              07/15/20        120247               CINTAS LOC#572                                      165.58
Izard County Medical Center, LLC        FNB-5802              07/15/20        120248               CLIA LABORATORY PROGRAM                           1,831.00
Izard County Medical Center, LLC        FNB-5802              07/15/20        120249               DEAN DORTON ALLEN FORD, PLLC                      3,300.00
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28         Desc Main
                                                                    Document    Page 37 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                               Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                   Entity                        Bank ID                Date         Check Number                          Payee                    Amount
Izard County Medical Center, LLC            FNB-5802              07/15/20        Debit             First National Bank                                   15.00
Izard County Medical Center, LLC            FNB-5802              07/15/20        120250            KONICA MINOLTA HEATLTHCARE AMERICAS, INC           2,000.00
Izard County Medical Center, LLC            FNB-5802              07/15/20        120251            LANE, ROBERT MD                                    2,967.50
Izard County Medical Center, LLC            FNB-5802              07/15/20        120252            MCKESSON MEDICAL SURGICAL                          1,601.81
Izard County Medical Center, LLC            FNB-5802              07/15/20        120253            MEDLINE INDUSTRIES, INC                              933.95
Izard County Medical Center, LLC            FNB-5802              07/15/20        120254            PIERCE, JAME MD                                      720.00
Izard County Medical Center, LLC            FNB-5802              07/15/20        120255-VOID       SIEMENS HEALTHCARE DIAGNOSTICS                     1,064.33
Izard County Medical Center, LLC            FNB-5802              07/15/20        120255-VOID       SIEMENS HEALTHCARE DIAGNOSTICS                    (1,064.33)
Izard County Medical Center, LLC            FNB-5802              07/15/20        120256            Skidmore, Kim                                        109.98
Izard County Medical Center, LLC            FNB-5802              07/15/20        120257            STERIS CORP                                          184.80
Izard County Medical Center, LLC            FNB-5802              07/15/20        120258            UNUM                                               1,208.74
Izard County Medical Center, LLC            FNB-5802              07/15/20        120259            VERIZON WIRELESS                                      47.38
Izard County Medical Center, LLC            FNB-5802              07/15/20        120260            WILDHAGEN, ERIC                                      249.65
Izard County Medical Center, LLC            FNB-5802              07/15/20        120261            YELCOT                                               216.80
Izard County Medical Center, LLC            FNB-5802              07/16/20        Debit             First National Bank                                   15.00
Izard County Medical Center, LLC            FNB-5802              07/16/20        Debit             Matrix Trust Co                                      952.28
Izard County Medical Center, LLC            FNB-5802              07/20/20        Cashiers check    AMERICAN WELDING GAS                                 668.90
Izard County Medical Center, LLC            FNB-5802              07/20/20        Debit             First National Bank                                    5.00
Izard County Medical Center, LLC            FNB-5802              07/21/20        Wire              Correct Care Inc                                  20,000.00
Izard County Medical Center, LLC            FNB-5802              07/21/20        Debit             First National Bank                                   15.00
Izard County Medical Center, LLC            FNB-5802              07/23/20        Debit             PAY PLUS                                               1.00
Izard County Medical Center, LLC            FNB-5802              07/23/20        Debit             PAY PLUS                                              19.42
Izard County Medical Center, LLC            FNB-5802              07/24/20        Debit             First National Bank                                   15.00
Izard County Medical Center, LLC            FNB-5802              07/24/20        Debit             IRS                                               21,209.03
Izard County Medical Center, LLC            FNB-5802              07/24/20        Debit             Matrix Trust Co                                      952.28
Izard County Medical Center, LLC            FNB-5802              07/24/20        Debit             PAY PLUS                                               0.37
Izard County Medical Center, LLC            FNB-5802              07/24/20        Debit             US Trustee                                        19,253.45
Izard County Medical Center, LLC            FNB-5802              07/24/20        Debit             US Trustee                                           650.00
Izard County Medical Center, LLC            FNB-5802              07/27/20        Wire              AMERISOURCE BERG                                   1,500.00
Izard County Medical Center, LLC            FNB-5802              07/27/20        Wire              BAXTER HEALTHCARE CORP                               965.50
Izard County Medical Center, LLC            FNB-5802              07/27/20        Debit             First National Bank                                   15.00
Izard County Medical Center, LLC            FNB-5802              07/27/20        Debit             First National Bank                                   15.00
Izard County Medical Center, LLC            FNB-5802              07/27/20        Debit             First National Bank                                   15.00
Izard County Medical Center, LLC            FNB-5802              07/27/20        Debit             First National Bank                                   15.00
Izard County Medical Center, LLC            FNB-5802              07/27/20        Debit             First National Bank                                   15.00
Izard County Medical Center, LLC            FNB-5802              07/27/20        Debit             First National Bank                                    5.00
Izard County Medical Center, LLC            FNB-5802              07/27/20        Wire              MCKESSON MEDICAL SURGICAL                          2,251.54
Izard County Medical Center, LLC            FNB-5802              07/27/20        Cashiers check    NCA Biomedical                                       313.50
Izard County Medical Center, LLC            FNB-5802              07/27/20        Wire              Siemens                                            1,389.33
Izard County Medical Center, LLC            FNB-5802              07/27/20        Wire              STERIS CORP                                          609.65
Izard County Medical Center, LLC            FNB-5802              07/28/20        Wire              Correct Care Inc                                  20,000.00
Izard County Medical Center, LLC            FNB-5802              07/28/20        Debit             First National Bank                                   15.00
Izard County Medical Center, LLC            FNB-5802              07/28/20        Debit             MCKESSON MEDICAL SURGICAL                            919.37
Izard County Medical Center, LLC            FNB-5802              07/28/20        Debit             PAY PLUS                                               0.71
Izard County Medical Center, LLC            FNB-5802              07/29/20        120262            ABILITY NETWORK INC                                   66.56
Izard County Medical Center, LLC            FNB-5802              07/29/20        120263            ALLEN DICKINSON, BSMT                                300.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120264            AMERICAN PAPER & TWINE                                55.17
Izard County Medical Center, LLC            FNB-5802              07/29/20        120265            AMERICAN RED CROSS                                 2,082.60
Izard County Medical Center, LLC            FNB-5802              07/29/20        120266            ANTHONY ANSTON, DO, PLLC                             450.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120267            ARKANSAS HOSPITAL ASSOCIATION                         50.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120268            B&B SUPPLY STORES LLC                                 66.66
Izard County Medical Center, LLC            FNB-5802              07/29/20        120269            BAXTER HEALTHCARE CORP                               332.76
Izard County Medical Center, LLC            FNB-5802              07/29/20        120270            BIO-RAD LABORATORIES, INC.                         2,600.08
Izard County Medical Center, LLC            FNB-5802              07/29/20        120271            CENTURYLINK                                          313.49
Izard County Medical Center, LLC            FNB-5802              07/29/20        120283            CENTURYLINK COMMUNICATIONS                         6,429.56
Izard County Medical Center, LLC            FNB-5802              07/29/20        120272            CINTAS LOC#572                                       496.74
Izard County Medical Center, LLC            FNB-5802              07/29/20        120273            CLEANER SOLUTIONS                                    150.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120274            Copeland, Denny                                       38.30
Izard County Medical Center, LLC            FNB-5802              07/29/20        120275            EMERGENCE TELERADIOLOGY                            5,001.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120276            ENCOMPASS GROUP, LLC                                 627.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120277            FRANKS, CATHY                                         72.99
Izard County Medical Center, LLC            FNB-5802              07/29/20        120278            INFORMATION NETWORK OF ARKANSAS                       44.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120279            Jim Brown Company                                    904.70
Izard County Medical Center, LLC            FNB-5802              07/29/20        120280            KATHERINE FERGUSON MA, RD, LD                        350.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120281            KNIGHT, BETH MD                                    4,000.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120282            LANE, ROBERT MD                                    3,390.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120284            MEDLINE INDUSTRIES, INC                            1,422.22
Izard County Medical Center, LLC            FNB-5802              07/29/20        120285            METHVIN SANITATION INC                               429.89
Izard County Medical Center, LLC            FNB-5802              07/29/20        Debit             PAY PLUS                                               4.31
Izard County Medical Center, LLC            FNB-5802              07/29/20        120286            Press Ganey Associates                               142.14
Izard County Medical Center, LLC            FNB-5802              07/29/20        120287            SHARED MEDICAL SERVICES, INC                       2,625.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120288            SHRED IT USA                                          36.00
Izard County Medical Center, LLC            FNB-5802              07/29/20        120289            THAT PRINT SHOP                                      316.78
Izard County Medical Center, LLC            FNB-5802              07/29/20        120290            WASHINGTON AUTO PARTS                                 28.10
Izard County Medical Center, LLC            FNB-5802              07/29/20        120291            WILDHAGEN, ERIC                                       41.25
Izard County Medical Center, LLC            FNB-5802              07/29/20        120295            BAXTER REGIONAL LAB CULTURES                       9,500.34
Izard County Medical Center, LLC            FNB-5802              07/29/20        120304            STRATEQ HEALTH, INC                               14,433.00
Izard County Medical Center, LLC            FNB-5802              07/30/20        Debit             PAY PLUS                                               7.66
Izard County Medical Center, LLC            FNB-5802              07/31/20        Wire              Calico Rock Med LLC                               51,677.00
Izard County Medical Center, LLC            FNB-5802              07/31/20        Debit             First National Bank                                   15.00
Total - FNB-5802                                                                                                                                     467,907.35

St. Alexius Hospital Corporation # 1        BOA-7479              07/02/20        Debit             Bankcard Discount Fee                                 1,052.55
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28           Desc Main
                                                                    Document    Page 38 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                                Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                             Payee                  Amount
St. Alexius Hospital Corporation # 1        BOA-7479              07/15/20        Debit             Bank of America, NA                                  861.08
Total - BOA-7479                                                                                                                                       1,913.63

St. Alexius Hospital Corporation # 1        BOA-7592              07/02/20        Debit             Bank of America, NA                                        19.95
Total - BOA-7592                                                                                                                                               19.95

St. Alexius Hospital Corporation # 1        USB-0141              07/01/20        700065 - VOID     Name Redacted                                          (3,055.00)
St. Alexius Hospital Corporation # 1        USB-0141              07/01/20        700054 - VOID     Name Redacted                                          (1,908.00)
St. Alexius Hospital Corporation # 1        USB-0141              07/01/20        700061 - VOID     Name Redacted                                          (1,590.00)
St. Alexius Hospital Corporation # 1        USB-0141              07/01/20        700071 - VOID     Name Redacted                                            (472.00)
St. Alexius Hospital Corporation # 1        USB-0141              07/01/20        TBD - VOID        Name Redacted                                            (234.00)
St. Alexius Hospital Corporation # 1        USB-0141              07/01/20        700139            Name Redacted                                              75.00
St. Alexius Hospital Corporation # 1        USB-0141              07/01/20        700141            Name Redacted                                             234.00
St. Alexius Hospital Corporation # 1        USB-0141              07/02/20        700201            Jostens                                                   633.32
St. Alexius Hospital Corporation # 1        USB-0141              07/08/20        700203            Ink Spot                                                  135.01
St. Alexius Hospital Corporation # 1        USB-0141              07/09/20        700202            Ikay's Caps                                               575.16
St. Alexius Hospital Corporation # 1        USB-0141              07/13/20        700200            Graduation Authority                                    1,159.84
St. Alexius Hospital Corporation # 1        USB-0141              07/13/20        700204            City of St Louis Parking                                   75.00
St. Alexius Hospital Corporation # 1        USB-0141              07/13/20        700205            Library World                                             460.00
St. Alexius Hospital Corporation # 1        USB-0141              07/13/20        700206            Presort Inc                                               528.52
St. Alexius Hospital Corporation # 1        USB-0141              07/13/20        700207            Safeguard                                                 108.15
St. Alexius Hospital Corporation # 1        USB-0141              07/13/20        700208            Secretary of State                                         20.00
St. Alexius Hospital Corporation # 1        USB-0141              07/13/20        700209            Secretary of State                                         45.00
St. Alexius Hospital Corporation # 1        USB-0141              07/13/20        700210            Tuition Options                                         5,668.41
St. Alexius Hospital Corporation # 1        USB-0141              07/13/20        700211            Unit 4 Education Solutions Inc                          4,100.00
St. Alexius Hospital Corporation # 1        USB-0141              07/31/20        Various           Scholarship disbursement                                6,950.00
Total - USB-0141                                                                                                                                           13,508.41

St. Alexius Hospital Corporation # 1        USB-6886              07/01/20        Debit             Facilty Services Inc                                   38,812.00
St. Alexius Hospital Corporation # 1        USB-6886              07/01/20        Debit             Richard K Kardell Jr                                    1,300.00
St. Alexius Hospital Corporation # 1        USB-6886              07/01/20        Debit             Sysco                                                   3,570.04
St. Alexius Hospital Corporation # 1        USB-6886              07/01/20        Debit             Waste Management                                          106.17
St. Alexius Hospital Corporation # 1        USB-6886              07/01/20        Debit             Waste Management                                          106.50
St. Alexius Hospital Corporation # 1        USB-6886              07/01/20        Debit             Waste Management                                          106.50
St. Alexius Hospital Corporation # 1        USB-6886              07/01/20        Debit             Waste Management                                          121.85
St. Alexius Hospital Corporation # 1        USB-6886              07/01/20        Debit             Waste Management                                        1,460.02
St. Alexius Hospital Corporation # 1        USB-6886              07/01/20        Debit             Waste Management                                        1,746.75
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Alban Scientific                                        9,569.33
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             AmerisourceBergen                                      14,045.57
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Aya Healthcare Inc                                     17,347.63
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Faultless                                               7,473.91
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Fisher Scientific                                       8,667.05
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             GFI Digital                                               818.48
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Mckesson Corp                                          11,732.47
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Philadelphia Insurance                                  2,115.00
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Royal Papers Inc                                        1,624.46
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Siemens Medical Solutions USA                           2,617.01
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Specialists in Anesthesia PC                           15,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Staples                                                 1,434.49
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             The Kings Midwest Division LLC                         34,675.84
St. Alexius Hospital Corporation # 1        USB-6886              07/02/20        Debit             Western Healthcare                                     39,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/03/20        Debit             American Red Cross                                      5,883.00
St. Alexius Hospital Corporation # 1        USB-6886              07/03/20        Debit             LabCorp                                                    10.14
St. Alexius Hospital Corporation # 1        USB-6886              07/03/20        Debit             LabCorp                                                10,882.33
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201617            3M Health Information Systems                             179.41
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201673            Abbott Laboratories                                     2,180.26
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201618            Ability Network, Inc                                    2,479.64
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201619            American Boiler & Mechanical                            3,250.79
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201620            Aramark                                                   518.43
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201621            AT&T                                                    1,012.51
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201622            AT&T                                                   27,830.68
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201623            Blitz, Bardgett, & Deutsch                                 55.00
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201624            Carefusion                                              1,246.85
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201625            Chemtron                                                  998.54
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201626            Clinical Research                                         368.00
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201627            Datasite                                                  845.25
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201628            Faultless                                               2,037.93
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201629            Healthlink                                                  3.06
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201630            Johnson & Johnson                                      19,805.37
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201631            Merry X-Ray                                             1,133.99
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201632            Midwest Therapy LLC                                    13,092.06
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201634            Missouri Hospital Association                          29,061.02
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201635            MSD                                                     1,964.50
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201636            NI Satellite                                               83.75
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201637            Ortho-Clinical Diagnostics                                385.91
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201638            PDC                                                       568.51
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201639            Quatrex Corp                                              625.53
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201640            Rich's Automotive & Truck Repair Inc                    3,032.44
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201641            Rottler                                                   975.00
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201642            Service Express Inc                                    11,232.00
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201643            SourceHOV                                                 113.95
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201644            Stericycle                                              7,851.12
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201646            Stryker Orthopaedics                                    3,632.00
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28           Desc Main
                                                                    Document    Page 39 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                                Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                              Payee                 Amount
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201671            Stryker Spine                                       9,120.00
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201648            Sysco                                                 145.13
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201649            Teleflex Funding                                    2,697.24
St. Alexius Hospital Corporation # 1        USB-6886              07/06/20        201650            Wilkes, Delilah                                     2,550.00
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Ameren Missouri                                        24.14
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Ameren Missouri                                        56.63
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Ameren Missouri                                       221.57
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Ameren Missouri                                       236.31
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Ameren Missouri                                       366.51
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Ameren Missouri                                       390.24
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Ameren Missouri                                       488.75
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        201672            Biotronik                                          19,100.00
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Sysco                                               4,464.53
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Waste Management                                      106.87
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Waste Management                                      106.87
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Waste Management                                      107.03
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Waste Management                                      107.04
St. Alexius Hospital Corporation # 1        USB-6886              07/07/20        Debit             Waste Management                                      119.48
St. Alexius Hospital Corporation # 1        USB-6886              07/08/20        201674            Johnson & Johnson                                   2,401.20
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201690            Abbott Laboratories                                 3,028.11
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201709            Abbott Laboratories                                 1,095.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201710            ACC Business                                          621.69
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201711            Ace Lab Systems                                       195.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201712            Agiliti Health                                      1,061.76
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201691            Airgas                                              7,511.53
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201692            Alban Scientific                                   10,069.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201693            AmerisourceBergen                                  15,436.51
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201694            Astrea Solutions                                    7,500.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201713            Atlantic Personnel                                    689.49
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201695            Aya Healthcare Inc                                 16,514.38
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201715            Boston Scientific                                  37,123.60
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201716            Boston Scientific                                   3,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201717            Briggs Healthcare                                     264.08
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201696            Brossett Corp                                       2,565.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201718            Cardinal Health                                     1,192.02
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201719            Carefusion                                          1,239.22
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201720            Central Paper Stock                                    10.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201714            CR Bard                                            16,569.98
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201721            Davita - Total Renal Care                          10,460.29
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201740            Depuy Synthes                                         663.80
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201697            Faultless                                           5,011.30
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201722            Gardaworld                                          1,340.01
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201723            IBM                                                 2,724.56
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201739            International Sureties LTD                         72,866.25
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201724            Johnson & Johnson                                   4,431.18
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201725            Johnson Controls                                      935.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201698            Matheson Tri-Gas                                    3,658.42
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        Debit             Mckesson Corp                                      24,800.98
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201699            Medtronic                                          24,621.91
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201726            Merit Medical System                                1,335.74
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201727            MSD                                                 9,307.38
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201700            Ortho-Clinical Diagnostics                         13,357.75
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201728            Reji's Commission                                      24.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201729            Rich's Automotive & Truck Repair Inc                1,156.03
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201701            Royal Papers Inc                                    1,113.86
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201730            Ryan, Donald                                        1,379.40
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201731            Sharn Inc                                           7,778.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201702            Siemens Medical Solutions USA                       3,469.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201703            Specialists in Anesthesia PC                       21,362.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201741            Spectranetics                                       1,106.48
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201704            Staples                                             1,267.03
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201733            Stryker Endoscopy                                     200.23
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201734            Stryker Orthopaedics                                  628.21
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201732            Stryker Spine                                       4,459.86
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201735            Surgical Direct                                     4,322.63
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        Debit             Sysco                                               4,400.17
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201743            Sysco                                                 777.80
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201705            Talbot Group                                       14,250.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201736            Teleflex Funding                                      398.59
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201706            The Kings Midwest Division LLC                     34,675.84
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201737            WCP Laboratories Inc                                1,900.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201707            Werfen USA                                          1,908.43
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201708            Western Healthcare                                 39,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/10/20        201738            Wilkes, Delilah                                     2,715.00
St. Alexius Hospital Corporation # 1        USB-6886              07/13/20        201758            Allied Benefits                                    29,402.13
St. Alexius Hospital Corporation # 1        USB-6886              07/13/20        201760            Fisher Scientific                                   5,998.82
St. Alexius Hospital Corporation # 1        USB-6886              07/13/20        201757            Labcorp                                               260.03
St. Alexius Hospital Corporation # 1        USB-6886              07/14/20        Debit             ABCO Fire LLC                                       4,980.00
St. Alexius Hospital Corporation # 1        USB-6886              07/14/20        201745            Ameren Missouri                                        72.95
St. Alexius Hospital Corporation # 1        USB-6886              07/14/20        201744            Ameren Missouri                                    50,983.45
St. Alexius Hospital Corporation # 1        USB-6886              07/14/20        Debit             Bank Fee                                            6,456.82
St. Alexius Hospital Corporation # 1        USB-6886              07/14/20        201746            Culligan MO                                           140.87
St. Alexius Hospital Corporation # 1        USB-6886              07/14/20        Debit             US Bank                                                50.00
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28           Desc Main
                                                                    Document    Page 40 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                                Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                              Payee                 Amount
St. Alexius Hospital Corporation # 1        USB-6886              07/14/20        201747            Iron Mountain                                         722.61
St. Alexius Hospital Corporation # 1        USB-6886              07/14/20        201755            Waste Management                                      106.50
St. Alexius Hospital Corporation # 1        USB-6886              07/14/20        201756            Waste Management                                    1,509.91
St. Alexius Hospital Corporation # 1        USB-6886              07/14/20        Returned Wire     ABCO Fire LLC                                      (4,930.00)
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        Debit             ABCO Fire LLC                                       4,980.00
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        201762            Biotronik                                           6,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        Debit             NI Satellite                                          513.45
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        201753            Spire                                                  22.61
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        201754            Spire                                                  33.22
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        201749            Spire                                                  50.40
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        201752            Spire                                                  62.79
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        201748            Spire                                                  66.49
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        201750            Spire                                                  69.54
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        201751            Spire                                              11,123.95
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        201761            Stryker Orthopaedics                                7,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/15/20        Debit             Sysco                                               4,542.27
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Abbott Laboratories                                 5,030.00
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Alban Scientific                                    5,214.51
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Allied Benefits                                    34,763.72
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             AmerisourceBergen                                  14,455.59
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             AmerisourceBergen                                  14,455.59
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Aya Healthcare Inc                                 34,202.50
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             CDW                                                 3,999.00
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Electromek Diagnostics Systems                      4,583.00
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Faultless                                           2,685.05
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Fisher Scientific                                   2,824.66
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             GFI Digital                                         3,890.80
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Immucor Inc                                         1,077.03
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Johnson & Johnson                                   8,429.19
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Johnson & Johnson                                  13,103.90
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Returned Debit    Johnson & Johnson                                  (8,384.19)
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Mckesson Corp                                      17,655.00
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Ortho-Clinical Diagnostics                         24,483.00
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Specialists in Anesthesia PC                       25,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Staples                                             1,191.39
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Sysco                                               2,708.97
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Teleflex Funding                                    1,382.42
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             The Kings Midwest Division LLC                     34,675.84
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Thyssenkrupp                                       15,240.50
St. Alexius Hospital Corporation # 1        USB-6886              07/17/20        Debit             Western Healthcare                                 39,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201785            Abbott Ambulance                                    5,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201787            Ali, Kahlia                                            85.00
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201790            Bossung, Gerald                                        13.65
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201791            Bruns, Susan                                        1,039.44
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201792            Heenan, Judith                                        142.84
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201795            Manderschied, Carol                                 1,279.60
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201797            Pope, James                                           692.86
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201798            Roesler, Cheryl                                       199.60
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201799            Ryan, Donald                                        1,271.40
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201800            Ryan, James                                           181.30
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201801            Scaab, Brian                                          361.12
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201802            Tanter, Andrea                                        115.00
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201803            Thornhill, William                                    156.00
St. Alexius Hospital Corporation # 1        USB-6886              07/20/20        201804            Tivoli, Darren                                         72.68
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201806            ACIST                                               1,350.51
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201807            American Boiler & Mechanical                       10,748.54
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201808            Aramark                                               353.21
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201810            AT&T                                                  607.60
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201809            AT&T                                                1,068.89
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201811            Carstens                                               11.06
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201813            Destefane, Rick                                       500.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201814            Engineered Fire Protection Inc                      7,999.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201815            Faultless                                           1,021.84
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201816            Fogt, Steve                                         1,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201819            Healthlink                                             59.43
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        Debit             Hub International Midwest                          39,567.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        Debit             Integrated Services Facility                      121,052.88
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        Debit             J2 Medical Supply                                  20,581.60
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        Debit             Johnson & Johnson                                   8,429.19
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201821            Kamat, Sanjeev                                      1,250.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201822            Kelly, James MD                                     1,250.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201823            Kraegar, Russell MD                                 1,250.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201824            Landauer                                              738.60
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        Debit             Medtronic                                           1,105.68
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201825            Olympus America                                       299.48
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201827            PDC                                                    23.39
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201828            Philips Healthcare                                  2,325.60
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201830            Ralph, Michael MD                                   1,395.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201831            Rich's Automotive & Truck Repair Inc                  423.20
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201832            Rosenberg, Zev                                        250.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201833            Schmid, Craig                                       1,250.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201835            Stryker Spine                                          28.84
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201836            Syed, Junaid MD                                       500.00
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28          Desc Main
                                                                    Document    Page 41 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                                          Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                             Payee                            Amount
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201837            Sysco                                                           162.35
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201838            Tauk, Nabil Hanna MD                                            500.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201842            Teleflex Funding                                                  2.00
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        Debit             Thyssenkrupp                                                  9,259.95
St. Alexius Hospital Corporation # 1        USB-6886              07/21/20        201840            Travelers                                                   141,531.00
St. Alexius Hospital Corporation # 1        USB-6886              07/22/20        201853            Ace Lab Systems                                               1,829.04
St. Alexius Hospital Corporation # 1        USB-6886              07/22/20        201854            Engineered Fire Protection Inc                                3,200.00
St. Alexius Hospital Corporation # 1        USB-6886              07/22/20        Debit             John Beal Inc                                                19,050.60
St. Alexius Hospital Corporation # 1        USB-6886              07/22/20        201855            Stryker Endoscopy                                             3,658.15
St. Alexius Hospital Corporation # 1        USB-6886              07/22/20        201856            Stryker Orthepaedics                                          7,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/22/20        Debit             Sysco                                                         5,337.21
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201857            Alban Scientific                                              9,157.98
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201858            Allied Benefits                                              32,315.93
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201874            Aya Healthcare Inc                                           19,505.63
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201859            Brossett Corp                                                 3,220.00
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201860            CDW                                                             251.44
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201875            Cyracom                                                          10.00
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201861            Fisher Scientific                                             6,281.35
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201862            J2 Medical Supply                                             4,788.00
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201863            Johnson & Johnson                                             3,250.98
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201868            Merchant Settlement                                           6,093.31
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201879            Royal Papers Inc                                              2,171.16
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201880            Specialists in Anesthesia PC                                 25,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        Debit             Sysco                                                         2,294.46
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201869            The Kings Midwest Division LLC                               34,675.84
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201870            Thyssenkrupp                                                 28,573.40
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        201883            Western Healthcare                                           39,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        Credit            Izard County Medical Center, LLC (reimbursement for UST     (19,903.45)
                                                                                                    fees)
St. Alexius Hospital Corporation # 1        USB-6886              07/24/20        Credit            Ellwood Medical Center, LLC (reimbursement for UST               (5,850.00)
                                                                                                    fees)
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201900            3M Health Information Systems                                  1,107.07
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201884            Abbott Laboratories                                            3,179.43
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201871            Ameren Missouri                                                  225.77
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201872            Ameren Missouri                                               21,905.16
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201886            American Boiler & Mechanical                                   5,103.60
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201885            American Boiler & Mechanical                                  62,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201873            American Red Cross                                             1,734.00
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201887            Aramark                                                          701.58
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201889            Boston Scientific/Microvasive                                  4,878.88
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201890            Bruns, Susan                                                     101.77
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201891            Cardinal Health                                                2,423.06
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201892            Catalyst RCM LLC                                               7,500.00
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201893            Edwards Lifesciences                                             414.41
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201894            Engel, Dennis                                                    347.98
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201895            Equisys                                                        1,326.00
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201896            Erbe                                                           2,401.78
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201897            Faultless                                                      2,007.86
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201898            H&G/Schultz Door                                               7,917.72
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201899            Healthlink                                                        43.01
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201877            Mckesson Corp                                                  7,707.03
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201901            Merit Medical Systems, Inc.                                      560.45
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201902            Missouri American Water                                           13.93
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201903            Nextiva                                                          601.10
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201904            Pitney Bowes                                                     175.82
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201905            Premier Global Services                                           26.62
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201864            Quarterly Fee                                                  1,300.00
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201866            Quarterly Fee                                                  5,525.00
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201867            Quarterly Fee                                                 19,253.45
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201865            Quarterly Fee                                                120,421.61
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201878            Republic Services                                                999.51
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201906            Rich's Automotive                                                457.47
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201907            Rottler                                                          975.00
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201908            Ryan, Donald                                                     635.70
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201909            Stryker Endoscopy                                                  3.56
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201910            Stryker Orthepaedics                                              76.72
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201911            Stryker Spine                                                     28.84
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201912            Sysco                                                            101.85
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201916            Verizon                                                          976.36
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201882            Waste Management                                                 103.49
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201914            WCP Laboratories Inc                                              99.50
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201913            WCP Laboratories Inc                                           1,900.00
St. Alexius Hospital Corporation # 1        USB-6886              07/27/20        201915            Wilkes, Delilah                                                2,355.00
St. Alexius Hospital Corporation # 1        USB-6886              07/28/20        201876            Iron Mountain                                                    772.61
St. Alexius Hospital Corporation # 1        USB-6886              07/28/20        Debit             Philadelphia Insurance                                         2,115.00
St. Alexius Hospital Corporation # 1        USB-6886              07/28/20        201881            Sysco                                                            301.85
St. Alexius Hospital Corporation # 1        USB-6886              07/29/20        Debit             Kardell Plumbing                                               4,500.00
St. Alexius Hospital Corporation # 1        USB-6886              07/29/20        201834            Sprint                                                           369.17
St. Alexius Hospital Corporation # 1        USB-6886              07/29/20        Debit             Sysco                                                          4,218.28
St. Alexius Hospital Corporation # 1        USB-6886              07/30/20        Debit             Bayer                                                          8,347.03
St. Alexius Hospital Corporation # 1        USB-6886              07/30/20        201826            Parts Source                                                     567.74
St. Alexius Hospital Corporation # 1        USB-6886              07/30/20        201839            Terumo Medical                                                10,797.50
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Dup / VOID        Ace Lab Systems                                                 (670.00)
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28            Desc Main
                                                                    Document    Page 42 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                          Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                            Payee             Amount
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Alban Scientific                              7,898.89
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Allied Benefits                              23,250.48
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             AmerisourceBergen                             7,816.55
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Dup / VOID        Avante Health                                   (69.99)
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Aya Healthcare Inc                           19,509.38
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        201789            Berry, Michael                                  521.23
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Faultless                                     7,280.57
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Fisher Scientific                             8,220.29
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             GFI Digital                                   5,988.58
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Gibbs Technology                              6,051.20
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        201820            Howard Medical                                  697.56
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Dup / VOID        Iron Mountain                                  (774.65)
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             J2 Medical Supply                            12,380.00
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        201633            Missouri American Water                          13.93
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        201796            Owens, Carmen                                    498.71
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Dup / VOID        Philips Healthcare                           (10,630.42)
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Dup / VOID        Pitney Bowes                                     (34.46)
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        201829            Proshed Security                                 180.00
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Specialists in Anesthesia PC                  25,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Stanley Black & Decker Inc                    24,246.89
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Staples                                        3,774.20
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Dup / VOID        Syed, Junaid MD                               (2,500.00)
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Sysco                                          3,222.38
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        Debit             Western Healthcare                            39,000.00
St. Alexius Hospital Corporation # 1        USB-6886              07/31/20        201841            Wilkes, Delilah                                2,445.00
                                                                                                                                               2,415,319.31

St. Alexius Hospital Corporation # 1        USB-6878              06/01/20        100430            Wage Works                                       8,532.08
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        100456            Chaplain                                           267.60
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        100457            Chaplain                                           881.57
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        100458            Chaplain                                            33.16
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        100459            Chaplain                                           759.00
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        100460            Chaplain                                           548.20
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23444             Payroll Check                                       88.22
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23456             Payroll Check                                    1,020.88
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23457             Payroll Check                                    3,455.08
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23458             Payroll Check                                       51.48
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23459             Payroll Check                                    3,353.02
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23460             Payroll Check                                      152.26
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23461             Payroll Check                                    1,759.11
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23462             Payroll Check                                    1,856.52
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23463             Payroll Check                                      676.14
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23464             Payroll Check                                      708.64
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23465             Payroll Check                                      172.18
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23466             Payroll Check                                    1,617.61
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23467             Payroll Check                                    1,840.28
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23468             Payroll Check                                    2,142.59
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23469             Payroll Check                                    1,599.82
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23470             Payroll Check                                    1,780.78
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23471             Payroll Check                                      152.05
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23472             Payroll Check                                      798.65
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23473             Payroll Check                                    1,000.00
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23474             Payroll Check                                    1,398.37
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23475             Payroll Check                                      794.37
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23476             Payroll Check                                      820.43
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23477             Payroll Check                                    1,093.42
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23478             Payroll Check                                       49.81
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23479             Payroll Check                                    3,007.59
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23480             Payroll Check                                      153.44
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23481             Payroll Check                                    1,018.33
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23482             Payroll Check                                       91.70
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23483             Payroll Check                                      769.63
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23484             Payroll Check                                      903.59
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23485             Payroll Check                                       51.44
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23486             Payroll Check                                      499.86
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23487             Payroll Check                                    1,722.57
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23488             Payroll Check                                      612.08
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23489             Payroll Check                                      723.05
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23490             Payroll Check                                      726.52
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23491             Payroll Check                                      704.72
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23492             Payroll Check                                    2,092.75
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23493             Payroll Check                                      159.17
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23494             Payroll Check                                      909.04
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23495             Payroll Check                                    2,932.66
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23496             Payroll Check                                      131.17
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23497             Payroll Check                                      889.44
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23498             Payroll Check                                    1,002.12
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23499             Payroll Check                                    1,492.39
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23500             Payroll Check                                      757.80
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23501             Payroll Check                                      654.17
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23502             Payroll Check                                      950.53
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23503             Payroll Check                                    1,953.38
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28       Desc Main
                                                                    Document    Page 43 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                     Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                      Payee              Amount
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23504             Payroll Check                           2,479.77
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23505             Payroll Check                             161.57
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23506             Payroll Check                             693.08
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23507             Payroll Check                             160.82
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23508             Payroll Check                           1,823.38
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23509             Payroll Check                             131.72
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23510             Payroll Check                           1,494.07
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23511             Payroll Check                           1,845.47
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23512             Payroll Check                           1,771.16
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23513             Payroll Check                           1,941.80
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23514             Payroll Check                           2,849.71
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23515             Payroll Check                             725.99
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23516             Payroll Check                             881.18
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23517             Payroll Check                           1,835.48
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23518             Payroll Check                           2,386.10
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23519             Payroll Check                           1,329.89
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23520             Payroll Check                             898.83
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23521             Payroll Check                           2,412.12
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23522             Payroll Check                             119.57
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23523             Payroll Check                           1,985.58
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23524             Payroll Check                             226.78
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23525             Payroll Check                           2,340.24
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23526             Payroll Check                             641.26
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23527             Payroll Check                           2,215.52
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23528             Payroll Check                           1,586.80
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23529             Payroll Check                             685.66
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23530             Payroll Check                             665.49
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23531             Payroll Check                              25.74
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23532             Payroll Check                           2,014.19
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23533             Payroll Check                             870.32
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23534             Payroll Check                             607.96
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23535             Payroll Check                             156.23
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23536             Payroll Check                             813.38
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23537             Payroll Check                             708.72
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23538             Payroll Check                           2,041.69
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23539             Payroll Check                             605.38
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23540             Payroll Check                           2,498.52
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23541             Payroll Check                           1,184.71
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23542             Payroll Check                             720.90
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23543             Payroll Check                             127.89
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23544             Payroll Check                             794.04
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23545             Payroll Check                           3,055.89
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23546             Payroll Check                              77.22
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23547             Payroll Check                             833.77
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23548             Payroll Check                             683.74
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23549             Payroll Check                             676.83
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23550             Payroll Check                           2,113.58
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23551             Payroll Check                             460.32
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23552             Payroll Check                           2,669.41
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23553             Payroll Check                             836.88
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23554             Payroll Check                           2,742.72
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23555             Payroll Check                             917.51
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23556             Payroll Check                           1,022.33
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23557             Payroll Check                              24.53
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23558             Payroll Check                           2,347.66
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23559             Payroll Check                           1,352.76
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23560             Payroll Check                             909.07
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23561             Payroll Check                             609.02
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23562             Payroll Check                           1,479.87
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23563             Payroll Check                           2,410.85
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23564             Payroll Check                           1,780.89
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23565             Payroll Check                             812.50
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23566             Payroll Check                             864.77
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23567             Payroll Check                             837.12
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23568             Payroll Check                             814.22
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23569             Payroll Check                             845.58
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23570             Payroll Check                             776.83
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23571             Payroll Check                             675.89
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23572             Payroll Check                             331.38
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23573             Payroll Check                           2,710.49
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23574             Payroll Check                           2,502.90
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23575             Payroll Check                           2,409.23
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23576             Payroll Check                             764.48
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23577             Payroll Check                             759.09
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23578             Payroll Check                             802.46
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23579             Payroll Check                           1,517.29
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23580             Payroll Check                           1,738.61
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23581             Payroll Check                             168.53
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23582             Payroll Check                             153.46
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23583             Payroll Check                           2,192.91
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23584             Payroll Check                           1,688.20
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23585             Payroll Check                             719.44
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23586             Payroll Check                           1,431.77
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28       Desc Main
                                                                    Document    Page 44 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                     Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                      Payee              Amount
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23587             Payroll Check                           1,939.22
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23588             Payroll Check                           1,768.52
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23589             Payroll Check                             910.62
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23590             Payroll Check                             772.61
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23592             Payroll Check                           1,521.56
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23593             Payroll Check                           1,977.03
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23594             Payroll Check                           1,849.02
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23595             Payroll Check                             257.32
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23596             Payroll Check                           1,615.96
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23597             Payroll Check                           1,683.51
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23598             Payroll Check                           1,559.33
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23599             Payroll Check                           1,269.47
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23600             Payroll Check                              59.83
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23601             Payroll Check                             370.39
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23602             Payroll Check                           1,656.56
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23603             Payroll Check                           1,181.78
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23604             Payroll Check                           2,103.80
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23605             Payroll Check                           1,736.83
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23606             Payroll Check                           1,449.09
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23607             Payroll Check                           1,620.29
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23608             Payroll Check                           1,665.97
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23609             Payroll Check                           1,736.81
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23610             Payroll Check                             957.53
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23611             Payroll Check                             839.90
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23612             Payroll Check                              47.03
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23613             Payroll Check                             674.17
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23614             Payroll Check                             299.13
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23615             Payroll Check                             154.02
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23616             Payroll Check                             271.04
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23617             Payroll Check                           1,673.14
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23618             Payroll Check                           1,534.18
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23619             Payroll Check                             358.50
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23620             Payroll Check                           1,604.40
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23621             Payroll Check                           1,784.13
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23622             Payroll Check                           1,018.83
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23623             Payroll Check                           1,277.67
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23624             Payroll Check                             173.38
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23625             Payroll Check                           1,923.84
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23626             Payroll Check                             599.40
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23627             Payroll Check                             362.43
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23628             Payroll Check                             536.23
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23629             Payroll Check                             497.77
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23630             Payroll Check                           3,203.17
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23631             Payroll Check                           3,168.04
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23632             Payroll Check                             322.81
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23633             Payroll Check                           1,033.31
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23634             Payroll Check                           1,326.82
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23635             Payroll Check                           3,115.49
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23636             Payroll Check                           3,041.03
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23637             Payroll Check                             271.49
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23638             Payroll Check                           2,996.66
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23639             Payroll Check                             721.69
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23640             Payroll Check                             167.78
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23641             Payroll Check                             336.97
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23642             Payroll Check                           2,107.92
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23643             Payroll Check                           1,932.18
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23644             Payroll Check                           1,194.58
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23645             Payroll Check                           1,965.22
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23646             Payroll Check                           3,015.35
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23647             Payroll Check                             218.31
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23648             Payroll Check                           2,841.49
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23649             Payroll Check                           1,438.42
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23650             Payroll Check                             942.55
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23651             Payroll Check                           1,328.25
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23652             Payroll Check                           1,782.51
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23653             Payroll Check                              18.80
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23654             Payroll Check                           1,104.50
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23655             Payroll Check                              38.61
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23656             Payroll Check                           2,115.48
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23657             Payroll Check                           1,980.66
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23658             Payroll Check                              61.58
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23659             Payroll Check                           1,972.05
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23660             Payroll Check                             789.90
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23661             Payroll Check                             302.24
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23662             Payroll Check                           1,941.56
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23663             Payroll Check                             760.79
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23664             Payroll Check                              38.02
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23665             Payroll Check                           1,936.56
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23666             Payroll Check                           1,357.18
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23667             Payroll Check                           2,103.63
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23668             Payroll Check                             949.33
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23669             Payroll Check                              38.61
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23670             Payroll Check                           2,089.57
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28       Desc Main
                                                                    Document    Page 45 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                     Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                      Payee              Amount
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23671             Payroll Check                           1,537.12
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23672             Payroll Check                             143.75
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23673             Payroll Check                           1,576.50
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23674             Payroll Check                             382.16
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23675             Payroll Check                           1,563.28
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23676             Payroll Check                           1,857.77
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23677             Payroll Check                           1,543.27
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23679             Payroll Check                           1,823.04
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23680             Payroll Check                             710.20
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23681             Payroll Check                              38.61
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23682             Payroll Check                             722.26
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23683             Payroll Check                           2,172.71
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23684             Payroll Check                           1,532.05
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23685             Payroll Check                           1,818.80
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23686             Payroll Check                           1,998.84
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23687             Payroll Check                           1,752.84
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23688             Payroll Check                           2,325.25
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23689             Payroll Check                           3,881.56
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23690             Payroll Check                           3,777.76
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23691             Payroll Check                           2,027.09
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23692             Payroll Check                           1,945.71
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23693             Payroll Check                           2,246.44
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23694             Payroll Check                           1,185.26
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23695             Payroll Check                             889.06
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23696             Payroll Check                             778.11
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23697             Payroll Check                             439.23
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23698             Payroll Check                           1,114.91
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23699             Payroll Check                              78.34
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23700             Payroll Check                             780.25
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23701             Payroll Check                           1,158.21
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23702             Payroll Check                             406.84
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23703             Payroll Check                             675.00
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23704             Payroll Check                             746.93
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23705             Payroll Check                              57.05
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23706             Payroll Check                             835.71
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23707             Payroll Check                             714.54
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23708             Payroll Check                           1,725.49
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23709             Payroll Check                             326.37
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23710             Payroll Check                           1,153.73
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23711             Payroll Check                             120.42
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23712             Payroll Check                           1,315.53
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23713             Payroll Check                             274.84
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23714             Payroll Check                             480.11
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23715             Payroll Check                             381.51
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23716             Payroll Check                             315.37
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23717             Payroll Check                             599.68
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23718             Payroll Check                              60.55
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23719             Payroll Check                           1,844.32
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23720             Payroll Check                           1,532.74
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23721             Payroll Check                           2,080.16
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23722             Payroll Check                             946.79
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23723             Payroll Check                             815.69
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23724             Payroll Check                             863.18
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23725             Payroll Check                           1,178.52
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23726             Payroll Check                              77.66
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23727             Payroll Check                           1,122.67
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23728             Payroll Check                           1,223.01
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23729             Payroll Check                             755.79
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23730             Payroll Check                           1,165.76
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23731             Payroll Check                             870.83
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23732             Payroll Check                             376.55
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23733             Payroll Check                             915.85
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23734             Payroll Check                           1,947.08
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23735             Payroll Check                           1,238.61
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23736             Payroll Check                             759.57
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23737             Payroll Check                           1,072.40
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23738             Payroll Check                             912.10
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23739             Payroll Check                             616.91
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23740             Payroll Check                             431.30
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23741             Payroll Check                             395.40
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23742             Payroll Check                             580.12
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23743             Payroll Check                           1,578.99
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23744             Payroll Check                           1,278.03
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23745             Payroll Check                           1,219.22
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23746             Payroll Check                             492.88
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23747             Payroll Check                             898.54
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23748             Payroll Check                             591.66
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23749             Payroll Check                             362.54
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23750             Payroll Check                           1,414.32
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23751             Payroll Check                             973.64
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23752             Payroll Check                           1,079.77
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23753             Payroll Check                             776.96
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23754             Payroll Check                           2,546.12
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28       Desc Main
                                                                    Document    Page 46 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                     Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                      Payee              Amount
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23755             Payroll Check                             916.14
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23756             Payroll Check                           1,009.37
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23757             Payroll Check                           1,069.56
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23758             Payroll Check                           1,252.08
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23759             Payroll Check                                1.93
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23760             Payroll Check                           1,491.64
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23761             Payroll Check                           1,258.37
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23762             Payroll Check                           1,592.84
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23763             Payroll Check                           3,402.26
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23764             Payroll Check                             272.92
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23765             Payroll Check                           1,682.98
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23766             Payroll Check                           1,647.99
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23767             Payroll Check                             145.05
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23768             Payroll Check                             754.74
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23769             Payroll Check                             780.54
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23770             Payroll Check                             672.76
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23771             Payroll Check                             533.46
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23772             Payroll Check                             849.02
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23773             Payroll Check                             592.02
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23774             Payroll Check                             706.24
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23775             Payroll Check                           1,384.46
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23776             Payroll Check                             287.39
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23777             Payroll Check                             989.10
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23778             Payroll Check                           1,441.78
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23779             Payroll Check                           3,074.86
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23780             Payroll Check                           3,860.18
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23781             Payroll Check                           2,692.33
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23782             Payroll Check                           1,601.83
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23783             Payroll Check                           1,878.58
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23784             Payroll Check                             543.61
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23785             Payroll Check                             970.61
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23786             Payroll Check                             656.54
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23787             Payroll Check                             837.14
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23788             Payroll Check                             735.74
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23789             Payroll Check                             509.35
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23790             Payroll Check                           1,436.82
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23791             Payroll Check                           2,630.46
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23792             Payroll Check                           1,581.70
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23793             Payroll Check                           1,545.45
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23794             Payroll Check                             969.06
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23795             Payroll Check                           2,272.46
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23796             Payroll Check                             583.01
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23797             Payroll Check                           1,031.56
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23798             Payroll Check                             789.63
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23799             Payroll Check                              22.86
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23800             Payroll Check                           1,957.49
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23801             Payroll Check                           2,451.44
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23802             Payroll Check                           2,974.08
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23803             Payroll Check                              77.22
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23804             Payroll Check                           1,984.74
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23805             Payroll Check                           1,222.52
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23806             Payroll Check                             195.66
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23807             Payroll Check                             546.60
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23808             Payroll Check                           1,486.49
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23809             Payroll Check                             114.65
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23810             Payroll Check                           2,795.73
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23811             Payroll Check                           1,746.13
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23812             Payroll Check                           2,110.38
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23813             Payroll Check                             993.40
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23814             Payroll Check                           1,198.68
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23815             Payroll Check                              80.73
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23816             Payroll Check                           1,866.33
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23817             Payroll Check                             647.73
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23818             Payroll Check                           2,822.20
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23819             Payroll Check                           1,463.90
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23820             Payroll Check                             962.68
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23821             Payroll Check                           1,535.50
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23822             Payroll Check                           1,914.94
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23823             Payroll Check                             707.08
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23824             Payroll Check                           1,065.98
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23825             Payroll Check                           1,971.83
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23826             Payroll Check                           1,468.03
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23827             Payroll Check                           1,756.49
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23828             Payroll Check                           1,428.20
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23829             Payroll Check                           1,353.79
St. Alexius Hospital Corporation # 1        USB-6878              07/02/20        23830             Payroll Check                           1,614.96
St. Alexius Hospital Corporation # 1        USB-6878              07/06/20        100509            Helen, French                              50.32
St. Alexius Hospital Corporation # 1        USB-6878              07/06/20        23833             Payroll Check                             110.00
St. Alexius Hospital Corporation # 1        USB-6878              07/06/20        23834             Payroll Check                             540.46
St. Alexius Hospital Corporation # 1        USB-6878              07/06/20        23835             Payroll Check                              95.08
St. Alexius Hospital Corporation # 1        USB-6878              07/06/20        23836             Payroll Check                             144.46
St. Alexius Hospital Corporation # 1        USB-6878              07/06/20        23837             Payroll Check                             178.62
St. Alexius Hospital Corporation # 1        USB-6878              07/06/20        23839             Payroll Check                             138.46
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28         Desc Main
                                                                    Document    Page 47 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                          Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                            Payee             Amount
St. Alexius Hospital Corporation # 1        USB-6878              07/06/20        23841             Payroll Check                                   496.15
St. Alexius Hospital Corporation # 1        USB-6878              07/07/20        23838             Payroll Check                                    34.75
St. Alexius Hospital Corporation # 1        USB-6878              07/07/20        23842             Payroll Check                                    85.40
St. Alexius Hospital Corporation # 1        USB-6878              07/08/20        23831             Payroll Check                                   126.23
St. Alexius Hospital Corporation # 1        USB-6878              07/09/20        23840             Payroll Check                                    75.28
St. Alexius Hospital Corporation # 1        USB-6878              07/10/20        100512            Payroll Check                                   554.41
St. Alexius Hospital Corporation # 1        USB-6878              07/10/20        Debit             IRS                                         160,240.36
St. Alexius Hospital Corporation # 1        USB-6878              07/10/20        23591             Payroll Check                                    47.22
St. Alexius Hospital Corporation # 1        USB-6878              07/13/20        23678             Payroll Check                                 1,422.53
St. Alexius Hospital Corporation # 1        USB-6878              07/13/20        23832             Payroll Check                                    76.86
St. Alexius Hospital Corporation # 1        USB-6878              07/14/20        Debit             Missouri Department of Revenue               20,954.50
St. Alexius Hospital Corporation # 1        USB-6878              07/14/20        100514            Wage Works                                    6,347.55
St. Alexius Hospital Corporation # 1        USB-6878              07/14/20        100517            Payroll Check                                   120.16
St. Alexius Hospital Corporation # 1        USB-6878              07/14/20        100518            Payroll Check                                    17.16
St. Alexius Hospital Corporation # 1        USB-6878              07/16/20        Debit             Direct Deposit                              367,045.05
St. Alexius Hospital Corporation # 1        USB-6878              07/16/20        Debit             Payroll Check                                   272.92
St. Alexius Hospital Corporation # 1        USB-6878              07/16/20        Debit             Payroll Check                                   145.05
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100515            Chaplain                                        147.96
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100520            Chaplain                                        409.12
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100521            Chaplain                                         32.00
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23843             Payroll Check                                   811.36
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23844             Payroll Check                                    51.81
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23845             Payroll Check                                 1,892.03
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23846             Payroll Check                                 2,236.83
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23847             Payroll Check                                   700.72
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23848             Payroll Check                                   862.69
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23849             Payroll Check                                   729.80
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23850             Payroll Check                                 2,297.02
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23851             Payroll Check                                 2,847.30
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23852             Payroll Check                                    80.28
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23853             Payroll Check                                    23.66
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23854             Payroll Check                                   895.11
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23855             Payroll Check                                   924.82
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23856             Payroll Check                                 2,225.79
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23857             Payroll Check                                 2,417.04
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23858             Payroll Check                                   399.43
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23859             Payroll Check                                    25.74
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23860             Payroll Check                                 2,012.62
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23861             Payroll Check                                   875.87
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23862             Payroll Check                                 3,352.53
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23863             Payroll Check                                   153.44
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23864             Payroll Check                                   760.70
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23865             Payroll Check                                 1,520.84
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23866             Payroll Check                                   146.46
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23867             Payroll Check                                 2,849.21
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23868             Payroll Check                                    72.36
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23869             Payroll Check                                   819.25
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23870             Payroll Check                                   681.56
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23871             Payroll Check                                   690.09
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23872             Payroll Check                                 2,512.24
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23873             Payroll Check                                   383.20
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23874             Payroll Check                                 2,546.31
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23875             Payroll Check                                   899.63
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23876             Payroll Check                                 2,489.80
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23877             Payroll Check                                   940.54
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23878             Payroll Check                                    25.12
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23879             Payroll Check                                   781.86
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23880             Payroll Check                                   725.12
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23881             Payroll Check                                 1,207.55
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23882             Payroll Check                                   745.26
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23883             Payroll Check                                   908.65
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23884             Payroll Check                                   513.69
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23885             Payroll Check                                 1,597.49
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23886             Payroll Check                                 1,986.49
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23887             Payroll Check                                   338.18
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23888             Payroll Check                                 1,270.02
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23889             Payroll Check                                   511.78
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23890             Payroll Check                                 1,504.44
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23891             Payroll Check                                   161.43
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23892             Payroll Check                                   726.73
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23893             Payroll Check                                   578.10
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23894             Payroll Check                                   874.55
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23895             Payroll Check                                    68.50
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23896             Payroll Check                                   453.09
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23897             Payroll Check                                   140.51
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23898             Payroll Check                                   955.69
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23899             Payroll Check                                   401.45
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23900             Payroll Check                                 1,582.74
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23901             Payroll Check                                 1,180.66
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23902             Payroll Check                                    36.77
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23903             Payroll Check                                 1,796.41
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23904             Payroll Check                                 1,620.51
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23905             Payroll Check                                   460.04
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28            Desc Main
                                                                    Document    Page 48 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                              Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                                Payee             Amount
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23906             Payroll Check                                     2,511.38
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23907             Payroll Check                                       129.78
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23908             Payroll Check                                       823.42
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23909             Payroll Check                                       564.80
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23910             Payroll Check                                     2,018.24
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23911             Payroll Check                                       797.65
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23912             Payroll Check                                       104.14
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23913             Payroll Check                                       495.73
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23914             Payroll Check                                       647.25
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23915             Payroll Check                                       538.78
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23916             Payroll Check                                       232.38
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23917             Payroll Check                                        48.89
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23918             Payroll Check                                     1,100.02
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23919             Payroll Check                                     1,102.92
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23920             Payroll Check                                       588.84
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23921             Payroll Check                                       260.65
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23922             Payroll Check                                       405.93
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23923             Payroll Check                                       558.28
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23924             Payroll Check                                       188.52
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23925             Payroll Check                                       777.93
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23926             Payroll Check                                       537.73
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23927             Payroll Check                                       862.21
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23928             Payroll Check                                         1.93
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23929             Payroll Check                                     1,491.63
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23930             Payroll Check                                     1,226.48
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23931             Payroll Check                                        11.88
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23932             Payroll Check                                       684.39
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23933             Payroll Check                                     3,058.13
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23934             Payroll Check                                        77.22
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23935             Payroll Check                                        77.63
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23936             Payroll Check                                     1,025.98
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23937             Payroll Check                                        67.39
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23938             Payroll Check                                     1,310.83
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23939             Payroll Check                                       177.44
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23940             Payroll Check                                       600.90
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23941             Payroll Check                                     1,172.84
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23942             Payroll Check                                        77.22
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23943             Payroll Check                                     1,208.71
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23944             Payroll Check                                       163.33
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23945             Payroll Check                                     1,909.11
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        23946             Payroll Check                                     1,614.96
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100461            Payroll Check                                       209.96
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100463            Payroll Check                                        73.92
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100464            Payroll Check                                     1,858.80
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100465            Payroll Check                                     1,819.71
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100466            Payroll Check                                       383.42
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100467            Payroll Check                                     2,199.93
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100471            Payroll Check                                        84.70
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100477            Payroll Check                                        80.37
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100490            Payroll Check                                        10.22
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100491            Payroll Check                                        45.01
St. Alexius Hospital Corporation # 1        USB-6878              07/17/20        100510            Payroll Check                                       800.12
St. Alexius Hospital Corporation # 1        USB-6878              07/20/20        100519            Chaplain                                            830.50
St. Alexius Hospital Corporation # 1        USB-6878              07/20/20        23955             Payroll Check                                       138.46
St. Alexius Hospital Corporation # 1        USB-6878              07/20/20        100513            VSP                                               2,561.88
St. Alexius Hospital Corporation # 1        USB-6878              07/21/20        100516            Chaplain                                            986.87
St. Alexius Hospital Corporation # 1        USB-6878              07/21/20        100525            Wage Works                                        1,081.64
St. Alexius Hospital Corporation # 1        USB-6878              07/21/20        23951             Payroll Check                                       540.46
St. Alexius Hospital Corporation # 1        USB-6878              07/21/20        23952             Payroll Check                                        95.08
St. Alexius Hospital Corporation # 1        USB-6878              07/21/20        23953             Payroll Check                                       144.46
St. Alexius Hospital Corporation # 1        USB-6878              07/21/20        23954             Payroll Check                                       178.62
St. Alexius Hospital Corporation # 1        USB-6878              07/21/20        23958             Payroll Check                                       496.15
St. Alexius Hospital Corporation # 1        USB-6878              07/21/20        23959             Payroll Check                                       168.66
St. Alexius Hospital Corporation # 1        USB-6878              07/22/20        23950             Payroll Check                                       110.00
St. Alexius Hospital Corporation # 1        USB-6878              07/23/20        Debit             John Hancock 401K                                30,458.23
St. Alexius Hospital Corporation # 1        USB-6878              07/23/20        Debit             John Hancock 401K                                19,147.35
St. Alexius Hospital Corporation # 1        USB-6878              07/23/20        Debit             John Hancock 401K                                18,994.54
St. Alexius Hospital Corporation # 1        USB-6878              07/23/20        23948             Payroll Check                                       129.23
St. Alexius Hospital Corporation # 1        USB-6878              07/23/20        23957             Payroll Check                                         8.57
St. Alexius Hospital Corporation # 1        USB-6878              07/23/20        23960             Payroll Check                                        85.69
St. Alexius Hospital Corporation # 1        USB-6878              07/24/20        23947             Payroll Check                                         1.14
St. Alexius Hospital Corporation # 1        USB-6878              07/24/20        23956             Payroll Check                                        84.69
St. Alexius Hospital Corporation # 1        USB-6878              07/24/20        100524            United Way                                           46.00
St. Alexius Hospital Corporation # 1        USB-6878              07/27/20        Debit             IRS                                             175,308.20
St. Alexius Hospital Corporation # 1        USB-6878              07/27/20        23949             Payroll Check                                        83.13
St. Alexius Hospital Corporation # 1        USB-6878              07/27/20        100526            Unum / Provident                                  3,233.98
St. Alexius Hospital Corporation # 1        USB-6878              07/27/20        100527            Wage Works                                          932.82
St. Alexius Hospital Corporation # 1        USB-6878              07/28/20        Debit             Unum / Provident                                 11,524.26
St. Alexius Hospital Corporation # 1        USB-6878              07/29/20        Debit             Paylocity - Direct Deposit                      396,171.72
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        100538            Payroll Check                                       440.38
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        100533            St. Louis Payroll Tax                            37,289.36
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        100534            St. Louis Payroll Tax                            20,174.55
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        100528            Payroll Check                                       301.92
                                       Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28       Desc Main
                                                                    Document    Page 49 of 135

CASE NAME:                                  Americore Holdings, LLC, et al.                                                     Disbursements

CASE NUMBER:                                19-61608-grs (Jointly Administered)

                                                                          CASH DISBURSEMENTS DETAIL

                     Entity                      Bank ID                Date         Check Number                      Payee              Amount
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        100529            Payroll Check                             782.65
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        100530            Payroll Check                             122.16
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        100537            Payroll Check                             601.91
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        100531            Payroll Check                             748.00
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        Debit             Paylocity                               8,756.75
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23961             Payroll Check                             815.77
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23962             Payroll Check                              51.81
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23963             Payroll Check                           2,372.80
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23964             Payroll Check                             704.99
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23965             Payroll Check                              12.87
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23966             Payroll Check                             151.13
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23967             Payroll Check                             846.66
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23968             Payroll Check                              38.61
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23969             Payroll Check                             676.49
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23970             Payroll Check                           2,520.43
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23971             Payroll Check                             412.87
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23972             Payroll Check                           1,136.05
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23973             Payroll Check                              31.67
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23974             Payroll Check                           1,682.82
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23975             Payroll Check                             434.42
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23976             Payroll Check                           1,930.98
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23977             Payroll Check                             603.16
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23978             Payroll Check                             722.17
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23979             Payroll Check                           1,084.76
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23980             Payroll Check                           3,153.81
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23981             Payroll Check                             127.70
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23982             Payroll Check                             694.39
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23983             Payroll Check                             955.46
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23984             Payroll Check                           3,493.92
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23985             Payroll Check                             150.46
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23986             Payroll Check                             852.95
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23987             Payroll Check                             723.93
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23988             Payroll Check                           1,208.39
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23989             Payroll Check                             287.93
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23990             Payroll Check                           2,946.29
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23991             Payroll Check                           1,095.86
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23992             Payroll Check                              38.61
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23993             Payroll Check                             239.32
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23994             Payroll Check                           1,912.61
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23995             Payroll Check                           1,102.01
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23996             Payroll Check                              77.22
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23997             Payroll Check                             397.88
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23998             Payroll Check                             816.12
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        23999             Payroll Check                           1,261.03
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24000             Payroll Check                             114.07
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24001             Payroll Check                             896.56
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24002             Payroll Check                             745.51
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24003             Payroll Check                           1,219.19
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24004             Payroll Check                             714.93
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24005             Payroll Check                              63.65
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24006             Payroll Check                           1,577.47
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24007             Payroll Check                           1,924.46
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24008             Payroll Check                             121.69
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24009             Payroll Check                             464.89
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24010             Payroll Check                           1,239.96
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24011             Payroll Check                           1,439.60
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24012             Payroll Check                              40.99
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24013             Payroll Check                             315.32
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24014             Payroll Check                             323.54
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24015             Payroll Check                             463.51
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24016             Payroll Check                             841.37
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24017             Payroll Check                             390.00
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24018             Payroll Check                             642.99
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24019             Payroll Check                           1,396.93
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24020             Payroll Check                           1,359.96
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24021             Payroll Check                           1,134.74
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24022             Payroll Check                              38.61
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24023             Payroll Check                           2,091.93
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24024             Payroll Check                              49.74
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24025             Payroll Check                           1,118.14
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24026             Payroll Check                             434.86
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24027             Payroll Check                             767.10
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24028             Payroll Check                           2,307.08
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24029             Payroll Check                             875.67
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24030             Payroll Check                             450.90
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24031             Payroll Check                             652.94
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24032             Payroll Check                             610.23
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24033             Payroll Check                              91.46
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24034             Payroll Check                             263.14
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24035             Payroll Check                             105.20
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24036             Payroll Check                             102.05
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24037             Payroll Check                             204.32
St. Alexius Hospital Corporation # 1        USB-6878              07/31/20        24038             Payroll Check                           1,126.36
                                       Case 19-61608-grs         Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28         Desc Main
                                                                        Document    Page 50 of 135

CASE NAME:                                     Americore Holdings, LLC, et al.                                                        Disbursements

CASE NUMBER:                                   19-61608-grs (Jointly Administered)

                                                                              CASH DISBURSEMENTS DETAIL

                     Entity                         Bank ID                 Date           Check Number                      Payee              Amount
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24039             Payroll Check                             1,146.20
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24040             Payroll Check                               650.06
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24041             Payroll Check                               510.65
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24042             Payroll Check                               407.20
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24043             Payroll Check                               577.49
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24044             Payroll Check                               316.58
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24045             Payroll Check                               708.21
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24046             Payroll Check                             1,491.64
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24047             Payroll Check                             1,242.43
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24048             Payroll Check                               620.34
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24049             Payroll Check                               608.28
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24050             Payroll Check                               947.42
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24051             Payroll Check                             1,697.22
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24052             Payroll Check                                88.82
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24053             Payroll Check                             1,905.83
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24054             Payroll Check                               293.86
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24055             Payroll Check                               359.26
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24056             Payroll Check                               770.59
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24057             Payroll Check                             1,367.09
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24058             Payroll Check                             1,960.60
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24059             Payroll Check                             1,614.95
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          24060             Payroll Check                             2,265.02
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20          100532            Payroll Check                               450.68
                                                                                                                  (1)
St. Alexius Hospital Corporation # 1           USB-6878               07/31/20                            Various                                  16,857.83
Total - USB-6878                                                                                                                                1,965,170.52

TOTAL DISBURSEMENTS:                                                                                                                        $   5,221,867.40

Notes:
(1) Consists of post-petition disbursements not included in previous Monthly Operating Reports.
                         Case 19-61608-grs        Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                  Desc Main
                                                         Document    Page 51 of 135

CASE NAME:                               Americore Holdings, LLC, et al.                                                              Receipts

CASE NUMBER:                             19-61608-grs (Jointly Administered)

                                                               CASH RECEIPTS DETAIL

                 Entity                      Bank ID              Date                              Received From               Amount
Ellwood Medical Center Operations, LLC   USB-4983           07/06/20           Tech Alerts                                            48.00
Ellwood Medical Center Operations, LLC   USB-4983           07/06/20           Patient Payments                                    1,498.64
Ellwood Medical Center Operations, LLC   USB-4983           07/08/20           Patient Payments                                      665.03
Ellwood Medical Center Operations, LLC   USB-4983           07/10/20           Aetna                                                  98.71
Ellwood Medical Center Operations, LLC   USB-4983           07/10/20           Rebates or refunds                                    100.00
Ellwood Medical Center Operations, LLC   USB-4983           07/10/20           Patient Payments                                      597.56
Ellwood Medical Center Operations, LLC   USB-4983           07/13/20           Humana                                                 74.33
Ellwood Medical Center Operations, LLC   USB-4983           07/13/20           MR Tran Fee                                           100.43
Ellwood Medical Center Operations, LLC   USB-4983           07/13/20           Patient Payments                                      766.01
Ellwood Medical Center Operations, LLC   USB-4983           07/13/20           Tech Alerts                                            24.00
Ellwood Medical Center Operations, LLC   USB-4983           07/15/20           MR Tran Fee                                           214.09
Ellwood Medical Center Operations, LLC   USB-4983           07/15/20           Patient Payments                                    2,588.78
Ellwood Medical Center Operations, LLC   USB-4983           07/17/20           Patient Payments                                      908.20
Ellwood Medical Center Operations, LLC   USB-4983           07/20/20           Patient Payments                                    1,385.97
Ellwood Medical Center Operations, LLC   USB-4983           07/20/20           Rebates or refunds                                  1,025.10
Ellwood Medical Center Operations, LLC   USB-4983           07/27/20           Patient Payments                                      569.59
Ellwood Medical Center Operations, LLC   USB-4983           07/29/20           Patient Payments                                      240.00
Ellwood Medical Center Operations, LLC   USB-4983           07/29/20           Rent checks                                         1,961.00
Ellwood Medical Center Operations, LLC   USB-4983           07/29/20           Auto                                                   51.11
Ellwood Medical Center Operations, LLC   USB-4983           07/31/20           MR Tran Fee                                            29.72
Ellwood Medical Center Operations, LLC   USB-4983           07/31/20           Rebates or refunds                                  1,358.75
Ellwood Medical Center Operations, LLC   USB-4983           07/31/20           Patient Payments                                      110.00
Total - USB-4983                                                                                                                  14,415.02

Ellwood Medical Center Operations, LLC   USB-5006           07/24/20           Novitas Solution                                        7.56
Total - USB-5006                                                                                                                       7.56

Ellwood Medical Center Operations, LLC   USB-5014           07/01/20           Highmark Inc.                                         138.23
Ellwood Medical Center Operations, LLC   USB-5014           07/08/20           Highmark Inc.                                         400.02
Ellwood Medical Center Operations, LLC   USB-5014           07/08/20           Highmark Inc.                                          35.54
Ellwood Medical Center Operations, LLC   USB-5014           07/17/20           United Healthcare                                   3,664.68
Ellwood Medical Center Operations, LLC   USB-5014           07/22/20           Highmark Inc.                                       4,937.51
Ellwood Medical Center Operations, LLC   USB-5014           07/24/20           UPMC Health Plan                                      140.85
Ellwood Medical Center Operations, LLC   USB-5014           07/28/20           UPMC Health Plan                                        2.72
Total - USB-5014                                                                                                                   9,319.55

Izard County Medical Center, LLC         FNB-5801           07/01/20           NOVITAS SOLUTION                                   11,698.53
Izard County Medical Center, LLC         FNB-5801           07/02/20           NOVITAS SOLUTION                                      186.75
Izard County Medical Center, LLC         FNB-5801           07/02/20           NOVITAS SOLUTION                                    2,015.41
Izard County Medical Center, LLC         FNB-5801           07/03/20           HMP                                                    44.02
Izard County Medical Center, LLC         FNB-5801           07/03/20           HUMANA AHP                                             56.92
Izard County Medical Center, LLC         FNB-5801           07/03/20           NOVITAS SOLUTION                                      189.13
Izard County Medical Center, LLC         FNB-5801           07/06/20           NOVITAS SOLUTION                                   12,690.00
Izard County Medical Center, LLC         FNB-5801           07/06/20           NOVITAS SOLUTION                                   26,264.00
Izard County Medical Center, LLC         FNB-5801           07/07/20           HUMANA AHP                                            553.32
Izard County Medical Center, LLC         FNB-5801           07/07/20           Novitas                                               304.16
Izard County Medical Center, LLC         FNB-5801           07/07/20           HUMANA AHP                                             43.99
Izard County Medical Center, LLC         FNB-5801           07/08/20           NOVITAS SOLUTION                                        9.84
Izard County Medical Center, LLC         FNB-5801           07/08/20           HUMANA INS CO                                          21.48
Izard County Medical Center, LLC         FNB-5801           07/08/20           HMP                                                   100.19
Izard County Medical Center, LLC         FNB-5801           07/08/20           NOVITAS SOLUTION                                    3,534.49
Izard County Medical Center, LLC         FNB-5801           07/08/20           NOVITAS SOLUTION                                   18,823.86
Izard County Medical Center, LLC         FNB-5801           07/09/20           NOVITAS                                               160.37
Izard County Medical Center, LLC         FNB-5801           07/09/20           NOVITAS SOLUTION                                   16,627.65
Izard County Medical Center, LLC         FNB-5801           07/10/20           Novitas Solution                                    8,781.93
Izard County Medical Center, LLC         FNB-5801           07/13/20           HUMANA INS CO                                         260.34
Izard County Medical Center, LLC         FNB-5801           07/13/20           NOVITAS SOLUTION                                      473.20
Izard County Medical Center, LLC         FNB-5801           07/13/20           NOVITAS SOLUTION                                      895.80
Izard County Medical Center, LLC         FNB-5801           07/14/20           HUMANA AHP                                            214.00
Izard County Medical Center, LLC         FNB-5801           07/14/20           NOVITAS SOLUTION                                      237.82
Izard County Medical Center, LLC         FNB-5801           07/14/20           NOVITAS SOLUTION                                      689.08
Izard County Medical Center, LLC         FNB-5801           07/15/20           NOVITAS SOLUTION                                   12,871.90
Izard County Medical Center, LLC         FNB-5801           07/16/20           NOVITAS                                               482.90
Izard County Medical Center, LLC         FNB-5801           07/16/20           NOVITAS SOLUTION                                    2,327.84
Izard County Medical Center, LLC         FNB-5801           07/17/20           NOVITAS SOLUTION                                    1,304.66
Izard County Medical Center, LLC         FNB-5801           07/17/20           NOVITAS SOLUTION                                    9,290.89
Izard County Medical Center, LLC         FNB-5801           07/20/20           NOVITAS SOLUTION                                      873.99
Izard County Medical Center, LLC         FNB-5801           07/20/20           NOVITAS SOLUTION                                   26,497.84
Izard County Medical Center, LLC         FNB-5801           07/21/20           HMP                                                     3.17
Izard County Medical Center, LLC         FNB-5801           07/22/20           NOVITAS SOLUTION                                   23,012.84
Izard County Medical Center, LLC         FNB-5801           07/22/20           NOVITAS SOLUTION                                      544.12
Izard County Medical Center, LLC         FNB-5801           07/24/20           NOVITAS SOLUTION                                       34.96
Izard County Medical Center, LLC         FNB-5801           07/24/20           NOVITAS SOLUTION                                      769.70
Izard County Medical Center, LLC         FNB-5801           07/27/20           HUMANA INS CO                                         130.17
Izard County Medical Center, LLC         FNB-5801           07/27/20           NOVITAS SOLUTION                                      625.52
                         Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28              Desc Main
                                                    Document    Page 52 of 135

CASE NAME:                          Americore Holdings, LLC, et al.                                                          Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                          CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                          Received From               Amount
Izard County Medical Center, LLC    FNB-5801           07/28/20           Humana AHP                                         70.86
Izard County Medical Center, LLC    FNB-5801           07/28/20           HUMANA INS CO                                     315.20
Izard County Medical Center, LLC    FNB-5801           07/28/20           HUMANA AHP                                      3,240.05
Izard County Medical Center, LLC    FNB-5801           07/29/20           NOVITAS SOLUTION                                6,157.72
Izard County Medical Center, LLC    FNB-5801           07/29/20           NOVITAS SOLUTION                                2,536.18
Izard County Medical Center, LLC    FNB-5801           07/30/20           NOVITAS SOLUTION                               83,420.00
Izard County Medical Center, LLC    FNB-5801           07/30/20           NOVITAS SOLUTION                                8,520.48
Izard County Medical Center, LLC    FNB-5801           07/30/20           NOVITAS SOLUTION                                  307.88
Izard County Medical Center, LLC    FNB-5801           07/30/20           HUMANA INS CO                                   3,622.55
Izard County Medical Center, LLC    FNB-5801           07/30/20           HUMANA INS CO                                      40.93
Izard County Medical Center, LLC    FNB-5801           07/30/20           B OF A-CBIC CLMS                                  227.34
Izard County Medical Center, LLC    FNB-5801           07/31/20           HUMANA INS CO                                      61.43
Izard County Medical Center, LLC    FNB-5801           07/31/20           HUMANA AHP                                        130.17
Izard County Medical Center, LLC    FNB-5801           07/31/20           HUMANA INS CO                                     188.66
Izard County Medical Center, LLC    FNB-5801           07/31/20           NOVITAS SOLUTION                                1,231.52
Izard County Medical Center, LLC    FNB-5801           07/31/20           NOVITAS SOLUTION                                2,274.15
Total - FNB-5801                                                                                                        295,991.90

Izard County Medical Center, LLC    FNB-5802           07/01/20           AARP Supplementa                                2,382.24
Izard County Medical Center, LLC    FNB-5802           07/01/20           ABCBS BLUE CARD                                   737.44
Izard County Medical Center, LLC    FNB-5802           07/01/20           BANKCARD DEP                                       46.50
Izard County Medical Center, LLC    FNB-5802           07/01/20           PAY PLUS                                        1,408.00
Izard County Medical Center, LLC    FNB-5802           07/01/20           UnitedHealthcare                                  123.31
Izard County Medical Center, LLC    FNB-5802           07/01/20           UnitedHealthcare                                6,028.00
Izard County Medical Center, LLC    FNB-5802           07/02/20           ABCBS AMISYS                                      169.74
Izard County Medical Center, LLC    FNB-5802           07/02/20           ABCBS MEDIPAK MK                                   19.40
Izard County Medical Center, LLC    FNB-5802           07/02/20           ABCBS MEDIPAK MK                                  599.80
Izard County Medical Center, LLC    FNB-5802           07/02/20           BANKCARD DEP                                        3.50
Izard County Medical Center, LLC    FNB-5802           07/02/20           Deposit                                           173.16
Izard County Medical Center, LLC    FNB-5802           07/02/20           Deposit                                           320.54
Izard County Medical Center, LLC    FNB-5802           07/02/20           MCRAR CLAIMS                                      941.61
Izard County Medical Center, LLC    FNB-5802           07/02/20           MERCHANT SERVICE                                   72.86
Izard County Medical Center, LLC    FNB-5802           07/02/20           UnitedHealthcare                                2,153.41
Izard County Medical Center, LLC    FNB-5802           07/03/20           BANKCARD DEP                                       19.50
Izard County Medical Center, LLC    FNB-5802           07/03/20           DXC TECHNOLOGY                                    181.64
Izard County Medical Center, LLC    FNB-5802           07/03/20           DXC TECHNOLOGY                                  2,304.83
Izard County Medical Center, LLC    FNB-5802           07/03/20           Harmony Health P                                9,688.56
Izard County Medical Center, LLC    FNB-5802           07/03/20           Marketplace                                     2,214.19
Izard County Medical Center, LLC    FNB-5802           07/03/20           MERCHANT SERVICE                                    7.75
Izard County Medical Center, LLC    FNB-5802           07/06/20           ABCBS FEP                                          61.69
Izard County Medical Center, LLC    FNB-5802           07/06/20           ABCBS MEDIPAK                                     449.20
Izard County Medical Center, LLC    FNB-5802           07/06/20           BANKCARD DEP                                       25.00
Izard County Medical Center, LLC    FNB-5802           07/06/20           Deposit                                         5,565.06
Izard County Medical Center, LLC    FNB-5802           07/06/20           DXC TECHNOLOGY                                    465.08
Izard County Medical Center, LLC    FNB-5802           07/06/20           Harmony Health P                                  337.90
Izard County Medical Center, LLC    FNB-5802           07/06/20           MERCHANT SERVICE                                  952.15
Izard County Medical Center, LLC    FNB-5802           07/06/20           UnitedHealthcare                                  560.00
Izard County Medical Center, LLC    FNB-5802           07/07/20           ABCBS MEDADV                                    1,763.34
Izard County Medical Center, LLC    FNB-5802           07/07/20           ABCBS MEDADV                                       70.31
Izard County Medical Center, LLC    FNB-5802           07/07/20           BANKCARD DEP                                        7.00
Izard County Medical Center, LLC    FNB-5802           07/07/20           BANKCARD DEP                                       12.00
Izard County Medical Center, LLC    FNB-5802           07/07/20           BANKCARD DEP                                       41.00
Izard County Medical Center, LLC    FNB-5802           07/07/20           BLUE ADVANTAGE                                     82.70
Izard County Medical Center, LLC    FNB-5802           07/07/20           BLUE ADVANTAGE                                    123.17
Izard County Medical Center, LLC    FNB-5802           07/07/20           Harmony Health P                                  388.76
Izard County Medical Center, LLC    FNB-5802           07/07/20           UnitedHealthcare                                  100.00
Izard County Medical Center, LLC    FNB-5802           07/07/20           UnitedHealthcare                                  295.13
Izard County Medical Center, LLC    FNB-5802           07/08/20           ABCBS BLUE CARD                                   137.53
Izard County Medical Center, LLC    FNB-5802           07/08/20           ABCBS BLUE CARD                                   168.06
Izard County Medical Center, LLC    FNB-5802           07/08/20           ABCBS FEP                                       1,421.33
Izard County Medical Center, LLC    FNB-5802           07/08/20           BANKCARD DEP                                       19.75
Izard County Medical Center, LLC    FNB-5802           07/08/20           Deposit                                            85.69
Izard County Medical Center, LLC    FNB-5802           07/08/20           Marketplace                                       362.23
Izard County Medical Center, LLC    FNB-5802           07/08/20           PAY PLUS                                          967.82
Izard County Medical Center, LLC    FNB-5802           07/08/20           UnitedHealthcare                                  190.68
Izard County Medical Center, LLC    FNB-5802           07/09/20           BANKCARD DEP                                       31.50
Izard County Medical Center, LLC    FNB-5802           07/09/20           Deposit                                           142.86
Izard County Medical Center, LLC    FNB-5802           07/09/20           MCRAR CLAIMS                                    1,116.09
Izard County Medical Center, LLC    FNB-5802           07/09/20           MERCHANT SERVICE                                  292.47
Izard County Medical Center, LLC    FNB-5802           07/09/20           UnitedHealthCare                                  218.26
Izard County Medical Center, LLC    FNB-5802           07/09/20           UnitedHealthCare                                  186.74
Izard County Medical Center, LLC    FNB-5802           07/10/20           36 Treas 310                                       68.04
Izard County Medical Center, LLC    FNB-5802           07/10/20           ABCBS Medipak                                   3,977.87
Izard County Medical Center, LLC    FNB-5802           07/10/20           ABCBS Medipak                                     953.94
Izard County Medical Center, LLC    FNB-5802           07/10/20           ABCBS Medipak MK                                  531.06
                         Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28              Desc Main
                                                    Document    Page 53 of 135

CASE NAME:                          Americore Holdings, LLC, et al.                                                          Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                          CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                          Received From               Amount
Izard County Medical Center, LLC    FNB-5802           07/10/20           BANKCARD DEP                                        5.50
Izard County Medical Center, LLC    FNB-5802           07/10/20           DXC Technology                                  5,606.96
Izard County Medical Center, LLC    FNB-5802           07/10/20           DXC Technology                                    933.78
Izard County Medical Center, LLC    FNB-5802           07/10/20           Marketplace                                       194.52
Izard County Medical Center, LLC    FNB-5802           07/10/20           MERCHANT SERVICE                                  598.04
Izard County Medical Center, LLC    FNB-5802           07/13/20           ABCBS AMISYS                                      830.98
Izard County Medical Center, LLC    FNB-5802           07/13/20           ABCBS AMISYS                                    2,620.43
Izard County Medical Center, LLC    FNB-5802           07/13/20           BANKCARD DEP                                        4.00
Izard County Medical Center, LLC    FNB-5802           07/13/20           Deposit                                         9,867.01
Izard County Medical Center, LLC    FNB-5802           07/13/20           DXC TECHNOLOGY                                    389.63
Izard County Medical Center, LLC    FNB-5802           07/13/20           Harmony Health P                                   58.70
Izard County Medical Center, LLC    FNB-5802           07/13/20           Harmony Health P                                1,002.99
Izard County Medical Center, LLC    FNB-5802           07/13/20           HLTH ADV AR                                       271.91
Izard County Medical Center, LLC    FNB-5802           07/13/20           HLTH ADV AR                                     2,795.78
Izard County Medical Center, LLC    FNB-5802           07/13/20           Marketplace                                        46.59
Izard County Medical Center, LLC    FNB-5802           07/13/20           Marketplace                                     6,803.05
Izard County Medical Center, LLC    FNB-5802           07/13/20           MERCHANT SERVICE                                  205.57
Izard County Medical Center, LLC    FNB-5802           07/13/20           PAY PLUS                                        1,408.00
Izard County Medical Center, LLC    FNB-5802           07/13/20           UnitedHealthcare                                  250.00
Izard County Medical Center, LLC    FNB-5802           07/14/20           ABCBS MEDADV                                    1,587.82
Izard County Medical Center, LLC    FNB-5802           07/14/20           ABCBS REG                                          11.31
Izard County Medical Center, LLC    FNB-5802           07/14/20           ABCBS REG                                         980.00
Izard County Medical Center, LLC    FNB-5802           07/14/20           BANKCARD DEP                                       10.00
Izard County Medical Center, LLC    FNB-5802           07/14/20           BANKCARD DEP                                       15.50
Izard County Medical Center, LLC    FNB-5802           07/14/20           BANKCARD DEP                                       17.00
Izard County Medical Center, LLC    FNB-5802           07/14/20           Deposit                                           273.26
Izard County Medical Center, LLC    FNB-5802           07/14/20           Deposit                                           313.50
Izard County Medical Center, LLC    FNB-5802           07/14/20           UnitedHealthCare                                  230.12
Izard County Medical Center, LLC    FNB-5802           07/15/20           ABCBS BLUE CARD                                 1,112.20
Izard County Medical Center, LLC    FNB-5802           07/15/20           ABCBS FEP                                          33.67
Izard County Medical Center, LLC    FNB-5802           07/15/20           ABCBS FEP                                         104.48
Izard County Medical Center, LLC    FNB-5802           07/15/20           ARKANSAS TOTAL C                                   22.00
Izard County Medical Center, LLC    FNB-5802           07/15/20           BANKCARD DEP                                       29.00
Izard County Medical Center, LLC    FNB-5802           07/15/20           Deposit                                         1,010.28
Izard County Medical Center, LLC    FNB-5802           07/15/20           Harmony Health P                                   29.35
Izard County Medical Center, LLC    FNB-5802           07/15/20           Marketplace                                       181.45
Izard County Medical Center, LLC    FNB-5802           07/15/20           Marketplace                                     1,376.94
Izard County Medical Center, LLC    FNB-5802           07/15/20           MERCHANT SERVICE                                1,277.27
Izard County Medical Center, LLC    FNB-5802           07/15/20           UHC Insurance Co                                   49.15
Izard County Medical Center, LLC    FNB-5802           07/16/20           AARP Supplementa                                   75.00
Izard County Medical Center, LLC    FNB-5802           07/16/20           AARP Supplementa                                1,012.73
Izard County Medical Center, LLC    FNB-5802           07/16/20           BANKCARD DEP                                       13.00
Izard County Medical Center, LLC    FNB-5802           07/16/20           Deposit                                         1,680.58
Izard County Medical Center, LLC    FNB-5802           07/16/20           Harmony Health P                                  312.23
Izard County Medical Center, LLC    FNB-5802           07/16/20           MCRAR CLAIMS                                      922.89
Izard County Medical Center, LLC    FNB-5802           07/16/20           MERCHANT SERVICE                                  383.17
Izard County Medical Center, LLC    FNB-5802           07/16/20           UnitedHealthcare                                  547.17
Izard County Medical Center, LLC    FNB-5802           07/17/20           36 TREAS 310                                      983.75
Izard County Medical Center, LLC    FNB-5802           07/17/20           ABCBS MEDIPAK MK                                  139.34
Izard County Medical Center, LLC    FNB-5802           07/17/20           ABCBS MEDIPAK MK                                4,049.71
Izard County Medical Center, LLC    FNB-5802           07/17/20           BANKCARD DEP                                       21.00
Izard County Medical Center, LLC    FNB-5802           07/17/20           Deposit                                         2,089.53
Izard County Medical Center, LLC    FNB-5802           07/17/20           DXC TECHNOLOGY                                    454.10
Izard County Medical Center, LLC    FNB-5802           07/17/20           DXC TECHNOLOGY                                  3,994.43
Izard County Medical Center, LLC    FNB-5802           07/17/20           Harmony Health P                                   69.05
Izard County Medical Center, LLC    FNB-5802           07/17/20           Marketplace                                     4,445.60
Izard County Medical Center, LLC    FNB-5802           07/17/20           MERCHANT SERVICE                                  167.00
Izard County Medical Center, LLC    FNB-5802           07/20/20           ABCBS AMISYS                                      605.64
Izard County Medical Center, LLC    FNB-5802           07/20/20           ABCBS AMISYS                                    2,362.97
Izard County Medical Center, LLC    FNB-5802           07/20/20           BANKCARD DEP                                        7.50
Izard County Medical Center, LLC    FNB-5802           07/20/20           Deposit                                         1,451.39
Izard County Medical Center, LLC    FNB-5802           07/20/20           DXC TECHNOLOGY                                    106.50
Izard County Medical Center, LLC    FNB-5802           07/20/20           HLTH ADV AR                                       386.30
Izard County Medical Center, LLC    FNB-5802           07/20/20           HLTH ADV AR                                       594.44
Izard County Medical Center, LLC    FNB-5802           07/20/20           Marketplace                                        46.59
Izard County Medical Center, LLC    FNB-5802           07/20/20           Marketplace                                        64.32
Izard County Medical Center, LLC    FNB-5802           07/20/20           MERCHANT SERVICE                                   25.00
Izard County Medical Center, LLC    FNB-5802           07/20/20           MERCHANT SERVICE                                  352.87
Izard County Medical Center, LLC    FNB-5802           07/20/20           UnitedHealthcare                                1,352.59
Izard County Medical Center, LLC    FNB-5802           07/21/20           ABCBS MEDADV                                       21.00
Izard County Medical Center, LLC    FNB-5802           07/21/20           BANKCARD DEP                                    1,721.32
Izard County Medical Center, LLC    FNB-5802           07/21/20           BANKCARD DEP                                        5.00
Izard County Medical Center, LLC    FNB-5802           07/21/20           BANKCARD DEP                                       13.50
Izard County Medical Center, LLC    FNB-5802           07/21/20           BLUE ADVANTAGE                                    769.00
Izard County Medical Center, LLC    FNB-5802           07/21/20           BLUE ADVANTAGE                                    339.31
                         Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28               Desc Main
                                                    Document    Page 54 of 135

CASE NAME:                          Americore Holdings, LLC, et al.                                                           Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                          CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                           Received From               Amount
Izard County Medical Center, LLC    FNB-5802           07/22/20           ABCBS BLUE CARD                                     86.31
Izard County Medical Center, LLC    FNB-5802           07/22/20           ABCBS BLUE CARD                                    924.64
Izard County Medical Center, LLC    FNB-5802           07/22/20           ABCBS FEP                                           32.80
Izard County Medical Center, LLC    FNB-5802           07/22/20           ABCBS FEP                                          507.12
Izard County Medical Center, LLC    FNB-5802           07/22/20           BANKCARD DEP                                        28.50
Izard County Medical Center, LLC    FNB-5802           07/22/20           Deposit                                            215.92
Izard County Medical Center, LLC    FNB-5802           07/22/20           Harmony Health P                                   124.15
Izard County Medical Center, LLC    FNB-5802           07/22/20           Harmony Health P                                   327.23
Izard County Medical Center, LLC    FNB-5802           07/22/20           Marketplace                                         51.68
Izard County Medical Center, LLC    FNB-5802           07/22/20           Marketplace                                        115.52
Izard County Medical Center, LLC    FNB-5802           07/22/20           Marketplace                                      4,140.33
Izard County Medical Center, LLC    FNB-5802           07/22/20           MERCHANT SERVICE                                   200.00
Izard County Medical Center, LLC    FNB-5802           07/22/20           UnitedHealthcare                                 1,170.25
Izard County Medical Center, LLC    FNB-5802           07/23/20           36 TREAS 310                                        19.40
Izard County Medical Center, LLC    FNB-5802           07/23/20           BANKCARD DEP                                        10.50
Izard County Medical Center, LLC    FNB-5802           07/23/20           Deposit                                            219.13
Izard County Medical Center, LLC    FNB-5802           07/23/20           Harmony Health P                                    29.35
Izard County Medical Center, LLC    FNB-5802           07/23/20           Harmony Health P                                18,863.10
Izard County Medical Center, LLC    FNB-5802           07/23/20           MCRAR CLAIMS                                        88.90
Izard County Medical Center, LLC    FNB-5802           07/23/20           MCRAR CLAIMS                                     1,641.25
Izard County Medical Center, LLC    FNB-5802           07/23/20           PAY PLUS                                         1,022.33
Izard County Medical Center, LLC    FNB-5802           07/23/20           PAY PLUS                                            72.06
Izard County Medical Center, LLC    FNB-5802           07/23/20           UnitedHealthcare                                 2,994.70
Izard County Medical Center, LLC    FNB-5802           07/24/20           ABCBS FEP                                           30.08
Izard County Medical Center, LLC    FNB-5802           07/24/20           ABCBS MEDIPAK MK                                   173.10
Izard County Medical Center, LLC    FNB-5802           07/24/20           ABCBS MEDIPAK MK                                 2,970.39
Izard County Medical Center, LLC    FNB-5802           07/24/20           BANKCARD DEP                                        20.25
Izard County Medical Center, LLC    FNB-5802           07/24/20           DXC TECHNOLOGY                                   1,028.64
Izard County Medical Center, LLC    FNB-5802           07/24/20           DXC TECHNOLOGY                                   1,263.76
Izard County Medical Center, LLC    FNB-5802           07/24/20           Marketplace                                         77.97
Izard County Medical Center, LLC    FNB-5802           07/24/20           Marketplace                                      1,223.87
Izard County Medical Center, LLC    FNB-5802           07/24/20           MERCHANT SERVICE                                   200.00
Izard County Medical Center, LLC    FNB-5802           07/27/20           36 TREAS 310                                         6.32
Izard County Medical Center, LLC    FNB-5802           07/27/20           ABCBS AMISYS                                       568.69
Izard County Medical Center, LLC    FNB-5802           07/27/20           ABCBS AMISYS                                     1,852.88
Izard County Medical Center, LLC    FNB-5802           07/27/20           BANKCARD DEP                                        20.50
Izard County Medical Center, LLC    FNB-5802           07/27/20           DXC TECHNOLOGY                                     250.90
Izard County Medical Center, LLC    FNB-5802           07/27/20           Harmony Health P                                    86.31
Izard County Medical Center, LLC    FNB-5802           07/27/20           Harmony Health P                                 2,995.83
Izard County Medical Center, LLC    FNB-5802           07/27/20           HLTH ADV AR                                        444.59
Izard County Medical Center, LLC    FNB-5802           07/27/20           HLTH ADV AR                                      5,781.34
Izard County Medical Center, LLC    FNB-5802           07/27/20           MERCHANT SERVICE                                   123.67
Izard County Medical Center, LLC    FNB-5802           07/27/20           MERCHANT SERVICE                                   445.96
Izard County Medical Center, LLC    FNB-5802           07/27/20           UnitedHealthcare                                   451.20
Izard County Medical Center, LLC    FNB-5802           07/28/20           ABCBS MEDADV                                     1,025.30
Izard County Medical Center, LLC    FNB-5802           07/28/20           ABCBS MEDADV                                       111.47
Izard County Medical Center, LLC    FNB-5802           07/28/20           ABCBS REG                                           50.31
Izard County Medical Center, LLC    FNB-5802           07/28/20           ARKANSAS TOTAL C                                   398.84
Izard County Medical Center, LLC    FNB-5802           07/28/20           BANKCARD DEP                                        10.50
Izard County Medical Center, LLC    FNB-5802           07/28/20           BANKCARD DEP                                        12.00
Izard County Medical Center, LLC    FNB-5802           07/28/20           BANKCARD DEP                                        32.25
Izard County Medical Center, LLC    FNB-5802           07/28/20           BLUE ADVANTAGE                                      20.08
Izard County Medical Center, LLC    FNB-5802           07/28/20           Deposit                                          6,241.10
Izard County Medical Center, LLC    FNB-5802           07/28/20           Harmony Health P                                   258.97
Izard County Medical Center, LLC    FNB-5802           07/28/20           PAY PLUS                                            37.55
Izard County Medical Center, LLC    FNB-5802           07/28/20           UnitedHealthcare                                   202.54
Izard County Medical Center, LLC    FNB-5802           07/28/20           UnitedHealthcare                                   386.44
Izard County Medical Center, LLC    FNB-5802           07/29/20           ABCBS BLUE CARD                                     16.31
Izard County Medical Center, LLC    FNB-5802           07/29/20           ABCBS BLUE CARD                                  2,095.05
Izard County Medical Center, LLC    FNB-5802           07/29/20           ABCBS BLUE CARD                                     55.50
Izard County Medical Center, LLC    FNB-5802           07/29/20           ABCBS FEP                                           33.67
Izard County Medical Center, LLC    FNB-5802           07/29/20           ABCBS Medipak                                        7.75
Izard County Medical Center, LLC    FNB-5802           07/29/20           BANKCARD DEP                                        14.00
Izard County Medical Center, LLC    FNB-5802           07/29/20           Deposit                                            367.27
Izard County Medical Center, LLC    FNB-5802           07/29/20           Marketplace                                        364.28
Izard County Medical Center, LLC    FNB-5802           07/29/20           MERCHANT SERVICE                                   432.72
Izard County Medical Center, LLC    FNB-5802           07/29/20           PAY PLUS                                           227.06
Izard County Medical Center, LLC    FNB-5802           07/29/20           UnitedHealthcare                                 3,354.44
Izard County Medical Center, LLC    FNB-5802           07/30/20           BANKCARD DEP                                        26.50
Izard County Medical Center, LLC    FNB-5802           07/30/20           Deposit                                            885.28
Izard County Medical Center, LLC    FNB-5802           07/30/20           Harmony Health P                                   122.90
Izard County Medical Center, LLC    FNB-5802           07/30/20           Harmony Health P                                   484.30
Izard County Medical Center, LLC    FNB-5802           07/30/20           Harmony Health P BONUSPAYMT                        740.00
Izard County Medical Center, LLC    FNB-5802           07/30/20           MCRAR CLAIMS                                     2,496.69
Izard County Medical Center, LLC    FNB-5802           07/30/20           MERCHANT SERVICE                                   385.26
                           Case 19-61608-grs    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28              Desc Main
                                                       Document    Page 55 of 135

CASE NAME:                             Americore Holdings, LLC, et al.                                                          Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                 Entity                    Bank ID              Date                          Received From               Amount
Izard County Medical Center, LLC       FNB-5802           07/30/20           PAY PLUS                                          403.01
Izard County Medical Center, LLC       FNB-5802           07/30/20           UnitedHealthcare                                  173.34
Izard County Medical Center, LLC       FNB-5802           07/31/20           ABCBS FEP                                         906.32
Izard County Medical Center, LLC       FNB-5802           07/31/20           ARKANSAS TOTAL C                                   68.20
Izard County Medical Center, LLC       FNB-5802           07/31/20           BANKCARD DEP                                       23.25
Izard County Medical Center, LLC       FNB-5802           07/31/20           Deposit                                         2,616.97
Izard County Medical Center, LLC       FNB-5802           07/31/20           DXC TECHNOLOGY                                  1,566.43
Izard County Medical Center, LLC       FNB-5802           07/31/20           DXC TECHNOLOGY                                  1,796.33
Izard County Medical Center, LLC       FNB-5802           07/31/20           Marketplace                                       255.29
Izard County Medical Center, LLC       FNB-5802           07/31/20           Marketplace                                       440.52
Izard County Medical Center, LLC       FNB-5802           07/31/20           Marketplace                                     4,792.50
Izard County Medical Center, LLC       FNB-5802           07/31/20           MERCHANT SERVICE                                   71.48
Total - FNB-5802                                                                                                           212,822.04

St. Alexius Hospital Corporation # 1   BOA-7479           07/01/20           Bankcard MTOT Deposit                             724.50
St. Alexius Hospital Corporation # 1   BOA-7479           07/02/20           Bankcard MTOT Deposit                           1,018.00
St. Alexius Hospital Corporation # 1   BOA-7479           07/03/20           Bankcard MTOT Deposit                             103.00
St. Alexius Hospital Corporation # 1   BOA-7479           07/07/20           Bankcard MTOT Deposit                          12,252.45
St. Alexius Hospital Corporation # 1   BOA-7479           07/08/20           Bankcard MTOT Deposit                              63.00
St. Alexius Hospital Corporation # 1   BOA-7479           07/09/20           Bankcard MTOT Deposit                           2,000.00
St. Alexius Hospital Corporation # 1   BOA-7479           07/15/20           Bankcard MTOT Deposit                             919.89
St. Alexius Hospital Corporation # 1   BOA-7479           07/16/20           Bankcard MTOT Deposit                           1,175.96
St. Alexius Hospital Corporation # 1   BOA-7479           07/20/20           Bankcard MTOT Deposit                             266.17
St. Alexius Hospital Corporation # 1   BOA-7479           07/21/20           Bankcard MTOT Deposit                          21,301.27
St. Alexius Hospital Corporation # 1   BOA-7479           07/22/20           Bankcard MTOT Deposit                             407.62
St. Alexius Hospital Corporation # 1   BOA-7479           07/23/20           Bankcard MTOT Deposit                          10,303.99
St. Alexius Hospital Corporation # 1   BOA-7479           07/27/20           Bankcard MTOT Deposit                           4,903.90
St. Alexius Hospital Corporation # 1   BOA-7479           07/29/20           Bankcard MTOT Deposit                           3,395.54
St. Alexius Hospital Corporation # 1   BOA-7479           07/31/20           Bankcard MTOT Deposit                             104.00
Total - BOA-7479                                                                                                            58,939.29

St. Alexius Hospital Corporation # 1   BOA-7592           07/15/20           State of Missouri                                 166.50
St. Alexius Hospital Corporation # 1   BOA-7592           07/15/20           State of Missouri                                  76.20
St. Alexius Hospital Corporation # 1   BOA-7592           07/17/20           State of Missouri                                  42.16
St. Alexius Hospital Corporation # 1   BOA-7592           07/17/20           State of Missouri                                  34.62
St. Alexius Hospital Corporation # 1   BOA-7592           07/17/20           State of Missouri                                  34.04
St. Alexius Hospital Corporation # 1   BOA-7592           07/20/20           State of Missouri                                 104.62
St. Alexius Hospital Corporation # 1   BOA-7592           07/20/20           State of Missouri                                  35.78
St. Alexius Hospital Corporation # 1   BOA-7592           07/29/20           State of Missouri                                  57.64
St. Alexius Hospital Corporation # 1   BOA-7592           07/31/20           State of Missouri                                 192.60
St. Alexius Hospital Corporation # 1   BOA-7592           07/31/20           State of Missouri                                  50.28
St. Alexius Hospital Corporation # 1   BOA-7592           07/31/20           State of Missouri                                  43.90
Total - BOA-7592                                                                                                               838.34

St. Alexius Hospital Corporation # 1   CNB-6621           07/07/20           MO Social Services                             53,636.97
St. Alexius Hospital Corporation # 1   CNB-6621           07/24/20           MO Social Services                             23,702.54
Total - CNB-6621                                                                                                            77,339.51

St. Alexius Hospital Corporation # 1   CNB-6650           07/01/20           36 Treas 310                                       35.19
St. Alexius Hospital Corporation # 1   CNB-6650           07/01/20           36 Treas 310                                      348.01
St. Alexius Hospital Corporation # 1   CNB-6650           07/06/20           Cigna Edge                                         41.00
St. Alexius Hospital Corporation # 1   CNB-6650           07/07/20           Deposit                                           835.29
St. Alexius Hospital Corporation # 1   CNB-6650           07/10/20           Deposit                                           100.00
St. Alexius Hospital Corporation # 1   CNB-6650           07/10/20           Cigna Edge                                      1,856.86
St. Alexius Hospital Corporation # 1   CNB-6650           07/13/20           Deposit                                         4,724.42
St. Alexius Hospital Corporation # 1   CNB-6650           07/20/20           Cigna Edge                                        749.02
St. Alexius Hospital Corporation # 1   CNB-6650           07/21/20           Deposit                                            88.60
St. Alexius Hospital Corporation # 1   CNB-6650           07/21/20           United Healthcare                               1,933.14
St. Alexius Hospital Corporation # 1   CNB-6650           07/22/20           Cigna Edge                                        146.84
St. Alexius Hospital Corporation # 1   CNB-6650           07/24/20           Cigna Edge                                      4,535.33
St. Alexius Hospital Corporation # 1   CNB-6650           07/27/20           Deposit                                        17,000.21
St. Alexius Hospital Corporation # 1   CNB-6650           07/29/20           Cigna Edge                                      9,296.10
St. Alexius Hospital Corporation # 1   CNB-6650           07/31/20           Deposit                                             9.83
Total - CNB-6650                                                                                                            41,699.84

St. Alexius Hospital Corporation # 1   USB-0141           07/10/20           LSON Deposit                                      132.00
St. Alexius Hospital Corporation # 1   USB-0141           07/16/20           LSON Deposit                                    1,000.00
St. Alexius Hospital Corporation # 1   USB-0141           07/24/20           LSON Deposit                                       60.00
Total - USB-0141                                                                                                             1,192.00

St. Alexius Hospital Corporation # 1   USB-0910           07/31/20           US Bank                                             2.29
Total - USB-0910                                                                                                                 2.29

St. Alexius Hospital Corporation # 1   USB-6845           07/01/20           Wisconsin Physic                               34,728.50
St. Alexius Hospital Corporation # 1   USB-6845           07/02/20           Wisconsin Physic                               92,516.20
                           Case 19-61608-grs    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                Desc Main
                                                       Document    Page 56 of 135

CASE NAME:                             Americore Holdings, LLC, et al.                                                             Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                   Entity                  Bank ID              Date                            Received From               Amount
St. Alexius Hospital Corporation # 1   USB-6845           07/02/20           Wisconsin Physic                                   1,737.50
St. Alexius Hospital Corporation # 1   USB-6845           07/06/20           Wisconsin Physic                                   8,981.25
St. Alexius Hospital Corporation # 1   USB-6845           07/07/20           MO Social Services                               816,167.60
St. Alexius Hospital Corporation # 1   USB-6845           07/07/20           Wisconsin Physic                                  93,068.79
St. Alexius Hospital Corporation # 1   USB-6845           07/07/20           Wisconsin Physic                                   5,557.62
St. Alexius Hospital Corporation # 1   USB-6845           07/08/20           Wisconsin Physic                                   5,063.24
St. Alexius Hospital Corporation # 1   USB-6845           07/09/20           Wisconsin Physic                                 101,078.64
St. Alexius Hospital Corporation # 1   USB-6845           07/09/20           Wisconsin Physic                                  28,880.00
St. Alexius Hospital Corporation # 1   USB-6845           07/10/20           Wisconsin Physic                                     750.76
St. Alexius Hospital Corporation # 1   USB-6845           07/13/20           Wisconsin Physic                                  29,913.59
St. Alexius Hospital Corporation # 1   USB-6845           07/14/20           Wisconsin Physic                                  45,141.71
St. Alexius Hospital Corporation # 1   USB-6845           07/14/20           Wisconsin Physic                                   1,580.27
St. Alexius Hospital Corporation # 1   USB-6845           07/15/20           Wisconsin Physic                                  14,641.78
St. Alexius Hospital Corporation # 1   USB-6845           07/16/20           Wisconsin Physic                                  40,181.29
St. Alexius Hospital Corporation # 1   USB-6845           07/21/20           Wisconsin Physic                                  24,648.76
St. Alexius Hospital Corporation # 1   USB-6845           07/21/20           Wisconsin Physic                                   2,076.52
St. Alexius Hospital Corporation # 1   USB-6845           07/22/20           Wisconsin Physic                                   8,311.10
St. Alexius Hospital Corporation # 1   USB-6845           07/23/20           Gov Lockbox Deposit                                7,083.31
St. Alexius Hospital Corporation # 1   USB-6845           07/23/20           Wisconsin Physic                                 134,417.63
St. Alexius Hospital Corporation # 1   USB-6845           07/23/20           Wisconsin Physic                                  28,880.00
St. Alexius Hospital Corporation # 1   USB-6845           07/24/20           MO Social Services                               816,832.13
St. Alexius Hospital Corporation # 1   USB-6845           07/24/20           Wisconsin Physic                                   7,083.95
St. Alexius Hospital Corporation # 1   USB-6845           07/27/20           Gov Lockbox Deposit                                  143.13
St. Alexius Hospital Corporation # 1   USB-6845           07/27/20           Wisconsin Physic                                  41,041.17
St. Alexius Hospital Corporation # 1   USB-6845           07/28/20           Wisconsin Physic                                  64,730.22
St. Alexius Hospital Corporation # 1   USB-6845           07/29/20           Wisconsin Physic                                  27,149.65
St. Alexius Hospital Corporation # 1   USB-6845           07/30/20           Wisconsin Physic                                 110,299.34
St. Alexius Hospital Corporation # 1   USB-6845           07/31/20           Wisconsin Physic                                  48,964.51
St. Alexius Hospital Corporation # 1   USB-6845           07/31/20           WPS                                                6,855.01
Total - USB-6845                                                                                                            2,648,505.17

St. Alexius Hospital Corporation # 1   USB-6852           07/01/20           Aetna AR                                             474.00
St. Alexius Hospital Corporation # 1   USB-6852           07/01/20           Anthem Blue                                        6,418.64
St. Alexius Hospital Corporation # 1   USB-6852           07/01/20           Humana Govt Busi                                     341.06
St. Alexius Hospital Corporation # 1   USB-6852           07/01/20           United Healthcare                                    312.00
St. Alexius Hospital Corporation # 1   USB-6852           07/02/20           Aetna AR                                              14.97
St. Alexius Hospital Corporation # 1   USB-6852           07/02/20           Anthem Blue                                          524.24
St. Alexius Hospital Corporation # 1   USB-6852           07/02/20           Check Deposit                                          2.28
St. Alexius Hospital Corporation # 1   USB-6852           07/02/20           Humana Govt Busi                                     211.04
St. Alexius Hospital Corporation # 1   USB-6852           07/02/20           UHC of the Midwest                                   597.11
St. Alexius Hospital Corporation # 1   USB-6852           07/02/20           United Healthcare                                    624.00
St. Alexius Hospital Corporation # 1   USB-6852           07/03/20           Anthem Blue                                           32.28
St. Alexius Hospital Corporation # 1   USB-6852           07/03/20           Check Deposit                                        190.05
St. Alexius Hospital Corporation # 1   USB-6852           07/03/20           MO Social Services                                   250.30
St. Alexius Hospital Corporation # 1   USB-6852           07/03/20           United Healthcare                                    312.00
St. Alexius Hospital Corporation # 1   USB-6852           07/06/20           Anthem Blue                                          339.26
St. Alexius Hospital Corporation # 1   USB-6852           07/06/20           Check Deposit                                        527.73
St. Alexius Hospital Corporation # 1   USB-6852           07/07/20           Aetna AR                                             423.47
St. Alexius Hospital Corporation # 1   USB-6852           07/07/20           Aetna AR                                             236.54
St. Alexius Hospital Corporation # 1   USB-6852           07/07/20           CIGNA                                                365.23
St. Alexius Hospital Corporation # 1   USB-6852           07/07/20           PMAB Trust                                            51.00
St. Alexius Hospital Corporation # 1   USB-6852           07/07/20           PMAB Trust                                            29.75
St. Alexius Hospital Corporation # 1   USB-6852           07/07/20           UHC of the Midwest                                   359.55
St. Alexius Hospital Corporation # 1   USB-6852           07/07/20           UHC of the Midwest                                   260.57
St. Alexius Hospital Corporation # 1   USB-6852           07/07/20           Wisconsin Physic                                      67.23
St. Alexius Hospital Corporation # 1   USB-6852           07/08/20           Aetna AR                                               5.53
St. Alexius Hospital Corporation # 1   USB-6852           07/08/20           Humana Govt Busi                                     935.81
St. Alexius Hospital Corporation # 1   USB-6852           07/08/20           UHC of the Midwest                                   261.61
St. Alexius Hospital Corporation # 1   USB-6852           07/08/20           UHC of the Midwest                                    45.88
St. Alexius Hospital Corporation # 1   USB-6852           07/08/20           United Healthcare                                  1,776.08
St. Alexius Hospital Corporation # 1   USB-6852           07/08/20           United Healthcare                                  1,151.80
St. Alexius Hospital Corporation # 1   USB-6852           07/08/20           United Healthcare                                    304.00
St. Alexius Hospital Corporation # 1   USB-6852           07/08/20           United Healthcare                                     29.91
St. Alexius Hospital Corporation # 1   USB-6852           07/08/20           Wellcare Health                                      145.09
St. Alexius Hospital Corporation # 1   USB-6852           07/09/20           Anthem Blue                                          254.58
St. Alexius Hospital Corporation # 1   USB-6852           07/09/20           Humana Govt Busi                                      99.99
St. Alexius Hospital Corporation # 1   USB-6852           07/09/20           Molina Healthcare of Illinois                        257.67
St. Alexius Hospital Corporation # 1   USB-6852           07/09/20           Wellcare Health                                      349.99
St. Alexius Hospital Corporation # 1   USB-6852           07/10/20           Check Deposit                                        967.80
St. Alexius Hospital Corporation # 1   USB-6852           07/10/20           MO Social Services                                 5,614.17
St. Alexius Hospital Corporation # 1   USB-6852           07/10/20           UHC of the Midwest                                   363.03
St. Alexius Hospital Corporation # 1   USB-6852           07/10/20           United Healthcare                                     76.00
St. Alexius Hospital Corporation # 1   USB-6852           07/10/20           United Healthcare                                  2,004.00
St. Alexius Hospital Corporation # 1   USB-6852           07/13/20           Aetna AR                                             204.52
St. Alexius Hospital Corporation # 1   USB-6852           07/13/20           Aetna AR                                             119.77
                           Case 19-61608-grs    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                 Desc Main
                                                       Document    Page 57 of 135

CASE NAME:                             Americore Holdings, LLC, et al.                                                             Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                   Entity                  Bank ID              Date                             Received From               Amount
St. Alexius Hospital Corporation # 1   USB-6852           07/13/20           Check Deposit                                      3,316.00
St. Alexius Hospital Corporation # 1   USB-6852           07/13/20           UHC of the Midwest                                 1,103.83
St. Alexius Hospital Corporation # 1   USB-6852           07/13/20           UHC of the Midwest                                   186.80
St. Alexius Hospital Corporation # 1   USB-6852           07/13/20           Wellcare Health                                      252.37
St. Alexius Hospital Corporation # 1   USB-6852           07/14/20           Aetna AR                                           8,805.53
St. Alexius Hospital Corporation # 1   USB-6852           07/14/20           Anthem Blue                                          469.48
St. Alexius Hospital Corporation # 1   USB-6852           07/14/20           Anthem Blue                                          246.17
St. Alexius Hospital Corporation # 1   USB-6852           07/14/20           Check Deposit                                      3,066.44
St. Alexius Hospital Corporation # 1   USB-6852           07/14/20           Molina Healthcare of Illinois                        136.84
St. Alexius Hospital Corporation # 1   USB-6852           07/14/20           UHC of the Midwest                                   312.00
St. Alexius Hospital Corporation # 1   USB-6852           07/14/20           UHC of the Midwest                                    24.23
St. Alexius Hospital Corporation # 1   USB-6852           07/14/20           United Healthcare                                  9,012.00
St. Alexius Hospital Corporation # 1   USB-6852           07/14/20           Wellcare Health                                      253.45
St. Alexius Hospital Corporation # 1   USB-6852           07/15/20           Aetna AR                                             529.57
St. Alexius Hospital Corporation # 1   USB-6852           07/15/20           Aetna AR                                             121.11
St. Alexius Hospital Corporation # 1   USB-6852           07/15/20           Check Deposit                                         50.00
St. Alexius Hospital Corporation # 1   USB-6852           07/15/20           Marketplace                                          529.53
St. Alexius Hospital Corporation # 1   USB-6852           07/15/20           UHC of the Midwest                                   422.23
St. Alexius Hospital Corporation # 1   USB-6852           07/15/20           UHC of the Midwest                                    72.15
St. Alexius Hospital Corporation # 1   USB-6852           07/15/20           United Healthcare                                    405.70
St. Alexius Hospital Corporation # 1   USB-6852           07/15/20           Wellcare Health                                      475.50
St. Alexius Hospital Corporation # 1   USB-6852           07/15/20           Wellcare Health                                      471.00
St. Alexius Hospital Corporation # 1   USB-6852           07/16/20           Aetna AR                                             225.66
St. Alexius Hospital Corporation # 1   USB-6852           07/16/20           Anthem Blue                                        2,477.60
St. Alexius Hospital Corporation # 1   USB-6852           07/16/20           Anthem Blue                                          153.04
St. Alexius Hospital Corporation # 1   USB-6852           07/16/20           Molina Healthcare of Illinois                         88.23
St. Alexius Hospital Corporation # 1   USB-6852           07/16/20           MOMOD                                              4,249.88
St. Alexius Hospital Corporation # 1   USB-6852           07/16/20           UHC of the Midwest                                   175.96
St. Alexius Hospital Corporation # 1   USB-6852           07/16/20           UHC of the Midwest                                   126.01
St. Alexius Hospital Corporation # 1   USB-6852           07/16/20           UHC of the Midwest                                    39.07
St. Alexius Hospital Corporation # 1   USB-6852           07/16/20           United Healthcare                                  2,327.50
St. Alexius Hospital Corporation # 1   USB-6852           07/17/20           Aetna AR                                             219.16
St. Alexius Hospital Corporation # 1   USB-6852           07/17/20           Anthem Blue                                          123.42
St. Alexius Hospital Corporation # 1   USB-6852           07/17/20           Check Deposit                                        414.04
St. Alexius Hospital Corporation # 1   USB-6852           07/17/20           MO Social Services                                 1,494.15
St. Alexius Hospital Corporation # 1   USB-6852           07/17/20           Molina Healthcare of Illinois                        110.17
St. Alexius Hospital Corporation # 1   USB-6852           07/17/20           UHC of the Midwest                                   624.00
St. Alexius Hospital Corporation # 1   USB-6852           07/17/20           UHC of the Midwest                                   196.21
St. Alexius Hospital Corporation # 1   USB-6852           07/20/20           Aetna AR                                              94.99
St. Alexius Hospital Corporation # 1   USB-6852           07/20/20           Anthem Blue                                          583.29
St. Alexius Hospital Corporation # 1   USB-6852           07/20/20           Check Deposit                                      1,223.99
St. Alexius Hospital Corporation # 1   USB-6852           07/20/20           UHC of the Midwest                                   987.76
St. Alexius Hospital Corporation # 1   USB-6852           07/20/20           Wellcare Health                                      171.00
St. Alexius Hospital Corporation # 1   USB-6852           07/21/20           Aetna AR                                              15.41
St. Alexius Hospital Corporation # 1   USB-6852           07/21/20           Check Deposit                                        380.80
St. Alexius Hospital Corporation # 1   USB-6852           07/21/20           UHC of the Midwest                                   643.42
St. Alexius Hospital Corporation # 1   USB-6852           07/21/20           UHC of the Midwest                                   495.00
St. Alexius Hospital Corporation # 1   USB-6852           07/21/20           UHC of the Midwest                                   407.47
St. Alexius Hospital Corporation # 1   USB-6852           07/21/20           United Healthcare                                    402.50
St. Alexius Hospital Corporation # 1   USB-6852           07/21/20           Wellcare Health                                      691.79
St. Alexius Hospital Corporation # 1   USB-6852           07/21/20           Wellcare Health                                      224.95
St. Alexius Hospital Corporation # 1   USB-6852           07/22/20           Aetna AR                                             297.88
St. Alexius Hospital Corporation # 1   USB-6852           07/22/20           Aetna AR                                              68.12
St. Alexius Hospital Corporation # 1   USB-6852           07/22/20           Anthem Blue                                          535.00
St. Alexius Hospital Corporation # 1   USB-6852           07/22/20           Anthem Blue                                          197.79
St. Alexius Hospital Corporation # 1   USB-6852           07/22/20           Anthem Blue                                          123.42
St. Alexius Hospital Corporation # 1   USB-6852           07/22/20           CIGNA                                                 41.00
St. Alexius Hospital Corporation # 1   USB-6852           07/22/20           United Healthcare                                 10,144.50
St. Alexius Hospital Corporation # 1   USB-6852           07/22/20           United Healthcare                                  1,944.95
St. Alexius Hospital Corporation # 1   USB-6852           07/22/20           United Healthcare                                    530.43
St. Alexius Hospital Corporation # 1   USB-6852           07/22/20           Wellcare Health                                      179.89
St. Alexius Hospital Corporation # 1   USB-6852           07/23/20           Aetna AR                                             379.20
St. Alexius Hospital Corporation # 1   USB-6852           07/23/20           Aetna AR                                             300.22
St. Alexius Hospital Corporation # 1   USB-6852           07/23/20           Anthem Blue                                          637.81
St. Alexius Hospital Corporation # 1   USB-6852           07/23/20           Anthem Blue                                          483.56
St. Alexius Hospital Corporation # 1   USB-6852           07/23/20           Anthem Blue                                          123.42
St. Alexius Hospital Corporation # 1   USB-6852           07/23/20           UHC of the Midwest                                   772.72
St. Alexius Hospital Corporation # 1   USB-6852           07/23/20           UHC of the Midwest                                   121.11
St. Alexius Hospital Corporation # 1   USB-6852           07/23/20           UHC of the Midwest                                   111.22
St. Alexius Hospital Corporation # 1   USB-6852           07/24/20           Check Deposit                                      2,698.20
St. Alexius Hospital Corporation # 1   USB-6852           07/24/20           MO Social Services                                 3,201.93
St. Alexius Hospital Corporation # 1   USB-6852           07/24/20           Molina Healthcare of Illinois                         77.36
St. Alexius Hospital Corporation # 1   USB-6852           07/24/20           UHC of the Midwest                                   121.11
St. Alexius Hospital Corporation # 1   USB-6852           07/24/20           United Healthcare                                    814.15
St. Alexius Hospital Corporation # 1   USB-6852           07/24/20           United Healthcare                                    244.91
                           Case 19-61608-grs    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                  Desc Main
                                                       Document    Page 58 of 135

CASE NAME:                             Americore Holdings, LLC, et al.                                                                   Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                   Entity                  Bank ID              Date                              Received From                   Amount
St. Alexius Hospital Corporation # 1   USB-6852           07/27/20           Anthem Blue                                               506.28
St. Alexius Hospital Corporation # 1   USB-6852           07/27/20           Check Deposit                                             891.34
St. Alexius Hospital Corporation # 1   USB-6852           07/27/20           IA MCR AHIFL                                            1,952.01
St. Alexius Hospital Corporation # 1   USB-6852           07/27/20           United Healthcare                                         525.89
St. Alexius Hospital Corporation # 1   USB-6852           07/27/20           Wellcare Health                                           248.01
St. Alexius Hospital Corporation # 1   USB-6852           07/28/20           Aetna AR                                                4,386.10
St. Alexius Hospital Corporation # 1   USB-6852           07/28/20           Anthem Blue                                                47.54
St. Alexius Hospital Corporation # 1   USB-6852           07/28/20           UHC of the Midwest                                        443.51
St. Alexius Hospital Corporation # 1   USB-6852           07/28/20           United Healthcare                                         312.00
St. Alexius Hospital Corporation # 1   USB-6852           07/29/20           Anthem Blue                                               705.00
St. Alexius Hospital Corporation # 1   USB-6852           07/29/20           Anthem Blue                                               298.19
St. Alexius Hospital Corporation # 1   USB-6852           07/29/20           UHC of the Midwest                                      3,472.61
St. Alexius Hospital Corporation # 1   USB-6852           07/29/20           UHC of the Midwest                                        462.23
St. Alexius Hospital Corporation # 1   USB-6852           07/29/20           United Healthcare                                       1,394.75
St. Alexius Hospital Corporation # 1   USB-6852           07/29/20           United Healthcare                                         935.21
St. Alexius Hospital Corporation # 1   USB-6852           07/29/20           United Healthcare                                         162.18
St. Alexius Hospital Corporation # 1   USB-6852           07/29/20           United Healthcare                                         131.86
St. Alexius Hospital Corporation # 1   USB-6852           07/30/20           Aetna AR                                                  509.00
St. Alexius Hospital Corporation # 1   USB-6852           07/30/20           Anthem Blue                                             6,330.62
St. Alexius Hospital Corporation # 1   USB-6852           07/30/20           IL Claims WF                                              338.19
St. Alexius Hospital Corporation # 1   USB-6852           07/30/20           United Healthcare                                         624.00
St. Alexius Hospital Corporation # 1   USB-6852           07/30/20           United Healthcare                                         131.86
St. Alexius Hospital Corporation # 1   USB-6852           07/30/20           Wellcare Health                                           222.30
St. Alexius Hospital Corporation # 1   USB-6852           07/31/20           Aetna AR                                                   13.39
St. Alexius Hospital Corporation # 1   USB-6852           07/31/20           Aetna AR                                                    9.99
St. Alexius Hospital Corporation # 1   USB-6852           07/31/20           Anthem Blue                                               216.17
St. Alexius Hospital Corporation # 1   USB-6852           07/31/20           CIGNA                                                      50.63
St. Alexius Hospital Corporation # 1   USB-6852           07/31/20           MO Social Services                                      1,966.43
St. Alexius Hospital Corporation # 1   USB-6852           07/31/20           UHC of the Midwest                                      1,128.50
St. Alexius Hospital Corporation # 1   USB-6852           07/31/20           UHC of the Midwest                                      1,109.83
Total - USB-6845                                                                                                                   131,235.45

St. Alexius Hospital Corporation # 1   USB-6878           07/15/20           Ellwood Medical Center, LLC                              1,500.00
St. Alexius Hospital Corporation # 1   USB-6878           07/16/20           Ellwood Medical Center, LLC                             (1,500.00)
Total - USB-6878                                                                                                                           -

St. Alexius Hospital Corporation # 1   USB-6886           07/10/20           Check Deposit                                          10,602.83
St. Alexius Hospital Corporation # 1   USB-6886           07/16/20           Check Deposit                                           4,791.77
St. Alexius Hospital Corporation # 1   USB-6886           07/24/20           Check Deposit                                          15,524.91
St. Alexius Hospital Corporation # 1   USB-6886           07/30/20           Check Deposit                                           8,990.77
Total - USB-6886                                                                                                                    39,910.28

St. Alexius Hospital Corporation # 1   EWB-6359           07/14/20           SSM Health                                            500,000.00
Total - EWB-6359                                                                                                                   500,000.00

TOTAL RECEIPTS :                                                                                                              $   4,032,218.24
                          Case 19-61608-grs      Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28      Desc Main
                                                        Document    Page 59 of 135

CASE NAME: Americore Holdings, LLC, et al.                                                                                       Transfers

CASE NUMBER: 19-61608-grs (Jointly Administered)

                                                    CASH TRANSFERS DETAIL

                      Entity                          Bank ID          Date              Description           Amount
Ellwood Medical Center Operations, LLC           USB-4991        07/14/20      Trf from 4983 to 4991       $      1,500.00
Ellwood Medical Center Operations, LLC           USB-4983        07/15/20      Trf from 4983 to 4991             (1,500.00)
Ellwood Medical Center Operations, LLC           USB-5014        07/29/20      Trf from 5014 to 4983            (25,000.00)
Ellwood Medical Center Operations, LLC           USB-5014        07/29/20      Trf from 5014 to 4991            (12,801.87)
Ellwood Medical Center Operations, LLC           USB-4983        07/29/20      Trf from 5014 to 4983             25,000.00
Ellwood Medical Center Operations, LLC           USB-4991        07/29/20      Trf from 5014 to 4991             12,801.87
Total - Ellwood Medical Center Operations, LLC                                                                         -

Izard County Medical Center, LLC                 FNB-5801        07/07/20      Trf from 5802 to 5801                40,015.00
Izard County Medical Center, LLC                 FNB-5802        07/07/20      Trf from 5802 to 5801               (40,015.00)
Total - Izard County Medical Center, LLC                                                                                  -

St. Alexius Hospital Corporation # 1             CNB-6650        07/01/20      Trf from 6650 to 6860               (647.25)
St. Alexius Hospital Corporation # 1             USB-6860        07/01/20      Trf from 6650 to 6860                647.25
St. Alexius Hospital Corporation # 1             USB-6878        07/01/20      Trf from 6886 to 6878             26,674.99
St. Alexius Hospital Corporation # 1             USB-6886        07/01/20      Trf from 6886 to 6878            (26,674.99)
St. Alexius Hospital Corporation # 1             CNB-6650        07/06/20      Trf from 6650 to 6860                (41.00)
St. Alexius Hospital Corporation # 1             USB-6860        07/06/20      Trf from 6650 to 6860                 41.00
St. Alexius Hospital Corporation # 1             CNB-621         07/07/20      Trf from 6621 to 6886            (53,636.97)
St. Alexius Hospital Corporation # 1             USB-6886        07/07/20      Trf from 7479 to 6886             53,636.97
St. Alexius Hospital Corporation # 1             CNB-6650        07/08/20      Trf from 6650 to 6860               (225.00)
St. Alexius Hospital Corporation # 1             USB-6860        07/08/20      Trf from 6650 to 6860                225.00
St. Alexius Hospital Corporation # 1             CNB-6650        07/09/20      Trf from 6650 to 6860               (610.29)
St. Alexius Hospital Corporation # 1             USB-6860        07/09/20      Trf from 6650 to 6860                610.29
St. Alexius Hospital Corporation # 1             CNB-6650        07/10/20      Trf from 6650 to 6860             (1,856.86)
St. Alexius Hospital Corporation # 1             USB-6845        07/10/20      Trf from 6845 to 6886           (250,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        07/10/20      Trf from 6650 to 6860              1,856.86
St. Alexius Hospital Corporation # 1             USB-6886        07/10/20      Trf from 6845 to 6886            250,000.00
St. Alexius Hospital Corporation # 1             BOA-7479        07/13/20      Trf from 7479 to 6860            (40,000.00)
St. Alexius Hospital Corporation # 1             CNB-6650        07/13/20      Trf from 6650 to 6860               (100.00)
St. Alexius Hospital Corporation # 1             USB-6860        07/13/20      Trf from 6650 to 6860             40,000.00
St. Alexius Hospital Corporation # 1             USB-6860        07/13/20      Trf from 6650 to 6860                100.00
St. Alexius Hospital Corporation # 1             USB-6886        07/13/20      Trf from 6886 to 0141            (17,647.62)
St. Alexius Hospital Corporation # 1             USB-0141        07/13/20      Trf from 6886 to 0141             17,647.62
St. Alexius Hospital Corporation # 1             CNB-6650        07/14/20      Trf from 6650 to 6860               (225.00)
St. Alexius Hospital Corporation # 1             USB-6860        07/14/20      Trf from 6650 to 6860                225.00
St. Alexius Hospital Corporation # 1             CNB-6650        07/15/20      Trf from 6650 to 6860             (4,499.42)
St. Alexius Hospital Corporation # 1             USB-6845        07/15/20      Trf from 6845 to 6886           (780,340.00)
St. Alexius Hospital Corporation # 1             USB-6860        07/15/20      Trf from 6650 to 6860              4,499.42
St. Alexius Hospital Corporation # 1             USB-6878        07/15/20      Trf from 6845 to 6886            780,340.00
St. Alexius Hospital Corporation # 1             USB-6845        07/17/20      Trf from 6845 to 6886           (300,000.00)
St. Alexius Hospital Corporation # 1             USB-6886        07/17/20      Trf from 6845 to 6886            300,000.00
St. Alexius Hospital Corporation # 1             CNB-6650        07/20/20      Trf from 6650 to 6860               (749.02)
St. Alexius Hospital Corporation # 1             USB-6860        07/20/20      Trf from 6650 to 6860                749.02
St. Alexius Hospital Corporation # 1             CNB-6650        07/21/20      Trf from 6650 to 6860             (1,933.14)
St. Alexius Hospital Corporation # 1             USB-6852        07/21/20      Trf from 6852 to 6886           (200,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        07/21/20      Trf from 6650 to 6860              1,933.14
St. Alexius Hospital Corporation # 1             USB-6886        07/21/20      Trf from 6852 to 6886            200,000.00
St. Alexius Hospital Corporation # 1             CNB-6650        07/22/20      Trf from 6650 to 6860               (235.44)
St. Alexius Hospital Corporation # 1             USB-6860        07/22/20      Trf from 6650 to 6860                235.44
St. Alexius Hospital Corporation # 1             CNB-621         07/24/20      Trf from 6621 to 6886            (23,702.54)
St. Alexius Hospital Corporation # 1             CNB-6650        07/24/20      Trf from 6650 to 6860             (4,535.33)
St. Alexius Hospital Corporation # 1             USB-6845        07/24/20      Trf from 6845 to 6886           (720,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        07/24/20      Trf from 6650 to 6860              4,535.33
St. Alexius Hospital Corporation # 1             USB-6886        07/24/20      Trf from 7479 to 6886             23,702.54
St. Alexius Hospital Corporation # 1             USB-6886        07/24/20      Trf from 6845 to 6886            720,000.00
St. Alexius Hospital Corporation # 1             CNB-6650        07/28/20      Trf from 6650 to 6860               (225.00)
St. Alexius Hospital Corporation # 1             USB-6860        07/28/20      Trf from 6650 to 6860                225.00
St. Alexius Hospital Corporation # 1             CNB-6650        07/29/20      Trf from 6650 to 6860            (26,071.31)
St. Alexius Hospital Corporation # 1             USB-6845        07/29/20      Trf from 6845 to 6886           (484,208.37)
St. Alexius Hospital Corporation # 1             USB-6860        07/29/20      Trf from 6650 to 6860             26,071.31
St. Alexius Hospital Corporation # 1             USB-6878        07/29/20      Trf from 6845 to 6886            484,208.37
St. Alexius Hospital Corporation # 1             USB-6845        07/31/20      Trf from 6845 to 6886           (100,000.00)
St. Alexius Hospital Corporation # 1             USB-6852        07/31/20      Trf from 6852 to 6886           (100,000.00)
St. Alexius Hospital Corporation # 1             USB-6886        07/31/20      Trf from 6845 to 6886            100,000.00
St. Alexius Hospital Corporation # 1             USB-6886        07/31/20      Trf from 6852 to 6886            100,000.00
Total - St. Alexius Hospital Corporation # 1                                                                           -

TOTAL TRANSFERS :                                                                                          $              -
                                                                    Case 19-61608-grs          Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                     Desc Main
                                                                                                      Document    Page 60 of 135
                                                                                                                                                                                                                                            Exhibit A


                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                                                      EASTERN DISTRICT OF KENTUCKY
                                                                                                           LEXINGTON DIVISION

                                                                   Exhibit A - CONSOLIDATING DISBURSEMENTS OF JOINTLY ADMINISTERED CASES IN CHAPTER 11

CASE NAME:                                             Americore Holdings, LLC, et al.
JOINT ADMINISTRATION CASE NUMBER:                      19-61608-grs

                                                                                                                                                         DISBURSEMENTS


   No.                        Entity                          Case No.           February 21-29, 2020         March 2020              April 2020             May 2020               June 2020                July 2020          Filing to Date(1)
    1      Americore Holdings, LLC                     19-61608-grs (Lead)        $               -   $                   -      .                      $                -     $                -        $              -     $                -
    2      Pineville Medical Center, LLC               19-61605-grs                               -                       -                      -                       -                      -                       -                      -
    3      Americore Health Enterprises, LLC           19-61606-grs                               -                       -                      -                       -                      -                       -                      -
    4      Americore Health, LLC                       19-61607-grs                               -                       -                      -                       -                      -                       -                      -
    5      Success Healthcare 2, LLC                   19-61609-grs                               -                       -                      -                       -                      -                       -                      -
    6      St. Alexius Hospital Corporation #1         19-61610-grs                     1,099,862.03             2,922,331.36           3,395,488.30            3,433,029.66           5,148,642.77            4,395,931.82          20,395,285.94
    7      St. Alexius Properties, LLC                 19-61611-grs                               -                       -                      -                       -                      -                       -                      -
    8      Izard County Medical Center, LLC            19-61612-grs                       178,415.38               328,957.90             469,681.59            1,071,880.25             383,783.41              704,770.65           3,137,489.18
    9      Ellwood Medical Center, LLC                 19-61613-grs                                                       -                      -                       -                      -                       -                      -
   10      Ellwood Medical Center Real Estate, LLC     19-61614-grs                                -                      -                      -                       -                      -                       -                      -
   11      Ellwood Medical Center Operations, LLC      19-61615-grs                          17,864.57              45,798.70             185,901.73              131,975.67              83,038.11              121,164.93             585,743.71

Total Disbursements                                                               $       1,296,141.98   $       3,297,087.96    $      4,051,071.62    $       4,636,885.58   $       5,615,464.29      $     5,221,867.40   $     24,118,518.83

Notes:

(1) Disbursements are reported from the date of the initial report and does not reflect disbursements made by the Debtor prior to February 21, 2020, the date of the Chapter 11 Trustee's appointment.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 61 of 135                     1 523 2252 4983
                      Saint Paul, Minnesota 55101-0800                                                                                             Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                          Jul 1, 2020
                                                                                                                                                             through
                                                                                                                                                        Jul 31, 2020
                                                                                                          ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                          ñðñññññðññððððñðñðññðñ
                                                                                                          ñðñððððñððððñðññññððñð
                                                                                                          ñððñññðñðñðððððñðñðñðñ
                                                                                                          ññðñðññðððñððñðððññññð
                                                                                                          ññðððññðññðððððñðððñññ
                                                                                                          ñðñññððññððñðññðñðñññð
                                                                                                          ñððññððððððñññððððððññ
                                                                                                          ññðððññðñððñððñðððñððð

                                                                                                                                                         Page 1 of 2
                                                                                                          ññðððððððñðñðððððððñðñ
                                                                                                          ñðððñðñðððññðððññððññð
                                                                                                          ññðððððñððñððððññññððñ
                                                                                                          ñðññðñððññðññðððñðññðð
                                                                                                          ñðððññððññññðññññððñññ
                                                                                                          ñððñññðððñññññðñðððññð
                                                                                                          ñðññððñðñððñðñññðñðñðñ
                                                                                                          ñððññðññðñññððñðñññððð
                                                                                                          ññðññððññðñññññññðððññ
                                                                                                          ññññððññðððñðñññðñððñð
                                                                                                          ññññññðñððñðñððñðððððñ
                                                                                                          ñññðñññðñðñðññññððñðñð
                                                                                                          ññññññññññññññññññññññ

                       ÆÆÄÄÆãÆÁÄÁÄÆÄÆÄÆãÁÁãÆÆÄÆÄÆÁãÁÁÆÆÄÄãÁÁÄÁÆÄÁÁããÁÁããÄÁÄÄÄÆÁÆãÆÄãÄÆãÁ

                       000027070 01 AB 0.419 000638535494891 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       DISBURSEMENT ACCOUNT
                                                                                                     l                                         To Contact U.S. Bank
                       724 PERSHING ST                                                               Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                    Service:                                        1-866-329-7770


                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                          usbank.com




ANALYZED CHECKING                                                                                                                                   Member FDIC
U.S. Bank National Association                                                                                                     Account Number 1-523-2252-4983
Account Summary
                                        # Items
Beginning Balance on Jul 1                             $                   77,533.68
Other Deposits                              11                             39,415.02
Other Withdrawals                           12                             53,334.40-
Checks Paid                                 25                             32,270.68-
        Ending Balance on Jul 31, 2020 $                                   31,343.62

Other Deposits
Date  Description of Transaction                                                                               Ref Number                                  Amount
Jul 6 Consolidated Image Check                              Deposit 1 Items                                                                $              1,546.64
                                                               0000000000
Jul    8 Consolidated Image Check                           Deposit 1 Items                                                                                665.03
                                                               0000000000
Jul 10 Consolidated Image Check                             Deposit 1 Items                                                                                796.27
                                                               0000000000
Jul 13 Consolidated Image Check                             Deposit 1 Items                                                                                964.77
                                                               0000000000
Jul 15 Consolidated Image Check                             Deposit 1 Items                                                                               2,802.87
                                                               0000000000
Jul 17 Consolidated Image Check                             Deposit 1 Items                                                                                908.20
                                                               0000000000
Jul 20 Consolidated Image Check                             Deposit 1 Items                                                                               2,411.07
                                                               0000000000
Jul 27 Consolidated Image Check                             Deposit 1 Items                                                                                569.59
                                                               0000000000
Jul 29 Consolidated Image Check                             Deposit 1 Items                                                                               2,252.11
                                                               0000000000
Jul 29 Electronic Funds Transfer                            From Account 152322525014                                                                   25,000.00
Jul 31 Consolidated Image Check                             Deposit 1 Items                                                                              1,498.47
                                                               0000000000
                                                                                                  Total Other Deposits                     $            39,415.02

Other Withdrawals
Date   Description of Transaction                                                                              Ref Number                                  Amount
Jul 1 Wire Debit REF005569                                  BERKSHIRE PITTSFIE 200701063328                                                $             4,956.34-
          BNF=PAYLOCITY 1400                                  AMERICAN LANE
Jul 10 Wire Debit REF004002                                 HANCOCK WHITNEY BA 200710040080                                                              4,857.75-
          BNF=INTERNATIONAL                                   SURETIES, LTD 701 POYDRAS STR
Jul 14 Analysis Service Charge                                                                                 1400000000                                  388.38-
Jul 14 Wire Debit REF003868                                 KEYBANK CLEVELAND 200714039909                                                               1,557.00-
          BNF=QUADAX, INC. 25201                               CHAGRIN BLVD. #290
Jul 15 Electronic Funds Transfer                            To Account 152321236878                                                                      1,500.00-
Jul 15 Wire Debit REF004559                                 BERKSHIRE PITTSFIE 200715055608                                                              5,010.27-
          BNF=PAYLOCITY 1400                                   AMERICAN LANE
                                               ELLWOOD MEDICAL CENTER OPERATIONS, LLC            Business Statement
                   Case 19-61608-grs          Doc   871 Filed
                                               DISBURSEMENT     08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                             ACCOUNT                                    Main Number:
                                               724 PERSHING ST
                                                       Document        Page
                                               ELLWOOD CITY PA 16117-1474
                                                                            62 of 135                   1 523 2252 4983
                                                                                                                                      Statement Period:
                                                                                                                                            Jul 1, 2020
                                                                                                                                                through
                                                                                                                                           Jul 31, 2020
                                                                                         ñðñðñðñðñðñðñðñðñðñðñð
                                                                                         ñðñññññðññðððññðññðñðñ
                                                                                         ñðñððððñððððñðññññððñð
                                                                                         ñððñññðñðñððñðññðððñðñ
                                                                                         ññðñðññðððñððñðððññðñð
                                                                                         ññðððñññðððððððñðñðððñ
                                                                                         ñðñññððññððñðññðññðññð
                                                                                         ñððññððððððñññððððððññ
                                                                                         ññðððññðñððñððððñðñððð
                                                                                         ññðððððððñðñððñðñððñðñ
                                                                                         ñðððñðñðððñññððñððñðñð
                                                                                         ññðððððñððñðððññððññðñ

                                                                                                                                            Page 2 of 2
                                                                                         ñðññðñððññðñððññðñññðð
                                                                                         ñðððññððññññññññññññðñ
                                                                                         ñððñññðððñðððñðððñññðð
                                                                                         ñðññððñðññððñðððððññðñ
                                                                                         ñððññðððññðññðññðñðððð
                                                                                         ññðññðððñññðññðñññððññ
                                                                                         ññññðñðððððññðññðññññð
                                                                                         ññññññðñðñððððññðñðððñ
                                                                                         ñññððññðñðñððððñððñðñð
                                                                                         ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                                   (CONTINUED)
U.S. Bank National Association                                                                                        Account Number 1-523-2252-4983
Other Withdrawals (continued)
Date   Description of Transaction                                                             Ref Number                                      Amount
Jul 15 Wire Debit REF004637                    BK AMER NYC       200715057448                                                              22,968.00-
          BNF=HUB INTERNATIONAL                   MIDWEST LIMITED 15174 COL
Jul 23 Electronic Withdrawal                   To 102309 ELLWOOD M                                                                              446.50-
          REF=202050085430490N00                  1364227403FIX     102309
Jul 24 Electronic Funds Transfer               To Account 152321236886                                                                      5,850.00-
Jul 29 Electronic Withdrawal                   To 102309 ELLWOOD M                                                                            446.50-
          REF=202110068587390N00                  1364227403FIX     102309
Jul 29 Wire Debit REF001690                    BERKSHIRE PITTSFIE 200729017723                                                              4,961.16-
          BNF=PAYLOCITY 1400                      AMERICAN LANE
Jul 31 Electronic Withdrawal                   To 102309 ELLWOOD M                                                                              392.50-
          REF=202130079920410N00                  1364227403BILLING 102309
                                                                              Total Other Withdrawals                           $          53,334.40-

Checks Presented Conventionally
Check               Date         Ref Number               Amount      Check          Date                         Ref Number                  Amount
1156                Jul 16       8953596986                583.20     1171           Jul 28                       8353888460                 1,668.55
1159*               Jul 15       8654550193                805.06     1172           Jul 28                       8353888461                 1,798.00
1160                Jul 16       8953840341              1,340.00     1173           Jul 27                       8054415800                 2,697.20
1161                Jul 22       8652920831                 33.96     1174           Jul 27                       8054415799                17,191.00
1162                Jul 22       8652920830                 24.65     1175           Jul 27                       8054415798                    68.81
1163                Jul 22       8652920832                 24.65     1176           Jul 27                       8054415797                    27.09
1164                Jul 22       8652920833                 24.26     1177           Jul 27                       8054415796                    60.69
1165                Jul 22       8652920834                 55.00     1178           Jul 27                       8054415795                     8.29
1166                Jul 22       8652920835              4,475.73     1179           Jul 27                       8054415794                   209.95
1167                Jul 22       8652640719                 99.64     1180           Jul 27                       8054415793                   224.99
1168                Jul 22       8652640720                271.64     1181           Jul 29                       8650777384                    85.97
1169                Jul 22       8652640721                 18.38     1182           Jul 29                       8650777383                    43.50
1170                Jul 22       8652640722                430.47
    * Gap in check sequence                                            Conventional Checks Paid (25)                            $          32,270.68-

Balance Summary
Date                         Ending Balance    Date                 Ending Balance      Date                                   Ending Balance
Jul 1                            72,577.34     Jul 15                   42,266.46       Jul 24                                     31,907.65
Jul 6                            74,123.98     Jul 16                   40,343.26       Jul 27                                     11,989.22
Jul 8                            74,789.01     Jul 17                   41,251.46       Jul 28                                      8,522.67
Jul 10                           70,727.53     Jul 20                   43,662.53       Jul 29                                     30,237.65
Jul 13                           71,692.30     Jul 22                   38,204.15       Jul 31                                     31,343.62
Jul 14                           69,746.92     Jul 23                   37,757.65
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 63 of 135                     1 523 2252 4991
                      Saint Paul, Minnesota 55101-0800                                                                                                             Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                                          Jul 1, 2020
                                                                                                                                                                             through
                                                                                                                                                                        Jul 31, 2020
                                                                                                                    ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                    ñðñññññðññððñðñðññðñðñ
                                                                                                                    ñðñððððñððððñðñññðððñð
                                                                                                                    ñððñññðñðñðððððññññððñ
                                                                                                                    ññðñðññðððñððñððððñðñð
                                                                                                                    ññðððññðññðððððððñðñðñ
                                                                                                                    ñðñññððññððñðññððñððñð
                                                                                                                    ñððññððñðððññðñððññðññ
                                                                                                                    ññðððññðñððñððñððññððð

                                                                                                                                                                         Page 1 of 2
                                                                                                                    ññðððððððñðñðññðññññðñ
                                                                                                                    ñðððñðñðððññðððññññññð
                                                                                                                    ññðððððñððñðððññññðððñ
                                                                                                                    ñðññðñððññññððññðñññðð
                                                                                                                    ñðððññððññððððññðñððññ
                                                                                                                    ñððñññððñðñðñðñððñðñðð
                                                                                                                    ñðññððñðñðñðñðññððññðñ
                                                                                                                    ñððññðññðððññðððñðñððð
                                                                                                                    ññðññððððððððððññðððññ
                                                                                                                    ññññðñððñðñðññððññððñð
                                                                                                                    ññññðñññððððððññðððñðñ
                                                                                                                    ñññððññðñðñððñðñððñðñð
                                                                                                                    ññññññññññññññññññññññ

                       ãÆÆÆÆÄÁÆããÄÄÆãÆÆÆÁÆÄÁÆÄãÆÄÆãÄãÆÁãÁÄÁÄÆÁãÆÆãÄÁÆÁÄÆããÁÁÄÄÁÄÁÄãÆÄãÄÁ

                       000027071 01 AB 0.419 000638535494892 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       PAYROLL ACCOUNT
                                                                                                               l                                               To Contact U.S. Bank
                       724 PERSHING ST                                                                         Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                              Service:                                              1-866-329-7770


                                                                                                               U.S. Bank accepts Relay Calls
                                                                                                               Internet:                                                usbank.com




ANALYZED CHECKING                                                                                                                                                   Member FDIC
U.S. Bank National Association                                                                                                                   Account Number 1-523-2252-4991
Account Summary
                                        # Items
Beginning Balance on Jul 1                             $                   25,245.61
Other Deposits                              2                              14,301.87
Other Withdrawals                           1                                 702.15-
Checks Paid                                 28                             35,847.95-
        Ending Balance on Jul 31, 2020 $                                    2,997.38

Other Deposits
Date   Description of Transaction                                                                                        Ref Number                                       Amount
Jul 16 Electronic Funds Transfer                            From Account 152321236878                                                                      $             1,500.00
Jul 29 Electronic Funds Transfer                            From Account 152322525014                                                                                   12,801.87
                                                                                                           Total Other Deposits                            $            14,301.87

Other Withdrawals
Date   Description of Transaction                                                                                        Ref Number                                        Amount
Jul 31 Electronic Withdrawal                                To COMMWLTHOFPA INT                                                                            $               702.15-
          REF=202120095811050N00                               1236003133PAEMPLOYTX821435283
                                                                                                        Total Other Withdrawals                            $                702.15-

Checks Presented Conventionally
Check               Date            Ref Number                                Amount          Check            Date                          Ref Number                     Amount
11529               Jul 9           8953902739                               2,082.67         11543            Jul 17                        9253851851                    1,758.74
11530               Jul 7           8355330205                               1,148.48         11544            Jul 17                        9252803300                    1,545.61
11531               Jul 3           9253840406                                 877.41         11545            Jul 17                        9252725072                    1,355.91
11532               Jul 3           9254342486                                 927.93         11546            Jul 17                        9253503850                      125.38
11533               Jul 3           9253868682                               1,637.25         11547            Jul 17                        9254226018                    1,303.62
11534               Jul 6           8054389436                               1,545.62         11548            Jul 20                        8054645064                    1,770.52
11535               Jul 3           9252977945                               1,355.95         11549            Jul 31                        9253974713                    2,082.68
11536               Jul 3           9253546185                                 143.25         11551*           Jul 31                        9253974322                      877.41
11537               Jul 3           9253256037                               1,303.62         11552            Jul 31                        9253380274                      929.09
11538               Jul 3           9253840407                               1,770.06         11553            Jul 31                        9253974708                    1,641.84
11539               Jul 17          9253851852                               2,082.67         11555*           Jul 31                        9253383413                    1,359.80
11540               Jul 17          9253817849                               1,171.88         11556            Jul 31                        9253383005                      142.46
11541               Jul 17          9253817848                                 877.38         11557            Jul 31                        9254174787                    1,303.62
11542               Jul 17          9254441523                                 956.23         11558            Jul 31                        9253974728                    1,770.87
    * Gap in check sequence                                                                       Conventional Checks Paid (28)                            $            35,847.95-

Balance Summary
Date                         Ending Balance                 Date                           Ending Balance          Date                                   Ending Balance
Jul 3                            17,230.14                  Jul 7                              14,536.04           Jul 16                                     13,953.37
Jul 6                            15,684.52                  Jul 9                              12,453.37           Jul 17                                      2,775.95
                                               ELLWOOD MEDICAL CENTER OPERATIONS, LLC            Business Statement
                   Case 19-61608-grs          Doc   871ACCOUNT
                                               PAYROLL    Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                        Main Number:
                                               724 PERSHING ST
                                                       Document        Page
                                               ELLWOOD CITY PA 16117-1474
                                                                            64 of 135                   1 523 2252 4991
                                                                                                                          Statement Period:
                                                                                                                                Jul 1, 2020
                                                                                                                                    through
                                                                                                                               Jul 31, 2020
                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                   ñðñññññðññððñññðñðññðñ
                                                                                   ñðñððððñððððñðñññðððñð
                                                                                   ñððñññðñðñððñðñññðñððñ
                                                                                   ññðñðññðððñððñððððñññð
                                                                                   ññðððñññððððððððððððññ
                                                                                   ñðñññððññððñðññðððñðñð
                                                                                   ñððññððñðððññðñððññðññ
                                                                                   ññðððññðñððñððððñññððð
                                                                                   ññðððððððñðñðñðððñññðñ
                                                                                   ñðððñðñðððñññððñðñððñð
                                                                                   ññðððððñððñððððñðððñðñ

                                                                                                                                Page 2 of 2
                                                                                   ñðññðñððñññññðððñðññðð
                                                                                   ñðððññððññððñðññððñððñ
                                                                                   ñððñññððñððñððññððñññð
                                                                                   ñðññððñðññññðñðððñðñðñ
                                                                                   ñððññðððñðññðððñðððððð
                                                                                   ññðññððñðñðñððññññððññ
                                                                                   ññññððñññðñðððððñññññð
                                                                                   ññññðñññðññðñððñðñðñðñ
                                                                                   ñññðñññðñðñðñðññððñðñð
                                                                                   ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                        (CONTINUED)
U.S. Bank National Association                                                                              Account Number 1-523-2252-4991
Balance Summary (continued)
Date                         Ending Balance    Date              Ending Balance   Date                             Ending Balance
Jul 20                            1,005.43     Jul 29                13,807.30    Jul 31                                2,997.38
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 65 of 135                     1 523 2252 5006
                      Saint Paul, Minnesota 55101-0800                                                                                             Statement Period:
                      8799        TRN                           S                  Y       ST01                                                          Jul 1, 2020
                                                                                                                                                             through
                                                                                                                                                        Jul 31, 2020
                                                                                                          ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                          ñðñññññðññðñððñðñððñðñ
                                                                                                          ñðñððððñððððñðñññññññð
                                                                                                          ñððñññðñððñññðñðñððñðñ
                                                                                                          ññðñðññðððñððñðñððñðñð
                                                                                                          ññðððññðññðððððñðððñññ
                                                                                                          ñðñññððññððñðññððññññð
                                                                                                          ñððññðñððððñðññññðððññ
                                                                                                          ññðððññðñðððððððñðñððð

                                                                                                                                                         Page 1 of 1
                                                                                                          ññðððððððñððñððððñðñðñ
                                                                                                          ñðððñðñðððññðñððñðñðñð
                                                                                                          ññðððððñððññññðñðñññðñ
                                                                                                          ñðññðñððññððñññðñðñððð
                                                                                                          ñðððññððññðñðññðððððññ
                                                                                                          ñððñññðððððññðñññðñððð
                                                                                                          ñðññððñðññððñððñðñðñðñ
                                                                                                          ñððññðððññðññðññðñðððð
                                                                                                          ññðññððñññññðññððñððññ
                                                                                                          ññññðñðñðððññððñðððññð
                                                                                                          ññññððññððññðñññððñððñ
                                                                                                          ñññðñðððñðñðñððñððñðñð
                                                                                                          ññññññññññññññññññññññ

                       ÁÄãÁÁÆÆãÁããÁÁãÄãÄãÄããÁãÄãÄÄÆÁããÁÁããÄãÁÁÁÄÆÆÁÆãÆÁÄãÆÆÁÄãÄÆãããÁãÆÆã

                       000027072 01 AB 0.419 000638535494893 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       GOVERNMENT ACCOUNT
                                                                                                     l                                         To Contact U.S. Bank
                       724 PERSHING ST                                                               Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                    Service:                                        1-866-329-7770


                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                          usbank.com




ANALYZED CHECKING                                                                                                                                   Member FDIC
U.S. Bank National Association                                                                                                     Account Number 1-523-2252-5006
Account Summary
                                        # Items
Beginning Balance on Jul 1                             $                          0.00
Other Deposits                              1                                     7.56
         Ending Balance on Jul 31, 2020 $                                         7.56

Other Deposits
Date   Description of Transaction                                                                              Ref Number                                 Amount
Jul 24 Electronic Deposit                                   From NOVITAS SOLUTION                                                          $                7.56
          REF=202050118913720Y00                               1200100000HCCLAIMPMT390008
                                                                                                  Total Other Deposits                     $                  7.56

Balance Summary
Date                         Ending Balance
Jul 24                                7.56
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 66 of 135                     1 523 2252 5014
                      Saint Paul, Minnesota 55101-0800                                                                                                     Statement Period:
                      8799        TRN                           S                  Y       ST01                                                                  Jul 1, 2020
                                                                                                                                                                     through
                                                                                                                                                                Jul 31, 2020
                                                                                                                 ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                 ñðñññññðññðñðññðññññðñ
                                                                                                                 ñðñððððñððððñðñññððññð
                                                                                                                 ñððñññðñððñññðñññññððñ
                                                                                                                 ññðñðññðððñððñððñðñðñð
                                                                                                                 ññðððññðññðððððññðñðññ
                                                                                                                 ñðñññððññððñðññððððññð
                                                                                                                 ñððññðññðððñðñðñðññðññ
                                                                                                                 ññðððññðñððððððððñðððð

                                                                                                                                                                 Page 1 of 1
                                                                                                                 ññðððððððñððññññññññðñ
                                                                                                                 ñðððñðñðððññññððñðñññð
                                                                                                                 ññðððððñððññðñðññðññðñ
                                                                                                                 ñðññðñððññððððñññððñðð
                                                                                                                 ñðððññððñññðñðñðððñðññ
                                                                                                                 ñððñññððñðððððñððññððð
                                                                                                                 ñðññððñððññððððññðññðñ
                                                                                                                 ñððññððððñðñññðððññððð
                                                                                                                 ññðññðððññðððððññðððññ
                                                                                                                 ññññññðððñðððñððñðñðñð
                                                                                                                 ñññññððñðððñððññðñðñðñ
                                                                                                                 ñññðñðððñðñððñññððñðñð
                                                                                                                 ññññññññññññññññññññññ

                       ÁãÄÄããÄÁÆÄÆÁÄÁãããÆÆÁÄãÆÄÄÁÄãÁÆÁãÄÄÁãÁÆÄÆããÄãÆããÆãÁÁÄÄÁããÁãÁÁÁÁÆãÄ

                       000027073 01 AB 0.419 000638535494894 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       NON-GOVERNMENT ACCOUNT
                                                                                                            l                                          To Contact U.S. Bank
                       724 PERSHING ST                                                                      Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                           Service:                                         1-866-329-7770


                                                                                                            U.S. Bank accepts Relay Calls
                                                                                                            Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                           Member FDIC
U.S. Bank National Association                                                                                                            Account Number 1-523-2252-5014
Account Summary
                                        # Items
Beginning Balance on Jul 1                             $               1,785,905.68
Other Deposits                              7                              9,319.55
Other Withdrawals                           2                             37,801.87-
         Ending Balance on Jul 31, 2020 $                              1,757,423.36

Other Deposits
Date   Description of Transaction                                                                                     Ref Number                                  Amount
Jul 1 Electronic Deposit                                    From HIGHMARK INC.                                                                    $                138.23
          REF=201810159124470N00                               1231294723HCCLAIMPMT1710087069
Jul 8 Electronic Deposit                                    From HIGHMARK INC.                                                                                      35.54
          REF=201880104100670N00                               3231294723HCCLAIMPMT1710087069
Jul 8 Electronic Deposit                                    From HIGHMARK INC.                                                                                     400.02
          REF=201880104100530N00                               1231294723HCCLAIMPMT1710087069
Jul 17 Electronic Deposit                                   From UNITEDHEALTHCARE                                                                                 3,664.68
          REF=201980122800690N00                               1411289245HCCLAIMPMT821435283
Jul 22 Electronic Deposit                                   From HIGHMARK INC.                                                                                    4,937.51
          REF=202020100324770N00                               1231294723HCCLAIMPMT1710087069
Jul 24 Electronic Deposit                                   From UPMC HEALTH PLAN                                                                                  140.85
          REF=202050127676760N00                               1232813536PAYABLES 1232813536
Jul 28 Electronic Deposit                                   From UPMC HEALTH PLAN                                                                                     2.72
          REF=202090126665220N00                               1232813536PAYABLES 1232813536
                                                                                                        Total Other Deposits                      $               9,319.55

Other Withdrawals
Date   Description of Transaction                                                                                     Ref Number                                   Amount
Jul 29 Electronic Funds Transfer                            To Account 152322524991                                                               $             12,801.87-
Jul 29 Electronic Funds Transfer                            To Account 152322524983                                                                             25,000.00-
                                                                                                     Total Other Withdrawals                       $            37,801.87-

Balance Summary
Date                         Ending Balance                 Date                           Ending Balance       Date                             Ending Balance
Jul 1                         1,786,043.91                  Jul 22                          1,795,081.66        Jul 28                            1,795,225.23
Jul 8                         1,786,479.47                  Jul 24                          1,795,222.51        Jul 29                            1,757,423.36
Jul 17                        1,790,144.15
    Balances only appear for days reflecting change.
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 67 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 68 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 69 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 70 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 71 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 72 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 73 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 74 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 75 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 76 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 77 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 78 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 79 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 80 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 81 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 82 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 83 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 84 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                           Document    Page 85 of 135
 Case 19-61608-grs       Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 Desc Main
                                Document    Page 86 of 135               0  5  ! 1
                                                                                                           
 + , ! )  !   - (
 3!  4                                                                                
                                                                                                                
                                                                         . )*,/ 0 "1 2&  
                                                                            ",0*,/ 0 "1 2& + 
                                                                         &!  !   %  1 +
                                                                                              

                                                                         Access your personal account wherever
       IZARD COUNTY MEDICAL CENTER LLC                                   you go with Mobile Banking! You can
       CHAPTER 11                                                        receive text alerts whenever a transaction
       CASE #19-61608                                                    is made or review your balance on your
       %GLASSRATNER                                                      mobile device. Visit
       200 E BROWARD BLVD SUITE 1010                                     eastwestbank.com/mobile or your local
       FT LAUDERDALE FL 33301-1943
                                                                         branch for details.




               
                                                        
                                !                            
                               !  !                        
                                                  "                          

                                    

      
                                                              #                  
                                                            $! %                &   
               '     # ( !                                                      
               )   *  ( !                                                     
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 87 of 135                     1 523 2123 6845
                      Saint Paul, Minnesota 55101-0800                                                                                           Statement Period:
                      8799        TRN                           S                  Y       ST01                                                        Jul 1, 2020
                                                                                                                                                           through
                                                                                                                                                      Jul 31, 2020
                                                                                                       ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                       ñðñññññðññððððñðññññðñ
                                                                                                       ñðñððððñððððñðñññðñññð
                                                                                                       ñððñññðñðñðððððñððñððñ
                                                                                                       ññðñðññðððñððñðñððñðñð
                                                                                                       ññðððñððññðððððññððñññ
                                                                                                       ñðñññðñðñððñðññðññðððð
                                                                                                       ñððñðñññðððññññððññðññ
                                                                                                       ññððððñðñðððñððññññððð

                                                                                                                                                       Page 1 of 2
                                                                                                       ññðñññðððñðññððñññðñðñ
                                                                                                       ñðððñðñððñððððñððñððñð
                                                                                                       ññðððððñðññððñññðððððñ
                                                                                                       ñðññðñðððñðñðððððñðñðð
                                                                                                       ñðððññðññðñðððññððñððñ
                                                                                                       ñððñññððñðððððððñññññð
                                                                                                       ñðññððñðððñððððñððññðñ
                                                                                                       ñððññððñðñðððñðñðññððð
                                                                                                       ññðññððñððñðñðñðððñðññ
                                                                                                       ññññððññðñññððñðññððñð
                                                                                                       ññññðñðñðððñññññðññððñ
                                                                                                       ñññððññðñðñððñððñðñðñð
                                                                                                       ññññññññññññññññññññññ

                       ÁÁÄãÆÁÄããããÆãÄãÆÄÄããÆÁããÆÁÄãããÆÆÁÄãããÁãÄÁÆããÁÆãÁÁÆÄÆÁÄÆÁÆÆÆÆããÁÁÆ

                       000020521 01 AV 0.389 000638535488342 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       GOVERNMENT LOCKBOX
                                                                                                  l                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                            Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                  Service:                                         1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                 Member FDIC
U.S. Bank National Association                                                                                                  Account Number 1-523-2123-6845
Account Summary
                                        # Items
Beginning Balance on Jul 1                             $                 211,576.22
Other Deposits                              31                         2,648,505.17
Other Withdrawals                           6                          2,634,548.37-
        Ending Balance on Jul 31, 2020 $                                 225,533.02

Other Deposits
Date   Description of Transaction                                                                           Ref Number                                  Amount
Jul 1 Electronic Deposit                                    From WISCONSIN PHYSIC                                                        $            34,728.50
          REF=201820094109610N00                               3391268299HCCLAIMPMT260210
Jul 1 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                     92,516.20
          REF=201820094109530N00                               3391268299HCCLAIMPMT26S210
Jul 2 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                       1,737.50
          REF=201830126948970N00                               3391268299HCCLAIMPMT260210
Jul 6 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                       8,981.25
          REF=201840135140730N00                               3391268299HCCLAIMPMT260210
Jul 7 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                       5,557.62
          REF=201880129284330N00                               3391268299HCCLAIMPMT26S210
Jul 7 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                     93,068.79
          REF=201880129284390N00                               3391268299HCCLAIMPMT260210
Jul 7 Electronic Deposit                                    From MO SOCIAL SERVCS                                                                    816,167.60
          REF=201890095903940N00                               1446000987HCCLAIMPMT191210991962156
Jul 8 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                       5,063.24
          REF=201890128674880N00                               3391268299HCCLAIMPMT260210
Jul 9 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                     28,880.00
          REF=201900121643830N00                               3391268299HCCLAIMPMT26S210
Jul 9 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                    101,078.64
          REF=201900121645180N00                               3391268299HCCLAIMPMT260210
Jul 10 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                        750.76
          REF=201910114712760N00                               3391268299HCCLAIMPMT260210
Jul 13 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     29,913.59
          REF=201920095011580N00                               3391268299HCCLAIMPMT260210
Jul 14 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                       1,580.27
          REF=201950114225220N00                               3391268299HCCLAIMPMT26S210
Jul 14 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     45,141.71
          REF=201950114225260N00                               3391268299HCCLAIMPMT260210
Jul 15 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     14,641.78
          REF=201960129023280N00                               3391268299HCCLAIMPMT260210
Jul 16 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     40,181.29
          REF=201970129924090N00                               3391268299HCCLAIMPMT260210
Jul 21 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                       2,076.52
          REF=202020123534430N00                               3391268299HCCLAIMPMT26S210
Jul 21 Electronic Deposit                                   From WISCONSIN PHYSIC                                                                     24,648.76
          REF=202020123534510N00                               3391268299HCCLAIMPMT260210
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   871 Filed
                                               GOVERNMENT        08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                            LOCKBOX                                      Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 88  of 135                 1 523 2123 6845
                                                                                                                               Statement Period:
                                                                                                                                     Jul 1, 2020
                                                                                                                                         through
                                                                                                                                    Jul 31, 2020
                                                                                        ñðñðñðñðñðñðñðñðñðñðñð
                                                                                        ñðñññññðññðððññðñððñðñ
                                                                                        ñðñððððñððððñðñññðñññð
                                                                                        ñððñññðñðñððñðññðññððñ
                                                                                        ññðñðññðððñððñðñððñññð
                                                                                        ññðððñðñðððððððñññðððñ
                                                                                        ñðñññðñðñððñðññðñðñððð
                                                                                        ñððñðñññðððññññððññðññ
                                                                                        ññððððñðñðððñðññðññððð
                                                                                        ññðñññðððñðññðññðñðñðñ
                                                                                        ñðððñðñððñððñðñðñññññð
                                                                                        ññðððððñðññððñðñññðñðñ

                                                                                                                                     Page 2 of 2
                                                                                        ñðññðñðððñðññðñññððñðð
                                                                                        ñðððññðññðñðñðññðñððññ
                                                                                        ñððñññððñðñññððññððñðð
                                                                                        ñðññððñððññññññððñðñðñ
                                                                                        ñððññðñðñññðññððññðððð
                                                                                        ññðññððððññññððððññðññ
                                                                                        ññññðñðððññññññðñññññð
                                                                                        ññññðñðñðñññðñðñððñððñ
                                                                                        ñññðñññðñðñðñðñðñðñðñð
                                                                                        ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                             (CONTINUED)
U.S. Bank National Association                                                                                   Account Number 1-523-2123-6845
Other Deposits (continued)
Date   Description of Transaction                                                            Ref Number                                   Amount
Jul 22 Electronic Deposit                      From WISCONSIN PHYSIC                                                                     8,311.10
          REF=202030126191070N00                  3391268299HCCLAIMPMT260210
Jul 23 Electronic Deposit                      From WPS                                                                                  7,083.31
          REF=202040155859190N00                  2391268299HCCLAIMPMT1780990754
Jul 23 Electronic Deposit                      From WISCONSIN PHYSIC                                                                 28,880.00
          REF=202040113498340N00                  3391268299HCCLAIMPMT26S210
Jul 23 Electronic Deposit                      From WISCONSIN PHYSIC                                                                134,417.63
          REF=202040113499490N00                  3391268299HCCLAIMPMT260210
Jul 24 Electronic Deposit                      From WISCONSIN PHYSIC                                                                     7,083.95
          REF=202050104180050N00                  3391268299HCCLAIMPMT260210
Jul 24 Electronic Deposit                      From MO SOCIAL SERVCS                                                                816,832.13
          REF=202050084335670N00                  1446000987HCCLAIMPMT191210991984091
Jul 27 Electronic Deposit                      From WPS                                                                                   143.13
          REF=202090033823330N00                  2391268299HCCLAIMPMT1780990754
Jul 27 Electronic Deposit                      From WISCONSIN PHYSIC                                                                 41,041.17
          REF=202060080058770N00                  3391268299HCCLAIMPMT260210
Jul 28 Electronic Deposit                      From WISCONSIN PHYSIC                                                                 64,730.22
          REF=202090110539060N00                  3391268299HCCLAIMPMT260210
Jul 29 Electronic Deposit                      From WISCONSIN PHYSIC                                                                 27,149.65
          REF=202100108793290N00                  3391268299HCCLAIMPMT260210
Jul 30 Electronic Deposit                      From WISCONSIN PHYSIC                                                                110,299.34
          REF=202110102628140N00                  3391268299HCCLAIMPMT260210
Jul 31 Electronic Deposit                      From WPS                                                                                  6,855.01
          REF=202120143945920N00                  2391268299HCCLAIMPMT1780990754
Jul 31 Electronic Deposit                      From WISCONSIN PHYSIC                                                                 48,964.51
          REF=202120109299560N00                  3391268299HCCLAIMPMT260210
                                                                                Total Other Deposits                      $       2,648,505.17

Other Withdrawals
Date       Description of Transaction                                                        Ref Number                                Amount
Jul 10     Electronic Funds Transfer           To Account 152321236886                                                    $        250,000.00-
Jul 15     Electronic Funds Transfer           To Account 152321236878                                                             780,340.00-
Jul 17     Electronic Funds Transfer           To Account 152321236886                                                             300,000.00-
Jul 24     Electronic Funds Transfer           To Account 152321236886                                                             720,000.00-
Jul 29     Electronic Funds Transfer           To Account 152321236878                                                             484,208.37-
Jul 31     Electronic Funds Transfer           To Account 152321236886                                                             100,000.00-
                                                                             Total Other Withdrawals                      $      2,634,548.37-

Balance Summary
Date                         Ending Balance    Date                Ending Balance      Date                             Ending Balance
Jul 1                           338,820.92     Jul 13               1,180,019.91       Jul 23                              406,642.28
Jul 2                           340,558.42     Jul 14               1,226,741.89       Jul 24                              510,558.36
Jul 6                           349,539.67     Jul 15                 461,043.67       Jul 27                              551,742.66
Jul 7                         1,264,333.68     Jul 16                 501,224.96       Jul 28                              616,472.88
Jul 8                         1,269,396.92     Jul 17                 201,224.96       Jul 29                              159,414.16
Jul 9                         1,399,355.56     Jul 21                 227,950.24       Jul 30                              269,713.50
Jul 10                        1,150,106.32     Jul 22                 236,261.34       Jul 31                              225,533.02
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 89 of 135                     1 523 2123 6852
                      Saint Paul, Minnesota 55101-0800                                                                                           Statement Period:
                      8799        TRN                           S                  Y       ST01                                                        Jul 1, 2020
                                                                                                                                                           through
                                                                                                                                                      Jul 31, 2020
                                                                                                       ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                       ñðñññññðññðñðññðññññðñ
                                                                                                       ñðñððððñððððñðñññðñññð
                                                                                                       ñððñññðñðññðððððñðññðñ
                                                                                                       ññðñðññðððñððñðñððñññð
                                                                                                       ññððññððññððððððññññññ
                                                                                                       ñðððñðððñððñðññðññðñðð
                                                                                                       ñððñðññððððññðññðñððññ
                                                                                                       ññðñðññðñðððñðððñððððð

                                                                                                                                                       Page 1 of 6
                                                                                                       ññðððððððñðññññððñññðñ
                                                                                                       ñðððñðñððñððñðððñðððñð
                                                                                                       ñðñððððñðññððñððñððððñ
                                                                                                       ñðññðñðððñðñððññððñððð
                                                                                                       ñðððññðññððññððñððññðñ
                                                                                                       ñððñññððððððññðñðññññð
                                                                                                       ñðññððñððññððððñððññðñ
                                                                                                       ñððññððñðñðñðññðñðñððð
                                                                                                       ññðññððððñððññðñððñðññ
                                                                                                       ññññññðññðððññðññññðñð
                                                                                                       ññññññññðððððññññðññðñ
                                                                                                       ñññðððñðñðñðñññðððñðñð
                                                                                                       ññññññññññññññññññññññ

                       ÄãÁÄãÄãÄãÆÄãÆãÆãÆÆÆÆÄÆÁÆãÁÁÄÆÆãÁãÁÆÆÄãÄÁãÄÆÆÄãÆÄãÁÁãÁããÄÄãÆãÆÄÄãã

                       000003804 01 SP    000638535554274 P
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       NON-GOVERNMENT LOCKBOX
                                                                                                  l                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                            Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                  Service:                                         1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                 Member FDIC
U.S. Bank National Association                                                                                                  Account Number 1-523-2123-6852
Account Summary
                                        # Items
Beginning Balance on Jul 1                             $                 198,600.04
Other Deposits                             149                           131,235.45
Other Withdrawals                           2                            300,000.00-
        Ending Balance on Jul 31, 2020 $                                   29,835.49

Other Deposits
Date  Description of Transaction                                                                            Ref Number                                  Amount
Jul 1 Electronic Deposit                                    From UnitedHealthcare                                                        $               312.00
         REF=201820113076080N00                                1111187726HCCLAIMPMT201872766
Jul 1 Electronic Deposit                                    From HUMANA GOVT BUSI                                                                        341.06
         REF=201810199714060N00                                2611241225HCCLAIMPMT1203175214
Jul 1 Electronic Deposit                                    From AETNA AS01                                                                              474.00
         REF=201820078121580N00                                3066033492HCCLAIMPMTXXXXX2766
Jul 1 Electronic Deposit                                    From ANTHEM BLUE 05C                                                                        6,418.64
         REF=201810211280040N00                                1371216698HCCLAIMPMT3127057015
Jul 2 Wholesale Lockbox Deposit                             Location/Ser#0000957967                         8953511611                                     2.28
Jul 2 Electronic Deposit                                    From AETNA AS01                                                                               14.97
         REF=201820094243780N00                                1066033492HCCLAIMPMTXXXXX2766
Jul 2 Electronic Deposit                                    From HUMANA GOVT BUSI                                                                        211.04
         REF=201820107023110N00                                2611241225HCCLAIMPMT1203182178
Jul 2 Electronic Deposit                                    From ANTHEM BLUE 05C                                                                         524.24
         REF=201820123028120N00                                1371216698HCCLAIMPMT3127177760
Jul 2 Electronic Deposit                                    From UHC of the Midwe                                                                        597.11
         REF=201830123063590N00                                6723957100HCCLAIMPMT201872766
Jul 2 Electronic Deposit                                    From UnitedHealthcare                                                                        624.00
         REF=201830138382760N00                                1111187726HCCLAIMPMT201872766
Jul 3 Electronic Deposit                                    From ANTHEM BLUE 05C                                                                          32.28
         REF=201830147712070N00                                1371216698HCCLAIMPMT3127281443
Jul 3 Wholesale Lockbox Deposit                             Location/Ser#0000957967                         9253539913                                   190.05
Jul 3 Electronic Deposit                                    From MO Claims                                                                               250.30
         REF=201830198780330Y00                                3452798041HCCLAIMPMT
Jul 3 Electronic Deposit                                    From UnitedHealthcare                                                                        312.00
         REF=201840146131850N00                                1111187726HCCLAIMPMT201872766
Jul 6 Electronic Deposit                                    From ANTHEM BLUE 05C                                                                         339.26
         REF=201840153951070N00                                1371216698HCCLAIMPMT3127352666
Jul 6 Wholesale Lockbox Deposit                             Location/Ser#0000957967                         8054298112                                   527.73
Jul 7 Electronic Deposit                                    From PMAB Trust                                                                               29.75
         REF=201880128917200N00                                2600728360CASH DISB ST. ALEXIUS HOS
Jul 7 Electronic Deposit                                    From PMAB Trust                                                                               51.00
         REF=201880128917220N00                                2600728360CASH DISB ST. ALEXIUS HOS
Jul 7 Electronic Deposit                                    From WISCONSIN PHYSIC                                                                         67.23
         REF=201880146408630N00                                9900732001HCCLAIMPMT2206383182
Jul 7 Electronic Deposit                                    From AETNA AS01                                                                              236.54
         REF=201850108133760N00                                3066033492HCCLAIMPMTXXXXX2766
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   871 Filed LOCKBOX
                                        NON-GOVERNMENT    08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 90  of 135                 1 523 2123 6852
                                                                                                                    Statement Period:
                                                                                                                          Jul 1, 2020
                                                                                                                              through
                                                                                                                         Jul 31, 2020
                                                                             ñðñðñðñðñðñðñðñðñðñðñð
                                                                             ñðñññññðññðññðñðññññðñ
                                                                             ñðñððððñððððñðñññññðñð
                                                                             ñððñññðñðññððððððñðñðñ
                                                                             ññðñðññðððñððñðñðñðññð
                                                                             ññððññðñðððððððññññðññ
                                                                             ñðððñðððñððñðññðññðñðð
                                                                             ñððñðññððððññðñññðððññ
                                                                             ññðñðññðñðððñðððñððððð
                                                                             ññðððððððñðñññññññðñðñ
                                                                             ñðððñðñððñððñððñððñññð
                                                                             ñðñððððñðññððððñðññððñ

                                                                                                                          Page 2 of 6
                                                                             ñðññðñðððñððððððððññðð
                                                                             ñðððññðññðððððñððñðððñ
                                                                             ñððñññððññðñññññððñññð
                                                                             ñðññððñððñññðððñðñññðñ
                                                                             ñððññðððñððñññððñððððð
                                                                             ññðññððððñðññññððññðññ
                                                                             ññññðððððñðñðñññððððñð
                                                                             ñññññðññðððñññðññðñððñ
                                                                             ñññððñððñðñðññððððñðñð
                                                                             ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                        Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                                 Ref Number                                Amount
Jul 7 Electronic Deposit                From UHC of the Midwe                                                                260.57
          REF=201880048958350N00           6723957100HCCLAIMPMT201872766
Jul 7 Electronic Deposit                From UHC OF THE MIDWE                                                               359.55
          REF=201880048959540N00           6723957100HCCLAIMPMT201872766
Jul 7 Electronic Deposit                From CIGNA                                                                          365.23
          REF=201880125167140N00           9751677627HCCLAIMPMT201872766
Jul 7 Electronic Deposit                From AETNA H09                                                                      423.47
          REF=201850121621480N00           1066033492HCCLAIMPMTXXXXX2766
Jul 8 Electronic Deposit                From AETNA AS01                                                                        5.53
          REF=201880103799260N00           3066033492HCCLAIMPMTXXXXX2766
Jul 8 Electronic Deposit                From UNITEDHEALTHCARE                                                                29.91
          REF=201890141526480N00           1411289245HCCLAIMPMT201872766
Jul 8 Electronic Deposit                From UHC OF THE MIDWE                                                                45.88
          REF=201880149906740N00           6723957100HCCLAIMPMT201872766
Jul 8 Electronic Deposit                From Wellcare Health                                                                145.09
          REF=201890139837810N00           1205862801HCCLAIMPMT
Jul 8 Electronic Deposit                From UHC of the Midwe                                                               261.61
          REF=201880149906090N00           6723957100HCCLAIMPMT201872766
Jul 8 Electronic Deposit                From UNITEDHEALTHCARE                                                               304.00
          REF=201890141527300N00           1411289245HCCLAIMPMT201872766
Jul 8 Electronic Deposit                From HUMANA GOVT BUSI                                                               935.81
          REF=201880145673860N00           2611241225HCCLAIMPMT1203205505
Jul 8 Electronic Deposit                From UnitedHealthcare                                                              1,151.80
          REF=201890141630520N00           1111187726HCCLAIMPMT201872766
Jul 8 Electronic Deposit                From UNITEDHEALTHCARE                                                              1,776.08
          REF=201890141529180N00           1411289245HCCLAIMPMT201872766
Jul 9 Electronic Deposit                From HUMANA GOVT BUSI                                                                99.99
          REF=201890132598910N00           2610647538HCCLAIMPMT2208300527
Jul 9 Electronic Deposit                From ANTHEM BLUE 05C                                                                254.58
          REF=201890148696330N00           1371216698HCCLAIMPMT3127626695
Jul 9 Electronic Deposit                From Molina HC of IL                                                                257.67
          REF=201900169146890Y00           2271823188HCCLAIMPMTPN201872766
Jul 9 Electronic Deposit                From Wellcare Health                                                                349.99
          REF=201900144336810N00           1205862801HCCLAIMPMT
Jul 10 Electronic Deposit               From UnitedHealthcare                                                                76.00
          REF=201910122484640N00           1111187726HCCLAIMPMT201872766
Jul 10 Electronic Deposit               From UHC of the Midwe                                                               363.03
          REF=201900152333310N00           6723957100HCCLAIMPMT201872766
Jul 10 Wholesale Lockbox Deposit        Location/Ser#0000957967                   9253592341                                 967.80
Jul 10 Electronic Deposit               From UnitedHealthcare                                                              2,004.00
          REF=201910122484540N00           1111187726HCCLAIMPMT201872766
Jul 10 Electronic Deposit               From MO Claims                                                                     5,614.17
          REF=201900190495690Y00           3452798041HCCLAIMPMT
Jul 13 Electronic Deposit               From AETNA AS01                                                                     119.77
          REF=201910101440650N00           3066033492HCCLAIMPMTXXXXX2766
Jul 13 Electronic Deposit               From UHC of the Midwe                                                               186.80
          REF=201920087136390N00           6723957100HCCLAIMPMT201872766
Jul 13 Electronic Deposit               From AETNA AS01                                                                     204.52
          REF=201910101440330N00           3066033492HCCLAIMPMTXXXXX2766
Jul 13 Electronic Deposit               From Wellcare Health                                                                252.37
          REF=201920102850550N00           1205862801HCCLAIMPMT
Jul 13 Electronic Deposit               From UHC OF THE MIDWE                                                              1,103.83
          REF=201920087137290N00           6723957100HCCLAIMPMT201872766
Jul 13 Wholesale Lockbox Deposit        Location/Ser#0000957967                   8055477685                               3,316.00
Jul 14 Electronic Deposit               From UHC of the Midwe                                                                 24.23
          REF=201950029508720N00           6723957100HCCLAIMPMT201872766
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   871 Filed LOCKBOX
                                        NON-GOVERNMENT    08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 91  of 135                 1 523 2123 6852
                                                                                                    Statement Period:
                                                                                                          Jul 1, 2020
                                                                                                              through
                                                                                                         Jul 31, 2020

                                                                                                          Page 3 of 6

ANALYZED CHECKING                                                                                  (CONTINUED)
U.S. Bank National Association                                                        Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                             Ref Number                    Amount
Jul 14 Electronic Deposit               From Molina HC of IL                                                 136.84
          REF=201950148801320Y00           2271823188HCCLAIMPMTPN201872766
Jul 14 Electronic Deposit               From ANTHEM BLUE 05C                                                246.17
          REF=201920112560490N00           1371216698HCCLAIMPMT3127865096
Jul 14 Electronic Deposit               From Wellcare Health                                                253.45
          REF=201950122268110N00           1205862801HCCLAIMPMT
Jul 14 Electronic Deposit               From UHC OF THE MIDWE                                               312.00
          REF=201950029510050N00           6723957100HCCLAIMPMT201872766
Jul 14 Electronic Deposit               From ANTHEM BLUE MO5F                                               469.48
          REF=201920112561420N00           2860257201HCCLAIMPMT3127865095
Jul 14 Wholesale Lockbox Deposit        Location/Ser#0000957967               8355455478                   3,066.44
Jul 14 Electronic Deposit               From AETNA AS01                                                    8,805.53
          REF=201920080524590N00           3066033492HCCLAIMPMTXXXXX2766
Jul 14 Electronic Deposit               From UnitedHealthcare                                              9,012.00
          REF=201950125462250N00           1111187726HCCLAIMPMT201872766
Jul 15 Wholesale Lockbox Deposit        Location/Ser#0000957967               8653723566                     50.00
Jul 15 Electronic Deposit               From UHC of the Midwe                                                72.15
          REF=201950138438400N00           6723957100HCCLAIMPMT201872766
Jul 15 Electronic Deposit               From AETNA AS01                                                     121.11
          REF=201960093710600N00           3066033492HCCLAIMPMTXXXXX2766
Jul 15 Electronic Deposit               From UNITEDHEALTHCARE                                               405.70
          REF=201960128785420N00           1411289245HCCLAIMPMT201872766
Jul 15 Electronic Deposit               From UHC of the Midwe                                               422.23
          REF=201950138437720N00           6723957100HCCLAIMPMT201872766
Jul 15 Electronic Deposit               From Wellcare Health                                                471.00
          REF=201960127336760N00           1205862801HCCLAIMPMT
Jul 15 Electronic Deposit               From Wellcare Health                                                475.50
          REF=201960127336780N00           1205862801HCCLAIMPMT
Jul 15 Electronic Deposit               From Marketplace                                                    529.53
          REF=201960106236530N00           6391864073HCCLAIMPMT
Jul 15 Electronic Deposit               From AETNA AS01                                                     529.57
          REF=201960093710180N00           3066033492HCCLAIMPMTXXXXX2766
Jul 16 Electronic Deposit               From UHC of the Midwe                                                39.07
          REF=201960142991390N00           6723957100HCCLAIMPMT201872766
Jul 16 Electronic Deposit               From Molina HC of IL                                                 88.23
          REF=201970167454370Y00           2271823188HCCLAIMPMTPN201872766
Jul 16 Electronic Deposit               From UHC of the Midwe                                               126.01
          REF=201960142991410N00           6723957100HCCLAIMPMT201872766
Jul 16 Electronic Deposit               From ANTHEM BLUE 05C                                                153.04
          REF=201960136469310N00           1371216698HCCLAIMPMT3128079477
Jul 16 Electronic Deposit               From UHC OF THE MIDWE                                               175.96
          REF=201960142992610N00           6723957100HCCLAIMPMT201872766
Jul 16 Electronic Deposit               From AETNA AS01                                                     225.66
          REF=201960093712110N00           1066033492HCCLAIMPMTXXXXX2766
Jul 16 Electronic Deposit               From UnitedHealthcare                                              2,327.50
          REF=201970130704920N00           1111187726HCCLAIMPMT201872766
Jul 16 Electronic Deposit               From ANTHEM BLUE 05C                                               2,477.60
          REF=201960136469290N00           1371216698HCCLAIMPMT3128079476
Jul 16 Electronic Deposit               From MOMOD                                                         4,249.88
          REF=201970127060560N00           1205862801HCCLAIMPMT
Jul 17 Electronic Deposit               From Molina HC of IL                                                110.17
          REF=201980152637800Y00           2271823188HCCLAIMPMTPN201872766
Jul 17 Electronic Deposit               From ANTHEM BLUE 05C                                                123.42
          REF=201970139239190N00           1371216698HCCLAIMPMT3128185979
Jul 17 Electronic Deposit               From UHC of the Midwe                                               196.21
          REF=201970148008590N00           6723957100HCCLAIMPMT201872766
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   871 Filed LOCKBOX
                                        NON-GOVERNMENT    08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 92  of 135                 1 523 2123 6852
                                                                                                                   Statement Period:
                                                                                                                         Jul 1, 2020
                                                                                                                             through
                                                                                                                        Jul 31, 2020
                                                                            ñðñðñðñðñðñðñðñðñðñðñð
                                                                            ñðñññññðññðññññðññññðñ
                                                                            ñðñððððñððððñðñññðððñð
                                                                            ñððñññðñðññððððñðððððñ
                                                                            ññðñðññðððñððñðñññððñð
                                                                            ññððññðñðñððððððññññññ
                                                                            ñðððñðððñððñðññðððñññð
                                                                            ñððñðññððððññðñññðððññ
                                                                            ññðñðññðñðððñððñððñððð
                                                                            ññðððððððñðñññðððððñðñ
                                                                            ñðððñðñððñððññððññðññð
                                                                            ñðñððððñðññðññññððññðñ

                                                                                                                         Page 4 of 6
                                                                            ñðññðñðððñðññððñññðððð
                                                                            ñðððññðññðñññðñððððððñ
                                                                            ñððñññðððñðððñññðñððñð
                                                                            ñðññððñðððñððððñððññðñ
                                                                            ñððññðñððððññððñðññððð
                                                                            ññðññððñððððñðððññððññ
                                                                            ññññððñðñññññðððððððñð
                                                                            ññññðñðñðððññðññññðððñ
                                                                            ñññðððððñðñððñððððñðñð
                                                                            ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                 (CONTINUED)
U.S. Bank National Association                                                                       Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                                Ref Number                                Amount
Jul 17 Electronic Deposit               From AETNA AS01                                                                     219.16
          REF=201970094196480N00           3066033492HCCLAIMPMTXXXXX2766
Jul 17 Wholesale Lockbox Deposit        Location/Ser#0000957967                  9253405464                                414.04
Jul 17 Electronic Deposit               From UHC OF THE MIDWE                                                              624.00
          REF=201970148009040N00           6723957100HCCLAIMPMT201872766
Jul 17 Electronic Deposit               From MO Claims                                                                    1,494.15
          REF=201980104820220Y00           3452798041HCCLAIMPMT
Jul 20 Electronic Deposit               From AETNA AS01                                                                     94.99
          REF=201980101025410N00           3066033492HCCLAIMPMTXXXXX2766
Jul 20 Electronic Deposit               From Wellcare Health                                                               171.00
          REF=202020043016950N00           1205862801HCCLAIMPMT
Jul 20 Electronic Deposit               From ANTHEM BLUE 05C                                                               583.29
          REF=201980130093420N00           1371216698HCCLAIMPMT3128258718
Jul 20 Electronic Deposit               From UHC of the Midwe                                                              987.76
          REF=201980138404720N00           6723957100HCCLAIMPMT201872766
Jul 20 Wholesale Lockbox Deposit        Location/Ser#0000957967                  8055054719                               1,223.99
Jul 21 Electronic Deposit               From AETNA AS01                                                                      15.41
          REF=201990089834370N00           3066033492HCCLAIMPMTXXXXX2766
Jul 21 Electronic Deposit               From Wellcare Health                                                               224.95
          REF=202020145665270N00           1205862801HCCLAIMPMT
Jul 21 Wholesale Lockbox Deposit        Location/Ser#0000957967                  8355131424                                380.80
Jul 21 Electronic Deposit               From UnitedHealthcare                                                              402.50
          REF=202020133700240N00           1111187726HCCLAIMPMT201872766
Jul 21 Electronic Deposit               From UHC of the Midwe                                                              407.47
          REF=202020043156580N00           6723957100HCCLAIMPMT201872766
Jul 21 Electronic Deposit               From UHC of the Midwe                                                              495.00
          REF=202020043156960N00           6723957100HCCLAIMPMT201872766
Jul 21 Electronic Deposit               From UHC OF THE MIDWE                                                              643.42
          REF=202020043157440N00           6723957100HCCLAIMPMT201872766
Jul 21 Electronic Deposit               From Wellcare Health                                                               691.79
          REF=202020145664870N00           1205862801HCCLAIMPMT
Jul 22 Electronic Deposit               From CIGNA                                                                          41.00
          REF=202020166024840N00           9751677627HCCLAIMPMT201872766
Jul 22 Electronic Deposit               From AETNA AS01                                                                     68.12
          REF=202020100388610N00           3066033492HCCLAIMPMTXXXXX2766
Jul 22 Electronic Deposit               From ANTHEM BLUE 05C                                                               123.42
          REF=202020145412210N00           1371216698HCCLAIMPMT3128428060
Jul 22 Electronic Deposit               From Wellcare Health                                                               179.89
          REF=202030143860460N00           1205862801HCCLAIMPMT
Jul 22 Electronic Deposit               From ANTHEM BLUE 05C                                                               197.79
          REF=202020145412230N00           1371216698HCCLAIMPMT3128428061
Jul 22 Electronic Deposit               From AETNA AS01                                                                    297.88
          REF=202020100388110N00           3066033492HCCLAIMPMTXXXXX2766
Jul 22 Electronic Deposit               From UNITEDHEALTHCARE                                                              530.43
          REF=202030134957390N00           1411289245HCCLAIMPMT201872766
Jul 22 Electronic Deposit               From ANTHEM BLUE MO5F                                                              535.00
          REF=202020145413650N00           2860257201HCCLAIMPMT3128428059
Jul 22 Electronic Deposit               From UNITEDHEALTHCARE                                                             1,944.95
          REF=202030134957010N00           1411289245HCCLAIMPMT201872766
Jul 22 Electronic Deposit               From UnitedHealthcare                                                            10,144.50
          REF=202030134842640N00           1111187726HCCLAIMPMT201872766
Jul 23 Electronic Deposit               From UHC of the Midwe                                                              111.22
          REF=202040110506050N00           6723957100HCCLAIMPMT201872766
Jul 23 Electronic Deposit               From UHC OF THE MIDWE                                                              121.11
          REF=202040110506900N00           6723957100HCCLAIMPMT201872766
Jul 23 Electronic Deposit               From ANTHEM BLUE 05C                                                               123.42
          REF=202030143557250N00           1371216698HCCLAIMPMT3128548940
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc   871 Filed LOCKBOX
                                        NON-GOVERNMENT    08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                  Main Number:
                                        3933 S BROADWAY
                                                 Document
                                        SAINT LOUIS MO 63118-4601
                                                                  Page 93  of 135                 1 523 2123 6852
                                                                                                    Statement Period:
                                                                                                          Jul 1, 2020
                                                                                                              through
                                                                                                         Jul 31, 2020

                                                                                                          Page 5 of 6

ANALYZED CHECKING                                                                                  (CONTINUED)
U.S. Bank National Association                                                        Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                             Ref Number                    Amount
Jul 23 Electronic Deposit               From AETNA AS01                                                      300.22
          REF=202030103079120N00           1066033492HCCLAIMPMTXXXXX2766
Jul 23 Electronic Deposit               From AETNA A04                                                      379.20
          REF=202030126356450N00           1066033492HCCLAIMPMTXXXXX2766
Jul 23 Electronic Deposit               From ANTHEM BLUE 05C                                                483.56
          REF=202030143557270N00           1371216698HCCLAIMPMT3128548941
Jul 23 Electronic Deposit               From ANTHEM BLUE 05C                                                637.81
          REF=202030143557290N00           1371216698HCCLAIMPMT3128548942
Jul 23 Electronic Deposit               From UHC of the Midwe                                               772.72
          REF=202040110506490N00           6723957100HCCLAIMPMT201872766
Jul 24 Electronic Deposit               From Molina HC of IL                                                 77.36
          REF=202050134736140Y00           2271823188HCCLAIMPMTPN201872766
Jul 24 Electronic Deposit               From UHC OF THE MIDWE                                               121.11
          REF=202040144052980N00           6723957100HCCLAIMPMT201872766
Jul 24 Electronic Deposit               From UnitedHealthcare                                               244.91
          REF=202050112424930N00           1111187726HCCLAIMPMT201872766
Jul 24 Electronic Deposit               From UnitedHealthcare                                               814.15
          REF=202050112422750N00           1111187726HCCLAIMPMT201872766
Jul 24 Wholesale Lockbox Deposit        Location/Ser#0000957967               9253205408                   2,698.20
Jul 24 Electronic Deposit               From MO Claims                                                     3,201.93
          REF=202040181552750Y00           3452798041HCCLAIMPMT
Jul 27 Electronic Deposit               From Wellcare Health                                                248.01
          REF=202090015579410N00           1205862801HCCLAIMPMT
Jul 27 Electronic Deposit               From ANTHEM BLUE 05C                                                506.28
          REF=202050120141850N00           1371216698HCCLAIMPMT3128721709
Jul 27 Electronic Deposit               From UnitedHealthcare                                               525.89
          REF=202060090852840N00           1111187726HCCLAIMPMT201872766
Jul 27 Wholesale Lockbox Deposit        Location/Ser#0000957967               8055082136                     891.34
Jul 27 Electronic Deposit               From IA MCR AHIFL                                                  1,952.01
          REF=202090033813590N00           1592411584HCCLAIMPMT1780990754
Jul 28 Electronic Deposit               From ANTHEM BLUE 05C                                                 47.54
          REF=202060098820630N00           1371216698HCCLAIMPMT3128791668
Jul 28 Electronic Deposit               From UnitedHealthcare                                               312.00
          REF=202090110368300N00           1111187726HCCLAIMPMT201872766
Jul 28 Electronic Deposit               From UHC of the Midwe                                               443.51
          REF=202090012823160N00           6723957100HCCLAIMPMT201872766
Jul 28 Electronic Deposit               From AETNA AS01                                                    4,386.10
          REF=202060065833710N00           3066033492HCCLAIMPMTXXXXX2766
Jul 29 Electronic Deposit               From UNITEDHEALTHCARE                                               131.86
          REF=202100119149030N00           1411289245HCCLAIMPMT201872766
Jul 29 Electronic Deposit               From UNITEDHEALTHCARE                                               162.18
          REF=202100119149690N00           1411289245HCCLAIMPMT201872766
Jul 29 Electronic Deposit               From ANTHEM BLUE 05C                                                298.19
          REF=202090117233590N00           1371216698HCCLAIMPMT3128889376
Jul 29 Electronic Deposit               From UHC OF THE MIDWE                                               462.23
          REF=202090120239400N00           6723957100HCCLAIMPMT201872766
Jul 29 Electronic Deposit               From ANTHEM BLUE MO5F                                               705.00
          REF=202090117234660N00           2860257201HCCLAIMPMT3128889375
Jul 29 Electronic Deposit               From UnitedHealthcare                                               935.21
          REF=202100119253970N00           1111187726HCCLAIMPMT201872766
Jul 29 Electronic Deposit               From UNITEDHEALTHCARE                                              1,394.75
          REF=202100119154110N00           1411289245HCCLAIMPMT201872766
Jul 29 Electronic Deposit               From UHC of the Midwe                                              3,472.61
          REF=202090120238990N00           6723957100HCCLAIMPMT201872766
Jul 30 Electronic Deposit               From UnitedHealthcare                                               131.86
          REF=202110116296870N00           1111187726HCCLAIMPMT201872766
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   871 Filed LOCKBOX
                                               NON-GOVERNMENT    08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 94  of 135                 1 523 2123 6852
                                                                                                                               Statement Period:
                                                                                                                                     Jul 1, 2020
                                                                                                                                         through
                                                                                                                                    Jul 31, 2020
                                                                                        ñðñðñðñðñðñðñðñðñðñðñð
                                                                                        ñðñññññðññððððñðñðññðñ
                                                                                        ñðñððððñððððñðñññññðñð
                                                                                        ñððñññðñðññðñðñññðññðñ
                                                                                        ññðñðññðððñððñðððñððñð
                                                                                        ññððññðññððððððññðññññ
                                                                                        ñðððñðððñððñðññðñññðñð
                                                                                        ñððñðññððððññðñññðñðññ
                                                                                        ññðñðññðñðððñððððñðððð
                                                                                        ññðððððððñðñññññññññðñ
                                                                                        ñðððñðñððñðððððñðñðññð
                                                                                        ñðñððððñðññððñññðñðñðñ

                                                                                                                                     Page 6 of 6
                                                                                        ñðññðñðððññðððððñðñððð
                                                                                        ñðððññðññððñðñññððððññ
                                                                                        ñððñññðððñððññññððñññð
                                                                                        ñðññððñððñðððññððððñðñ
                                                                                        ñððññðððñðññðñññðñðððð
                                                                                        ññðññðñððñððððññññððññ
                                                                                        ñññññññññððððññðñðñðñð
                                                                                        ññññññññððññðððññññððñ
                                                                                        ñññððñððñðñðñððððññðñð
                                                                                        ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                             (CONTINUED)
U.S. Bank National Association                                                                                   Account Number 1-523-2123-6852
Other Deposits (continued)
Date   Description of Transaction                                                            Ref Number                                  Amount
Jul 30 Electronic Deposit                      From Wellcare Health                                                                       222.30
          REF=202110137996220N00                  1205862801HCCLAIMPMT
Jul 30 Electronic Deposit                      From IL Claims WF                                                                          338.19
          REF=202110089370520N00                  6272186150HCCLAIMPMT
Jul 30 Electronic Deposit                      From AETNA AS01                                                                            509.00
          REF=202100073323510N00                  1066033492HCCLAIMPMTXXXXX2766
Jul 30 Electronic Deposit                      From UnitedHealthcare                                                                      624.00
          REF=202110116297030N00                  1111187726HCCLAIMPMT201872766
Jul 30 Electronic Deposit                      From ANTHEM BLUE 05C                                                                      6,330.62
          REF=202100126135360N00                  1371216698HCCLAIMPMT3129016872
Jul 31 Electronic Deposit                      From AETNA AS01                                                                               9.99
          REF=202110074002670N00                  3066033492HCCLAIMPMTXXXXX2766
Jul 31 Electronic Deposit                      From AETNA H09                                                                              13.39
          REF=202110102648390N00                  1066033492HCCLAIMPMTXXXXX2766
Jul 31 Electronic Deposit                      From CIGNA                                                                                  50.63
          REF=202110134772730N00                  9751677627HCCLAIMPMT201872766
Jul 31 Electronic Deposit                      From ANTHEM BLUE 05C                                                                       216.17
          REF=202110130947180N00                  1371216698HCCLAIMPMT3129126322
Jul 31 Electronic Deposit                      From UHC of the Midwe                                                                     1,109.83
          REF=202110137830240N00                  6723957100HCCLAIMPMT201872766
Jul 31 Electronic Deposit                      From UHC OF THE MIDWE                                                                     1,128.50
          REF=202110137830850N00                  6723957100HCCLAIMPMT201872766
Jul 31 Electronic Deposit                      From MO Claims                                                                            1,966.43
          REF=202110184678180Y00                  3452798041HCCLAIMPMT
                                                                                Total Other Deposits                      $         131,235.45

Other Withdrawals
Date   Description of Transaction                                                            Ref Number                                Amount
Jul 21 Electronic Funds Transfer               To Account 152321236886                                                    $        200,000.00-
Jul 31 Electronic Funds Transfer               To Account 152321236886                                                             100,000.00-
                                                                             Total Other Withdrawals                      $        300,000.00-

Balance Summary
Date                         Ending Balance    Date                Ending Balance      Date                             Ending Balance
Jul 1                           206,145.74     Jul 13                 231,390.57       Jul 23                               93,152.21
Jul 2                           208,119.38     Jul 14                 253,716.71       Jul 24                              100,309.87
Jul 3                           208,904.01     Jul 15                 256,793.50       Jul 27                              104,433.40
Jul 6                           209,771.00     Jul 16                 266,656.45       Jul 28                              109,622.55
Jul 7                           211,564.34     Jul 17                 269,837.60       Jul 29                              117,184.58
Jul 8                           216,220.05     Jul 20                 272,898.63       Jul 30                              125,340.55
Jul 9                           217,182.28     Jul 21                  76,159.97       Jul 31                               29,835.49
Jul 10                          226,207.28     Jul 22                  90,222.95
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 95 of 135                     1 523 2123 6860
                      Saint Paul, Minnesota 55101-0800                                                                                              Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                           Jul 1, 2020
                                                                                                                                                              through
                                                                                                                                                         Jul 31, 2020
                                                                                                          ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                          ñðñññññðññðððññðññññðñ
                                                                                                          ñðñððððñððððñðñññññññð
                                                                                                          ñððñññðñðñðððððððñðñðñ
                                                                                                          ññðñðññðððñððñðññðñññð
                                                                                                          ññðððññðññðððððñððððññ
                                                                                                          ñðñññðñññððñðññðññðñðð
                                                                                                          ñððñððñððððññððññðñðññ
                                                                                                          ññððððñðñðððñññððððððð

                                                                                                                                                          Page 1 of 2
                                                                                                          ññðññððððñðððððððððñðñ
                                                                                                          ñðððñðñððñððððñðñððññð
                                                                                                          ññðððððñðññðñðððððñððñ
                                                                                                          ñðññðñðððñññññððñññððð
                                                                                                          ñðððññðññðñðððññññññññ
                                                                                                          ñððñññððñðñññðññðððññð
                                                                                                          ñðññððñðñðððñññððððñðñ
                                                                                                          ñððññðñññññðñðññðñðððð
                                                                                                          ññðññðñññðñððððñðññðññ
                                                                                                          ñññññðñðñðððññðñðññðñð
                                                                                                          ññññððññðñññððññðññððñ
                                                                                                          ñññððñððñðñððððññðñðñð
                                                                                                          ññññññññññññññññññññññ

                       ÆÄÁÄÄÄÁÁãÆÆÄÆãÄÆÆãÆÁÄãÁÆÁÆãÄÁÄÄãÁÄÆÄããÆÆÆÄÁÆãÆÆããããÁãÁÄÆãÁÆãÁÆÆãÁ

                       000020488 01 AV 0.389 000638535488309 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       OPERATING ACCOUNT
                                                                                                     l                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                               Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                     Service:                                         1-866-329-7770


                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                    Member FDIC
U.S. Bank National Association                                                                                                     Account Number 1-523-2123-6860
Account Summary
                                        # Items
Beginning Balance on Jul 1                             $                   81,555.44
Other Deposits                              15                             81,954.06
Checks Paid                                 1                                 140.41-
        Ending Balance on Jul 31, 2020 $                                 163,369.09

Other Deposits
Date   Description of Transaction                                                                              Ref Number                                  Amount
Jul 1 Wire Credit REF000513                                 CITY MIAMI    200701046010                                                      $               647.25
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 6 Wire Credit REF000109                                 CITY MIAMI    200706007148                                                                       41.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 8 Wire Credit REF000202                                 CITY MIAMI    200708014032                                                                      225.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 9 Wire Credit REF000121                                 CITY MIAMI    200709011983                                                                      610.29
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 10 Wire Credit REF000374                                CITY MIAMI    200710013841                                                                     1,856.86
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 13 Wire Credit REF000138                                CITY MIAMI    200713011104                                                                      100.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 13 Wire Credit REF012473                                BK AMER NYC     200713038254                                                                 40,000.00
          ORG=ST. ALEXIUS HOSPITAL                             999 YAMATO ROAD
Jul 14 Wire Credit REF000063                                CITY MIAMI    200714006881                                                                      225.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 15 Wire Credit REF000211                                CITY MIAMI    200715018465                                                                     4,499.42
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 20 Wire Credit REF000678                                CITY MIAMI    200720046080                                                                      749.02
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 21 Wire Credit REF000127                                CITY MIAMI    200721010740                                                                     1,933.14
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 22 Wire Credit REF000069                                CITY MIAMI    200722008906                                                                      235.44
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 24 Wire Credit REF000174                                CITY MIAMI    200724012068                                                                     4,535.33
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 28 Wire Credit REF000131                                CITY MIAMI    200728010091                                                                      225.00
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
Jul 29 Wire Credit REF000207                                CITY MIAMI    200729014205                                                                   26,071.31
          ORG=ST ALEXIUS HOSPITAL                              CORPORATIO 999 YAMATO R
                                                                                                  Total Other Deposits                      $            81,954.06

Checks Presented Conventionally
Check               Date            Ref Number                                Amount
600484              Jul 28          8355820627                                 140.41
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   871 ACCOUNT
                                               OPERATING   Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 96  of 135                 1 523 2123 6860
                                                                                                                             Statement Period:
                                                                                                                                   Jul 1, 2020
                                                                                                                                       through
                                                                                                                                  Jul 31, 2020
                                                                                      ñðñðñðñðñðñðñðñðñðñðñð
                                                                                      ñðñññññðññððñðñðññññðñ
                                                                                      ñðñððððñððððñðñññññññð
                                                                                      ñððñññðñðñððñðññññðñðñ
                                                                                      ññðñðññðððñððñðððññðñð
                                                                                      ññðððñññðððððððððððñññ
                                                                                      ñðñññðñññððñðññðððñðñð
                                                                                      ñððñððñððððññððññðððññ
                                                                                      ññððððñðñðððñññððñðððð
                                                                                      ññðññððððñðððððñðððñðñ
                                                                                      ñðððñðñððñððñðððñðððñð
                                                                                      ññðððððñðññðððñðñññððñ

                                                                                                                                   Page 2 of 2
                                                                                      ñðññðñðððññññññðððñððð
                                                                                      ñðððññðññðñðððñðñññðññ
                                                                                      ñððñññðððððññññññððñðð
                                                                                      ñðññððñðððññðððññððñðñ
                                                                                      ñððññðññðñðñððñññðñððð
                                                                                      ññðññððñðñðñððñññðñðññ
                                                                                      ññññðñðñððñðññðññððññð
                                                                                      ñññññððñðññððððñðñðñðñ
                                                                                      ñññððñððñðñððñðññðñðñð
                                                                                      ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                           (CONTINUED)
U.S. Bank National Association                                                                                 Account Number 1-523-2123-6860
Checks Presented Conventionally (continued)
                                                                      Conventional Checks Paid (1)                      $              140.41-

Balance Summary
Date                         Ending Balance    Date              Ending Balance      Date                             Ending Balance
Jul 1                            82,202.69     Jul 13               125,035.84       Jul 22                              132,677.86
Jul 6                            82,243.69     Jul 14               125,260.84       Jul 24                              137,213.19
Jul 8                            82,468.69     Jul 15               129,760.26       Jul 28                              137,297.78
Jul 9                            83,078.98     Jul 20               130,509.28       Jul 29                              163,369.09
Jul 10                           84,935.84     Jul 21               132,442.42
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 97 of 135                     1 523 2123 6878
                      Saint Paul, Minnesota 55101-0800                                                                                                 Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                              Jul 1, 2020
                                                                                                                                                                 through
                                                                                                                                                            Jul 31, 2020
                                                                                                             ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                             ñðñññññðññðððññðñððñðñ
                                                                                                             ñðñððððñððððñðñññññðñð
                                                                                                             ñððñññðñðññððððððñññðñ
                                                                                                             ññðñðññðððñððñððññððñð
                                                                                                             ññððññððññðððððñðñññññ
                                                                                                             ñðððñðððñððñðññññðñññð
                                                                                                             ñððñðñññðððññððññðððññ
                                                                                                             ññðñðññðñðððññðñðñðððð

                                                                                                                                                             Page 1 of 7
                                                                                                             ññðððððððñðððñðññððñðñ
                                                                                                             ñðððñðñððñððððñðñðñññð
                                                                                                             ñðñððððñðññðñððñññðñðñ
                                                                                                             ñðññðñðððññððñððñððñðð
                                                                                                             ñðððññðññððñððððññðñðñ
                                                                                                             ñððñññððññððððññðñðððð
                                                                                                             ñðññððñðñññðððñððððñðñ
                                                                                                             ñððññððñððñðñðññññðððð
                                                                                                             ññðññðððððñððñðñððñðññ
                                                                                                             ñññññðññððñññðððððñðñð
                                                                                                             ññññðñññððññðððññððñðñ
                                                                                                             ñññðñðñðñðñððññððññðñð
                                                                                                             ññññññññññññññññññññññ

                       ÆãÄãÄÆÄÁÁÆãÆÁãÄÆÄÄÄÁÄÁÆÁÆÁãÁãÄÆÁÁÄÁãããÄÄÁÄÁããÆÁÄÁÁÄÆÁãÄÁÆÁÁãÁÄãÁÁ

                       000003805 01 SP    000638535554275 P
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       PAYROLL ACCOUNT
                                                                                                        l                                          To Contact U.S. Bank
                       3933 S BROADWAY                                                                  Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                        Service:                                         1-866-329-7770


                                                                                                        U.S. Bank accepts Relay Calls
                                                                                                        Internet:                                           usbank.com




ANALYZED CHECKING                                                                                                                                       Member FDIC
U.S. Bank National Association                                                                                                        Account Number 1-523-2123-6878
Account Summary
                                        # Items
Beginning Balance on Jul 1                             $               1,750,685.55
Other Deposits                               4                         1,292,723.36
Other Withdrawals                           13                         2,133,064.66-
Checks Paid                                603                           660,430.25-
         Ending Balance on Jul 31, 2020 $                                249,914.00

Other Deposits
Date       Description of Transaction                                                                             Ref Number                                  Amount
Jul 1      Electronic Funds Transfer                        From Account 152321236886                                                          $            26,674.99
Jul 15     Electronic Funds Transfer                        From Account 152322524983                                                                        1,500.00
Jul 15     Electronic Funds Transfer                        From Account 152321236845                                                                      780,340.00
Jul 29     Electronic Funds Transfer                        From Account 152321236845                                                                      484,208.37
                                                                                                     Total Other Deposits                      $         1,292,723.36

Other Withdrawals
Date   Description of Transaction                                                                                 Ref Number                                  Amount
Jul 1 Electronic Withdrawal                                 To IRS                                                                             $          816,934.20-
          REF=201820111718230N00                                3387702000USATAXPYMT220058322779630
Jul 2 Electronic Withdrawal                                 To JP MO REV TAX                                                                              106,029.50-
          REF=201830138618280N00                                3335671233MO REV TAXT20075663
Jul 10 Electronic Withdrawal                                To IRS                                                                                        160,240.36-
          REF=201910121250920N00                                3387702000USATAXPYMT220059282819778
Jul 14 Electronic Withdrawal                                To JP MO REV TAX                                                                                20,954.50-
          REF=201950124757190N00                                3335671233MO REV TAXT20104160
Jul 16 Electronic Funds Transfer                            To Account 152322524991                                                                         1,500.00-
Jul 16 Wire Debit REF003342                                 PNC PITT        200716034965                                                                  367,045.05-
          BNF=PAYLOCITY
Jul 23 Electronic Withdrawal                                To AMERICORE HOLDIN                                                                             18,994.54-
          REF=202040157019370N00                                1AM21 JHTC      5460830
Jul 23 Electronic Withdrawal                                To AMERICORE HOLDIN                                                                             19,147.35-
          REF=202040157019380N00                                1AM21 JHTC      5460832
Jul 23 Electronic Withdrawal                                To AMERICORE HOLDIN                                                                             30,458.23-
          REF=202040157019390N00                                1AM21 JHTC      5460834
Jul 27 Electronic Withdrawal                                To IRS                                                                                        175,308.20-
          REF=202060089703730N00                                3387702000USATAXPYMT270060924284623
Jul 28 Electronic Withdrawal                                To PROVIDENT L&A                                                                                11,524.26-
          REF=202090102209530N00                                9641769002INS. PREM.R0783522
Jul 29 Wire Debit REF001676                                 PNC PITT        200729018019                                                                  396,171.72-
          BNF=PAYLOCITY
Jul 31 Electronic Withdrawal                                To 86340 ST. ALEXIU                                                                              8,756.75-
          REF=202120123592140N00                               1364227403BILLING 86340
                                                                                                  Total Other Withdrawals                      $         2,133,064.66-
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   871ACCOUNT
                                               PAYROLL     Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 98  of 135                 1 523 2123 6878
                                                                                                                              Statement Period:
                                                                                                                                    Jul 1, 2020
                                                                                                                                        through
                                                                                                                                   Jul 31, 2020
                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                   ñðñññññðññððñðñðñððñðñ
                                                                                   ñðñððððñððððñðñññðñññð
                                                                                   ñððñññðñðññðððððñððñðñ
                                                                                   ññðñðññðððñððñððñðñðñð
                                                                                   ññððññðñðððððððððññðññ
                                                                                   ñðððñðððñððñðññññðñññð
                                                                                   ñððñðñññðððññððñðñððññ
                                                                                   ññðñðññðñðððññðñðñðððð
                                                                                   ññðððððððñðððñððððññðñ
                                                                                   ñðððñðñððñððððññððððñð
                                                                                   ñðñððððñðññðññððððññðñ

                                                                                                                                    Page 2 of 7
                                                                                   ñðññðñðððñññðññññððððð
                                                                                   ñðððññðññðððñðñññðñððñ
                                                                                   ñððñññðððððñðððñðððððð
                                                                                   ñðññððñðññññððñððñðñðñ
                                                                                   ñððññðððñññððððññññððð
                                                                                   ññðññðððððññðññððññðññ
                                                                                   ññññðññðñññðððñðññððñð
                                                                                   ññññððññððñðñðñññððððñ
                                                                                   ñññðññððñðñððñðððññðñð
                                                                                   ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                  Account Number 1-523-2123-6878
Checks Presented Conventionally
Check               Date         Ref Number               Amount    Check      Date                         Ref Number                Amount
20848               Jul 6        8054708226                 24.40   23494      Jul 6                        8055310224                 909.04
23074*              Jul 13       8056180592              1,940.34   23495      Jul 3                        9250928705               2,932.66
23110*              Jul 6        8055382040                612.48   23496      Jul 10                       9254047287                 131.17
23131*              Jul 20       8057443034                 59.77   23497      Jul 2                        8954934077                 889.44
23190*              Jul 23       8954387585                395.55   23498      Jul 2                        8953580866               1,002.12
23195*              Jul 2        8954936905              1,001.58   23499      Jul 7                        8354228806               1,492.39
23199*              Jul 10       9252637478                 72.13   23500      Jul 3                        9254339039                 757.80
23203*              Jul 7        8355353431                388.85   23501      Jul 6                        8055382039                 654.17
23213*              Jul 1        8653698851              1,337.42   23502      Jul 14                       8351034762                 950.53
23253*              Jul 6        8053237735                  5.62   23503      Jul 3                        9254004125               1,953.38
23265*              Jul 20       8055260728              2,115.48   23504      Jul 2                        8954335257               2,479.77
23267*              Jul 3        9251550703              1,947.63   23506*     Jul 3                        9254336925                 693.08
23289*              Jul 28       8354276495                 56.10   23508*     Jul 6                        8053237799               1,823.38
23324*              Jul 6        8054394418                480.00   23509      Jul 13                       8054283360                 131.72
23332*              Jul 20       8055986707                148.17   23510      Jul 2                        8955048246               1,494.07
23359*              Jul 2        8954449380                591.83   23511      Jul 2                        8954482816               1,845.47
23370*              Jul 21       8355781542                  1.93   23512      Jul 6                        8053030435               1,771.16
23374*              Jul 8        8654569858              3,402.27   23513      Jul 6                        8050340604               1,941.80
23439*              Jul 3        9251515217              1,428.20   23514      Jul 13                       8056962834               2,849.71
23444*              Jul 2        8953060730                 88.22   23515      Jul 2                        8954172358                 725.99
23456*              Jul 3        9252810521              1,020.88   23516      Jul 10                       9254150018                 881.18
23457               Jul 2        8954000639              3,455.08   23517      Jul 6                        8055152890               1,835.48
23458               Jul 2        8954000640                 51.48   23518      Jul 20                       8053962902               2,386.10
23459               Jul 2        8953630233              3,353.02   23519      Jul 2                        8955037705               1,329.89
23460               Jul 2        8953630234                152.26   23520      Jul 2                        8954395552                 898.83
23461               Jul 13       8056180593              1,759.11   23521      Jul 2                        8952930891               2,412.12
23463*              Jul 3        9253740563                676.14   23522      Jul 20                       8057443033                 119.57
23464               Jul 2        8952771221                708.64   23523      Jul 2                        8954395540               1,985.58
23465               Jul 6        8055505856                172.18   23524      Jul 2                        8954395541                 226.78
23466               Jul 2        8954934242              1,617.61   23525      Jul 9                        8954826584               2,340.24
23467               Jul 8        8651928436              1,840.28   23526      Jul 2                        8954395264                 641.26
23468               Jul 7        8351358216              2,142.59   23527      Jul 3                        9253129745               2,215.52
23469               Jul 3        9251557457              1,599.82   23528      Jul 3                        9254339172               1,586.80
23470               Jul 2        8953134576              1,780.78   23529      Jul 2                        8954185987                 685.66
23471               Jul 2        8953134577                152.05   23530      Jul 2                        8954395261                 665.49
23472               Jul 3        9254004139                798.65   23531      Jul 2                        8954395262                  25.74
23473               Jul 6        8052225192              1,000.00   23532      Jul 2                        8953983863               2,014.19
23474               Jul 2        8952834481              1,398.37   23533      Jul 3                        9253893428                 870.32
23475               Jul 2        8952925287                794.37   23534      Jul 3                        9254004114                 607.96
23476               Jul 2        8952925289                820.43   23535      Jul 2                        8954395397                 156.23
23477               Jul 2        8954395430              1,093.42   23536      Jul 2                        8954185980                 813.38
23478               Jul 2        8954395429                 49.81   23537      Jul 2                        8953550502                 708.72
23479               Jul 3        9254440366              3,007.59   23538      Jul 7                        8355353532               2,041.69
23480               Jul 3        9254440367                153.44   23539      Jul 2                        8954934067                 605.38
23481               Jul 2        8954395546              1,018.33   23540      Jul 2                        8954251930               2,498.52
23482               Jul 2        8954395545                 91.70   23541      Jul 7                        8354049832               1,184.71
23483               Jul 3        9253893370                769.63   23542      Jul 2                        8954171912                 720.90
23484               Jul 3        9254072113                903.59   23543      Jul 2                        8953977469                 127.89
23485               Jul 3        9254072112                 51.44   23544      Jul 3                        9254006128                 794.04
23486               Jul 3        9254441441                499.86   23545      Jul 2                        8954451012               3,055.89
23487               Jul 2        8954005732              1,722.57   23546      Jul 2                        8954451013                  77.22
23488               Jul 3        9253599196                612.08   23547      Jul 6                        8054411912                 833.77
23489               Jul 2        8953134616                723.05   23548      Jul 7                        8352485825                 683.74
23490               Jul 3        9254005968                726.52   23549      Jul 6                        8055245761                 676.83
23491               Jul 2        8954351785                704.72   23550      Jul 3                        9254441570               2,113.58
23492               Jul 2        8954397499              2,092.75   23551      Jul 3                        9254441569                 460.32
23493               Jul 9        8953968490                159.17   23552      Jul 3                        9253129746               2,669.41
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   871ACCOUNT
                                               PAYROLL     Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 99  of 135                 1 523 2123 6878
                                                                                                           Statement Period:
                                                                                                                 Jul 1, 2020
                                                                                                                     through
                                                                                                                Jul 31, 2020

                                                                                                                 Page 3 of 7

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                               Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date      Ref Number                Amount
23553               Jul 2        8953135397                836.88   23610      Jul 2     8953983757                 957.53
23554               Jul 8        8653884202              2,742.72   23611      Jul 2     8952933050                 839.90
23555               Jul 2        8954335147                917.51   23613*     Jul 3     9252933062                 674.17
23556               Jul 2        8954417595              1,022.33   23615*     Jul 3     9254004113                 154.02
23557               Jul 2        8954417679                 24.53   23616      Jul 2     8953983668                 271.04
23558               Jul 3        9253920991              2,347.66   23617      Jul 3     9253249221               1,673.14
23559               Jul 2        8954186014              1,352.76   23618      Jul 2     8952558411               1,534.18
23560               Jul 6        8053703401                909.07   23619      Jul 9     8953838242                 358.50
23561               Jul 3        9253887305                609.02   23620      Jul 2     8954577989               1,604.40
23562               Jul 3        9254012785              1,479.87   23621      Jul 3     9253248967               1,784.13
23563               Jul 2        8952923759              2,410.85   23622      Jul 2     8952741669               1,018.83
23564               Jul 3        9254073312              1,780.89   23623      Jul 13    8053708556               1,277.67
23565               Jul 13       8055460539                812.50   23625*     Jul 2     8953983655               1,923.84
23566               Jul 6        8054411903                864.77   23626      Jul 8     8653539404                 599.40
23567               Jul 2        8952925333                837.12   23627      Jul 6     8054708227                 362.43
23568               Jul 6        8053802700                814.22   23628      Jul 6     8052961077                 536.23
23569               Jul 2        8954335365                845.58   23629      Jul 6     8052993299                 497.77
23570               Jul 2        8954007208                776.83   23630      Jul 2     8953983760               3,203.17
23571               Jul 3        9254733266                675.89   23631      Jul 7     8354526546               3,168.04
23572               Jul 2        8953353373                331.38   23632      Jul 6     8054318384                 322.81
23573               Jul 2        8954482713              2,710.49   23633      Jul 2     8955048013               1,033.31
23574               Jul 3        9254072482              2,502.90   23634      Jul 3     9251485394               1,326.82
23575               Jul 3        9254006078              2,409.23   23635      Jul 2     8952555640               3,115.49
23576               Jul 3        9254101252                764.48   23636      Jul 2     8952835843               3,041.03
23577               Jul 2        8952747413                759.09   23637      Jul 3     9253889273                 271.49
23578               Jul 2        8953178663                802.46   23638      Jul 2     8952926558               2,996.66
23579               Jul 2        8954007216              1,517.29   23639      Jul 3     9253893340                 721.69
23580               Jul 7        8355700962              1,738.61   23640      Jul 6     8054442031                 167.78
23581               Jul 23       8954387370                168.53   23641      Jul 6     8052225733                 336.97
23582               Jul 13       8053955601                153.46   23642      Jul 2     8954171914               2,107.92
23583               Jul 13       8053256567              2,192.91   23643      Jul 3     9252809473               1,932.18
23584               Jul 3        9253956929              1,688.20   23644      Jul 2     8953135768               1,194.58
23585               Jul 2        8954934503                719.44   23645      Jul 3     9253041791               1,965.22
23586               Jul 17       9254795300              1,431.77   23646      Jul 2     8953983670               3,015.35
23587               Jul 3        9254069502              1,939.22   23647      Jul 24    9253657300                 218.31
23588               Jul 6        8055407066              1,768.52   23648      Jul 2     8954172205               2,841.49
23589               Jul 13       8056111486                910.62   23649      Jul 6     8055008515               1,438.42
23590               Jul 2        8952930058                772.61   23650      Jul 6     8054700213                 942.55
23591               Jul 10       9252637479                 47.22   23651      Jul 3     9254006089               1,328.25
23592               Jul 2        8954481194              1,521.56   23652      Jul 2     8953135032               1,782.51
23593               Jul 3        9253917575              1,977.03   23653      Jul 2     8953135031                  18.80
23594               Jul 10       9254821078              1,849.02   23654      Jul 2     8954936533               1,104.50
23595               Jul 7        8355353432                257.32   23655      Jul 3     9250541548                  38.61
23596               Jul 2        8954007166              1,615.96   23656      Jul 7     8354954013               2,115.48
23597               Jul 6        8055613615              1,683.51   23657      Jul 3     9253705116               1,980.66
23598               Jul 6        8053801498              1,559.33   23658      Jul 3     9253705117                  61.58
23599               Jul 2        8954006142              1,269.47   23659      Jul 29    8650356175               1,972.05
23600               Jul 2        8954253548                 59.83   23660      Jul 2     8954556727                 789.90
23601               Jul 27       8055913858                370.39   23661      Jul 2     8954556726                 302.24
23602               Jul 6        8050814968              1,656.56   23662      Jul 3     9253894325               1,941.56
23603               Jul 3        9254058463              1,181.78   23663      Jul 2     8954251883                 760.79
23604               Jul 2        8952552126              2,103.80   23664      Jul 2     8954251884                  38.02
23605               Jul 2        8952655825              1,736.83   23665      Jul 3     9254073474               1,936.56
23606               Jul 15       8653672331              1,449.09   23666      Jul 2     8952933683               1,357.18
23607               Jul 2        8953983758              1,620.29   23667      Jul 2     8952556411               2,103.63
23608               Jul 7        8355354178              1,665.97   23668      Jul 3     9251558773                 949.33
23609               Jul 2        8952749761              1,736.81   23669      Jul 3     9251558774                  38.61
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   871ACCOUNT
                                               PAYROLL     Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             100   of 135                1 523 2123 6878
                                                                                                                              Statement Period:
                                                                                                                                    Jul 1, 2020
                                                                                                                                        through
                                                                                                                                   Jul 31, 2020
                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                   ñðñññññðññððñññðñððñðñ
                                                                                   ñðñððððñððððñðññññðññð
                                                                                   ñððñññðñðññððððñññðððñ
                                                                                   ññðñðññðððñððñððððñññð
                                                                                   ññððññðñðñðððððñðñññññ
                                                                                   ñðððñðððñððñðñññðñðñðð
                                                                                   ñððñðñññðððññððñðñððññ
                                                                                   ññðñðññðñðððññððñññððð
                                                                                   ññðððððððñðððñññññññðñ
                                                                                   ñðððñðñððñðððññðñññðñð
                                                                                   ñðñððððñðññðððñððññððñ

                                                                                                                                    Page 4 of 7
                                                                                   ñðññðñðððññðñññððñññðð
                                                                                   ñðððññðññðññððñññññððñ
                                                                                   ñððñññððñðððñððñðñññðð
                                                                                   ñðññððñðñðñðððñððððñðñ
                                                                                   ñððññðñððññððñðððððððð
                                                                                   ññðññððñðññðððððññððññ
                                                                                   ññññðñðððñððññðñññððñð
                                                                                   ññññññðñððñðññðññññððñ
                                                                                   ñññðñðððñðñðññðððññðñð
                                                                                   ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                  Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date                         Ref Number                Amount
23670               Jul 2        8954330374              2,089.57   23728      Jul 6                        8052225076               1,223.01
23671               Jul 2        8954395336              1,537.12   23729      Jul 3                        9254006631                 755.79
23672               Jul 2        8954395335                143.75   23730      Jul 2                        8954007184               1,165.76
23673               Jul 3        9254007178              1,576.50   23731      Jul 3                        9253614633                 870.83
23674               Jul 3        9254007179                382.16   23732      Jul 6                        8053232758                 376.55
23675               Jul 2        8952655949              1,563.28   23733      Jul 2                        8953145887                 915.85
23676               Jul 10       9254149818              1,857.77   23734      Jul 2                        8954423303               1,947.08
23677               Jul 3        9254339033              1,543.27   23735      Jul 2                        8954934270               1,238.61
23678               Jul 13       8056418591              1,422.53   23736      Jul 2                        8954185986                 759.57
23679               Jul 3        9251559355              1,823.04   23737      Jul 6                        8054699197               1,072.40
23680               Jul 6        8052514461                710.20   23738      Jul 6                        8050803807                 912.10
23681               Jul 6        8052514462                 38.61   23739      Jul 3                        9254103972                 616.91
23682               Jul 2        8954395710                722.26   23740      Jul 2                        8954105217                 431.30
23683               Jul 2        8953354936              2,172.71   23741      Jul 2                        8954253813                 395.40
23684               Jul 2        8952835903              1,532.05   23742      Jul 2                        8954395504                 580.12
23685               Jul 2        8953367863              1,818.80   23743      Jul 2                        8952933182               1,578.99
23686               Jul 3        9253037475              1,998.84   23744      Jul 6                        8054896109               1,278.03
23687               Jul 3        9253887290              1,752.84   23745      Jul 2                        8954171875               1,219.22
23688               Jul 2        8953983711              2,325.25   23746      Jul 2                        8954171876                 492.88
23689               Jul 2        8953178590              3,881.56   23747      Jul 2                        8954007205                 898.54
23690               Jul 3        9253639894              3,777.76   23748      Jul 16                       8954576437                 591.66
23691               Jul 3        9254102377              2,027.09   23749      Jul 3                        9253701037                 362.54
23692               Jul 2        8954253678              1,945.71   23750      Jul 2                        8954560671               1,414.32
23693               Jul 2        8952834470              2,246.44   23751      Jul 2                        8952925332                 973.64
23694               Jul 2        8953877559              1,185.26   23752      Jul 22                       8652850900               1,079.77
23695               Jul 2        8954395700                889.06   23753      Jul 6                        8052407009                 776.96
23696               Jul 3        9253595535                778.11   23754      Jul 2                        8954172688               2,546.12
23697               Jul 3        9253606442                439.23   23755      Jul 2                        8954185985                 916.14
23698               Jul 2        8953191455              1,114.91   23756      Jul 3                        9250541728               1,009.37
23699               Jul 9        8954468542                 78.34   23757      Jul 2                        8953983039               1,069.56
23700               Jul 2        8953135396                780.25   23758      Jul 6                        8052224372               1,252.08
23701               Jul 2        8954395542              1,158.21   23759      Jul 21                       8355781541                   1.93
23702               Jul 2        8954253187                406.84   23760      Jul 2                        8953763313               1,491.64
23703               Jul 6        8050803779                675.00   23761      Jul 2                        8954934938               1,258.37
23704               Jul 2        8952927147                746.93   23762      Jul 2                        8953135038               1,592.84
23705               Jul 27       8055926235                 57.05   23763      Jul 8                        8654569859               3,402.26
23706               Jul 2        8953550712                835.71   23764      Jul 16                       8953097971                 272.92
23707               Jul 2        8954175644                714.54   23765      Jul 2                        8953372419               1,682.98
23708               Jul 2        8953983512              1,725.49   23766      Jul 2                        8953191540               1,647.99
23709               Jul 2        8952931150                326.37   23767      Jul 16                       8952811717                 145.05
23710               Jul 2        8953134247              1,153.73   23768      Jul 2                        8953983577                 754.74
23711               Jul 13       8054365649                120.42   23769      Jul 2                        8954449922                 780.54
23712               Jul 2        8954007188              1,315.53   23770      Jul 2                        8954577959                 672.76
23713               Jul 3        9252915443                274.84   23771      Jul 2                        8954335470                 533.46
23714               Jul 6        8054394417                480.11   23772      Jul 3                        9254006137                 849.02
23716*              Jul 8        8653889706                315.37   23773      Jul 3                        9253704942                 592.02
23717               Jul 2        8954172116                599.68   23774      Jul 2                        8954934162                 706.24
23718               Jul 6        8056175927                 60.55   23775      Jul 2                        8954007115               1,384.46
23719               Jul 3        9254338913              1,844.32   23776      Jul 9                        8954337450                 287.39
23720               Jul 2        8954430945              1,532.74   23777      Jul 2                        8952924949                 989.10
23721               Jul 2        8954935019              2,080.16   23778      Jul 3                        9250541673               1,441.78
23722               Jul 2        8952556564                946.79   23779      Jul 6                        8054802351               3,074.86
23723               Jul 2        8954335155                815.69   23780      Jul 8                        8650462754               3,860.18
23724               Jul 3        9253037477                863.18   23781      Jul 2                        8954005901               2,692.33
23725               Jul 2        8953134129              1,178.52   23782      Jul 2                        8954395323               1,601.83
23726               Jul 6        8054438728                 77.66   23783      Jul 2                        8954254424               1,878.58
23727               Jul 2        8954935023              1,122.67   23784      Jul 3                        9254625461                 543.61
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   871ACCOUNT
                                               PAYROLL     Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             101   of 135                1 523 2123 6878
                                                                                                           Statement Period:
                                                                                                                 Jul 1, 2020
                                                                                                                     through
                                                                                                                Jul 31, 2020

                                                                                                                 Page 5 of 7

ANALYZED CHECKING                                                                                         (CONTINUED)
U.S. Bank National Association                                                               Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date      Ref Number                Amount
23785               Jul 6        8054919577                970.61   23842      Jul 7     8355520307                  85.40
23786               Jul 3        9250541549                656.54   23843      Jul 20    8053017732                 811.36
23787               Jul 2        8954172411                837.14   23844      Jul 20    8053017733                  51.81
23788               Jul 3        9253705215                735.74   23845      Jul 22    8651352096               1,892.03
23789               Jul 27       8051461665                509.35   23846      Jul 20    8050625608               2,236.83
23790               Jul 2        8954185891              1,436.82   23847      Jul 17    9254755662                 700.72
23791               Jul 3        9254308093              2,630.46   23848      Jul 20    8055986488                 862.69
23792               Jul 9        8953966463              1,581.70   23849      Jul 20    8056127398                 729.80
23793               Jul 2        8954934799              1,545.45   23850      Jul 17    9253499408               2,297.02
23794               Jul 3        9254625603                969.06   23851      Jul 21    8351625819               2,847.30
23795               Jul 2        8954558196              2,272.46   23852      Jul 27    8055159253                  80.28
23796               Jul 2        8954171897                583.01   23853      Jul 27    8055159252                  23.66
23797               Jul 3        9251556780              1,031.56   23854      Jul 17    9254788294                 895.11
23798               Jul 2        8952749916                789.63   23855      Jul 21    8350847605                 924.82
23799               Jul 2        8952749917                 22.86   23856      Jul 17    9254788628               2,225.79
23800               Jul 2        8954334491              1,957.49   23857      Jul 24    9253671576               2,417.04
23801               Jul 2        8953177489              2,451.44   23860*     Jul 17    9253873524               2,012.62
23802               Jul 2        8952556171              2,974.08   23861      Jul 17    9253901792                 875.87
23803               Jul 2        8952556173                 77.22   23862      Jul 22    8653957533               3,352.53
23804               Jul 2        8953548210              1,984.74   23863      Jul 22    8653957534                 153.44
23805               Jul 7        8355815688              1,222.52   23864      Jul 17    9253900972                 760.70
23806               Jul 7        8355815687                195.66   23865      Jul 17    9253539647               1,520.84
23807               Jul 3        9254188861                546.60   23866      Jul 17    9253539642                 146.46
23808               Jul 6        8050803681              1,486.49   23867      Jul 17    9254786540               2,849.21
23809               Jul 6        8050803682                114.65   23868      Jul 17    9254786539                  72.36
23810               Jul 6        8055259926              2,795.73   23869      Jul 21    8354762621                 819.25
23811               Jul 2        8954934284              1,746.13   23870      Jul 20    8055522792                 681.56
23812               Jul 13       8051079953              2,110.38   23871      Jul 17    9254796935                 690.09
23813               Jul 13       8056387565                993.40   23872      Jul 17    9254796018               2,512.24
23814               Jul 3        9254006342              1,198.68   23873      Jul 17    9254796017                 383.20
23815               Jul 6        8053464133                 80.73   23874      Jul 20    8053346894               2,546.31
23816               Jul 2        8954007160              1,866.33   23875      Jul 17    9254788400                 899.63
23817               Jul 2        8954185984                647.73   23876      Jul 20    8057037500               2,489.80
23818               Jul 6        8053228369              2,822.20   23877      Jul 17    9253891500                 940.54
23819               Jul 2        8953177571              1,463.90   23878      Jul 20    8050566262                  25.12
23820               Jul 7        8354863882                962.68   23879      Jul 21    8355204475                 781.86
23821               Jul 3        9251559523              1,535.50   23880      Jul 20    8055996843                 725.12
23822               Jul 2        8954173008              1,914.94   23881      Jul 17    9254289242               1,207.55
23823               Jul 2        8953147037                707.08   23883*     Jul 17    9253116846                 908.65
23824               Jul 2        8954335598              1,065.98   23884      Jul 27    8055481261                 513.69
23825               Jul 2        8955048291              1,971.83   23885      Jul 24    9254361796               1,597.49
23826               Jul 2        8953177572              1,468.03   23886      Jul 20    8057347683               1,986.49
23827               Jul 6        8055089923              1,756.49   23887      Jul 27    8055913859                 338.18
23828               Jul 3        9251515218              1,428.20   23888      Jul 20    8057037369               1,270.02
23829               Jul 2        8954005899              1,353.79   23889      Jul 17    9253902032                 511.78
23830               Jul 17       9254786613              1,614.96   23890      Jul 17    9252515869               1,504.44
23831               Jul 8        8651542464                126.23   23892*     Jul 21    8355203650                 726.73
23832               Jul 13       8056495210                 76.86   23893      Jul 20    8053943771                 578.10
23833               Jul 6        8054337457                110.00   23894      Jul 17    9253522196                 874.55
23834               Jul 6        8053842115                540.46   23895      Jul 21    8356135194                  68.50
23835               Jul 6        8053842114                 95.08   23896      Jul 24    9253657301                 453.09
23836               Jul 6        8053842113                144.46   23897      Jul 24    9253324653                 140.51
23837               Jul 6        8053842112                178.62   23898      Jul 17    9253099514                 955.69
23838               Jul 7        8356500471                 34.75   23899      Jul 29    8653589263                 401.45
23839               Jul 6        8053748289                138.46   23900      Jul 20    8055986072               1,582.74
23840               Jul 9        8950902781                 75.28   23901      Jul 17    9254797571               1,180.66
23841               Jul 6        8054338277                496.15   23902      Jul 17    9254797572                  36.77
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   871ACCOUNT
                                               PAYROLL     Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             102   of 135                1 523 2123 6878
                                                                                                                              Statement Period:
                                                                                                                                    Jul 1, 2020
                                                                                                                                        through
                                                                                                                                   Jul 31, 2020
                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                   ñðñññññðññðñððñðññññðñ
                                                                                   ñðñððððñððððñðñññññññð
                                                                                   ñððñññðñðññðñðñððððððñ
                                                                                   ññðñðññðððñððñðññðñññð
                                                                                   ññððññðññðððððððññðñðñ
                                                                                   ñðððñðððñððñðññññññððð
                                                                                   ñððñðñññðððññððññññðññ
                                                                                   ññðñðññðñðððññññññðððð
                                                                                   ññðððððððñðððññðñðññðñ
                                                                                   ñðððñðñððñðððððððññðñð
                                                                                   ñðñððððñðññðññññðñðððñ

                                                                                                                                    Page 6 of 7
                                                                                   ñðññðñðððñðñðññññðñððð
                                                                                   ñðððññðññðññððññññðñññ
                                                                                   ñððñññððððñððñðññððððð
                                                                                   ñðññððñðððññðñðñðñðñðñ
                                                                                   ñððññðñðñðððñðñðññðððð
                                                                                   ññðññðññððððñðññððððññ
                                                                                   ññññðñððññðñññññññðññð
                                                                                   ññññññðñðððññññññððððñ
                                                                                   ñññðñðððñðñððññððññðñð
                                                                                   ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                  Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date                         Ref Number                Amount
23903               Jul 29       8650356176              1,796.41   23971*     Jul 31                       9254770484                 412.87
23904               Jul 17       9254411928              1,620.51   23974*     Jul 31                       9254875375               1,682.82
23905               Jul 17       9254413519                460.04   23976*     Jul 31                       9253524358               1,930.98
23906               Jul 20       8053562158              2,511.38   23978*     Jul 31                       9253691491                 722.17
23907               Jul 20       8053562157                129.78   23979      Jul 31                       9253524247               1,084.76
23908               Jul 17       9254755872                823.42   23982*     Jul 31                       9253845833                 694.39
23909               Jul 28       8355499072                564.80   23983      Jul 31                       9253359230                 955.46
23910               Jul 27       8056533686              2,018.24   23984      Jul 31                       9254494110               3,493.92
23911               Jul 17       9254755766                797.65   23985      Jul 31                       9254494109                 150.46
23912               Jul 17       9254755765                104.14   23987*     Jul 31                       9254770469                 723.93
23913               Jul 20       8055257187                495.73   23990*     Jul 31                       9253367871               2,946.29
23914               Jul 22       8650594217                647.25   23991      Jul 31                       9254872018               1,095.86
23918*              Jul 17       9254840807              1,100.02   23992      Jul 31                       9254872017                  38.61
23919               Jul 20       8055558449              1,102.92   23995*     Jul 31                       9253681743               1,102.01
23920               Jul 24       9254570509                588.84   24010*     Jul 31                       9254494438               1,239.96
23921               Jul 20       8055924420                260.65   24011      Jul 31                       9253609054               1,439.60
23922               Jul 17       9254291434                405.93   24016*     Jul 31                       9253957430                 841.37
23923               Jul 17       9254755631                558.28   24019*     Jul 31                       9252911375               1,396.93
23924               Jul 21       8352405706                188.52   24020      Jul 31                       9253846189               1,359.96
23925               Jul 17       9253873358                777.93   24021      Jul 31                       9254770614               1,134.74
23926               Jul 17       9252801094                537.73   24022      Jul 31                       9254770613                  38.61
23927               Jul 17       9253099531                862.21   24025*     Jul 31                       9254193826               1,118.14
23928               Jul 21       8355781540                  1.93   24026      Jul 31                       9254195063                 434.86
23929               Jul 24       9252881616              1,491.63   24027      Jul 31                       9254522463                 767.10
23930               Jul 17       9254796398              1,226.48   24029*     Jul 31                       9254872314                 875.67
23932*              Jul 27       8051461664                684.39   24032*     Jul 31                       9254106302                 610.23
23933               Jul 17       9253722680              3,058.13   24038*     Jul 31                       9254594569               1,126.36
23934               Jul 17       9253722679                 77.22   24042*     Jul 31                       9253935720                 407.20
23935               Jul 27       8055915005                 77.63   24043      Jul 31                       9254521633                 577.49
23936               Jul 17       9254793931              1,025.98   24047*     Jul 31                       9254770871               1,242.43
23937               Jul 27       8053566146                 67.39   24050*     Jul 31                       9254875612                 947.42
23938               Jul 20       8052992281              1,310.83   24055*     Jul 31                       9252427340                 359.26
23939               Jul 20       8052992280                177.44   24058*     Jul 31                       9253783808               1,960.60
23940               Jul 17       9254290552                600.90   24059      Jul 31                       9254492503               1,614.95
23941               Jul 20       8050625526              1,172.84   24060      Jul 31                       9254492504               2,265.02
23942               Jul 20       8050625527                 77.22   100336*    Jul 10                       9254258890                 598.00
23943               Jul 20       8055986600              1,208.71   100382*    Jul 10                       9254258891                 110.00
23945*              Jul 20       8057011700              1,909.11   100401*    Jul 10                       9254258892                 111.00
23946               Jul 17       9254786614              1,614.96   100430*    Jul 7                        8356370650               8,532.08
23947               Jul 24       9250866414                  1.14   100450*    Jul 10                       9254258893                 105.00
23948               Jul 23       8951143968                129.23   100454*    Jul 24                       9254427794              15,526.95
23949               Jul 27       8055980174                 83.13   100456*    Jul 6                        8053102086                 267.60
23950               Jul 22       8653539278                110.00   100457     Jul 8                        8654396917                 881.57
23951               Jul 21       8354766673                540.46   100458     Jul 6                        8052906893                  33.16
23952               Jul 21       8354766674                 95.08   100459     Jul 3                        9250541645                 759.00
23953               Jul 21       8354766675                144.46   100460     Jul 6                        8052163347                 548.20
23954               Jul 21       8354766676                178.62   100462*    Jul 2                        8953548069                  80.38
23955               Jul 20       8054261577                138.46   100465*    Jul 21                       8352405113               1,819.71
23956               Jul 24       9250866415                 84.69   100468*    Jul 1                        8653482494                 708.62
23957               Jul 23       8951143967                  8.57   100469     Jul 1                        8653482493               2,152.07
23958               Jul 21       8355138984                496.15   100470     Jul 1                        8653482495               1,742.27
23959               Jul 21       8355138983                168.66   100472*    Jul 1                        8654366262                 153.88
23960               Jul 23       8953647717                 85.69   100474*    Jul 3                        9250779318                 438.67
23964*              Jul 31       9254872064                704.99   100475     Jul 1                        8654854683                  47.44
23965               Jul 31       9254872063                 12.87   100476     Jul 1                        8654854682                 226.10
23967*              Jul 31       9253845741                846.66   100478*    Jul 8                        8654233619                  24.32
23968               Jul 31       9253845740                 38.61   100479     Jul 8                        8654233620                 445.73
                                                 ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs            Doc   871ACCOUNT
                                                 PAYROLL     Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                           Main Number:
                                                 3933 S BROADWAY
                                                         Document        Page
                                                 SAINT LOUIS MO 63118-4601
                                                                               103   of 135                1 523 2123 6878
                                                                                                                      Statement Period:
                                                                                                                            Jul 1, 2020
                                                                                                                                through
                                                                                                                           Jul 31, 2020

                                                                                                                            Page 7 of 7

ANALYZED CHECKING                                                                                                   (CONTINUED)
U.S. Bank National Association                                                                        Account Number 1-523-2123-6878
Checks Presented Conventionally (continued)
Check               Date           Ref Number               Amount      Check          Date       Ref Number                     Amount
100480              Jul    1       8654696584                271.50     100501         Jul 1      8653524009                        2.10
100481              Jul    1       8654696585              1,257.22     100502         Jul 1      8653524006                    1,195.13
100482              Jul    6       8055310924                  7.56     100503         Jul 1      8653524007                    1,175.94
100483              Jul    6       8055310925              2,116.73     100505*        Jul 1      8654366399                      506.72
100485*             Jul    1       8654501019                848.27     100507*        Jul 2      8953191462                    1,097.05
100486              Jul    1       8654501044                848.26     100508         Jul 2      8953191463                      278.15
100487              Jul    1       8654501043                181.86     100509         Jul 9      8952579288                       50.32
100489*             Jul    1       8654444422                757.01     100510         Jul 27     8056125700                      800.12
100492*             Jul    2       8951329632                 10.71     100512*        Jul 13     8057546263                      554.41
100493              Jul    2       8951329631                348.15     100513         Jul 20     8054263196                    2,561.88
100494              Jul    2       8954105201                232.65     100515*        Jul 17     9253031945                      147.96
100495              Jul    2       8954105207                763.65     100516         Jul 21     8355761158                      986.87
100496              Jul    2       8954105206                668.82     100519*        Jul 20     8050625570                      830.50
100497              Jul    2       8954175634                  6.47     100520         Jul 17     9253238013                      409.12
100498              Jul    2       8954175633                433.74     100521         Jul 17     9253031946                       32.00
100499              Jul    7       8352714284                  8.28     100524*        Jul 24     9253284736                       46.00
100500              Jul    7       8352714282                280.26
    * Gap in check sequence                                             Conventional Checks Paid (603)          $         660,430.25-

Balance Summary
Date                           Ending Balance    Date                 Ending Balance     Date                  Ending Balance
Jul 1                             947,014.53     Jul 13                  210,870.53      Jul 22                   500,229.81
Jul 2                             606,302.05     Jul 14                  188,965.50      Jul 23                   430,842.12
Jul 3                             498,264.46     Jul 15                  969,356.41      Jul 24                   408,276.43
Jul 6                             444,951.71     Jul 16                  599,801.73      Jul 27                   227,344.73
Jul 7                             416,750.69     Jul 17                  553,551.90      Jul 28                   215,199.57
Jul 8                             399,110.36     Jul 20                  518,257.61      Jul 29                   299,066.31
Jul 9                             394,179.42     Jul 21                  507,464.83      Jul 31                   249,914.00
Jul 10                            228,176.57
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                           Document     Page 104 of 135                    1 523 2123 6886
                      Saint Paul, Minnesota 55101-0800                                                                                                       Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                                    Jul 1, 2020
                                                                                                                                                                       through
                                                                                                                                                                  Jul 31, 2020
                                                                                                               ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                               ñðñññññðññðñðññðñððñðñ
                                                                                                               ñðñððððñððððñðñññðñññð
                                                                                                               ñððñññðñðñññðððñññññðñ
                                                                                                               ññðñðññðððñððñððññððñð
                                                                                                               ññððññððññðððððñððñðññ
                                                                                                               ñðððñððññððñðññðððñððð
                                                                                                               ñððñðððððððññññññðððññ
                                                                                                               ññðñðññðñðððññññððñððð

                                                                                                                                                                   Page 1 of 9
                                                                                                               ññðððððððñððñððñðñññðñ
                                                                                                               ñðððñðñððñððñðñññðððñð
                                                                                                               ñðñððððñðññððñðððñðððñ
                                                                                                               ñðññðñðððññððñðñðððñðð
                                                                                                               ñðððññðññðññññññðððñññ
                                                                                                               ñððñññððñððððñððññðððð
                                                                                                               ñðññððñððñðññððññððñðñ
                                                                                                               ñððññðððññññððñðññðððð
                                                                                                               ññðññððñðñññððñðñññðññ
                                                                                                               ññññððñððññðððððñðñññð
                                                                                                               ññññññðñðððññðñññððñðñ
                                                                                                               ñññðññððñðñðñðñððññðñð
                                                                                                               ññññññññññññññññññññññ

                       ãÁÆÁÄÁãÆÆÄãÄãÆÆÆÁÄãÆÁÁÆÄÄãÄÁÆÄÆÆÆÆÆãÆÁÄÆããÁÄÁÁÁÆÄÆÆÁÄãÆÁÄÄãÄÄãÄÆÁ

                       000003806 02 SP    000638535554276 P
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       PETTY CASH ACCOUNT
                                                                                                          l                                              To Contact U.S. Bank
                       3933 S BROADWAY                                                                    Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                          Service:                                             1-866-329-7770


                                                                                                          U.S. Bank accepts Relay Calls
                                                                                                          Internet:                                               usbank.com




ANALYZED CHECKING                                                                                                                                             Member FDIC
U.S. Bank National Association                                                                                                              Account Number 1-523-2123-6886
Account Summary
                                        # Items
Beginning Balance on Jul 1                             $                 895,455.04
Customer Deposits                           4                             39,910.28
Other Deposits                              12                         1,786,407.15
Other Withdrawals                          163                         1,880,297.28-
Checks Paid                                156                           680,869.96-
        Ending Balance on Jul 31, 2020 $                                 160,605.23

Customer Deposits
Number              Date            Ref Number                               Amount           Number      Date                          Ref Number                  Amount
                    Jul 10          9254800021                             10,602.83                      Jul 24                        9254742146                15,524.91
                    Jul 16          8954706375                              4,791.77                      Jul 30                        8954320400                 8,990.77
                                                                                                   Total Customer Deposits                           $            39,910.28

Other Deposits
Date   Description of Transaction                                                                                   Ref Number                                      Amount
Jul 7 Wire Credit REF000136        CITY MIAMI      200707010763                                                                                      $            53,636.97
          ORG=ST ALEXIUS HOSPITAL     CORPORATIO 999 YAMATO R
Jul 10 Electronic Funds Transfer   From Account 152321236845                                                                                                     250,000.00
Jul 14 Wire Credit REF010453       JPMCHASE NYC       200714036640                                                                                                 4,930.00
          ORG=ST. ALEXIUS HOSPITAL    CORPORATION # 3933 S B
Jul 17 Wire Credit REF014875       BK AMER NYC       200717045748                                                                                                   8,384.19
          ORG=BANK OF AMERICA WIRE    TRANSFER OPERATIONS
Jul 17 Electronic Funds Transfer   From Account 152321236845                                                                                                     300,000.00
Jul 21 Electronic Funds Transfer   From Account 152321236852                                                                                                     200,000.00
Jul 24 Electronic Funds Transfer   From Account 152322524983                                                                                                       5,850.00
Jul 24 Wire Credit REF000846       FIRST NATL BANKERS 200724035192                                                                                                19,903.45
          ORG=IZARD COUNTY MEDICAL    CENTER LLC 200 EAST BR
Jul 24 Wire Credit REF000175       CITY MIAMI      200724012074                                                                                                   23,702.54
          ORG=ST ALEXIUS HOSPITAL     CORPORATIO 999 YAMATO R
Jul 24 Electronic Funds Transfer   From Account 152321236845                                                                                                     720,000.00
Jul 31 Electronic Funds Transfer   From Account 152321236852                                                                                                     100,000.00
Jul 31 Electronic Funds Transfer   From Account 152321236845                                                                                                     100,000.00
                                                                                                       Total Other Deposits                          $         1,786,407.15

Other Withdrawals
Date  Description of Transaction                                                                                    Ref Number                                      Amount
Jul 1 Electronic Withdrawal                                 To WASTE MANAGEMENT                                                                      $              106.17-
         REF=201820164328650N00                                9049038216INTERNET 043000099838136
Jul 1 Electronic Withdrawal                                 To WASTE MANAGEMENT                                                                                      106.50-
         REF=201820164332390N00                                9049038216INTERNET 043000099835630
Jul 1 Electronic Withdrawal                                 To WASTE MANAGEMENT                                                                                      106.50-
         REF=201820164332400N00                                9049038216INTERNET 043000099835638
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY871    Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      105   of 135                1 523 2123 6886
                                                                                                                   Statement Period:
                                                                                                                         Jul 1, 2020
                                                                                                                             through
                                                                                                                        Jul 31, 2020
                                                                            ñðñðñðñðñðñðñðñðñðñðñð
                                                                            ñðñññññðññðññðñðñððñðñ
                                                                            ñðñððððñððððñðñññññðñð
                                                                            ñððñññðñðñññðððñðððñðñ
                                                                            ññðñðññðððñððñððñðñðñð
                                                                            ññððññðñððððððððððññññ
                                                                            ñðððñððññððñðññðððñððð
                                                                            ñððñðððððððñññññðñððññ
                                                                            ññðñðññðñðððññññððñððð
                                                                            ññðððððððñððñðððññðñðñ
                                                                            ñðððñðñððñððñðñðððñññð
                                                                            ñðñððððñðññððððññðñððñ

                                                                                                                         Page 2 of 9
                                                                            ñðññðñðððñññðññððððððð
                                                                            ñðððññðññðñððñðððññðññ
                                                                            ñððñññðððñðñðññðñððððð
                                                                            ñðññððñððñððñððñññðñðñ
                                                                            ñððññððñððñññðððñññððð
                                                                            ññðññððñðññððððññðñðññ
                                                                            ñññññññññðñññðñððñðññð
                                                                            ñññññððñðððððððññððððñ
                                                                            ñññðñðñðñðñðñððððññðñð
                                                                            ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                 (CONTINUED)
U.S. Bank National Association                                                                       Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date  Description of Transaction                                                 Ref Number                                Amount
Jul 1 Electronic Withdrawal       To WASTE MANAGEMENT                                                                      121.85-
         REF=201820164328640N00      9049038216INTERNET 043000099838088
Jul 1 Wire Debit REF000628        MIDWEST BKCTR LEMA 200630304997                                                        1,300.00-
         BNF=RICHARD J. KARDELL,     JR.
Jul 1 Electronic Withdrawal       To WASTE MANAGEMENT                                                                    1,460.02-
         REF=201820164332380N00      9049038216INTERNET 043000099835484
Jul 1 Electronic Withdrawal       To WASTE MANAGEMENT                                                                    1,746.75-
         REF=201820164324710N00      9049038216INTERNET 043000099761354
Jul 1 Wire Debit REF005278        ZIONS BANCORP, NA 200701060180                                                         3,570.04-
         BNF=SYSCO DEBTOR IN         POSSESSION
Jul 1 Electronic Funds Transfer   To Account 152321236878                                                               26,674.99-
Jul 1 Wire Debit REF000620        MONTGOMERY BK SIKE 200630303074                                                       38,812.00-
         BNF=INTEGRATED FACILITY     SERVICES, INC. 1055 CAS
Jul 2 Wire Debit REF002660        THE CENTRAL TRUST 200702027871                                                           818.48-
         BNF=GFI DIGITAL DEBTOR      IN POSSESSION
Jul 2 Wire Debit REF002636        WELLS SF         200702027873                                                          1,434.49-
         BNF=STAPLES ADVANTAGE       DEBTOR IN POSSESSION
Jul 2 Wire Debit REF002663        THE CENTRAL TRUST 200702027876                                                         1,624.46-
         BNF=ROYAL PAPERS INC
Jul 2 Electronic Withdrawal       To PHILA INS CO                                                                        2,115.00-
         REF=201830156244590N00      2316092819INS IN 83447889
Jul 2 Wire Debit REF002639        MELLON PIT        200702027928                                                         2,617.01-
         BNF=SIEMENS HEALTHCARE      DIAGNOSTICS DEPT 121102
Jul 2 Wire Debit REF002635        PNC PHIL        200702027868                                                           7,473.91-
         BNF=FAULTLESS DEBTOR IN     POSSESSION
Jul 2 Wire Debit REF002634        BK AMER TX        200702027867                                                         8,667.05-
         BNF=FISHER SCIENTIFIC       COMPANY DEBTOR IN POSSESS
Jul 2 Wire Debit REF002635        COMMERCE KANSAS CI 200702027872                                                        9,569.33-
         BNF=ALBAN SCIENTIFIC,       INC DEBTOR IN POSSESSION
Jul 2 Wire Debit REF002635        WELLS SF         200702027875                                                         11,732.47-
         BNF=MCKESSON
         CORPORATION
Jul 2 Wire Debit REF002637        JPMORGAN CHASE BK 200702027866                                                        14,045.57-
         BNF=ARFC CHICAGO IL
Jul 2 Wire Debit REF002638        ROYAL BKS UCITY MO 200702027874                                                       15,000.00-
         BNF=SPECIALISTS IN          ANESTHESIA, PC
Jul 2 Wire Debit REF002634        BK WEST WALNUT CRE 200702027865                                                       17,347.63-
         BNF=AYA HEALTHCARE, INC.    DEBTOR IN POSSESSION
Jul 2 Wire Debit REF002659        THE CENTRAL TRUST 200702027870                                                        34,675.84-
         BNF=THE KINGS MIDWEST       DIVISION, LLC DEBTOR IN P
Jul 2 Wire Debit REF002658        PROSPERITY BANK EL 200702027869                                                       39,000.00-
         BNF=WESTERN HEALTHCARE      LLC DEBTOR IN POSSESSION
Jul 3 Electronic Withdrawal       To LabCorp                                                                                10.14-
         REF=201840180501840N00      12337573708003434407202007020416971
Jul 3 Electronic Withdrawal       To ARC RECEIVABLES                                                                     5,883.00-
         REF=201840177954290N00      1141934462OTHER RedCross
Jul 3 Electronic Withdrawal       To LabCorp                                                                            10,882.33-
         REF=201840180501850N00      12337573708003434407202007020416976
Jul 6 Wire Debit REF004007        JPMCHASE NYC        200706040011                                                       2,180.26-
         BNF=ABBOTT LABORATORIES,    INC.
Jul 7 Electronic Withdrawal       To Speedpay                                                                               24.14-
         REF=201880177443510N00      9212021104AmerenMO 5070204146
Jul 7 Electronic Withdrawal       To Speedpay                                                                               56.63-
         REF=201880177443550N00      9212021104AmerenMO 9970203144
Jul 7 Electronic Withdrawal       To WASTE MANAGEMENT                                                                      106.87-
         REF=201880175911870N00      9049038216INTERNET 043000098752534
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY871    Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      106   of 135                1 523 2123 6886
                                                                                                    Statement Period:
                                                                                                          Jul 1, 2020
                                                                                                              through
                                                                                                         Jul 31, 2020

                                                                                                          Page 3 of 9

ANALYZED CHECKING                                                                                  (CONTINUED)
U.S. Bank National Association                                                        Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                             Ref Number                    Amount
Jul 7 Electronic Withdrawal        To WASTE MANAGEMENT                                                      106.87-
          REF=201880175911880N00      9049038216INTERNET 043000098752638
Jul 7 Electronic Withdrawal        To WASTE MANAGEMENT                                                      107.03-
          REF=201880175921110N00      9049038216INTERNET 043000098758636
Jul 7 Electronic Withdrawal        To WASTE MANAGEMENT                                                      107.04-
          REF=201880175907040N00      9049038216INTERNET 043000098754646
Jul 7 Electronic Withdrawal        To WASTE MANAGEMENT                                                      119.48-
          REF=201880175916690N00      9049038216INTERNET 043000098756378
Jul 7 Electronic Withdrawal        To Speedpay                                                              221.57-
          REF=201880177443530N00      9212021104AmerenMO 5620000947
Jul 7 Electronic Withdrawal        To Speedpay                                                              236.31-
          REF=201880177443440N00      9212021104AmerenMO 2620000646
Jul 7 Electronic Withdrawal        To Speedpay                                                              366.51-
          REF=201880177443390N00      9212021104AmerenMO 1620000549
Jul 7 Electronic Withdrawal        To Speedpay                                                              390.24-
          REF=201880177443540N00      9212021104AmerenMO 6620000045
Jul 7 Electronic Withdrawal        To Speedpay                                                              488.75-
          REF=201880177443460N00      9212021104AmerenMO 3620000743
Jul 7 Wire Debit REF003333         ZIONS BANCORP, NA 200707033797                                         4,464.53-
          BNF=SYSCO DEBTOR IN         POSSESSION
Jul 8 Wire Debit REF004454         BK AMER NYC       200708044964                                         2,401.20-
          BNF=JOHNSON & JOHNSON       HEALTH CARE SYSTE
Jul 10 Wire Debit REF003855        THE CENTRAL TRUST 200710036169                                         1,113.86-
          BNF=ROYAL PAPERS INC
Jul 10 Wire Debit REF003588        WELLS SF        200710036164                                           1,267.03-
          BNF=STAPLES ADVANTAGE       DEBTOR IN POSSESSION
Jul 10 Wire Debit REF003589        HSBC BANK USA BUFF 200710036163                                        1,908.43-
          BNF=WERFEN USA DEBTOR IN    POSSESSION
Jul 10 Wire Debit REF003586        CENTENNIAL BANK CO 200710036153                                        2,565.00-
          BNF=BROSSETT CORP 8524      NAVARRE PARKWAY
Jul 10 Wire Debit REF003892        NORTHERN CHGO        200710039047                                      3,028.11-
          BNF=ABBOTT DIAGNOSTICS
Jul 10 Wire Debit REF003591        MELLON PIT       200710036166                                          3,469.00-
          BNF=SIEMENS HEALTHCARE      DIAGNOSTICS DEPT 121102
Jul 10 Wire Debit REF003588        BK AMER TX       200710036160                                          3,658.42-
          BNF=MATHESON TRI-GAS        DEBTOR IN POSSESSION
Jul 10 Wire Debit REF003587        ZIONS BANCORP, NA 200710036161                                         4,400.17-
          BNF=SYSCO DEBTOR IN         POSSESSION
Jul 10 Wire Debit REF003589        PNC PHIL       200710036155                                            5,011.30-
          BNF=FAULTLESS DEBTOR IN     POSSESSION
Jul 10 Wire Debit REF680519        SCBLUS33XXXX       200710036170                                        7,500.00-
          BNF=ASTREA SOLUTIONS        DEBTOR IN POSSESSION
Jul 10 Wire Debit REF003590        JPMCHASE NYC       200710036167                                        7,511.53-
          BNF=AIRGAS
Jul 10 Wire Debit REF003589        COMMERCE KANSAS CI 200710036159                                       10,069.00-
          BNF=ALBAN SCIENTIFIC,       INC DEBTOR IN POSSESSION
Jul 10 Wire Debit REF003587        CITIBANK OF NEW YO 200710036154                                       13,357.75-
          BNF=ORTHO-CLINICAL          DIAGNOSTICS DEBTOR IN POSSES
Jul 10 Wire Debit REF003590        JP MORGAN CHASE BA 200710036162                                       14,250.00-
          BNF=THE TALBOT GROUP,       LLC DEBTOR IN POSSESSION
Jul 10 Wire Debit REF003588        JPMORGAN CHASE BK 200710036152                                        15,436.51-
          BNF=ARFC CHICAGO IL
Jul 10 Wire Debit REF003588        BK WEST WALNUT CRE 200710036151                                       16,514.38-
          BNF=AYA HEALTHCARE, INC.    DEBTOR IN POSSESSION
Jul 10 Wire Debit REF003591        ROYAL BKS UCITY MO 200710036168                                       21,362.00-
          BNF=SPECIALISTS IN          ANESTHESIA, PC
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY871    Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      107   of 135                1 523 2123 6886
                                                                                                                        Statement Period:
                                                                                                                              Jul 1, 2020
                                                                                                                                  through
                                                                                                                             Jul 31, 2020
                                                                                 ñðñðñðñðñðñðñðñðñðñðñð
                                                                                 ñðñññññðññðññññðñððñðñ
                                                                                 ñðñððððñððððñðñññðððñð
                                                                                 ñððñññðñðñññðððððñðððñ
                                                                                 ññðñðññðððñððñððððñññð
                                                                                 ññððññðñðñðððððñððñðññ
                                                                                 ñðððñððññððñðññðññððñð
                                                                                 ñððñðððððððñññññðñððññ
                                                                                 ññðñðññðñðððñññðñððððð
                                                                                 ññðððððððñððñðññðððñðñ
                                                                                 ñðððñðñððñððññññññðññð
                                                                                 ñðñððððñðññðññññññññðñ

                                                                                                                              Page 4 of 9
                                                                                 ñðññðñðððññðññññññññðð
                                                                                 ñðððññðññððñññððððñðññ
                                                                                 ñððñññððññððñññðññññðð
                                                                                 ñðññððñððððññððññððñðñ
                                                                                 ñððññðñññðññññðñðððððð
                                                                                 ññðññðððððññðñññððððññ
                                                                                 ññññññðñðððñðñðñðñðññð
                                                                                 ññññðñññðððððññññññððñ
                                                                                 ñññðñññðñðñððððððññðñð
                                                                                 ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                      (CONTINUED)
U.S. Bank National Association                                                                            Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                                     Ref Number                                Amount
Jul 10 Wire Debit REF003721             BK AMER NYC     200710037538                                                         24,621.91-
          BNF=MEDTRONIC
Jul 10 Wire Debit REF003798             WELLS SF      200710038228                                                           24,800.98-
          BNF=MCKESSON
          CORPORATION
Jul 10 Wire Debit REF003843             THE CENTRAL TRUST 200710036158                                                       34,675.84-
          BNF=THE KINGS MIDWEST            DIVISION, LLC DEBTOR IN P
Jul 10 Wire Debit REF003841             PROSPERITY BANK EL 200710036156                                                      39,000.00-
          BNF=WESTERN HEALTHCARE           LLC DEBTOR IN POSSESSION
Jul 10 Wire Debit REF003667             HANCOCK WHITNEY BA 200710037025                                                      72,866.25-
          BNF=INTERNATIONAL                SURETIES, LTD 701 POYDRAS STR
Jul 13 Wire Debit REF001334             BK AMER TX        200713015315                                                        5,998.82-
          BNF=FISHER SCIENTIFIC            COMPANY DEBTOR IN POSSESS
Jul 13 Electronic Funds Transfer        To Account 152322420141                                                              17,647.62-
Jul 13 Wire Debit REF001174             CITIBANK, N.A. O F 200713014052                                                      29,402.13-
          BNF=ALLIED BENEFIT- ATF2         CHICAGO IL
Jul 14 Deposited Item Returned                                                         1000100638                                50.00-
Jul 14 Electronic Withdrawal            To Speedpay                                                                              72.95-
          REF=201950161040520N00            9212021104AmerenMO 0070204141
Jul 14 Electronic Withdrawal            To WASTE MANAGEMENT                                                                     106.50-
          REF=201950159473750N00            9049038216INTERNET 043000098554316
Jul 14 Electronic Withdrawal            To CULLIGAN MO                                                                          140.87-
          REF=201960080797840N00            21419014616369312268
Jul 14 Electronic Withdrawal            To IRON MOUNTAIN                                                                        722.61-
          REF=201950133359770N00            9162510801BT0713 000000112199749
Jul 14 Electronic Withdrawal            To WASTE MANAGEMENT                                                                   1,509.91-
          REF=201950159473760N00            9049038216INTERNET 043000098554348
Jul 14 Wire Debit REF003463             JPMCHASE NYC       200714034190                                                       4,980.00-
          BNF=ABCO FIRE LLC 4545            W. 160TH STREET
Jul 14 Analysis Service Charge                                                        1400000000                              6,456.82-
Jul 14 Electronic Withdrawal            To Speedpay                                                                          50,983.45-
          REF=201950161040510N00           9212021104AmerenMO 9020000848
Jul 15 Electronic Withdrawal            To SPIRE                                                                                 22.61-
          REF=201970087875070N00           0430368139FIRSTECH FTWEB31170218
Jul 15 Electronic Withdrawal            To SPIRE                                                                                 33.22-
          REF=201970087875060N00           0430368139FIRSTECH FTWEB31170196
Jul 15 Electronic Withdrawal            To SPIRE                                                                                 50.40-
          REF=201970087875050N00           0430368139FIRSTECH FTWEB31170193
Jul 15 Electronic Withdrawal            To SPIRE                                                                                 62.79-
          REF=201970087875130N00           0430368139FIRSTECH FTWEB31170392
Jul 15 Electronic Withdrawal            To SPIRE                                                                                 66.49-
          REF=201970087875330N00           0430368139FIRSTECH FTWEB31171123
Jul 15 Electronic Withdrawal            To SPIRE                                                                                 69.54-
          REF=201970087874020N00           0430368139FIRSTECH FTWEB31170505
Jul 15 Wire Debit REF002607             HSBC BANK USA BUFF 200715031833                                                         513.45-
          BNF=NI SATELLITE INC.            4950 W. PROSPECT RD.
Jul 15 Wire Debit REF004114             ZIONS BANCORP, NA 200715050507                                                        4,542.27-
          BNF=SYSCO DEBTOR IN              POSSESSION
Jul 15 Wire Debit REF002750             PNC BANK NA OF CLE 200715033869                                                       4,980.00-
          BNF=ABCO FIRE LLC 4545           W. 160TH STREET
Jul 15 Electronic Withdrawal            To SPIRE                                                                             11,123.95-
          REF=201970087875140N00           0430368139FIRSTECH FTWEB31170394
Jul 17 Wire Debit REF004514             SUNTRUST ATL      200717043940                                                        1,077.03-
          BNF=IMMUCOR, INC DEBTOR          IN POSSESSION
Jul 17 Wire Debit REF004525             WELLS SF       200717043939                                                           1,191.39-
          BNF=STAPLES ADVANTAGE            DEBTOR IN POSSESSION
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY871    Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      108   of 135                1 523 2123 6886
                                                                                                    Statement Period:
                                                                                                          Jul 1, 2020
                                                                                                              through
                                                                                                         Jul 31, 2020

                                                                                                          Page 5 of 9

ANALYZED CHECKING                                                                                  (CONTINUED)
U.S. Bank National Association                                                        Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                             Ref Number                    Amount
Jul 17 Wire Debit REF004580        WELLS SF         200717043937                                          1,382.42-
          BNF=TELEFLEX FUNDING,       LLC DEBTOR IN POSSESSION
Jul 17 Wire Debit REF004524        PNC PHIL        200717043930                                           2,685.05-
          BNF=FAULTLESS DEBTOR IN     POSSESSION
Jul 17 Wire Debit REF004559        ZIONS BANCORP, NA 200717043935                                         2,708.97-
          BNF=SYSCO DEBTOR IN         POSSESSION
Jul 17 Wire Debit REF004512        BK AMER TX        200717043927                                         2,824.66-
          BNF=FISHER SCIENTIFIC       COMPANY DEBTOR IN POSSESS
Jul 17 Wire Debit REF004547        THE CENTRAL TRUST 200717043933                                         3,890.80-
          BNF=GFI DIGITAL DEBTOR      IN POSSESSION
Jul 17 Wire Debit REF004558        NORTHERN CHGO         200717043926                                     3,999.00-
          BNF=CDW GOVERNMENT
Jul 17 Wire Debit REF004523        FCB BANKS COLLINSV 200717043928                                        4,583.00-
          BNF=ELECTROMEK              DIAGNOSTICS SYSTEMS
Jul 17 Wire Debit REF004650        JPMCHASE NYC        200717045112                                       5,030.00-
          BNF=ABBOTT LABORATORIES,    INC.
Jul 17 Wire Debit REF004579        COMMERCE KANSAS CI 200717043934                                        5,214.51-
          BNF=ALBAN SCIENTIFIC,       INC DEBTOR IN POSSESSION
Jul 17 Wire Debit REF004581        BK AMER NYC        200717043941                                        8,429.19-
          BNF=JOHNSON & JOHNSON       HEALTH CARE SYS DEBTOR IN
Jul 17 Wire Debit REF004680        BK AMER NYC        200717045367                                       13,103.90-
          BNF=JOHNSON & JOHNSON       HEALTH CARE SYSTE
Jul 17 Wire Debit REF004572        JPMORGAN CHASE BK 200717044422                                        14,455.59-
          BNF=ARFC CHICAGO IL
Jul 17 Wire Debit REF004578        JPMORGAN CHASE BK 200717043925                                        14,455.59-
          BNF=ARFC CHICAGO IL
Jul 17 Wire Debit REF004560        CITIBANK OF NEW YO 200717043938                                       15,240.50-
          BNF=THYSSENKRUPP            ELEVATOR 3100 INTERSTATE N. CI
Jul 17 Wire Debit REF004690        WELLS SF         200717044921                                         17,655.00-
          BNF=MCKESSON
          CORPORATION
Jul 17 Wire Debit REF004513        CITIBANK OF NEW YO 200717043929                                       24,483.00-
          BNF=ORTHO-CLINICAL          DIAGNOSTICS DEBTOR IN POSSES
Jul 17 Wire Debit REF004639        ROYAL BKS UCITY MO 200717044423                                       25,000.00-
          BNF=SPECIALISTS IN          ANESTHESIA, PC
Jul 17 Wire Debit REF004522        BK WEST WALNUT CRE 200717043923                                       34,202.50-
          BNF=AYA HEALTHCARE, INC.    DEBTOR IN POSSESSION
Jul 17 Wire Debit REF004637        THE CENTRAL TRUST 200717043932                                        34,675.84-
          BNF=THE KINGS MIDWEST       DIVISION, LLC DEBTOR IN P
Jul 17 Wire Debit REF004789        CITIBANK, N.A. O F 200717045654                                       34,763.72-
          BNF=ALLIED BENEFIT- ATF2    CHICAGO IL
Jul 17 Wire Debit REF004546        PROSPERITY BANK EL 200717043931                                       39,000.00-
          BNF=WESTERN HEALTHCARE      LLC DEBTOR IN POSSESSION
Jul 21 Wire Debit REF003139        BK AMER NYC        200721030155                                        1,105.68-
          BNF=MEDTRONIC
Jul 21 Wire Debit REF002497        BK AMER NYC        200721024672                                        8,429.19-
          BNF=JOHNSON & JOHNSON       HEALTH CARE SYSTE
Jul 21 Wire Debit REF003119        CITIBANK OF NEW YO 200721029664                                        9,259.95-
          BNF=THYSSENKRUPP            ELEVATOR 3100 INTERSTATE N. CI
Jul 21 Wire Debit REF002410        JPMCHASE NYC        200721023642                                      20,581.60-
          BNF=J2 MEDICAL SUPPLY CA
Jul 21 Wire Debit REF002834        BK AMER NYC        200721027340                                       39,567.00-
          BNF=HUB INTERNATIONAL       MIDWEST LIMITED
Jul 21 Wire Debit REF002719        MONTGOMERY BK SIKE 200721026248                                      121,052.88-
          BNF=INTEGRATED FACILITY     SERVICES, INC. 1055 CAS
Jul 22 Wire Debit REF004142        ZIONS BANCORP, NA 200722041809                                         5,337.21-
          BNF=SYSCO DEBTOR IN         POSSESSION
                                        ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs   Doc
                                        PETTY871    Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                               CASH ACCOUNT                                       Main Number:
                                        3933 S BROADWAY
                                                Document        Page
                                        SAINT LOUIS MO 63118-4601
                                                                      109   of 135                1 523 2123 6886
                                                                                                                    Statement Period:
                                                                                                                          Jul 1, 2020
                                                                                                                              through
                                                                                                                         Jul 31, 2020
                                                                             ñðñðñðñðñðñðñðñðñðñðñð
                                                                             ñðñññññðññððððñðñðññðñ
                                                                             ñðñððððñððððñðñññðñðñð
                                                                             ñððñññðñðñññðððñññññðñ
                                                                             ññðñðññðððñððñðñðñðññð
                                                                             ññððññðññðððððððñðññðñ
                                                                             ñðððñððññððñðññðððñððð
                                                                             ñððñðððððððññññññðððññ
                                                                             ññðñðññðñðððñññðððñððð
                                                                             ññðððððððñððñðññðððñðñ
                                                                             ñðððñðñððñððñððñðññðñð
                                                                             ñðñððððñðññðñðñðñðññðñ

                                                                                                                          Page 6 of 9
                                                                             ñðññðñðððñðñññðñðñññðð
                                                                             ñðððññðññðññððððððððññ
                                                                             ñððñññððññññðñðñðññððð
                                                                             ñðññððñðñðññðñððððññðñ
                                                                             ñððññððððñðñðñðññððððð
                                                                             ññðññððñðññðñðððñðððññ
                                                                             ññññññññññðñññððññððñð
                                                                             ññññññðñððððñññññðññðñ
                                                                             ñññðñññðñðñðññððñðñðñð
                                                                             ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                        Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                                 Ref Number                                Amount
Jul 22 Wire Debit REF004392             COMML MARYLAND HTS 200722044061                                                  19,050.60-
          BNF=JOHN BEAL, INC. 1281        PRICHARD FARM RD
Jul 24 Wire Debit REF003313             NORTHERN CHGO    200724032382                                                       251.44-
          BNF=CDW GOVERNMENT
Jul 24 Wire Debit REF003363             THE CENTRAL TRUST 200724032393                                                    2,171.16-
          BNF=ROYAL PAPERS INC
Jul 24 Wire Debit REF003314             ZIONS BANCORP, NA 200724032389                                                    2,294.46-
          BNF=SYSCO DEBTOR IN              POSSESSION
Jul 24 Wire Debit REF003299             CENTENNIAL BANK CO 200724032380                                                   3,220.00-
          BNF=BROSSETT CORP 8524           NAVARRE PARKWAY
Jul 24 Wire Debit REF003490             BK AMER NYC     200724034083                                                      3,250.98-
          BNF=JOHNSON & JOHNSON            HEALTH CARE SYSTE
Jul 24 Wire Debit REF003406             JPMCHASE NYC     200724033326                                                     4,788.00-
          BNF=J2 MEDICAL SUPPLY CA
Jul 24 Wire Debit INTERNAL              US BANK         200724018909                                                      6,093.31-
          BNF=CORPORATE CARD               PAYMENT PROCESSING ATTN BOB
Jul 24 Wire Debit REF003301             BK AMER TX        200724032383                                                    6,281.35-
          BNF=FISHER SCIENTIFIC            COMPANY DEBTOR IN POSSESS
Jul 24 Wire Debit REF003300             COMMERCE KANSAS CI 200724032388                                                   9,157.98-
          BNF=ALBAN SCIENTIFIC,            INC DEBTOR IN POSSESSION
Jul 24 Wire Debit REF003293             BK WEST WALNUT CRE 200724032379                                                  19,505.63-
          BNF=AYA HEALTHCARE, INC.         DEBTOR IN POSSESSION
Jul 24 Wire Debit REF003295             ROYAL BKS UCITY MO 200724032392                                                  25,000.00-
          BNF=SPECIALISTS IN               ANESTHESIA, PC
Jul 24 Wire Debit REF003302             CITIBANK OF NEW YO 200724032391                                                  28,573.40-
          BNF=THYSSENKRUPP                 ELEVATOR 3100 INTERSTATE N. CI
Jul 24 Wire Debit REF003351             CITIBANK, N.A. O F 200724032856                                                  32,315.93-
          BNF=ALLIED BENEFIT- ATF2         CHICAGO IL
Jul 24 Wire Debit REF003364             THE CENTRAL TRUST 200724032387                                                   34,675.84-
          BNF=THE KINGS MIDWEST            DIVISION, LLC DEBTOR IN P
Jul 24 Wire Debit REF003355             PROSPERITY BANK EL 200724032384                                                  39,000.00-
          BNF=WESTERN HEALTHCARE           LLC DEBTOR IN POSSESSION
Jul 27 Electronic Withdrawal            To WASTE MANAGEMENT                                                                 103.49-
          REF=202090019332380N00           9049038216INTERNET 043000095039004
Jul 27 Electronic Withdrawal            To Speedpay                                                                         225.77-
          REF=202090020265990N00           9212021104AmerenMO 3026704145
Jul 27 Electronic Withdrawal            To REPUBLICSERVICES                                                                 999.51-
          REF=202090016016480N00           7860843596RSIBILLPAY303463501241
Jul 27 Electronic Withdrawal            To QUARTERLY FEE                                                                  1,300.00-
          REF=202090017830780N00           1501000502PAYMENT 0000
Jul 27 Electronic Withdrawal            To ARC RECEIVABLES                                                                1,734.00-
          REF=202090018806190N00           1141934462OTHER RedCross
Jul 27 Electronic Withdrawal            To QUARTERLY FEE                                                                  5,525.00-
          REF=202090017830770N00           1501000502PAYMENT 0000
Jul 27 Electronic Withdrawal            To MCKESSON MED SUR                                                               7,707.03-
          REF=202090037190000N00           1942640465MMS ACH 000000001396292
Jul 27 Electronic Withdrawal            To QUARTERLY FEE                                                                 19,253.45-
          REF=202090017830750N00           1501000502PAYMENT 0000
Jul 27 Electronic Withdrawal            To Speedpay                                                                      21,905.16-
          REF=202090020266010N00           9212021104AmerenMO 1421000846
Jul 27 Electronic Withdrawal            To QUARTERLY FEE                                                                120,421.61-
          REF=202090017830760N00           1501000502PAYMENT 0000
Jul 28 Electronic Withdrawal            To CYRACOM, LLC                                                                      10.00-
          REF=202090141023840N00           2337805801CYRACOM, LN03127393767365
Jul 28 Electronic Withdrawal            To SYSCO ST LOUIS                                                                   301.85-
          REF=202090118510110N00           1743065202VENDOR PAYCust #616476
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc
                                               PETTY871    Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                      CASH ACCOUNT                                       Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             110   of 135                1 523 2123 6886
                                                                                                               Statement Period:
                                                                                                                     Jul 1, 2020
                                                                                                                         through
                                                                                                                    Jul 31, 2020

                                                                                                                     Page 7 of 9

ANALYZED CHECKING                                                                                             (CONTINUED)
U.S. Bank National Association                                                                   Account Number 1-523-2123-6886
Other Withdrawals (continued)
Date   Description of Transaction                                                       Ref Number                     Amount
Jul 28 Electronic Withdrawal                   To IRON MOUNTAIN                                                        772.61-
          REF=202090117595270N00                   9162510801BT0727 000000113100507
Jul 28 Electronic Withdrawal                   To PHILA INS CO                                                       2,115.00-
          REF=202090121998540N00                   2316092819INS IN 83447889
Jul 29 Wire Debit REF003474                    ZIONS BANCORP, NA 200729035115                                        4,218.28-
          BNF=SYSCO DEBTOR IN                      POSSESSION
Jul 29 Wire Debit REF004457                    MIDWEST BKCTR LEMA 200729045488                                       4,500.00-
          BNF=RICHARD J. KARDELL,                  JR.
Jul 30 Wire Debit REF                          MELLON PIT        200730752650                                        8,347.03-
          BNF=BAYER U.S. LLC ONE                   BAYER DRIVE
Jul 31 Wire Debit REF006608                    ZIONS BANCORP, NA 200731179129                                        3,222.38-
          BNF=SYSCO DEBTOR IN                      POSSESSION
Jul 31 Wire Debit REF006651                    WELLS SF         200731179133                                         3,774.20-
          BNF=STAPLES ADVANTAGE                    DEBTOR IN POSSESSION
Jul 31 Wire Debit REF006748                    THE CENTRAL TRUST 200731179124                                        5,988.58-
          BNF=GFI DIGITAL DEBTOR                   IN POSSESSION
Jul 31 Wire Debit REF006669                    THE CENTRAL TRUST 200731179118                                        6,051.20-
          BNF=GIBBS TECHNOLOGY                     LEASING DEBTOR IN POSSESSI
Jul 31 Wire Debit REF006648                    PNC PHIL        200731179121                                          7,280.57-
          BNF=FAULTLESS DEBTOR IN                  POSSESSION
Jul 31 Wire Debit REF006649                    JPMORGAN CHASE BK 200731179116                                        7,816.55-
          BNF=ARFC CHICAGO IL
Jul 31 Wire Debit REF006637                    COMMERCE KANSAS CI 200731179127                                       7,898.89-
          BNF=ALBAN SCIENTIFIC,                   INC DEBTOR IN POSSESSION
Jul 31 Wire Debit REF006630                    BK AMER TX      200731179489                                          8,220.29-
          BNF=FISHER SCIENTIFIC                   COMPANY DEBTOR IN POSSESS
Jul 31 Wire Debit REF006765                    JPMCHASE NYC      200731180491                                       12,380.00-
          BNF=J2 MEDICAL SUPPLY
Jul 31 Wire Debit REF006605                    BK WEST WALNUT CRE 200731179114                                      19,509.38-
          BNF=AYA HEALTHCARE, INC.                DEBTOR IN POSSESSION
Jul 31 Wire Debit REF006806                    CITIBANK, N.A. O F 200731181269                                      23,250.48-
          BNF=ALLIED BENEFIT- ATF2                CHICAGO IL
Jul 31 Wire Debit REF007023                    MELLON PIT       200731184367                                        24,246.89-
          BNF=STANLEY BLACK &                     DECKER INC.
Jul 31 Wire Debit REF006639                    ROYAL BKS UCITY MO 200731179136                                      25,000.00-
          BNF=SPECIALISTS IN                      ANESTHESIA, PC
Jul 31 Wire Debit REF006774                    PROSPERITY BANK EL 200731179122                                      39,000.00-
          BNF=WESTERN HEALTHCARE                  LLC DEBTOR IN POSSESSION
                                                                           Total Other Withdrawals        $      1,880,297.28-

Checks Presented Conventionally
Check               Date         Ref Number               Amount    Check        Date        Ref Number                Amount
201322              Jul 1        8653432166                670.00   201588       Jul 8       8655181877              19,322.27
201528*             Jul 3        9250862068                 34.46   201589       Jul 6       8055697356               2,034.42
201533*             Jul 13       8054635857              2,500.00   201590       Jul 6       8053457836                  61.37
201547*             Jul 10       9254424201              6,000.00   201591       Jul 6       8054851953                  52.80
201576*             Jul 8        8654156255              7,820.00   201592       Jul 6       8053458942               7,258.98
201577              Jul 8        8654156256              7,820.00   201593       Jul 6       8054803888                 919.57
201580*             Jul 7        8351221603                999.17   201594       Jul 9       8951250860                 226.67
201581              Jul 7        8355875428              2,016.77   201595       Jul 7       8353907608               1,714.76
201582              Jul 7        8355883186              1,810.74   201596       Jul 13      8053280285              18,532.21
201583              Jul 7        8351927277                451.28   201597       Jul 7       8355305330                 408.78
201584              Jul 6        8054868538                351.07   201598       Jul 8       8653880365                 975.00
201585              Jul 6        8052864923              5,313.99   201600*      Jul 8       8652915382                  77.18
201586              Jul 7        8356068130              9,895.58   201601       Jul 6       8052501831                  23.07
201587              Jul 7        8354297061                344.86   201602       Jul 7       8354227543               1,250.00
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc
                                               PETTY871    Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                      CASH ACCOUNT                                       Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             111   of 135                1 523 2123 6886
                                                                                                                              Statement Period:
                                                                                                                                    Jul 1, 2020
                                                                                                                                        through
                                                                                                                                   Jul 31, 2020
                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                   ñðñññññðññðððññðñðññðñ
                                                                                   ñðñððððñððððñðñññððññð
                                                                                   ñððñññðñðññññðññññðððñ
                                                                                   ññðñðññðððñððñðððññññð
                                                                                   ññððññðñññðððððññðñððñ
                                                                                   ñðððñððññððñðññðððññðð
                                                                                   ñððñðððððððñññññðññðññ
                                                                                   ññðñðññðñðððññññññðððð
                                                                                   ññðððððððñððñððððñññðñ
                                                                                   ñðððñðñððñðððñññððñðñð
                                                                                   ñðñððððñðññðñðññññðððñ

                                                                                                                                    Page 8 of 9
                                                                                   ñðññðñðððñðñðñðñðñðñðð
                                                                                   ñðððññðññððñððñðððñðññ
                                                                                   ñððñññðððððññðññññðññð
                                                                                   ñðññððñððñððñðñññðññðñ
                                                                                   ñððññðñññðñðððñðñðñððð
                                                                                   ññðññðñðññðññññññðñðññ
                                                                                   ññññññññððððñððñññðññð
                                                                                   ññññññðñðððððððñññññðñ
                                                                                   ñññðññððñðñðððñðñðñðñð
                                                                                   ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                  Account Number 1-523-2123-6886
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount    Check      Date                         Ref Number                Amount
201604*             Jul 1        8654027186              3,000.00   201733     Jul 20                       8055700038                 200.23
201617*             Jul 10       9252547503                179.41   201734     Jul 24                       9252738263                 628.21
201618              Jul 13       8054816856              2,479.64   201735     Jul 14                       8352662166               4,322.63
201619              Jul 10       9250884571              3,250.79   201736     Jul 20                       8053733846                 398.59
201620              Jul 13       8056052013                518.43   201737     Jul 20                       8054259432               1,900.00
201621              Jul 13       8056858621              1,012.51   201738     Jul 15                       8654020430               2,715.00
201622              Jul 13       8056858622             27,830.68   201740*    Jul 20                       8053266832                 663.80
201623              Jul 9        8953523671                 55.00   201741     Jul 29                       8654057200               1,106.48
201624              Jul 13       8053541574              1,246.85   201743*    Jul 20                       8055831100                 777.80
201625              Jul 10       9254514105                998.54   201757*    Jul 22                       8654089138                 260.03
201626              Jul 13       8054642036                368.00   201761*    Jul 21                       8354599116               7,000.00
201627              Jul 13       8053280490                845.25   201762     Jul 24                       9254103331               6,000.00
201628              Jul 13       8054504225              2,037.93   201785*    Jul 28                       8354266153               5,000.00
201629              Jul 14       8355808213                  3.06   201787*    Jul 28                       8355229852                  85.00
201630              Jul 10       9252900633             19,805.37   201789*    Jul 31                       9253845674                 521.23
201631              Jul 10       9252915389              1,133.99   201790     Jul 23                       8954048415                  13.65
201632              Jul 14       8356556070             13,092.06   201791     Jul 27                       8053910152               1,039.44
201633              Jul 31       9252636674                 13.93   201792     Jul 22                       8653957644                 142.84
201634              Jul 10       9251272799             29,061.02   201795*    Jul 27                       8055414562               1,279.60
201635              Jul 10       9252608855              1,964.50   201796     Jul 31                       9251367233                 498.71
201636              Jul 13       8056061712                 83.75   201797     Jul 28                       8355654075                 692.86
201637              Jul 13       8055686602                385.91   201798     Jul 27                       8055853949                 199.60
201638              Jul 10       9252650411                568.51   201799     Jul 21                       8355776236               1,271.40
201639              Jul 10       9254561411                625.53   201800     Jul 21                       8356354534                 181.30
201640              Jul 7        8355845112              3,032.44   201801     Jul 24                       9252472299                 361.12
201641              Jul 14       8355531012                975.00   201802     Jul 24                       9253501448                 115.00
201642              Jul 13       8050041333             11,232.00   201803     Jul 27                       8057039367                 156.00
201643              Jul 10       9253612307                113.95   201804     Jul 21                       8354930133                  72.68
201644              Jul 13       8053519572              7,851.12   201806*    Jul 28                       8355311926               1,350.51
201646*             Jul 8        8654156259              3,632.00   201807     Jul 27                       8052217103              10,748.54
201648*             Jul 13       8056100956                145.13   201808     Jul 27                       8055605152                 353.21
201649              Jul 13       8054037848              2,697.24   201809     Jul 28                       8355784787               1,068.89
201650              Jul 7        8355422059              2,550.00   201810     Jul 28                       8355784788                 607.60
201671*             Jul 8        8654156257              9,120.00   201811     Jul 27                       8054152420                  11.06
201672              Jul 10       9254424202             19,100.00   201813*    Jul 28                       8354271250                 500.00
201709*             Jul 22       8650852888              1,095.00   201814     Jul 23                       8951857823               7,999.00
201710              Jul 21       8354646112                621.69   201815     Jul 27                       8053981280               1,021.84
201711              Jul 20       8056593602                195.00   201816     Jul 27                       8051041268               1,000.00
201712              Jul 20       8053732709              1,061.76   201819*    Jul 27                       8055595223                  59.43
201713              Jul 20       8055148930                689.49   201820     Jul 31                       9252859816                 697.56
201715*             Jul 20       8056258385             37,123.60   201822*    Jul 28                       8354514873               1,250.00
201717*             Jul 21       8356593728                264.08   201823     Jul 27                       8053907185               1,250.00
201718              Jul 22       8652561433              1,192.02   201824     Jul 28                       8354736565                 738.60
201719              Jul 21       8355562654              1,239.22   201826*    Jul 30                       8952358350                 567.74
201720              Jul 21       8350770748                 10.00   201827     Jul 27                       8053605770                  23.39
201721              Jul 24       8954522781             10,460.29   201828     Jul 27                       8052830235               2,325.60
201722              Jul 20       8055152303              1,340.01   201829     Jul 31                       9254734859                 180.00
201723              Jul 20       8053574132              2,724.56   201831*    Jul 21                       8355977711                 423.20
201724              Jul 20       8053266833              4,431.18   201834*    Jul 29                       8652729469                 369.17
201725              Jul 20       8054392171                935.00   201835     Jul 28                       8355316599                  28.84
201726              Jul 21       8356060520              1,335.74   201836     Jul 27                       8054146437                 500.00
201727              Jul 20       8053603614              9,307.38   201837     Jul 24                       9253820439                 162.35
201728              Jul 23       8952833198                 24.00   201838     Jul 22                       8654157531                 500.00
201729              Jul 20       8053881074              1,156.03   201839     Jul 30                       8953943789              10,797.50
201730              Jul 13       8056671320              1,379.40   201840     Jul 27                       8055589944             141,531.00
201731              Jul 21       8355158876              7,778.00   201841     Jul 31                       9253523991               2,445.00
201732              Jul 24       9252738264              4,459.86   201842     Jul 27                       8053542080                   2.00
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc
                                               PETTY871    Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                      CASH ACCOUNT                                       Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             112   of 135                1 523 2123 6886
                                                                                                                     Statement Period:
                                                                                                                           Jul 1, 2020
                                                                                                                               through
                                                                                                                          Jul 31, 2020

                                                                                                                           Page 9 of 9

ANALYZED CHECKING                                                                                                  (CONTINUED)
U.S. Bank National Association                                                                       Account Number 1-523-2123-6886
Checks Presented Conventionally (continued)
Check               Date         Ref Number               Amount      Check          Date        Ref Number                     Amount
201853*             Jul 27       8055977462              1,829.04     201890*        Jul 31      9252910951                      101.77
201854              Jul 23       8951857822              3,200.00     201898*        Jul 31      9252908142                    7,917.72
201855              Jul 29       8654002375              3,658.15     201906*        Jul 31      9253935183                      457.47
201856              Jul 30       8953511528              7,000.00     201907         Jul 31      9253364553                      975.00
201885*             Jul 30       8950815172             62,000.00     201908         Jul 30      8953899506                      635.70
201886              Jul 30       8950815171              5,103.60     201912*        Jul 31      9253674025                      101.85
201887              Jul 31       9253638174                701.58     201915*        Jul 31      9253523992                    2,355.00
    * Gap in check sequence                                           Conventional Checks Paid (156)           $         680,869.96-

Balance Summary
Date                         Ending Balance    Date                 Ending Balance      Date                  Ending Balance
Jul 1                           817,780.22     Jul 13                  302,789.95       Jul 23                    81,336.28
Jul 2                           651,658.98     Jul 14                  224,304.09       Jul 24                   627,550.87
Jul 3                           634,849.05     Jul 15                  200,124.37       Jul 27                   285,046.10
Jul 6                           616,653.52     Jul 16                  204,916.14       Jul 28                   270,524.34
Jul 7                           639,020.14     Jul 17                  203,248.67       Jul 29                   256,672.26
Jul 8                           587,852.49     Jul 20                  140,344.24       Jul 30                   171,211.46
Jul 9                           587,570.82     Jul 21                  120,150.63       Jul 31                   160,605.23
Jul 10                          436,984.57     Jul 22                   92,572.93
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                           Document     Page 113 of 135                    1 523 2242 0141
                      Saint Paul, Minnesota 55101-0800                                                                                                             Statement Period:
                      8799        TRN                      4603 S                  Y       ST01                                                                          Jul 1, 2020
                                                                                                                                                                             through
                                                                                                                                                                        Jul 31, 2020
                                                                                                                    ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                    ñðñññññðññðððññðññðñðñ
                                                                                                                    ñðñððððñððððñðñññððññð
                                                                                                                    ñððñññðñððñññðñððñññðñ
                                                                                                                    ññðñðññðððñððñðððññðñð
                                                                                                                    ññðððñððññðððððñðñðððñ
                                                                                                                    ñðññññðññððñðññðððñðñð
                                                                                                                    ñððñðññððððñððñðððððññ
                                                                                                                    ññððððñðñðððñððññññððð

                                                                                                                                                                         Page 1 of 1
                                                                                                                    ññðñññðððñððððñññððñðñ
                                                                                                                    ñðððñðñðððñððñðñððñññð
                                                                                                                    ññðððððñðññððððññññððñ
                                                                                                                    ñðññðñððññðñðððññññððð
                                                                                                                    ñðððññððñðñððñðññðððññ
                                                                                                                    ñððñññððññðñðñððñðñððð
                                                                                                                    ñðññððñððñðññññðððññðñ
                                                                                                                    ñððññððññðñññðñññðñððð
                                                                                                                    ññðññðññððñññññññññðññ
                                                                                                                    ñññññññññððññðñðññððñð
                                                                                                                    ñññññððñððñðñññññððððñ
                                                                                                                    ñññððñððñðñððññððññðñð
                                                                                                                    ññññññññññññññññññññññ

                       ãÁÁÆÆããÆÄãÄÄÄÆÁÆÁÆÁÄÁÁÄÄããÄÄÆãÄÆÄÆÄÄÆÆãÆãÁãÆÁÁÄÆÄÆÁÁÆÄÆÆÄÄÄÆÄãÄÄÆ

                       000020544 01 AV 0.389 000638535488365 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       LUTHERAN SCHOOL OF NURSING
                                                                                                               l                                               To Contact U.S. Bank
                       3933 S BROADWAY                                                                         Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                               Service:                                              1-866-329-7770


                                                                                                               U.S. Bank accepts Relay Calls
                                                                                                               Internet:                                                usbank.com




ANALYZED CHECKING                                                                                                                                                   Member FDIC
U.S. Bank National Association                                                                                                                   Account Number 1-523-2242-0141
Account Summary
                                        # Items
Beginning Balance on Jul 1                             $                   39,040.57
Customer Deposits                           3                               1,192.00
Other Deposits                              1                              17,647.62
Checks Paid                                 22                             23,679.41-
         Ending Balance on Jul 31, 2020 $                                  34,200.78

Customer Deposits
Number              Date            Ref Number                                Amount          Number           Date                          Ref Number                    Amount
                    Jul 10          9254800045                                 132.00                          Jul 24                        9254742157                     60.00
                    Jul 16          8954706391                               1,000.00
                                                                                                       Total Customer Deposits                             $               1,192.00

Other Deposits
Date   Description of Transaction                                                                                        Ref Number                                       Amount
Jul 13 Electronic Funds Transfer                            From Account 152321236886                                                                      $            17,647.62
                                                                                                           Total Other Deposits                            $            17,647.62

Checks Presented Conventionally
Check               Date            Ref Number                                Amount          Check            Date                          Ref Number                     Amount
70211               Jul 23          8952243627                               4,100.00         700190           Jul 23                        8953517545                      820.00
700139*             Jul 1           8651269920                                  75.00         700191           Jul 8                         8654525693                    1,745.00
700141*             Jul 1           8654821956                                 234.00         700192           Jul 8                         8654525692                    1,783.00
700155*             Jul 17          9254958866                               1,145.00         700200*          Jul 13                        8053932038                    1,159.84
700156              Jul 17          9254958867                                 935.00         700201           Jul 2                         8952979457                      633.32
700157              Jul 17          9254958868                                 810.00         700202           Jul 9                         8952989192                      575.16
700171*             Jul 31          9254026175                                 745.00         700203           Jul 8                         8653880408                      135.01
700175*             Jul 8           8651437011                                  20.00         700205*          Jul 20                        8056310341                      460.00
700179*             Jul 1           8652488264                                 554.00         700206           Jul 21                        8354677136                      528.52
700181*             Jul 16          8951613187                                 464.00         700207           Jul 23                        8952913877                      108.15
700189*             Jul 1           8653029647                                 981.00         700210*          Jul 20                        8054263110                    5,668.41
    * Gap in check sequence                                                                       Conventional Checks Paid (22)                            $            23,679.41-

Balance Summary
Date                         Ending Balance                 Date                           Ending Balance          Date                                   Ending Balance
Jul 1                            37,196.57                  Jul 13                             48,924.86           Jul 21                                     39,913.93
Jul 2                            36,563.25                  Jul 16                             49,460.86           Jul 23                                     34,885.78
Jul 8                            32,880.24                  Jul 17                             46,570.86           Jul 24                                     34,945.78
Jul 9                            32,305.08                  Jul 20                             40,442.45           Jul 31                                     34,200.78
Jul 10                           32,437.08
    Balances only appear for days reflecting change.
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                           Document     Page 114 of 135                    
                      6DLQW3DXO0LQQHVRWD                                                                                                      6WDWHPHQW3HULRG
                              751                           6                  <       67                                                                     -XO
                                                                                                                                                                        WKURXJK
                                                                                                                                                                   -XO
                                                                                                                  ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                  ñðñññññðññðððññðññññðñ
                                                                                                                  ñðñððððñððððñðñññññðñð
                                                                                                                  ñððñññðñððñññðñðñññððñ
                                                                                                                  ññðñðññðððñððñððñðñðñð
                                                                                                                  ññðððñððññðððððñðñðñññ
                                                                                                                  ñðñññññðñððñðññðññðððð
                                                                                                                  ñððñðññððððññððññññðññ
                                                                                                                  ññððððñðñðððñññññðñððð

                                                                                                                                                                   3DJH RI
                                                                                                                  ññðñññðððñðñðñðñðððñðñ
                                                                                                                  ñðððñðñððññññðññðññðñð
                                                                                                                  ññðððððñðññððñðððññððñ
                                                                                                                  ñðññðñðððñññðððñðððñðð
                                                                                                                  ñðððññðññððñðñðñðððñññ
                                                                                                                  ñððñññððñðððññðñðññððð
                                                                                                                  ñðññððñðññññððñðññðñðñ
                                                                                                                  ñððññððððððññððññðñððð
                                                                                                                  ññðññðññðððññðñññðñðññ
                                                                                                                  ññññðððñðððððððññññðñð
                                                                                                                  ññññðððñððððñððññðñððñ
                                                                                                                  ñññðððððñðñðñðñðñðñðñð
                                                                                                                  ññññññññññññññññññññññ

                       ÆãÁÁÆÆãÁÄÁãÄÆÁãÁÁÆÄããÁãÆÆããÁÁÁÆÁÆãÄãÁããÁÁÁÁÄÄÆãÄÄÁÄãÄÄÄãÄÆÄÁÁÄÄÆÆ

                       $93<
                       /87+(5$16&+22/2)1856,1*
                       678'(17('8&$7,21)281'$7,21
                                                                                                             l                                            To Contact U.S. Bank
                       (/,125$%(1+2))'811                                                                 Commercial Customer
                       6&+2/$56+,3$&&7                                                                      Service:                                           1-866-329-7770
                       6%52$':$<
                       6$,17/28,6 02 
                                                                                                             U.S. Bank accepts Relay Calls
                                                                                                             Internet:                                             usbank.com




,1)250$7,21<286+28/'.12:
           (IIHFWLYHLPPHGLDWHO\WKHUHZLOOEHQROLPLWVRQWKHQXPEHURIZLWKGUDZDOVDQGWUDQVIHUVRXWRI\RXU86%DQN6DYLQJVDQG
           0RQH\0DUNHWDFFRXQWVGXHWRDQLQWHULPFKDQJHLQ)HGHUDO5HJXODWLRQ'DQGZHKDYHVXVSHQGHGWKH([FHVVLYH:LWKGUDZDO
           )HH


&200(5&,$/021(<0$5.(76$9,1*6                                                                                                                                Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                            $FFRXQW1XPEHU
$FFRXQW6XPPDU\
                                        ,WHPV
%HJLQQLQJ%DODQFHRQ-XO                                                         $QQXDO3HUFHQWDJH<LHOG(DUQHG                                       
2WKHU'HSRVLWV                                                                           ,QWHUHVW(DUQHGWKLV3HULRG                                              
                                                                                              ,QWHUHVW 3DLG WKLV<HDU                                                
         (QGLQJ%DODQFHRQ -XO                                            1XPEHURI'D\VLQ6WDWHPHQW3HULRG                                           

2WKHU'HSRVLWV
Date   Description of Transaction                                                                                      Ref Number                                    Amount
-XO  ,QWHUHVW3DLG                                                                                                                                        
                                                                                                         7RWDO 2WKHU 'HSRVLWV                                           
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                           Document     Page 115 of 135                    
                      6DLQW3DXO0LQQHVRWD                                                                                       6WDWHPHQW3HULRG
                              751                           6                  <       67                                                      -XO
                                                                                                                                                         WKURXJK
                                                                                                                                                    -XO
                                                                                                       ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                       ñðñññññðññðññññðññññðñ
                                                                                                       ñðñððððñððððñðññññðññð
                                                                                                       ñððñññðñððñññðñðññññðñ
                                                                                                       ññðñðññðððñððñððñððññð
                                                                                                       ññðððñððññðððððñðñññññ
                                                                                                       ñðñññññññððñðñññðññððð
                                                                                                       ñððñðñðððððñððñðñðððññ
                                                                                                       ññððððñðñððñððññððñððð

                                                                                                                                                    3DJH RI
                                                                                                       ññðñññðððñððñðññððññðñ
                                                                                                       ñðððñðñðððññññññðððññð
                                                                                                       ññðððððñððñññññðñðññðñ
                                                                                                       ñðññðñððññððñðñðññðñðð
                                                                                                       ñðððññððñññðñðññññðñññ
                                                                                                       ñððñññððððñðñññññððñðð
                                                                                                       ñðññððñðññððññññðñññðñ
                                                                                                       ñððññðñðññðñðññðñðñððð
                                                                                                       ññðññðññðððñðððñððððññ
                                                                                                       ññññðñññððññðððððñðññð
                                                                                                       ññññññðñðððñððñññððððñ
                                                                                                       ñññðñðñðñðñðððððñðñðñð
                                                                                                       ññññññññññññññññññññññ

                       ããÄÁÄÆÄÄÄÄãÆÁÆÆÆãÄãÆãÁÆãÄãÄÁÄÄÆÆÄÆÁãÆÁÄÄããããÁÁÁãÆÆÆÆÄãÆÁÆÄÄÄÄÄÁÆÁ

                       $93<
                       67$/(;,86+263,7$/&25325$7,21
                       7+,5')5,'$<)81'
                                                                                                  l                                       To Contact U.S. Bank
                       6%52$':$<                                                            Commercial Customer
                       6$,17/28,6 02                                                   Service:                                      1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                         usbank.com




$1$/<=('&+(&.,1*                                                                                                                               Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                 $FFRXQW1XPEHU
$FFRXQW6XPPDU\

%HJLQQLQJ%DODQFHRQ-XO                                                      
         (QGLQJ%DODQFHRQ -XO                                         
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                          Document     Page 116 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                          Document     Page 117 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                          Document     Page 118 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                          Document     Page 119 of 135
Case 19-61608-grs   Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28   Desc Main
                          Document     Page 120 of 135
PAGE 1       Case 19-61608-grs                  Doc 871 Filed 08/27/20 Entered 08/27/20Page:
                                                                                        08:21:28                                              Desc Main                   1 of 1
                                                      Document     Page 121 of 135     Account:                                                                      XXXXXX6605
                                                                                                                     Client Service
1954516605                                                                                                                 Online                               CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                                         onal.com                      1-800-762-CITY (2489)
7/31/2020
Regular Commercial Checking
                                                                                                                          Your Banking Center            Telephone
                                                                                                                          Corporate Banking North        000-000-0000
                                                                                                                          5900 North Andrews Ave Ste 850 800-435-8839
               36199 1 MB 0.436                                 P:36199 / T:117 / S:                                      Ft Lauderdale, FL 33309
               DDFTFDAAFTADAAAAFTFTTDTDAFTAAAFDATDFDFAAFAADFFDDTTTTTFFDTTFFAFFTF
                                                                                                                          Your Banking Center Hours
                                                                                                                          Lobby:     Monday - Thursday : 9:00am - 4:00pm
               ST ALEXIUS HOSPITAL CORPORATION 1                                                                                     Friday:             9:00am - 5:00pm
               OPERATING ACCOUNT
               3933 S BROADWAY
               SAINT LOUIS MO 63118-4601
                                                                                                                For additional locations
                                                                                                                and hours, please visit
                                                                                                                citynational.com

     Regular Commercial Checking
     Account Summary
     Account:                               XXXXXX6605        Beginning Balance:                  $100.00
     Last Statement:                       June 30, 2020      Ending Balance:                     $100.00
     This Statement:                        July 31, 2020     Average Ledger Balance:             $100.00
                                                              Low Balance:                        $100.00
     Daily Activity
     Date   Description                                          Deposits/         Withdrawals/   Balance
                                                                 Additions         Subtractions
     06-30 Beginning balance                                                                       100.00
     07-31 Ending totals                                              0.00                0.00     100.00
                                                                                                                         :H·UHZKHUH
                                                                                                                         \RXDUH
                                                                                                                         'HSRVLWLQD6QDS
                                                                                                                         Use mobile deposit
                                                                                                                         from anywhere!

                                                                                                                     Our app is free, but standard rates and fees may apply
                                                                                                                     from your wireless carrier. Regular account charges
                                                                                                                     apply. The Mobile Remote Deposit service is subject to
                                                                                                                     eligibility. Deposit limits and other restrictions apply.
PAGE 1       Case 19-61608-grs                  Doc 871 Filed 08/27/20 Entered 08/27/20Page:
                                                                                        08:21:28                                                Desc Main                   1 of 1
                                                      Document     Page 122 of 135     Account:                                                                        XXXXXX6621
                                                                                                                       Client Service
1954516621                                                                                                                   Online                               CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                                           onal.com                      1-800-762-CITY (2489)
7/31/2020
Regular Commercial Checking
                                                                                                                            Your Banking Center            Telephone
                                                                                                                            Corporate Banking North        000-000-0000
                                                                                                                            5900 North Andrews Ave Ste 850 800-435-8839
               36200 1 MB 0.436                                 P:36200 / T:117 / S:                                        Ft Lauderdale, FL 33309
               DAAFDATTADDDDTFAAFDAFFFDFTTDAFDFDTFAFADAADTFFFAFDADTDTFTDTDDATFFA
                                                                                                                            Your Banking Center Hours
                                                                                                                            Lobby:     Monday - Thursday : 9:00am - 4:00pm
               ST ALEXIUS HOSPITAL CORPORATION 1                                                                                       Friday:             9:00am - 5:00pm
               LOCK BOX - GOVERNMENT
               3933 S BROADWAY
               SAINT LOUIS MO 63118-4601
                                                                                                                  For additional locations
                                                                                                                  and hours, please visit
                                                                                                                  citynational.com

     Regular Commercial Checking
     Account Summary
     Account:                               XXXXXX6621        Beginning Balance:                   $100.00
     Last Statement:                       June 30, 2020      Ending Balance:                      $100.00
     This Statement:                        July 31, 2020     Average Ledger Balance:              $100.00
                                                              Low Balance:                         $100.00
     Daily Activity
     Date   Description                                          Deposits/         Withdrawals/     Balance
                                                                 Additions         Subtractions
     06-30 Beginning balance                                                                         100.00
     07-07 Hcclaimpmt Mo Social Servcs               53,636.97                                    53,736.97
           Trn*1*1780990754z06963587ra#11042405*1446000987\
     07-07 Wire Transfer St Alexius Hospital C
           081000210000136
                                                                                    53,636.97       100.00                 :H·UHZKHUH
     07-24 Hcclaimpmt Mo Social Servcs               23,702.54
           Trn*1*1780990754z06985471ra#11053515*1446000987\
                                                                                                  23,802.54                \RXDUH
     07-24 Wire Transfer St Alexius Hospital C                                      23,702.54       100.00
           081000210000175                                                                                                 'HSRVLWLQD6QDS
     07-31 Ending totals                             77,339.51                      77,339.51       100.00
                                                                                                                           Use mobile deposit
                                                                                                                           from anywhere!

                                                                                                                       Our app is free, but standard rates and fees may apply
                                                                                                                       from your wireless carrier. Regular account charges
                                                                                                                       apply. The Mobile Remote Deposit service is subject to
                                                                                                                       eligibility. Deposit limits and other restrictions apply.
PAGE 1       Case 19-61608-grs                  Doc 871 Filed 08/27/20 Entered 08/27/20Page:
                                                                                        08:21:28                                                Desc Main                   1 of 2
                                                      Document     Page 123 of 135     Account:                                                                        XXXXXX6650
                                                                                                                       Client Service
1954516650                                                                                                                   Online                               CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                                           onal.com                      1-800-762-CITY (2489)
7/31/2020
Regular Commercial Checking
                                                                                                                            Your Banking Center            Telephone
                                                                                                                            Corporate Banking North        000-000-0000
                                                                                                                            5900 North Andrews Ave Ste 850 800-435-8839
               36198 1 MB 0.436                                 P:36198 / T:117 / S:                                        Ft Lauderdale, FL 33309
               FDTDAFFDDTFAFATDDADDTTDTDFADDTTDTFTTTAADDADAATTTATFFAFAAAAAFFFAAD
                                                                                                                            Your Banking Center Hours
                                                                                                                            Lobby:     Monday - Thursday : 9:00am - 4:00pm
               ST ALEXIUS HOSPITAL CORPORATION 1                                                                                       Friday:             9:00am - 5:00pm
               LOCK BOX- NON GOVERNMENT
               3933 S BROADWAY
               SAINT LOUIS MO 63118-4601
                                                                                                                  For additional locations
                                                                                                                  and hours, please visit
                                                                                                                  citynational.com

     Regular Commercial Checking
     Account Summary
     Account:                               XXXXXX6650        Beginning Balance:                   $364.05
     Last Statement:                       June 30, 2020      Ending Balance:                      $109.83
     This Statement:                        July 31, 2020     Average Ledger Balance:             $1,546.55
                                                              Low Balance:                         $100.00
     Daily Activity
     Date    Description                                         Deposits/         Withdrawals/     Balance
                                                                 Additions         Subtractions
     06-30   Beginning balance                                                                      364.05
     07-01   36 Treas 310 Misc Pay 201872766360012                   35.19                          399.24
     07-01   36 Treas 310 Misc Pay 201872766360012                  348.01                          747.25
     07-01   Wire Transfer St Alexius Hospitalit
             081000210000513
                                                                                        647.25      100.00                 :H·UHZKHUH
     07-06   Hcclaimpmt Cigna Edge Trans
             Trn*1*604000344418*1591031071~
                                                                     41.00                          141.00                 \RXDUH
     07-06   Wire Transfer St Alexius Hospitalit                                         41.00      100.00
             081000210000109                                                                                               'HSRVLWLQD6QDS
     07-07   Lockbox Deposit                                        835.29                          935.29
     07-08   Wire Transfer St Alexius Hospitalit                                        225.00      710.29                 Use mobile deposit
             081000210000202                                                                                               from anywhere!
     07-09   Wire Transfer St Alexius Hospitalit                                        610.29      100.00
             081000210000121
     07-10   Lockbox Deposit                                        100.00                           200.00
     07-10   Hcclaimpmt Cigna Edge Trans                          1,856.86                         2,056.86
             Trn*1*603000330463*1591031071~
                                                                                                                       Our app is free, but standard rates and fees may apply
                                                                                                                       from your wireless carrier. Regular account charges
     07-10   Wire Transfer St Alexius Hospitalit                                       1,856.86     200.00             apply. The Mobile Remote Deposit service is subject to
                                                                                                                       eligibility. Deposit limits and other restrictions apply.
             081000210000374
     07-13   Lockbox Deposit                                      4,724.42                         4,924.42

     Continued on the next page
   Case 19-61608-grs          Doc 871 Filed 08/27/20 Entered 08/27/20 Page:
                                                                      08:21:28         Desc Main         2 of 2
                                    Document     Page 124 of 135      Account:                      XXXXXX6650


Date    Description                                      Deposits/      Withdrawals/               Balance
                                                         Additions      Subtractions
07-13   Wire Transfer St Alexius Hospitalit                                  100.00             4,824.42
        081000210000138
07-14   Wire Transfer St Alexius Hospitalit                                  225.00             4,599.42
        081000210000063
07-15   Wire Transfer St Alexius Hospitalit                                4,499.42                100.00
        081000210000211
07-20   Hcclaimpmt Cigna Edge Trans                        749.02                                  849.02
        Trn*1*601100222407*1591031071~
07-20   Wire Transfer St Alexius Hospitalit                                  749.02                100.00
        081000210000678
07-21   Lockbox Deposit                                     88.60                                 188.60
07-21   Unitedhealthcare Payment 0000619509              1,933.14                               2,121.74
07-21   Wire Transfer St Alexius Hospitalit                                1,933.14               188.60
        081000210000127
07-22   Hcclaimpmt Cigna Edge Trans                        146.84                                  335.44
        Trn*1*603900363536*1591031071~
07-22   Wire Transfer St Alexius Hospitalit                                  235.44                100.00
        081000210000069
07-24   Hcclaimpmt Cigna Edge Trans                      4,535.33                               4,635.33
        Trn*1*602700350785*1591031071~
07-24   Wire Transfer St Alexius Hospitalit                                4,535.33                100.00
        081000210000174
07-27   Lockbox Deposit                                 17,000.21                              17,100.21
07-28   Wire Transfer St Alexius Hospitalit                                  225.00            16,875.21
        081000210000131
07-29   Hcclaimpmt Cigna Edge Trans                      9,296.10                              26,171.31
        Trn*1*603400214819*1591031071~
07-29   Wire Transfer St Alexius Hospitalit                               26,071.31                100.00
        081000210000207
07-31   Lockbox Deposit                                      9.83                                  109.83
07-31   Ending totals                                   41,699.84         41,954.06                109.83
         Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                     Desc Main
                                                    Document     Page 125 of 135



P.O. Box 15284
Wilmington, DE 19850
                                                                                              Customer service information


                                                                                              Customer service: 1.888.400.9009

                                                                                              bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                              Bank of America, N.A.
  SPECIAL USES ACCT LUTHERAN FSA PROGRAM
                                                                                              P.O. Box 25118
  FED FDS ACCT SPEC USES ACCT DEACONESS                                                       Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




Your Full Analysis Business Checking
for July 1, 2020 to July 31, 2020                                                       Account number: 0046 8168 5549
ST ALEXIUS HOSPITAL CORPORATION #1                              SPECIAL USES ACCT LUTHERAN FSA PROGRAM             FED FDS ACCT
SPEC USES ACCT DEACONESS

Account summary
Beginning balance on July 1, 2020                                       $10,090.38   # of deposits/credits: 0
Deposits and other credits                                                    0.00   # of withdrawals/debits: 0
Withdrawals and other debits                                                 -0.00   # of days in cycle: 31
Checks                                                                       -0.00   Average ledger balance: $10,090.38
Service fees                                                                 -0.00

Ending balance on July 31, 2020                                        $10,090.38




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                             Page 1 of 4
         Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                       Desc Main
                                                    Document     Page 126 of 135



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  ST ALEXIUS HOSPITAL ACCOUNTS PAYABLE
                                                                                               P.O. Box 25118
  ACCOUNT                                                                                      Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




Your Full Analysis Business Checking
for July 1, 2020 to July 31, 2020                                                        Account number: 0046 8168 7479
ST ALEXIUS HOSPITAL CORPORATION #1                              ST ALEXIUS HOSPITAL ACCOUNTS PAYABLE               ACCOUNT

Account summary
Beginning balance on July 1, 2020                                        $34,200.02   # of deposits/credits: 15
Deposits and other credits                                                58,939.29   # of withdrawals/debits: 3
Withdrawals and other debits                                             -41,052.55   # of days in cycle: 31
Checks                                                                        -0.00   Average ledger balance: $34,431.58
Service fees                                                                -861.08

Ending balance on July 31, 2020                                        $51,225.68




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                              Page 1 of 6
       Case 19-61608-grs               Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28              Desc Main
                                             Document     Page 127 of 135
                                                                                         Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7479 | July 1, 2020 to July 31, 2020




Deposits and other credits
Date         Transaction description                         Customer reference    Bank reference                      Amount

07/01/20     BANKCARD-1203 DES:MTOT DEP                                            902582019879590                     724.50
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

07/02/20     BANKCARD-1203 DES:BTOT DEP                                            902583019989765                  1,018.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

07/03/20     BANKCARD-1203 DES:BTOT DEP                                            902584020132315                     103.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

07/07/20     BANKCARD-1203 DES:MTOT DEP                                            902588026973756                12,252.45
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

07/08/20     BANKCARD-1203 DES:MTOT DEP                                            902589023446041                      63.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

07/09/20     BANKCARD-1203 DES:BTOT DEP                                            902590020655824                  2,000.00
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

07/15/20     BANKCARD-1203 DES:MTOT DEP                                            902596022705675                     919.89
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

07/16/20     BANKCARD-1203 DES:MTOT DEP                                            902597020602765                  1,175.96
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

07/20/20     BANKCARD-1203 DES:MTOT DEP                                            902502006841183                     266.17
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

07/21/20     BANKCARD-1203 DES:MTOT DEP                                            902502025480727                21,301.27
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD

07/22/20     BANKCARD-1203 DES:MTOT DEP                                            902503020755471                     407.62
             ID:530960440103190 INDN:ST. ALEXIUS
             HOSPITAL CO ID:9592126793 CCD
                                                                                                       continued on the next page




                                                                                                       Page 3 of 6
        Case 19-61608-grs         Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                         Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7479 Page    128
                                                               | July 1, 2020of
                                                                              to 135
                                                                                 July 31, 2020




Deposits and other credits - continued
Date           Transaction description                              Customer reference   Bank reference                Amount

07/23/20       BANKCARD-1203 DES:MTOT DEP                                                902504017506045            10,303.99
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

07/27/20       BANKCARD-1203 DES:BTOT DEP                                                902509010697048             4,903.90
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

07/29/20       BANKCARD-1203 DES:MTOT DEP                                                902510017722319             3,395.54
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

07/31/20       BANKCARD-1203 DES:BTOT DEP                                                902512025339488               104.00
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

Total deposits and other credits                                                                                 $58,939.29


Withdrawals and other debits
Date           Transaction description                              Customer reference   Bank reference                Amount

07/02/20       BANKCARD-1203 DES:MTOT DISC                                               902583015427897             -1,052.55
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

07/13/20       WIRE TYPE:WIRE OUT DATE:200713 TIME:1532 ET                               903707130614848           -40,000.00
               TRN:2020071300614848 SERVICE REF:012473
               BNF:ST. ALEXIUS HOSPITAL OPERA
               ID:152321236860 BNF BK:U.S. BANK N.A. (ST. LOU
               ID:081000210 PMT DET:207DF3004DJA0O03

Total withdrawals and other debits                                                                              -$41,052.55



Service fees
Date           Transaction description                                                                                 Amount

07/15/20       06/20 ACCT ANALYSIS FEE                                                                                 -861.08

Total service fees                                                                                                 -$861.08
Note your Ending Balance already reflects the subtraction of Service Fees.




                                                                                                             Page 4 of 6
        Case 19-61608-grs           Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                  Desc Main
                                          Document     Page 129 of 135
                                                                                           Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7479 | July 1, 2020 to July 31, 2020




Daily ledger balances
Date                            Balance ($)   Date                            Balance($)    Date                Balance ($)

07/01                          34,924.52      07/13                           9,308.42      07/22               32,518.25
07/02                          34,889.97      07/15                           9,367.23      07/23               42,822.24
07/03                          34,992.97      07/16                          10,543.19      07/27               47,726.14
07/07                          47,245.42      07/20                          10,809.36      07/29               51,121.68
07/08                          47,308.42      07/21                          32,110.63      07/31               51,225.68
07/09                          49,308.42




                                                                                                         Page 5 of 6
         Case 19-61608-grs                    Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                      Desc Main
                                                    Document     Page 130 of 135



P.O. Box 15284
Wilmington, DE 19850
                                                                                              Customer service information


                                                                                              Customer service: 1.888.400.9009

                                                                                              bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                              Bank of America, N.A.
  DEPOSITORY ACCOUNT
                                                                                              P.O. Box 25118
  CREDIT CARD PROCESSING                                                                      Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




Your Full Analysis Business Checking
for July 1, 2020 to July 31, 2020                                                       Account number: 0046 8168 7592
ST ALEXIUS HOSPITAL CORPORATION #1                              DEPOSITORY ACCOUNT     CREDIT CARD PROCESSING

Account summary
Beginning balance on July 1, 2020                                        $4,902.42   # of deposits/credits: 11
Deposits and other credits                                                 838.34    # of withdrawals/debits: 1
Withdrawals and other debits                                                -19.95   # of days in cycle: 31
Checks                                                                       -0.00   Average ledger balance: $5,139.00
Service fees                                                                 -0.00

Ending balance on July 31, 2020                                         $5,720.81




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                            Page 1 of 4
       Case 19-61608-grs               Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28              Desc Main
                                             Document     Page 131 of 135
                                                                                         Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7592 | July 1, 2020 to July 31, 2020




Deposits and other credits
Date         Transaction description                         Customer reference    Bank reference                      Amount

07/15/20     ST. OF MISSOURI DES:VENDOR PAY                                        902596022606242                     166.50
             ID:E00007132000128 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

07/15/20     ST. OF MISSOURI DES:VENDOR PAY                                        902596022606254                      76.20
             ID:E00007132000129 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

07/17/20     ST. OF MISSOURI DES:VENDOR PAY                                        902598017539866                      42.16
             ID:E00007152000070 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

07/17/20     ST. OF MISSOURI DES:VENDOR PAY                                        902598017539882                      34.62
             ID:E00007152000072 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

07/17/20     ST. OF MISSOURI DES:VENDOR PAY                                        902598017539874                      34.04
             ID:E00007152000071 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.

07/20/20     ST. OF MISSOURI DES:VENDOR PAY                                        902502006700041                     104.62
             ID:E00007162000055 INDN:ST ALEXIUS HOSPI
             CO ID:XXXXXXXXXV CTX ADDITIONAL
             INFORMATION IS AVAILABLE FOR THIS PMT.
             CONTACT A TREASURY SALES OFFICER FOR
             ASSISTANCE.
                                                                                                       continued on the next page




                                                                                                       Page 3 of 4
        Case 19-61608-grs         Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28                   Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7592 Page    132
                                                               | July 1, 2020of
                                                                              to 135
                                                                                 July 31, 2020




Deposits and other credits - continued
Date       Transaction description                      Customer reference         Bank reference                Amount

07/20/20   ST. OF MISSOURI DES:VENDOR PAY                                          902502006700033                   35.78
           ID:E00007162000054 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

07/29/20   ST. OF MISSOURI DES:VENDOR PAY                                          902510017647302                   57.64
           ID:E00007272000065 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

07/31/20   ST. OF MISSOURI DES:VENDOR PAY                                          902512025263579               192.60
           ID:E00007292000123 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

07/31/20   ST. OF MISSOURI DES:VENDOR PAY                                          902512025263563                   50.28
           ID:E00007292000121 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

07/31/20   ST. OF MISSOURI DES:VENDOR PAY                                          902512025263571                   43.90
           ID:E00007292000122 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

Total deposits and other credits                                                                              $838.34


Withdrawals and other debits
Date       Transaction description                      Customer reference         Bank reference                Amount

07/02/20   BOFA MERCH SVCS DES:FEE                                                 902584004682852               -19.95
           ID:430135235359726 INDN:ST ALEXIUS
           HOSPITAL CO ID:XXXXXXXXXB CCD

Total withdrawals and other debits                                                                             -$19.95




Daily ledger balances
Date                             Balance ($)    Date                         Balance($)   Date                Balance ($)

07/01                                4,902.42   07/17                        5,235.99     07/29                5,434.03
07/02                                4,882.47   07/20                        5,376.39     07/31                5,720.81
07/15                                5,125.17


                                                                                                       Page 4 of 4
 Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 Desc Main
                             Document     Page 133 of 135              1  7 # 2
                                                                                                   6          
  - # +  #   !. *
 4#"  5 6                                                                                
                                                                                                                  
                                                                           /! +!,-0 1 !$2 3(  
                                                                              $-1,-0 1 !$2 3(  
                                                                          ! "(#  #   ' "2 
                                                                                                

                                                                           Access your personal account wherever
       ST ALEXIUS HOSPITAL CORPORATION #1                                  you go with Mobile Banking! You can
       CHAPTER 11 DEBTOR IN POSSESSION                                     receive text alerts whenever a transaction
       CASE #19-61608                                                      is made or review your balance on your
       %GLASSRATNER                                                        mobile device. Visit
       200 E BROWARD BLVD SUITE 1010                                       eastwestbank.com/mobile or your local
       FORT LAUDERDALE FL 33301-1943
                                                                           branch for details.




               
                                                           
                               ! ""  #                           
                               ! #   #                        
                                                    $"                         

                                      

      
                                                               ! %                  !
                                                              & # ' "               (   "
              ! ) " % * #                                                          
              ! +   " ,  * #                                                     
 Case 19-61608-grs     Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 Desc Main
                             Document     Page 134 of 135              0  6  " 1
                                                                                                   5          
  , " *  "    - )
 3"!  4 5                                                                                
                                                                                                                  
                                                                           . * +,/ 0 #1 2'  
                                                                              #,0+,/ 0 #1 2'  
                                                                            !'"  "   & !1 
                                                                                                 

                                                                           Access your personal account wherever
       ST ALEXIUS HOSPITAL CORPORATION #1                                  you go with Mobile Banking! You can
       CHAPTER 11-HHS                                                      receive text alerts whenever a transaction
       CASE #19-61608                                                      is made or review your balance on your
       %GLASSRATNER                                                        mobile device. Visit
       200 E BROWARD BLVD STE 1010                                         eastwestbank.com/mobile or your local
       FORT LAUDERDALE FL 33301-1943
                                                                           branch for details.




               
                                                         
                                  !!"                           
                                  "  "                        
                                                    #!                        

                                      

      
                                                                 $                   
                                                              %" & !              '   !
               ( ! $ ) "                                                           
               *   ! +  ) "                                                      
 Case 19-61608-grs          Doc 871 Filed 08/27/20 Entered 08/27/20 08:21:28 Desc Main
                                  Document     Page 135 of 135              0  6  ! 1
                                                                                                               777 7          
   , ! *  !   - )
  4!  5                                                                                              
                                                                                                                               
                                                                                        . *+,/ 0 "1 2'  33
                                                                                           ",0+,/ 0 "1 2'  33
                                                                                        '!  !   &  1 33
                                                                                                              

                                                                                        Access your personal account wherever
          ST ALEXIUS HOSPITAL CORPORATION #1                                            you go with Mobile Banking! You can
          CHAPTER 11-SSM                                                                receive text alerts whenever a transaction
          CASE #19-61608                                                                is made or review your balance on your
          %GLASSRATNER                                                                  mobile device. Visit
          200 E BROWARD BLVD STE 1010                                                   eastwestbank.com/mobile or your local
          FORT LAUDERDALE FL 33301-1943
                                                                                        branch for details.




                    
                                                                                
                                                    !                         
                                             !  !                           
                                                               "                               

 
                                                                                           
                #                                                           

          
                                                                                             
#          

          
                                                                           $                    
                                                                         %! &                  '   
                 (         $ ) !                                                               
                 *   +  ) !                                                                  
